Title 1. Abstracting

§1-20. Short title.

Sections 227.10 through 227.30 of this title shall be known and may be cited as the “Oklahoma Abstractors Act”.

Added by Laws 1984, c. 163, § 1, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 2, eff. July 1, 2007; Laws 2007, c. 359, § 1, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.10 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-21. Definitions.

As used in the Oklahoma Abstractors Act:

1. "Abstract of title" is a compilation in orderly arrangement of the materials and facts of record, in the office of the county clerk and court clerk, affecting the title to a specific tract of land issued pursuant to a certificate certifying to the matters therein contained;

2. "Abstract plant" shall consist of a set of records in which an entry has been made of all documents or matters which legally impart constructive notice of matters affecting title to real property, any interest therein or encumbrances thereon, which are filed, recorded and currently available for reproduction in the offices of the county clerk and the court clerk in the county for which such abstract plant is maintained. Such records shall consist of:

a.an index in which notations of or references to any documents that describe the property affected are included, according to the property described or in which copies or briefs of all such documents that describe the property affected are sorted and filed according to the property described, which is compiled from the instruments of record affecting real property in the county offices and not copied or reproduced from any county index; and

b.an index or files in which all other documents, pending suits affecting real property and liens, except ad valorem taxes and special assessments, are posted, entered, or otherwise included, according to the name of the parties whose title to real property or any interest therein or encumbrances thereon is affected, which is compiled from the instruments of record affecting real property in the county offices and not copied from any county index;

3. "Abstract license" is the authorization for a person working for a holder of a certificate of authority to search and remove from county offices county records, summarize or compile copies of such records, and issue the abstract of title;

4. “Act” or “Oklahoma Abstractors Law” means the Oklahoma Abstractors Act;

5. “Board” means the Oklahoma Abstractors Board;

6. "Certificate of authority" is the authorization to engage in the business of abstracting in a county in this state, granted to a person, firm, corporation, or other entity, by the Oklahoma Abstractors Board;

7. “Permit” is the authorization to build an abstract plant in a specific county; and

8. “State Auditor and Inspector”, for the purposes of the Oklahoma Abstractors Act, means the Oklahoma Abstractors Board.

Added by Laws 1984, c. 163, § 2, eff. Nov. 1, 1984. Amended by Laws 2007, c. 359, § 2, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.11 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008. Amended by Laws 2008, c. 97, § 1, eff. Nov. 1, 2008.



§1-22. Oklahoma Abstractors Board.

A. There is hereby re-created to continue until July 1, 2019, in accordance with the Oklahoma Sunset Law the Oklahoma Abstractors Board. Beginning January 1, 2008, the Oklahoma Abstractors Board shall have the total responsibility of administering and enforcing the Oklahoma Abstractors Act.

B. The Board shall have the power and duty to prescribe, promulgate and implement rules as deemed necessary to implement all the provisions of the Oklahoma Abstractors Act.

C. The Board shall have the power and duty to obtain and secure an office in Oklahoma City, and employ, direct, discharge, and define the duties and set the salaries of employees of the Board, including an executive director, as are necessary to implement the provisions of the Oklahoma Abstractors Act.

D. The Board shall consist of nine (9) members who shall be appointed by the Governor and confirmed by the Senate:

1. Six of the members shall be residents of this state who are either a holder of a current valid Certificate of Authority or an employee of a holder of a current valid Certificate of Authority for not less than five (5) years in a county in the district from which the member is appointed prior to appointment. One member shall be appointed from each of the following districts:

District 1: Alfalfa, Beaver, Blaine, Cimarron, Custer, Dewey, Ellis, Garfield, Grant, Harper, Kingfisher, Major, Roger Mills, Texas, Woods, and Woodward Counties.

District 2: Beckham, Caddo, Carter, Comanche, Cotton, Garvin, Grady, Greer, Harmon, Jackson, Jefferson, Kiowa, Love, McClain, Murray, Stephens, Tillman, and Washita Counties.

District 3: Canadian, Cleveland, Logan, and Oklahoma Counties.

District 4: Adair, Cherokee, Craig, Delaware, Kay, Mayes, Muskogee, Noble, Nowata, Okmulgee, Osage, Ottawa, Pawnee, Payne, Sequoyah, and Washington Counties.

District 5: Creek, Lincoln, Rogers, Tulsa, and Wagoner Counties.

District 6: Atoka, Bryan, Choctaw, Coal, Haskell, Hughes, Johnston, Latimer, Leflore, McIntosh, Marshall, McCurtain, Okfuskee, Pittsburg, Pontotoc, Pottawatomie, Pushmataha, and Seminole Counties;

2. One member shall be a resident of this state who has been a licensed real estate broker in Oklahoma for not less than five (5) years;

3. One member shall be an attorney who is a resident of this state who has been licensed to practice in Oklahoma for not less than five (5) years; and

4. One member shall be a resident of this state who has been an officer in a bank in Oklahoma for not less than five (5) years.

E. The Governor shall make the initial appointments to the Board within ninety (90) days of the effective date of this act:

1. The initial appointments for the members of the Board shall be as follows:

a.members appointed from Districts 1 and 3 shall serve until July 1, 2008,

b.members appointed from Districts 2 and 4 shall serve until July 1, 2009,

c.members appointed from Districts 5 and 6 shall serve until July 1, 2010,

d.the real estate broker member shall serve until July 1, 2010,

e.the attorney member shall serve until July 1, 2009, and

f.the bank officer member shall serve until July 1, 2010; and

2. Thereafter, all members shall serve four-year terms.

F. Each member shall hold office until the expiration of the term of office for which appointed or until a successor has been appointed and confirmed:

1. Vacancies on the Board due to death, resignation, or removal occurring during a term shall be filled by the Governor for the unexpired portion of the term in a manner as provided for regular appointments to the Board;

2. Members filling the remainder of an unexpired term shall assume office immediately upon appointment by the Governor and shall serve until confirmation or denial of confirmation by the Senate; and

3. A member may be reappointed to the Board, but shall not serve more than two (2) terms.

G. Members of the Board shall receive no salary or compensation for service on the Board, but shall be reimbursed for travel expenses incurred on behalf of their service on the Board pursuant to the State Travel Reimbursement Act.

H. Members may be removed from office by the Governor:

1. For inefficiency, neglect of duty, or malfeasance in office in the manner provided for by law for the removal of officers not subject to impeachment;

2. For cause which shall include, but not be limited to:

a.the member has ceased to be qualified. A member of the Board is no longer qualified to serve if that member:

(1)is a member whose certificate of authority, license, or permit pursuant to the laws of this state has become void or has been revoked or suspended, or

(2)is a member who has moved from this state,

b.the member has been convicted, pled guilty or nolo contendere to a felony pursuant to the laws of the United States or any jurisdiction,

c.the member has become medically incapacitated as determined in writing by a medical doctor upon request by the Board, or

d.the member has been absent from three meetings, or is absent for more than one-half (1/2) the number of minutes for which a meeting is conducted of three meetings as determined by the Board during any twelve-month period, unless such absence is determined to be unavoidable in the opinion of a majority of the remaining members;

3. Upon being found guilty, through due process, of malfeasance, misfeasance or nonfeasance in relation to Board duties; or

4. Upon being found mentally incompetent by a court of competent jurisdiction.

I. Removal pursuant to the provisions of subsection H of this section shall be accomplished in the following manner:

1. After a majority vote of the remaining members setting out the dates of absences or other grounds for removal and the fact of the disqualification of the member, a written notification of the said vote shall be sent to the Governor; and

2. Upon receipt of the written notification, the Governor, after a hearing conducted in accordance with the provisions of the Administrative Procedures Act, may remove any member of the Board for any of the reasons set out in the notice from the Board or for any other reason specified in this act, provided:

a.removal pursuant to the provisions of this subsection shall occur upon the Governor filing a written statement of findings after the hearing as to the reasons and basis for removal of the member with the secretary of the Board, and

b.the Governor shall appoint another member in the manner provided for appointments to the Board.

Added by Laws 2007, c. 359, § 3, eff. July 1, 2007. Amended by Laws 2013, c. 350, § 1.



§1-23. Oklahoma Abstractors Board meetings - Officers, duties and powers.

A. The Oklahoma Abstractors Board shall meet at least quarterly each calendar year, and may meet more often as determined by the Board.

B. The Board shall elect from its membership a chair, a vice-chair and a secretary. The officers of the Board shall be elected each July, and shall hold office for a term of one (1) year.

1. The chair shall preside at all meetings of the Board, call special meetings of the Board as are necessary, sign all certificates of authority, licenses and permits and perform such other duties as the Board shall direct. A special meeting shall be called by the chair upon written request of three or more board members.

2. The vice-chair shall exercise the powers of and perform the duties of the chair in the absence or disability of the chair, and perform such other duties as the Board shall direct.

3. The secretary shall keep a complete and permanent record of all proceedings of the Board and shall preside at any meeting in the absence of the chair and vice-chair, validate minutes of all of the meetings of the Board, in the manner prescribed in the rules of the Board and supervise the maintenance of the records of the Board. The secretary shall perform such other duties as the Board shall direct.

4. At any regular or special meeting at which none of the officers are in attendance, the members of the Board in attendance shall elect a member to preside at that meeting.

5. Five Board members shall constitute a quorum for the transaction of business.

Added by Laws 2007, c. 359, § 4, eff. July 1, 2007.



§1-24. Administration of Abstractors Act - Hearing examiners.

A. The Oklahoma Abstractors Board is hereby charged with the duty of administering the Oklahoma Abstractors Act. The Board shall be the sole governmental entity, state, county or municipal, authorized to regulate and issue certificates of authority, permits, and abstract licenses in this state. For the purposes of exercising the powers and performing the duties imposed by the Oklahoma Abstractors Act, the Board shall be subject to the provisions of the Administrative Procedures Act.

B. The Board may designate and employ hearing examiners who shall have the authority to conduct hearings subject to the provisions of applicable rules, regulations, and orders of the Board. No person shall serve as a hearing examiner in any proceeding in which any party to the proceeding is or has been a client of the hearing examiner or any partnership, firm, corporation, or other entity with which the hearing examiner is or has been associated. In any hearing the burden of proof shall be upon the moving party.

Added by Laws 1984, c. 163, § 3, eff. Nov. 1, 1984. Amended by Laws 2007, c. 359, § 5, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.12 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-25. Abstractors Board - Powers and duties.

In performing the duties imposed pursuant to the Oklahoma Abstractors Act, the Oklahoma Abstractors Board shall have the following powers and duties:

1. To prescribe, promulgate, implement and enforce rules and make such orders as deemed necessary to implement all the provisions of the Oklahoma Abstractors Act including the duties imposed in this section;

2. To hold examinations for applicants for abstract licenses;

3. To issue abstract licenses, certificates of authority, and permits in such form as deemed appropriate;

4. To issue abstract licenses and certificates of authority to nonresidents, associations, corporations, and partnerships;

5. To suspend, revoke, or reinstate abstract licenses and certificates of authority previously issued, upon good cause shown;

6. To reprimand, place on probation, or require additional education of licensees and certificate holders upon good cause shown;

7. To establish administrative penalties and fines as provided for in Section 227.22 of this title for failure to furnish an abstract, abstract extension, supplemental abstract or final title report;

8. To prescribe and impose such administrative penalties and fines as deemed proper to be assessed against licensees and certificate holders for the failure to pay the renewal fees or for the violation or noncompliance with any provision of the Oklahoma Abstractors Act or rule or order of the Oklahoma Abstractors Board;

9. To cause the prosecution of any person who violates any of the provisions of the Oklahoma Abstractors Act;

10. To promulgate such rules and regulations governing the approval of organizations offering courses of study in real estate as are necessary for the administration of the Oklahoma Abstractors Act;

11. To establish minimum standards to be followed in the preparation of abstracts;

12. To establish a schedule of fees for applications for or renewals of certificates of authority, abstract licenses, or permits;

13. To establish the amount of the bond to be filed with applications for abstract licenses, certificates of authority, or permits;

14. To approve fee schedules of holders of certificates of authority, set criteria for determining what constitutes an excessive fee, and impose administrative penalties and fines for violations of approved fee schedules;

15. To deposit all fees and fines collected to the credit of the Oklahoma Abstractors Board Fund;

16. To confer with and seek legal assistance from the Office of the Attorney General whenever deemed appropriate by the Board; and

17. To have a seal which shall be affixed to all certificates of authority, abstract licenses, certified copies of documents on file, and such other instruments as the Board may direct, and all courts shall take judicial notice of the seal, and copies of records and proceedings of the Board and all documents filed with the Board and certified under seal shall be received as evidence in all courts of record.

Added by Laws 1984, c. 163, § 4, eff. Nov. 1, 1984. Amended by Laws 1985, c. 304, § 11, emerg. eff. July 24, 1985; Laws 2006, c. 269, § 3, eff. July 1, 2007; Laws 2007, c. 359, § 6, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.13 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-26. Oklahoma Abstractors Board Revolving Fund.

There is hereby created in the State Treasury a revolving fund for the Oklahoma Abstractors Board to be designated the "Oklahoma Abstractors Board Revolving Fund". Beginning July 1, 2007, any monies collected pursuant to the Oklahoma Abstractors Law shall be deposited into the Oklahoma Abstractors Board Revolving Fund. Beginning January 1, 2008, any monies collected pursuant to the Oklahoma Abstractors Act shall be deposited into the Oklahoma Abstractors Board Revolving Fund. The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the Oklahoma Abstractors Board from any transfers, fees, bonds, penalties or fines paid to the Board pursuant to the Oklahoma Abstractors Act. All monies accruing to the credit of said fund are hereby appropriated and may be budgeted and expended by the Oklahoma Abstractors Board for the purpose of effectuating the purposes of the Oklahoma Abstractors Act and to pay all costs and expenses heretofore and hereafter incurred in connection therewith. Expenditures from said fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of Management and Enterprise Services for approval and payment.

Added by Laws 2007, c. 359, § 7, eff. July 1, 2007. Amended by Laws 2012, c. 304, § 1.



§1-27. Application for certificate of authority - Fee - Bond - Proof required.

A. Any person, firm, corporation, or other entity desiring to engage in the business of abstracting in this state shall make application to the Oklahoma Abstractors Board for a certificate of authority for each county in which the applicant desires to do business. The application shall be on a form prepared by the Board and containing such information as may be necessary to determine whether or not the applicant has complied with the provisions of the Oklahoma Abstractors Act. The application shall be accompanied by a fee and a bond. The bond may be a corporate surety bond or a personal bond in the form of cash or a certificate of deposit endorsed in favor of and delivered to the Board. The application fee shall be set by the Board in an amount determined by the number of counties in which the applicant desires to do business not to exceed the following schedule:

County PopulationFee Not to Exceed

Less than 10,000$500.00

10,000 but less than 30,000$1,000.00

30,000 but less than 60,000$1,500.00

60,000 but less than 100,000 $2,000.00

100,000 but less than 200,000$3,000.00

200,000 or more$4,000.00

B. The applicant shall furnish proof to the Board that there is an abstract plant available for use for each county for which abstracts will be prepared, or that the applicant was engaged in the business of abstracting in this state on January 1, 1984, and had a valid certificate of authority pursuant to the laws of this state on that date for each county in which the applicant wishes to do business. Or, if it is finally determined that the applicant was entitled to a valid certificate of authority pursuant to the provisions of the previous law, said applicant shall be deemed to have been engaged in the business of abstracting on January 1, 1984, and had a valid certificate of authority pursuant to the laws of this state for each county in which the applicant wishes to do business. All periods for compliance for a certificate of authority pursuant to the provisions of the Oklahoma Abstractors Act shall be extended for like periods from the date of such determination notwithstanding other provisions of the Oklahoma Abstractors Act.

C. The applicant also shall furnish proof of either errors and omissions insurance or a bond for each county in which the applicant wishes to do business to pay damages for possible errors in abstracts prepared subject to the provisions of the certificate as follows:

County PopulationAmount of Bond

Less than 30,000$15,000.00

30,000 but less than 60,000$25,000.00

60,000 but less than 100,000$50,000.00

100,000 or more $100,000.00

The bond may be a corporate surety bond or a personal bond in the form of cash or a certificate of deposit endorsed in favor of and delivered to the Board.

Added by Laws 1984, c. 163, § 5, eff. Nov. 1, 1984. Amended by Laws 1988, c. 56, § 1, eff. Nov. 1, 1988; Laws 2007, c. 359, § 9, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.14 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-28. Independent set of abstract books or other system of indexes required.

In addition to the bond required any person, firm, corporation, or other entity not engaged in the business of abstracting on January 1, 1984, desiring to enter into the business of compiling or abstracting titles to real estate in any of the counties of the State of Oklahoma from and after the passage of the Oklahoma Abstractors Act, shall have for use in such business an independent set of abstract books or other system of indexes compiled from the instruments of record affecting real estate in the office of the county clerk, and not copied from the indexes in said office, showing in a sufficiently comprehensive form all instruments affecting the title to real property on file, of record and currently available for reproduction in the office of the county clerk and court clerk of the county wherein such business is conducted, provided that nothing in this section shall in any way be construed as to limit the liability of the holder of a certificate of authority to provide an abstract of title compiled and certified to in accordance with the Oklahoma Abstractors Act.

Added by Laws 1984, c. 163, § 6, eff. Nov. 1, 1984. Amended by Laws 2007, c. 359, § 10, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.15 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008. Amended by Laws 2008, c. 97, § 2, eff. Nov. 1, 2008.



§1-29. Persons, firms, corporations or other entities not engaged in abstracting on January 1, 1984 - Application for certificate of authority.

Any person, firm, corporation, or other entity who wishes to engage in the business of abstracting in this state who was not engaged in the business of abstracting in this state on January 1, 1984, or who did not have a valid certificate of authority in this state on such date shall make application for a certificate of authority. At the time of application, the Oklahoma Abstractors Board shall notify all certificate holders doing business in the county of the application.

Added by Laws 1984, c. 163, § 8, eff. Nov 1, 1984. Amended by Laws 2007, c. 359, § 11, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.17 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-30. Certificate of authority - Issuance - Renewal - List of abstracting fees.

A. The Oklahoma Abstractors Board shall issue a certificate of authority to any applicant who has complied with the provisions of the Oklahoma Abstractors Act. The certificate shall be in written form and shall indicate the county or counties in which the applicant may operate. The certificate shall be prominently displayed in the office of the certificate holder.

B. All certificates of authority issued pursuant to the provisions of the Oklahoma Abstractors Act shall expire annually on a staggered schedule established by the Board except the first certificates which may cover more than one (1) year but less than two (2) years. Renewal procedures are as follows:

1. Applications for renewal shall be made ninety (90) days prior to expiration and shall be accompanied by a renewal fee in an amount determined by the Board not to exceed the original application fee;

2. Any individual, firm, corporation, or other entity holding a certificate of authority who fails to apply for renewal and pay the renewal fee shall be notified by the Board no later than sixty (60) days prior to expiration of the certificate of authority;

3. The individual, firm, corporation, or other entity shall have thirty (30) days from the date of notification to file a renewal application; and

4. The name of any individual, firm, corporation, or other entity failing to renew the certificate of authority shall be stricken from the records of the Board and said individual, firm, corporation, or other entity shall no longer engage in the business of abstracting in this state until authorized.

C. A list of abstracting fees shall be attached to an application for certificate of authority, an application to renew a certificate of authority and an application to transfer a certificate of authority. No certificate of authority shall be issued to any applicant until the list of abstracting fees is approved by the Board.

Added by Laws 1984, c. 163, § 9, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 4, eff. July 1, 2007; Laws 2007, c. 359, § 12, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.18 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-31. Current abstract plant required.

Beginning November 1, 1984, all individuals, firms, corporations, or other entities engaging in the business of abstracting, shall have available for use or commence compilation of an abstract plant and thereafter shall maintain in a current condition said plant. Failure to do so shall render its certificates of authority subject to revocation. An abstract plant shall be deemed in a current condition if it reflects all documents or other matters that are filed in said county except those filed within the preceding fifteen (15) days. Holders of a certificate of authority issued pursuant to law who were engaged in the business of abstracting on November 1, 1984, shall not be required to construct or maintain an abstract plant of documents filed or recorded prior to November 1, 1984. If any such holder allows said certificate of authority to lapse after November 1, 1984, he shall be required to apply for a new certificate of authority before resuming the business of abstracting.

Added by Laws 1984, c. 163, § 10, eff. Nov. 1, 1984. Renumbered from Title 74, § 227.19 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-32. Abstracts and other documents to be provided without delay - Valid order therefor - Failure to furnish - Penalties - Exclusions.

A. All abstractors shall furnish abstracts, abstract extensions, supplemental abstracts or final title reports as desired, to the persons applying therefor, in the order of receipt of a valid order therefor, without unnecessary delay, and for reasonable compensation pursuant to the requirements of the Oklahoma Abstractors Act. A valid order is a written order from the person applying for the order who is a party to the transaction containing the following elements:

1. A complete and accurate legal description or a complete and accurate address, as applicable;

2. The availability of any necessary base abstract; and

3. An up-front commitment to pay for the order either upon delivery or other payment conditions agreed to by the parties to the transaction or a stated cancellation fee amount.

B. Failure of an abstractor to furnish an abstract, abstract extension, supplemental abstract or final title report within the following time periods shall constitute unnecessary delay:

1. For furnishing new abstracts:

a.unplatted: twenty (20) business days, and

b.platted: fifteen (15) business days; and

2. For furnishing an abstract extension, supplemental abstract or final title report:

a.unplatted: seventeen (17) business days, and

b.platted: twelve (12) business days.

C. All licensed abstractors and certificate of authority holders, whose business is hereby declared to stand upon a like footing with that of common carriers, who shall refuse to do so, upon receipt of a valid order for the abstract, abstract extension, supplemental abstract or final title report, shall be subject to the following:

1. A civil penalty of not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) for each occurrence;

2. Liability in any action for damages, loss or injury which any person may suffer or incur by reason of failure to furnish such abstract, abstract extension, supplemental abstract or final title report pursuant to the provisions of this section. This penalty may be enforced in the same manner in which civil judgments may be enforced; and

3. Any administrative penalties and fines enforced by the Oklahoma Abstractors Board.

D. The provisions of this section shall not apply to orders for abstracts on oil, gas, and other minerals.

Added by Laws 1984, c. 163, § 11, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 5, eff. July 1, 2007; Laws 2007, c. 359, § 13, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.20 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-33. Repeated violations - Temporary certificate of authority to another.

In the event that a holder of a certificate of authority has had repeated violations of the provisions of either Section 35 or 41 of Title 1 of the Oklahoma Statutes, the Oklahoma Abstractors Board shall establish a procedure whereby a temporary certificate of authority may be issued to another holder of a certificate of authority licensed in this state to meet the consumer needs in the county wherein the violations occurred. The certificate shall be subject to the following:

1. The temporary certificate of authority shall be valid for ninety (90) days;

2. Additional ninety-day renewals may be granted if deemed appropriate;

3. The holder of a temporary certificate of authority shall provide a fee schedule for the county covered by the temporary certificate of authority. The fee schedule may or may not be the same as the current fee schedule of the holder of the certificate of authority receiving the temporary certificate of authority; and

4. The holder of a temporary certificate of authority shall not be required to furnish proof of the existence of an abstract plant required in Section 27 of Title 1 of the Oklahoma Statutes.

Added by Laws 2006, c. 269, § 6, eff. July 1, 2007. Amended by Laws 2007, c. 359, § 14, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.20A by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-34. Development of abstract plant - Permit.

Any person wishing to develop an abstract plant shall make application for a permit. The application shall be on a form prepared by the Oklahoma Abstractors Board and shall be accompanied by the fee and the bond as provided in Section 27 of Title 1 of the Oklahoma Statutes. All permits shall expire annually. A permit holder who has not completed development of an abstract plant at the time the permit expires may apply for renewal of the permit. Applications for renewal must be made thirty (30) days prior to the scheduled expiration of the original permit and shall be accompanied by the renewal fee. The permit holder shall comply with the provisions of the Oklahoma Abstractors Act to obtain a certificate of authority after completion of the abstract plant.

Added by Laws 1984, c. 163, § 12, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 7, eff. July 1, 2007; Laws 2007, c. 359, § 15, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.21 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-35. Censure, suspension, revocation, continuance, renewal or refusal to issue certificate of authority or permit - Civil penalties.

A. The Oklahoma Abstractors Board shall censure, suspend, revoke, continue, renew, or refuse to issue any certificate of authority or permit issued or applied for pursuant to the provisions of the Oklahoma Abstractors Act, if, after a hearing, the Board finds any one or more of the following conditions:

1. Any untrue statement in the application for a certificate of authority or permit;

2. The violation of or noncompliance with any provision of the Oklahoma Abstractors Act or rule, regulation, or order of the Board;

3. The obtaining of or attempt to obtain a certificate of authority or permit through fraud or misrepresentation;

4. Conviction of or plea of guilty or nolo contendere to a felony in this state, another state, or a federal court or of a misdemeanor involving moral turpitude;

5. Conspiracy involving the certificate holder or the certificate holder’s agents to obtain an abstract license for an employee, prospective employee, or other person through fraud or misrepresentation;

6. Failure to properly supervise an abstract licensee whose license is issued through the certificate holder; or

7. Failure to provide an abstract, abstract extension, supplemental abstract or final title report pursuant to the requirements of Section 32 of Title 1 of the Oklahoma Statutes.

B. In addition to or in lieu of any censure, denial, suspension, or revocation of a certificate or permit, any person, firm, corporation, or other entity violating the provisions of the Oklahoma Abstractors Act shall be subject to a civil penalty of not less than One Hundred Dollars ($100.00) nor more than Ten Thousand Dollars ($10,000.00) for each occurrence. The fine may be enforced in the same manner in which civil judgments may be enforced.

Added by Laws 1984, c. 163, § 13, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 8, eff. July 1, 2007; Laws 2007, c. 359, § 16, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.22 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-36. Rights and responsibilities of abstractors.

A. Any person, firm, corporation, or other entity holding a valid abstract license or permit, or any abstract licensee affiliated with such person, firm, corporation, or other entity, shall:

1. Have free access to the instruments of record affecting real property filed in any city, county, or state office;

2. Be permitted to make such memoranda, notations, or copies of such instruments of record;

3. Occupy reasonable space with equipment for that purpose during the business hours of such office;

4. Make and prepare abstracts; and

5. Compile, post, copy, and maintain his or her books, records, and indexes.

B. The records in any city, county, or state office shall not be taken from the office to which they belong, for any reason, except that records may be taken from the office of the district court clerk by an abstractor who is doing business within that county and has an approved bond on file with the county clerk for a period of time not to exceed twenty-four (24) hours after first giving proper receipt to the appropriate clerk or deputy.

C. An abstractor shall have the right of access to any instrument filed of record in a county office, not later than the close of business of the first business day following the day of filing. There shall be no fee charged for providing access to the instrument.

D. For purposes of this section, "access" means possession of said instrument to mechanically reproduce it, either in the office or out of the office of filing, at the discretion of the county officer having custody of the instrument, which reproduction shall be completed not later than the close of business of the first business day following the day of receipt of the document. Provided if the abstractor fails to return the files within the twenty-four-hour period, the county officer in his or her discretion may refuse to allow the abstractor to remove said files at a later date. Any county officer making such refusal shall send written notice of such action to the Oklahoma Abstractors Board.

E. Access to instruments of record shall be for immediate and lawful abstracting purposes only. The sale of the instruments of record for profit to the public either on the internet or any other such forum by any company holding a permit to build an abstract plant is prohibited, and a violation of this subsection shall be considered a violation of the Oklahoma Abstractors Law.

F. All certificates of authority or permit holders and abstract licensees shall be subject to the same obligation to protect and preserve the public records to which they have access as do the public officers who have legal custody of such records. Holders of certificates of authority or permits and abstract licensees shall be subject to the same penalties for a violation of such duty as said officers.

G. Reliance on the county indexes in the preparation of an abstract of title shall not be a defense of liability for an error or omission in an abstract of title.

Added by Laws 1984, c. 163, § 14, eff. Nov. 1, 1984. Amended by Laws 2007, c. 359, § 17, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.23 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008. Amended by Laws 2008, c. 84, § 1, eff. Nov. 1, 2008.



§1-37. Certain employees required to hold abstract license - Exemptions.

Any person in the employ of a holder of a certificate of authority or permit for the purpose of searching county records or compiling abstracts shall hold an abstract license. The provisions of this section shall not apply to an employee whose sole function is to put the work product of others into typewritten or other readable form.

Added by Laws 1984, c. 163, § 15, eff. Nov. 1, 1984. Renumbered from Title 74, § 227.24 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-38. Qualifications for issuance of license - Term of license - License fee.

A. An abstract license shall be issued by the Oklahoma Abstractors Board to an applicant who:

1. Is eighteen (18) years of age or older;

2. Is of good moral character;

3. Has not been convicted of or pleaded guilty or nolo contendere to a felony or crime of moral turpitude in this state, another state, or a federal court; and

4. Has passed a test for abstractors required by the Board.

B. Each abstract license shall be valid for one (1) year. The Board shall set the fees for an abstract license and for renewal not to exceed One Hundred Fifty Dollars ($150.00).

Added by Laws 1984, c. 163, § 16, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 9, eff. July 1, 2007; Laws 2007, c. 359, § 18, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.25 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-39. Supervision of licensees.

All abstract licensees shall submit to the supervision of a holder of a certificate of authority or permit and shall inform the Oklahoma Abstractors Board in writing of the name and address of that holder of a certificate of authority or permit. If the licensee leaves the employ of that holder of a certificate of authority or permit or changes employment to another holder of a certificate of authority or permit, he shall so inform the Board in writing within ten (10) days of the action.

Added by Laws 1984, c. 163, § 17, eff. Nov. 1, 1984. Amended by Laws 2007, c. 359, § 19, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.26 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-40. Censure, revocation or suspension of abstract license.

Upon good cause shown and after a hearing, the Oklahoma Abstractors Board may censure a licensee or revoke or suspend his abstract license for any of the following acts:

1. Making of a materially fraudulent statement in an application for an abstract license; or

2. Having been convicted and exhausted all appellate remedies in a court of competent jurisdiction in this or any other state or a federal court of the crime of forgery, embezzlement, obtaining money under false pretenses, extortion, conspiracy to defraud, fraud, or any similar offense, or pleading guilty or nolo contendere to any such offense; or

3. Destroying or secreting public records, or failing to return said records within the designated time; or

4. Any other conduct which constitutes untrustworthy or improper, fraudulent, or dishonest activities; or

5. Disregarding or violating any provision of the Oklahoma Abstractors Act; or

6. Continued violation after notice from the Board of engaging in a practice of charging excessive abstracting fees.

Added by Laws 1984, c. 163, § 18, eff. Nov. 1, 1984. Amended by Laws 2007, c. 359, § 20, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.27 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-41. Unlawful business inducements - Charges for abstracts, abstract extensions, supplemental abstracts and final title reports - List of abstracting fees - Civil penalties.

A. It shall be unlawful for any abstractor as an inducement to obtaining any business to pay, rebate, or deduct any portion of or to permit any deduction from a charge made for making, extending, or certifying an abstract of title, to:

1. Any owner, mortgagee, or lessee of the real property covered by the abstract of title, or of any right, title, or interest in or lien upon the same;

2. Any principal, broker, agent, or attorney in connection with a sale or lease of real property or the making or obtaining of a loan thereon in which an abstract of title is required, used, or furnished; and

3. Any spouse, child, employee, ward, officer, director, subsidiary, affiliate, parent, relative within the fifth degree, personal representative, or partner of any person, firm, or corporation included in this section.

B. All charges for abstracts, abstract extensions, supplemental abstracts or final title reports shall be separately stated and shall not be combined with title insurance, closing fees, or examination charges, shall be uniform for all abstracts, abstract extensions, supplemental abstracts or final title reports of whatsoever kind or nature, whether the abstract, abstract extension, supplemental abstract or final title report is prepared for use by the abstractor or for others purchasing abstracts, abstract extensions, supplemental abstracts or final title reports from the abstractor; and any other charge therefor shall be unlawful.

C. The list of abstracting fees required to be attached to an application for certificate of authority, an application to renew a certificate of authority and an application to transfer a certificate of authority pursuant to the provisions of Section 227.18 of this title shall include all fees the applicant intends to charge for abstracts, abstract extensions, supplemental abstracts or final title reports. The Oklahoma Abstractors Board shall notify the applicant in writing of any action taken with regard to the requested fees within sixty (60) days of submission. If no notice is provided regarding the submitted fees, they will be deemed to become effective on the sixty-first day following the day the application was submitted to the Board. The fees shall also be subject to the following:

1. No fee shall be charged that is not on the approved list;

2. The holder of the certificate of authority may submit an amended list of fees once a year requesting approval for changes to the currently approved fees; and

3. The amended list of fees must be approved before becoming effective. The Board may disapprove a list of fees or an amended list of fees if the fees are determined to be excessive or are used as an unlawful inducement. In determining whether a fee is excessive, the Board may consider any or all of the following:

a.the change from any prior rate for the same abstract, abstract extension, supplemental abstract or final title report,

b.the fee charged by other holders of certificates of authority within the same county, in adjacent counties, and in counties with similar characteristics,

c.the amount of work performed,

d.the time required to perform the work,

e.the amount of financial risk involved to the holder of the certificate of authority,

f.the cost of providing the abstract, abstract extension, supplemental abstract or final title report,

g.the availability of competition,

h.the average cost for such services across the state, and

i.any other relevant factor applicable to a particular set of circumstances presented for approval.

D. In addition to any other penalty any person, firm, corporation, or other entity violating the provisions of this section shall be subject to a civil penalty of not less than One Hundred Dollars ($100.00) and not more than One Thousand Dollars ($1,000.00) for each occurrence. The fine may be enforced in the same manner in which civil judgments may be enforced.

Added by Laws 1984, c. 163, § 19, eff. Nov. 1, 1984. Amended by Laws 2006, c. 269, § 10, eff. July 1, 2007; Laws 2007, c. 359, § 21, eff. Jan. 1, 2008. Renumbered from Title 74, § 227.28 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-42. Limitation of actions.

An action for damages by reason of any imperfect or false abstract hereafter compiled must be brought within five (5) years from the date the abstract certificate was issued.

Added by Laws 1984, c. 163, § 20, eff. Nov. 1, 1984. Renumbered from Title 74, § 227.29 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.



§1-43. Real property purchaser – Retention of abstract.

A purchaser of real property shall have the opportunity to retain possession of the abstract for the property being purchased. The purchaser shall be notified about the option to retain possession at the scheduled closing; however, if a contractual obligation to a mortgage company requires retention of the abstract by that mortgage company, then the purchaser shall have an opportunity to take possession of the abstract upon complete performance of the contractual obligations.

Added by Laws 2002, c. 36, § 1, eff. Nov. 1, 2002. Renumbered from Title 74, § 227.30 by Laws 2007, c. 359, § 22, eff. Jan. 1, 2008.






Title 2. Agriculture

§2-1-1. Short title.

This act shall be known as the Oklahoma Agricultural Code.

Laws 1970, c. 260, § 19, emerg. eff. April 22, 1970. EC=1>



§2-1-2. State Department of Agriculture - Establishment - Composition.

The State Department of Agriculture shall consist of the State Board of Agriculture, the divisions, and other positions and offices as established by law and by the Board.

Added by Laws 1955, p. 1, art. 1, § 1, emerg. eff. June 3, 1955. Amended by Laws 2000, c. 243, § 1, emerg. eff. May 24, 2000.



§2-1-3. Definitions.

For the purposes of the Oklahoma Agricultural Code, unless the context indicates otherwise:

1. “Authorized agent” means a person who has been authorized by the State Board of Agriculture to act on behalf of the Board in making investigations, inspections, performing other services, or doing any particular act or acts which have been vested by the Oklahoma Agricultural Code in the Board. A written or printed commission signed by the President of the Board shall be proof that the holder has lawful authority to act on behalf of the Board in implementing the Oklahoma Agricultural Code;

2. “Board” means the State Board of Agriculture;

3. “Code” means the Oklahoma Agricultural Code;

4. “Department” means the Oklahoma Department of Agriculture, Food, and Forestry and its employees, officers, and divisions. Whenever the name “Department of Agriculture” appears in any law, contract or other document, it shall be deemed to refer to the Oklahoma Department of Agriculture, Food, and Forestry;

5. “Director” means the Director of a division established in the Oklahoma Department of Agriculture, Food, and Forestry;

6. “License” means a written document issued by the Board granting authority to a person to engage in a business, occupation, or activity;

7. “Livestock” or “animals” means any cattle, bison, horses, sheep, goats, asses, mules, swine, domesticated rabbits, and chickens, turkeys, and other domesticated fowl, and any animal or bird in captivity;

8. “Permit” means a written document issued by the Board giving consent for a person to engage in an activity;

9. “Person” means the state, any municipality, political subdivision, institution, individual, public or private corporation, partnership, association, firm, company, public trust, joint-stock company, trust, estate, state or federal agency, other governmental entity, or any other legal entity or an agent, employee, representative, assignee or successor thereof;

10. “President” means the President of the State Board of Agriculture. The President of the State Board of Agriculture shall also be designated as the Commissioner of Agriculture;

11. “Producer” means any person planting, raising, growing, or harvesting agricultural products;

12. “Quarantine” means a written document issued by the Board to restrict the movement of animals, birds, plants, or agricultural commodities into or out of a specified area for the control or prevention of diseases or pests; and

13. “Stop sale order” or “stop use order” means a written or printed order signed by the President or authorized agent of the Board, prohibiting the sale, offering for sale, exposure for sale, or use of any agricultural product, article, device, service, or commodity covered by the Oklahoma Agricultural Code.

Added by Laws 1955, p. 1, art. 1, § 3, emerg. eff. June 3, 1955. Amended by Laws 1965, c. 177, § 1; Laws 1972, c. 89, § 1, emerg. eff. March 28, 1972; Laws 1992, c. 296, § 1, emerg. eff. May 26, 1992; Laws 1996, c. 138, § 1, emerg. eff. May 1, 1996; Laws 2000, c. 243, § 2, emerg. eff. May 24, 2000; Laws 2002, c. 173, § 2, emerg. eff. May 6, 2002; Laws 2003, c. 3, § 1, emerg. eff. March 19, 2003; Laws 2005, c. 292, § 1, eff. July 1, 2005.

NOTE: Laws 2002, c. 187, § 1 repealed by Laws 2003, c. 3, § 2, emerg. eff. March 19, 2003.



§2-2-1. Membership - Appointment and qualifications - Vacancies.

A. 1. The State Board of Agriculture shall be the Board of Agriculture created by Section 31 of Article VI of the Oklahoma Constitution. The Board shall consist of five (5) members appointed by the Governor, with the advice and consent of the Senate. Four of such members shall be appointed from within and represent the agricultural district established by subsection B of this section. One member shall be appointed from the state at large.

2. The members shall be farmers who have:

a.at least five (5) years practical experience during the ten (10) years immediately preceding their appointment, and

b.lived on and operated a farm after reaching the age of twenty-one (21) years.

B. For the purpose of appointments to the Board, four agricultural districts are hereby created and shall consist of the following counties:

DISTRICTCOUNTIES

NO.

1.........Atoka, Bryan, Choctaw, Coal, Haskell, Hughes, Johnston, Latimer, LeFlore, Marshall, McCurtain, McIntosh, Muskogee, Okfuskee, Okmulgee, Pittsburg, Pontotoc, Pottawatomie, Pushmataha, Seminole and Sequoyah.

2.........Adair, Cherokee, Craig, Creek, Delaware, Kay, Lincoln, Logan, Mayes, Noble, Nowata, Oklahoma, Osage, Ottawa, Pawnee, Payne, Rogers, Tulsa, Wagoner and Washington.

3.........Alfalfa, Beaver, Blaine, Cimarron, Custer, Dewey, Ellis, Garfield, Grant, Harper, Kingfisher, Major, Roger Mills, Texas, Woods and Woodward.

4.........Beckham, Caddo, Canadian, Carter, Cleveland, Comanche, Cotton, Garvin, Grady, Greer, Harmon, Jackson, Jefferson, Kiowa, Love, McClain, Murray, Stephens, Tillman and Washita.

C. One member of the Board shall be appointed from each district.

D. 1. On the effective date of this act, each district established by subsection B of this section shall be represented by the current board member position as follows:

a.the board member position currently representing District 5 shall represent the new District 1,

b.the board member position currently representing District 2 shall represent the new District 2,

c.the board member position currently representing District 1 shall represent the new District 3, and

d.the board member position currently representing District 4 shall represent the new District 4.

2. The board member position currently serving District 3 shall be terminated.

3. Except as otherwise provided in this subsection, all board members serving on the effective date of this act shall serve the remainder of the term of office to which the board member was originally appointed. Thereafter, successor board members shall be appointed for terms of four (4) years. The at-large member shall serve a term coterminous with that of the Governor.

4. In case of vacancy caused by the removal, death, resignation, or disability of any member, the Governor shall appoint a new member from the same district for which a vacancy was vacated to serve for the unexpired term.

Added by Laws 1955, p. 2, art. 2, § 1, emerg. eff. June 3, 1955. Amended by Laws 1965, c. 480, § 1, emerg. eff. July 14, 1965; Laws 2000, c. 243, § 3, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 8, emerg. eff. May 23, 2003.



§2-2-2. Compensation - Meetings.

Members of the State Board of Agriculture shall receive actual expenses of travel pursuant to the State Travel Reimbursement Act. The Board shall meet a minimum of eight (8) times per year in regular session but not more than six (6) days in any calendar month. Special meetings of the Board may be held at the time and place as set by the President or at the time and place petitioned for by three members of the Board.

Added by Laws 1955, p. 2, art. 2, § 2, emerg. eff. June 3, 1955. Amended by Laws 1977, c. 241, § 1; Laws 1985, c. 178, § 1, operative July 1, 1985; Laws 2000, c. 243, § 4, emerg. eff. May 24, 2000; Laws 2012, c. 7, § 1, emerg. eff. April 2, 2012.

NOTE: Laws 2012, c. 133, § 1 repealed by Laws 2013, c. 15, § 1, emerg. eff. April 8, 2013.



§2-2-3. Officers.

A. The at-large member appointed by the Governor, pursuant to Section 2-1 of this title, shall be the President of the State Board of Agriculture and shall serve at the pleasure of the Governor.

B. The President shall be the executive officer of the Board and, in the absence of the Board, shall, subject to approval of the Board, perform all of the duties imposed by law.

C. The Board shall elect a Secretary who shall not be a member of the Board. The Board shall fix the duties of the person appointed.

Added by Laws 1955, p. 2, art. 2, § 3, emerg. eff. June 3, 1955. Amended by Laws 2000, c. 243, § 5, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 9, emerg. eff. May 23, 2003.



§2-2-4. Powers of Board.

A. The State Board of Agriculture shall have the power to:

1. Adopt and prescribe the use of a seal, which shall be in the custody of the Secretary of the Board;

2. Promulgate rules necessary, expedient, or appropriate to the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Oklahoma Agricultural Code;

3. Initiate and prosecute administrative, civil, or criminal actions and proceedings necessary under the Oklahoma Agricultural Code;

4. Appoint authorized agents to make inspections or investigations and to perform other services for the Board or any division of the Oklahoma Department of Agriculture, Food, and Forestry;

5. Consolidate any of the divisions established by the Oklahoma Agricultural Code, transfer any of the functions or activities to another division, place additional functions or activities in a division, establish new divisions, and create new or additional positions in the Department, when conducive to a more efficient administration and enforcement of laws pertaining to agriculture;

6. Sell, exchange, or dispose of property;

7. Have jurisdiction over all matters affecting animal industry, animal health, and animal quarantine;

8. Issue stop-sale and stop-use orders and quarantines;

9. Employ, appoint, or contract and fix the duties and compensation of the director of each division of the Department and other personnel, either on a full-time, part-time, or contractual basis, as deemed necessary by the Board;

10. Fix the qualifications of the personnel in the Department;

11. Accept and use grants of money and other property from any source;

12. Advise, consult, cooperate, and enter into agreements or contracts with persons as defined in the Oklahoma Agricultural Code;

13. Coordinate with the federal government and other states on matters pertaining to agriculture;

14. Revoke, suspend, or deny for up to one (1) year, any license, permit, or charter issued by the Board if the Board finds any violations of the Oklahoma Agricultural Code or any rule of the Board;

15. Adopt a master plan and promulgate rules for the protection of state-owned and private forestry, grazing, and other lands from damage by fire and for suppressing fires on lands. In carrying out the master plan the Board is authorized to enter into contractual agreements with the federal government, local political subdivisions of the state, individuals, private organizations, companies, and corporations for protection and for the suppression of fires and to expend funds as available for these services. To effectuate the purposes of the Oklahoma Agricultural Code, the Board is authorized to enter into contractual agreements with private landowners for the protection and suppression of fires, provided that the private landowners reimburse the Board for actual expenses incurred in the protection and suppression of fires on privately owned lands;

16. Have jurisdiction over all matters affecting agriculture as contained and set out in the Oklahoma Agricultural Code, which have not been expressly delegated to another state or federal agency and be responsible for fully implementing and enforcing the laws and rules within its jurisdictional areas of environmental responsibility.

a.The Department of Environmental Quality shall have environmental jurisdiction over:

(1)commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill, and other agricultural products,

(2)slaughterhouses, but not including feedlots at these facilities, and

(3)aquaculture and fish hatcheries, including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities.

b.Facilities storing grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination System (NPDES) regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to storm water discharges;

17. Have jurisdiction over all matters affecting the importation, health, and quarantining of exotic livestock;

18. Prescribe forms of application, certification, licenses, charters, and other forms and blanks as may be necessary to carry out the provisions of the Oklahoma Agricultural Code;

19. Stagger throughout the year the renewal dates for any licenses or permits issued by the Department pursuant to the provisions of the Oklahoma Agricultural Code by notifying licensees in writing of the expiration and renewal date being assigned to the licensee and permittee and by making an appropriate adjustment in the fee charged for the license or permit;

20. Establish and collect fees for licenses, permits, charters, and services provided. The fees shall be promulgated in accordance with the Administrative Procedures Act and shall be fair and equitable to all parties concerned;

21. Establish planting and harvesting seasons for the purpose of meeting the maximum driving and on-duty time exemptions set forth in the National Highway System Designation Act of 1995. The Board shall notify the United States Secretary of Transportation of the seasons;

22. Fix and adopt official standards for grading and classifying any agricultural commodity, meat, or meat product prepared, produced, or distributed in Oklahoma;

23. Promulgate rules, make investigations, and conduct hearings for the purpose of making inspection compulsory on any agricultural commodity and designate the shipping points where compulsory inspection applies;

24. Inspect agricultural commodities, at any time, upon request of any financially interested party or when necessary and to issue certificates showing the quality and condition of the commodities at the time of the inspection;

25. Grade meat or meat products upon the request of any packing plant in Oklahoma. The packing plant shall be required to pay the cost of services, including the compensation and expenses of personnel employed to perform the actual grading;

26. Apply to the district court for a temporary or permanent injunction or any other remedy restraining any person from violating the Oklahoma Agricultural Code;

27. Extend and implement the powers and provisions granted by the Oklahoma Agricultural Code to all programs administered by the Department regardless of whether the statutes creating the program are codified in this title;

28. Increase its efforts to ensure the safety and quality of food and food products for wholesalers and retail sales in this state and shall include, but not be limited to, inspections of retailers and wholesalers to ensure compliance with all federal and state certification standards;

29. Exercise all incidental powers which are necessary and proper to implement and administer the purposes of the Oklahoma Agricultural Code;

30. Accept upon behalf of the Department any gift or donation of property, including but not limited to monetary gifts;

31. Promulgate rules regarding prescribed burning and smoke management;

32. Enter into written leases or lease-purchase agreements to acquire equipment, furnishings, supplies and other items necessary for the operation of the Oklahoma Department of Agriculture, Food, and Forestry Agriculture Laboratory;

33. Exercise all incidental powers and promulgate rules, procedures and forms which are necessary and proper to implement, administer and enforce the Oklahoma Scrap Metal Dealers Act;

34. Promulgate rules to ensure state control of any federal program relating to on-farm fruit and vegetable production inspections and regulation; and

35. Develop a pollinator protection plan to promote the health of and mitigate the risks to honeybees and other managed pollinators.

B. 1. If upon inspection or investigation, or whenever the Oklahoma Department of Agriculture, Food, and Forestry determines that there are reasonable grounds to believe that any person is in violation of any part of the Oklahoma Environmental Quality Code which is the responsibility and jurisdiction of the Oklahoma Department of Agriculture, Food, and Forestry, any rule promulgated by the State Board of Agriculture, or of any order, permit, certificate, registration, charter, or license issued by the Board, the Department may give written notice to the alleged violator of the specific violation and of the alleged violator's duty to correct the violation immediately or within a set time period or both and that the failure to do so shall result in administrative fines or penalties.

2. Whenever the Department finds that an emergency exists requiring immediate action to protect the public health, welfare, or the environment, the President of the State Board of Agriculture may without notice or hearing issue an order, effective upon issuance, reciting the existence of an emergency and requiring that action be taken as specified in the order to meet the emergency. Any person to whom an order is directed shall comply immediately but may request an administrative enforcement hearing within fifteen (15) days after the order is served. The hearing shall be held by the Department within ten (10) days after receipt of the request. On the basis of the hearing record, the President of the Board shall sustain or modify the original order.

Added by Laws 1955, p. 2, art. 2, § 4, emerg. eff. June 3, 1955. Amended by Laws 1965, c. 389, § 1; Laws 1967, c. 253, § 1, emerg. eff. May 8, 1967; Laws 1993, c. 145, § 246, eff. July 1, 1993; Laws 1993, c. 324, § 43, eff. July 1, 1993; Laws 1994, c. 140, § 25, eff. Sept. 1, 1994; Laws 1996, c. 7, § 1, emerg. eff. March 19, 1996; Laws 1999, c. 413, § 10, eff. Nov. 1, 1999; Laws 2000, c. 243, § 6, emerg. eff. May 24, 2000; Laws 2001, c. 430, § 2, eff. Nov. 1, 2001; Laws 2002, c. 173, § 3, emerg. eff. May 6, 2002; Laws 2004, c. 100, § 1, eff. July 1, 2004; Laws 2007, c. 157, § 1, eff. Nov. 1, 2007; Laws 2008, c. 368, § 3, eff. July 1, 2008; Laws 2013, c. 230, § 1, eff. Nov. 1, 2013; Laws 2014, c. 25, § 1, eff. Nov. 1, 2014; Laws 2015, c. 20, § 1, eff. Nov. 1, 2015.



§2-2-4b. Reciprocal agreements.

A. The Commissioner of the State Department of Agriculture may enter into reciprocal agreements with:

1. A state agriculture agency or corresponding agency of another state, or with the person, board, officer, or commission authorized to act on behalf of that department or agency having jurisdiction affecting the importation, health, inspection, investigation, control, prevention, and eradication of contagious and infectious diseases of livestock; and

2. Another state or with the person, board, officer, or commission authorized to act on behalf of the other state relating to theft of livestock and to farming equipment and farm implements.

B. The Commissioner of the State Department of Agriculture shall, upon the written request of a state agriculture agency or other corresponding agency of any other state or of any person, board, officer, or commission of the state authorized to act for and on behalf of such department or corresponding agency, maintain actions in the courts of this state upon judgments and demands arising in the other state in the same manner and to the same extent that the actions by the Commissioner are authorized when arising in this state; provided, however, that the actions may be commenced and maintained only in those cases where the other state by appropriate legislation or by reciprocal agreement extends a like policy or approach to cases arising in the state.

Added by Laws 2001, c. 430, § 1, eff. Nov. 1, 2001.



§2-2-4c. Livestock policy implementation – Restriction on local orders, ordinances, and regulations.

A. Except as may otherwise be provided by law, the Oklahoma Department of Agriculture, Food, and Forestry shall be the state entity empowered to implement the policy of the state regarding the care and handling of livestock in this state.

B. No municipality, county, or other political subdivision of this state shall enact or enforce any order, ordinance, or regulation concerning the care and handling of livestock within its jurisdiction that is more restrictive than rules promulgated by the Oklahoma Department of Agriculture, Food, and Forestry concerning the care and handling of livestock or Section 1685 of Title 21 of the Oklahoma Statutes. Ordinances or regulations by municipalities pertaining to land use or to human health or safety shall not be considered to constitute livestock care and handling.

Added by Laws 2009, c. 180, § 1, emerg. eff. May 12, 2009.



§2-2-4d. Temporary employees.

A. For the purposes of the State Board of Agriculture, seasonal employees employed by the Oklahoma Department of Agriculture, Food, and Forestry who work less than nine hundred ninety-nine (999) hours in a twelve-month period shall be considered temporary employees and shall be unclassified. The Department may employ seasonal employees throughout the calendar year.

B. The Department, in its annual budget request, shall include a summary of the use of project labor, which shall include the number of workers employed under the provisions of this section and the total wages paid to these employees.

Added by Laws 2015, c. 391, § 1, emerg. eff. June 4, 2015.



§2-2-5. Official agency.

Except for matters which have been expressly delegated to another state agency, the State Board of Agriculture shall be the official agency of the State of Oklahoma in the relations of this state with the United States Department of Agriculture, any other federal agency, or any agency or person of this or another state on matters pertaining to sampling, inspection, and grading of agricultural products, and other regulatory matters in the field of agriculture.

Added by Laws 1955, p. 3, art. 2, § 5. Amended by Laws 1993, c. 145, § 247, eff. July 1, 1993; Laws 2000, c. 243, § 7, emerg. eff. May 24, 2000.



§2-2-6. Advisory or consulting committees - Appointment.

The State Board of Agriculture shall have authority to appoint advisory or consulting committees from the residents of the state who are interested in the various phases of agriculture, either in conservation, production, processing, regulation, or sale of agricultural products.

Added by Laws 1955, p. 3, art. 2, § 6. Amended by Laws 2000, c. 243, § 8, emerg. eff. May 24, 2000.



§2-2-7. Records and files as evidence – Enforcement of penalties and fines.

A. The records, files, and books of the State Board of Agriculture shall be receivable as evidence. The rules and orders of the Board, when published, shall be public notice and shall have the force and effect of law and be judicially noticed and considered. When orders of the Board consist of local rules or orders of quarantine, the order may be provable in the same manner as a return of service.

B. Administrative penalties, civil penalties, and other fines imposed pursuant to the provisions of the Oklahoma Agricultural Code shall be enforced in the same manner in which civil judgments may be enforced. For purposes of enforcement final orders shall be recorded in the office of the clerk of the district court of Oklahoma County and, upon such recording and application therefor, all appropriate writs and process shall be issued and shall be enforced by the court.

Added by Laws 1955, p. 3, art. 2, § 7, emerg. eff. June 3, 1955. Amended by Laws 2000, c. 243, § 9, emerg. eff. May 24, 2000; Laws 2004, c. 60, §1, emerg. eff. April 6, 2004.



§2-2-8. Certified copies as evidence.

Duly-certified copies of any book, record, file, or proceeding, or any part, shall be competent as a matter of evidence in court when certified as a copy by the officer in charge of the book, file, record proceeding or part thereof or by the President or Secretary of the State Board of Agriculture.

Added by Laws 1955, p. 4, art. 2, § 8. Amended by Laws 2000, c. 243, § 10, emerg. eff. May 24, 2000.



§2-2-9. Cooperative contracts and agreements - Grading, sampling or inspection - Fees.

The State Board of Agriculture may enter into cooperative contracts and agreements with the United States Department of Agriculture, or any other federal or state agency, person, or firm providing for the grading, sampling, or inspection of processed or unprocessed foods, livestock, poultry, seeds, fruits, vegetables, or other agricultural commodities and products. The Board shall promulgate a schedule of fees to be charged and collected under the provisions of this section from the person or agency for whom the grading, sampling, or inspection service is rendered. The schedule of fees shall be filed in the office of the Secretary of State in accordance with the Administrative Procedures Act and be open to the public, and any subsequent change in the fees shall not be operative until the change has been filed in the office of the Secretary of State pursuant to the Administrative Procedures Act.

Added by Laws 1955, p. 4, art. 2, § 9. Amended by Laws 2000, c. 243, § 11, emerg. eff. May 24, 2000.



§2-2-10. Department of Agriculture Revolving Fund - Disbursements - Claims.

A. There is hereby created in the State Treasury a fund to be known as the State Department of Agriculture Revolving Fund. All monies, fees, and revenues collected, authorized, or received from any source by the State Board of Agriculture or any division, officer, or employee of the State Department of Agriculture pursuant to the provisions of the Oklahoma Agricultural Code or any law or agreement shall be deposited in the fund.

B. The fund shall be a continuing fund and shall be expended only for purposes specifically authorized and approved by a majority vote of the five (5) members appointed to and constituting the Board. The President, in the absence of the Board, may approve disbursements for lawfully authorized purposes. Expenditures from the fund shall be made only for defraying the costs and expenses of providing inspection, sampling, grading, and other services authorized by the Board for which fees or other monies have been paid into the fund and for which other monies are not available for the payment of services.

C. The Board shall have authority to employ and pay out of the fund inspectors, graders, or other personnel as needed or required to conduct authorized services.

D. All claims against the fund shall be paid only upon the majority approval of the Board, or the President in the absence of the Board.

Added by Laws 1955, p. 4, art. 2, § 10. Amended by Laws 1965, c. 380, § 1, emerg. eff. June 29, 1965; Laws 1977, c. 251, § 7, emerg. eff. July 15, 1977; Laws 2000, c. 243, § 12, emerg. eff. May 24, 2000.



§2-2-12. Unpaid checks - Uncollectable debts.

A. For accounting purposes only, when any check has been received by the State Board of Agriculture, or the State Department of Agriculture, Food, and Forestry, and has remained unpaid for a period of more than five (5) years, and the Board determines that the check cannot be collected, the amount of the check shall not be included or carried as an asset of the Board or any of its funds.

B. If all appropriate collection remedies have been exhausted in the collection of any debt owed to the Department, the debt shall be considered uncollectable. A list of all uncollectable debts and persons who owed the debts, shall be reported to the Oklahoma Legislature, the Office of Management and Enterprise Services, and the Oklahoma Tax Commission no later than May 1 of each calendar year.

Added by Laws 1955, p. 4, art. 2, § 12, emerg. eff. June 3, 1955. Amended by Laws 2000, c. 243, § 16, emerg. eff. May 24, 2000; Laws 2010, c. 91, § 1, eff. Nov. 1, 2010; Laws 2012, c. 304, § 2.



§2-2-14. Authority to enter - Proper actions - Warrants.

A. The State Board of Agriculture or its authorized agents shall have the authority to enter any premises or mode of transportation during reasonable hours for the purpose of implementing the Oklahoma Agricultural Code or rules promulgated pursuant thereto.

B. The Board or its authorized agents shall have the authority to carry out all necessary and proper actions to determine compliance with the Oklahoma Agricultural Code including, but not limited to, conducting investigations, opening any bundle, package, or container of agricultural products, examining and making photocopies of records or documents, examining devices, and collecting and submitting samples for analysis.

C. If any person refuses, denies or interferes with any right of access, the Board shall have the right to apply to and obtain from a district court an administrative or other warrant as necessary to enforce the right of access and inspection.

Added by Laws 1965, c. 236, § 2, emerg. eff. June 17, 1965. Amended by Laws 2000, c. 243, § 17, emerg. eff. May 24, 2000.



§2-2-14.1. Seizure and forfeiture of property.

A. The Oklahoma Department of Agriculture, Food, and Forestry may take into possession any vehicle, implement of husbandry, farming equipment or farm implement and any and all livestock, or any part thereof, killed, taken, shipped, or possessed in violation of any provision of the Oklahoma Agricultural Code.

B. In addition to the property described in subsection A of this section, the following property is also subject to forfeiture pursuant to this section:

1. Property used in the commission of theft of livestock or in any manner to facilitate the theft of livestock;

2. The proceeds gained from the commission of theft of livestock;

3. Personal property acquired with proceeds gained from the commission of theft of livestock;

4. All conveyances, including aircraft, vehicles or vessels, and horses or dogs which are used to transport or in any manner to facilitate the transportation for the purpose of the commission of theft of livestock;

5. Any items having a counterfeit mark;

6. Any weapon possessed, used or available for use in any manner during the commission of a theft of livestock within the State of Oklahoma; and

7. Any computer and its components and peripherals, including but not limited to the central processing unit, monitor, keyboard, printers, scanners, software, and hardware, when it is used in the commission of theft of livestock in this state.

C. The property may be held as evidence until a forfeiture has been declared or a release ordered. Forfeiture actions under this section may be brought in district court by the Office of General Counsel of the Oklahoma Department of Agriculture, Food, and Forestry as petitioner. At the request of the Commissioner of Agriculture, the district attorney in the county of venue shall bring a forfeiture action under this section. Provided, in the event the Department or the district attorney elects not to file an action, or fails to file an action within ninety (90) days of the date of the seizure of the equipment, the property shall be returned to the owner.

D. Notice of seizure and intended forfeiture proceeding shall be filed in the office of the clerk of the district court for the county where the property is seized and shall be given to all owners and parties in interest. Notice shall be given according to one of the following methods:

1. Upon each owner or party in interest whose right, title, or interest is of record in the Oklahoma Tax Commission or with the county clerk for filings under the Uniform Commercial Code, served in the manner of service of process in civil cases prescribed by Section 2004 of Title 12 of the Oklahoma Statutes;

2. Upon each owner or party in interest whose name and address is known, served in the manner of service of process in civil cases prescribed by Section 2004 of Title 12 of the Oklahoma Statutes; or

3. Upon all other owners, whose addresses are unknown, but who are believed to have an interest in the property by one publication in a newspaper of general circulation in the county where the seizure was made.

E. Within sixty (60) days after the mailing or publication of the notice, the owner of the property and any other party in interest or claimant may file a verified answer and claim to the property described in the notice of seizure and of the intended forfeiture proceeding.

F. If at the end of sixty (60) days after the notice has been mailed or published there is no verified answer on file, the district court shall hear evidence upon the fact of the unlawful use and may order the property forfeited to the state, if proven.

G. If a verified answer is filed, the forfeiture proceeding shall be set for hearing. At the hearing, the petitioner shall prove by a preponderance of the evidence that property was used in the attempt or commission of an act specified in subsection A of this section or is property described in subsection B of this section with knowledge by the owner of the property.

H. The claimant of any right, title, or interest in the property may prove the lien, mortgage, or conditional sales contract to be bona fide and that the right, title, or interest created by the document was created without any knowledge or reason to believe that the property was being, or was to be, used for the purpose charged.

I. In the event of such proof, the district court may order the property released to the bona fide or innocent owner, lienholder, mortgagee, or vendor if the amount due the person is equal to, or in excess of, the value of the property as of the date of the seizure, it being the intention of this section to forfeit only the right, title, or interest of the purchaser, except for items bearing a counterfeit mark or used exclusively to manufacture a counterfeit mark.

J. If the amount due to the person is less than the value of the property, or if no bona fide claim is established, the property may be forfeited to the state and may be sold pursuant to judgment of the court, as on sale upon execution, and as provided in Section 2-508 of Title 63 of the Oklahoma Statutes, except as otherwise provided for by law and for property bearing a counterfeit mark which shall be destroyed.

K. Property taken or detained pursuant to this section shall not be repleviable, but shall be deemed to be in the custody of the petitioner or in the custody of the law enforcement agency. Except for property required to be destroyed pursuant to the Trademark Anti-Counterfeiting Act, the petitioner shall release the property to the owner of the property if it is determined that the owner had no knowledge of the illegal use of the property or if there is insufficient evidence to sustain the burden of showing illegal use of the property. If the owner of the property stipulates to the forfeiture and waives the hearing, the petitioner may determine if the value of the property is equal to or less than the outstanding lien. If the lien exceeds the value of the property, the property may be released to the lien holder. Property which has not been released by the petitioner shall be subject to the orders and decrees of the court or the official having jurisdiction thereof.

L. The petitioner, or the law enforcement agency holding property, shall not be held civilly liable for having custody of the seized property or proceeding with a forfeiture action as provided for in this section.

M. Attorney fees shall not be assessed against the state or the petitioner for any actions or proceeding pursuant to this section.

N. The proceeds of the sale of any property shall be distributed as follows, in the order indicated:

1. To the bona fide or innocent purchaser, conditional sales vendor, or mortgagee of the property, if any, up to the amount of that person’s interest in the property, when the court declaring the forfeiture orders a distribution to the person;

2. To the payment of the actual reasonable expenses of preserving the property; and

3. The balance shall be distributed as follows:

a.two-thirds (2/3) of the amount to the Agriculture Evidence and Law Enforcement Fund, and

b.one-third (1/3) to the district attorney of the county wherein the property was seized for the victim-witness fund, a reward fund, or the evidence fund. If the petitioner is not the district attorney, then the one-third (1/3) which would have been designated to that office shall be distributed to the Agriculture Evidence and Law Enforcement Fund.

O. Monies distributed into the fund from forfeitures initiated under this section by the district attorney shall be limited to a balance of One Hundred Thousand Dollars ($100,000.00) at any one time. Any amount in excess of these figures shall be placed in the Agriculture Revolving Fund.

P. If the district court finds that the property was not used in the attempt or commission of an act specified in subsection A of this section and was not property subject to forfeiture pursuant to subsection B of this section and is not property bearing a counterfeit mark, the Board or the court shall order the property released to the owner as the right, title or interest appears on record in the Oklahoma Tax Commission as of the seizure.

Q. No vehicle, airplane, or vessel used by a person as a common carrier in the transaction of business as a common carrier shall be forfeited pursuant to the provisions of this section unless it is proven that the owner or other person in charge of the conveyance was a consenting party or privy to the attempt or commission of an act specified in subsection A or B of this section. No property shall be forfeited pursuant to the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the knowledge or consent of the owner, and by any person other than the owner while the property was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state.

R. Whenever any property is forfeited pursuant to this section, the district court having jurisdiction of the proceeding may order that the forfeited property may be retained for its official use by the Oklahoma Department of Agriculture, Food, and Forestry or by the district attorney.

Added by Laws 2009, c. 168, § 1, eff. Nov. 1, 2009.



§2-2-14.2. Abandoned or stolen property--Storage--Disposal.

A. The Oklahoma Department of Agriculture, Food, and Forestry is hereby authorized to take possession of, store, and dispose of certain abandoned and stolen personal property as provided in this section.

B. The Department shall maintain a permanent record identifying the date and circumstances under which the Department acquired each piece of abandoned or stolen property, the place where each piece of property was found or located, and a detailed description of each article of property. All abandoned or stolen property shall be stored in a suitable place to protect it from deterioration; provided, that if the property is perishable, it may be sold in a manner to maximize value as set forth in subsection C below.

C. If the abandoned or stolen personal property is of a perishable nature and reasonable attempts to locate and identify the owner of the property are not successful, the property may be sold at once without notice.

1. The Department shall use its best efforts to obtain the best possible price for the perishable property.

2. The proceeds from the sale shall be held in a segregated account for a period of six (6) months for the benefit of the property's owner.

3. Subsequent to the sale, notice concerning the holding of proceeds from the sale of the perishable property shall be published once a week for two (2) successive weeks in a newspaper of general circulation published in the city or town closest to the location where the property was recovered and, in the case of cities and towns in which no newspaper is published, by posting the notice in a conspicuous place at the city hall or police station.

4. If the proceeds are not claimed within six (6) months, after deducting and paying all expenses incurred in the recovery, storage, maintenance, and sale of the property, the net funds shall be deposited in the State Department of Agriculture Evidence and Law Enforcement Fund.

D. Six (6) months after the Department comes into possession of any other abandoned or stolen property, it may dispose of the property by public or private auction.

1. Notice of the time and place of sale shall first be given by publication of notice once a week for two (2) successive weeks in a newspaper of general circulation published in the city or town in question and, in the case of cities and towns in which no newspaper is published, by posting notice in a conspicuous place at the city hall or police station.

2. The first publication or posting of notice, as the case may be, shall be at least twenty (20) days before the sale.

3. Each article shall be sold separately and a notation in the permanent record shall be made of the amount received for each article of property.

4. The person making the sale shall have the right to reject any and all bids if the amount bid is unreasonably low and shall have the right to continue the sales from time to time.

5. After deducting and paying all expenses incurred in the taking up, storing, maintaining, and selling of the property, the balance, if any, shall be deposited in the State Department of Agriculture Evidence and Law Enforcement Fund.

Added by Laws 2015, c.288, § 1, eff. Nov. 1, 2015.



§2-2-16. Duties of district attorney or Attorney General.

A. When requested by the State Board of Agriculture it shall be the duty of a district attorney or the Attorney General to institute appropriate proceedings in the proper courts in a timely manner and to prosecute in the manner provided by law when violations of the following occur:

1. The Oklahoma Agricultural Code;

2. Any rule promulgated pursuant to the Oklahoma Agricultural Code; or

3. Any order, license, charter, registration, or permit issued pursuant to the Oklahoma Agricultural Code.

B. Any action to redress or restrain a violation of the Oklahoma Agricultural Code, any promulgated rule or any order, license, charter, registration, or permit issued pursuant to the Oklahoma Agricultural Code or to recover any administrative or civil penalty or other fine assessed pursuant to the Oklahoma Agricultural Code, may be brought by:

1. The district attorney of the appropriate district court of the State of Oklahoma;

2. The Attorney General on behalf of the State of Oklahoma; or

3. The Oklahoma Department of Agriculture, Food, and Forestry on behalf of the State of Oklahoma.

C. The court shall have jurisdiction to determine the action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

D. When requested by an authorized agent of the Board, it shall be the duty of every peace officer to assist in the detection and apprehension of all persons in violation of the Oklahoma Agricultural Code. Failure to perform this duty shall be cause for removal from office.

Added by Laws 1965, c. 236, § 4, emerg. eff. June 17, 1965. Amended by Laws 2000, c. 243, § 18, emerg. eff. May 24, 2000; Laws 2004, c. 60, § 2, emerg. eff. April 6, 2004.



§2-2-17.1. False statements, etc. to Department – Rendering inaccurate any monitoring or measuring device – Penalties.

In addition to other penalties as may be imposed by law, it is a violation of the Oklahoma Agricultural Code for any person to knowingly make or provide any false statement, representation, or certification to the Oklahoma Department of Agriculture, Food, and Forestry or to knowingly render inaccurate any monitoring or measuring device or information thereof.

Added by Laws 2004, c. 60, § 3, emerg. eff. April 6, 2004.



§2-2-18. Notice - Hearings - Penalties.

A. After notice and opportunity for a hearing in accordance with the Administrative Procedures Act, if the State Board of Agriculture finds any person in violation of the Oklahoma Agricultural Code or any rule promulgated or order issued pursuant thereto, the Board shall have the authority to assess an administrative penalty of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation. Each animal, each action, or each day a violation continues may constitute a separate and distinct violation.

B. The Board may appoint administrative law judges to conduct the hearings. Hearings shall be held at a location within the region in which the alleged violator resides or the violation occurred, or the central offices of the State Board of Agriculture in Oklahoma City, Oklahoma.

C. Any person who fails to comply with the provisions of the Oklahoma Agricultural Code or rules promulgated by the Board shall be deemed guilty of a misdemeanor unless a violation of the Oklahoma Agricultural Code or rules promulgated thereto is specifically identified with a penalty or as a felony in the individual articles of the Oklahoma Agricultural Code.

D. Nothing in the Oklahoma Agricultural Code shall preclude the Board from seeking penalties in district court in the maximum amount allowed by law. The assessment of penalties in an administrative enforcement proceeding shall not prevent the subsequent assessment by a court of the maximum civil or criminal penalties for violations of the Oklahoma Agricultural Code and rules promulgated pursuant thereto.

E. Any person assessed an administrative or civil penalty may be required to pay, in addition to the penalty amount and interest thereon, attorney fees and costs associated with the collection of the penalties.

Added by Laws 1965, c. 236, § 6, emerg. eff. June 17, 1965. Amended by Laws 2000, c. 243, § 19, emerg. eff. May 24, 2000; Laws 2004, c. 60, § 4, emerg. eff. April 6, 2004.



§2-2-18.1. Pollution of air, land, or waters - Order to cease - Administrative penalty.

A. It shall be unlawful and a violation of the Oklahoma Agricultural Code for any person to cause pollution of any air, land or waters of the state by persons which are subject to the jurisdiction of the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the Oklahoma Environmental Quality Act.

B. If the State Board of Agriculture finds that any of the air, land, or waters of the state which are subject to the jurisdiction of the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the Oklahoma Environmental Quality Act have been or are being polluted, the Board shall make an order requiring that the pollution cease within a time period determined by the Department, or require a manner of treatment or of disposition of the waste or other polluting material as may in the judgment of the Board be necessary to prevent further pollution. In addition, the Board may assess an administrative penalty pursuant to Section 2-18 of this title. The person to whom the order is directed shall fully comply with the order of the Board and pay any fine and costs assessed.

C. 1. Manure shall not be defined as or be considered a hazardous substance or hazardous waste as those terms are defined by state law.

2. For purposes of this subsection, “manure” means any feces, urine, urea, or other excrement from livestock and shall also only include:

a.associated nonhazardous bedding, compost, raw materials, or other nonhazardous materials commingled with the excrement,

b.nonhazardous process water associated with the excrement or materials, or

c.nonhazardous byproducts, constituents, or substances contained in or originating from the excrement, materials, or process water.

3. This subsection shall not be construed to affect or limit the applicability of any other provision of the Oklahoma Agricultural Code.

Added by Laws 2004, c. 60, § 5, emerg. eff. April 6, 2004. Amended by Laws 2007, c. 36, § 1, eff. Nov. 1, 2007.



§2-2-18.2. Oklahoma Department of Agriculture, Food, and Forestry - Official environmental regulatory agency.

The Oklahoma Department of Agriculture, Food, and Forestry is hereby designated as an official environmental regulatory agency for agricultural point source and nonpoint source pollution within its jurisdiction as specified in subsection D of Section 1-3-101 of Title 27A of the Oklahoma Statutes. The Department is hereby authorized and directed to obtain authorization from the Environmental Protection Agency (EPA) to administer any and all of the National Pollution Discharge Elimination System (NPDES) programs for agricultural point and nonpoint source discharges within its specified jurisdiction.

Added by Laws 1994, c. 289, § 2, emerg. eff. June 6, 1994. Amended by Laws 2004, c. 100, § 3, eff. July 1, 2004. Renumbered from § 1-3-103 of Title 27A by Laws 2004, c. 100, § 4, eff. July 1, 2004. Amended by Laws 2006, c. 201, § 1, eff. Nov. 1, 2006.

NOTE: Editorially renumbered from § 18.2 of this title to provide consistency in numbering.



§2-2-18.3. Survey of agriculture producers – Water quality issues.

The Oklahoma Department of Agriculture, Food, and Forestry, in cooperation with the Oklahoma Conservation Commission and the Oklahoma State University Cooperative Extension Service shall determine if there is a willingness among agriculture producers in Oklahoma to institute a voluntary program designed to reduce the liability of landowners through the establishment of best management practices designed to address water quality issues throughout Oklahoma. The program shall be voluntary in nature and encompass all state and federal regulatory requirements.

Added by Laws 2009, c. 260, § 1, eff. July 1, 2009.



§2-2-26. Agriculture Emergency Insect Control Special Fund.

A. The Agriculture Emergency Insect Control Special Fund is hereby created in the State Treasury for the Oklahoma Department of Agriculture, Food, and Forestry. The fund consists of monies transferred to it from funds appropriated to the Department for this purpose. The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the administrative authority of the Department. Expenditures from the fund shall be pursuant to the laws of this state and rules promulgated by the State Board of Agriculture.

B. The fund shall be for emergency controls that lack legislative appropriation of emergency grasshopper and range caterpillar control within the state or for the general operations of the Department, and may be used for matching purposes for those programs in which the United States Department of Agriculture participates.

C. All expenditures shall be approved by the Board. Warrants for expenditures from the fund shall be based on claims signed by an authorized employee of the Department and approved for payment by the Director of the Office of Management and Enterprise Services.

Added by Laws 1980, c. 137, § 2, emerg. eff. April 15, 1980. Amended by Laws 1981, c. 50, § 2, emerg. eff. April 13, 1981; Laws 1993, c. 278, § 15, operative Sept. 1, 1993; Laws 2000, c. 243, § 24, emerg. eff. May 24, 2000; Laws 2012, c. 304, § 3.



§2-2-27. Department of Agriculture State Indemnity Special Fund.

A. The Department of Agriculture State Indemnity Special Fund is hereby created in the State Treasury for the Oklahoma Department of Agriculture, Food, and Forestry.

B. The fund shall consist of any monies appropriated to the Department specifically for transfer to the fund. The fund shall be a continuing fund, not subject to fiscal year limitations, and shall be under the control and management of the administrative authority of the Department.

C. Expenditures from the fund shall be pursuant to the laws of this state and in accordance with rules promulgated by the State Board of Agriculture.

D. The fund shall be for the purpose of funding state indemnity payments to owners of livestock destroyed or disposed of pursuant to Section 6-3 of this title and to support livestock disease prevention and control programs within the designated division of the Department.

E. All expenditures shall be approved by the State Veterinarian and presented to the Board. Warrants for expenditures from the fund shall be based on claims signed by an authorized employee of the Department.

Added by Laws 1981, c. 304, § 12, emerg. eff. June 29, 1981. Amended by Laws 2000, c. 243, § 25, emerg. eff. May 24, 2000; Laws 2002, c. 173, § 4, emerg. eff. May 6, 2002.



§2-2-27.1. Agriculture Evidence and Law Enforcement Fund.

A. There is created in the State Treasury a revolving fund for the Oklahoma Department of Agriculture, Food, and Forestry to be designated the “Agriculture Evidence and Law Enforcement Fund”. The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of monies received from the sale of confiscated property, the seizure and forfeiture of confiscated monies, property, gifts, bequests, devises, or contributions, public or private, including federal and state funds unless otherwise provided by federal law or regulation.

B. All monies accruing to the credit of the fund are appropriated and may be budgeted and expended by the Oklahoma Department of Agriculture, Food, and Forestry, for purposes including but not limited to investigation, enforcement, and prosecution of cases involving administrative, civil, or criminal violations of the Agricultural Code.

C. The balance on deposit in the Agriculture Evidence and Law Enforcement Fund shall never exceed the sum of One Hundred Thousand Dollars ($100,000.00). Amounts exceeding One Hundred Thousand Dollars ($100,000.00) shall be deposited in the Agriculture Revolving Fund.

Added by Laws 2009, c. 373, § 1, eff. Nov. 1, 2009.



§2-2-29. Obstruct, hinder or interfere with authorized agent in performance of official duties - Unlawful.

It shall be unlawful for any person to obstruct, hinder, or interfere by acts, verbal or physical threats, or any means with an authorized agent in the performance of their official duties as specified by rules of the State Board of Agriculture and the Oklahoma Agricultural Code.

Added by Laws 2000, c. 243, § 26, emerg. eff. May 24, 2000.



§2-2-30. Provision of mediation services - Plan to increase public awareness of Agriculture Mediation Program.

A. The Oklahoma Agriculture Mediation Program under the direction of the Agriculture Mediation Board as established by subsection D of this section, is authorized to provide mediation services to all individuals, businesses, and state and federal agencies that are engaged in production agriculture, and agriculturally- or environmentally-related activities. The Oklahoma Agriculture Mediation Program shall operate in accord with the Agriculture Credit Act of 1987, as amended, 7 CFR 785, and applicable state and federal laws.

B. The Oklahoma Agriculture Mediation Program shall be formed as an independent entity. The Oklahoma Department of Agriculture, Food, and Forestry shall provide office space for the Oklahoma Agriculture Mediation Program. The Oklahoma Department of Agriculture, Food, and Forestry, in cooperation with appropriate entities such as the Oklahoma Cooperative Extension Service, is authorized to develop and implement a plan to increase public awareness of the Oklahoma Agriculture Mediation Program. The plan shall be designed to provide information about the program to producers, agriculture lenders, and others which may have reason to utilize the services. The plan may include but not be limited to the following:

1. Providing informational literature to every county extension office in the state;

2. Providing information about the program to agricultural lenders in this state by any feasible means, including but not limited to electronic media;

3. Securing such public service announcements from broadcast media as is feasible;

4. Cooperating with and providing information to court officials; and

5. Such other measures as may be calculated to develop a greater awareness of the existence and benefits of the Oklahoma Agriculture Mediation Program.

C. The program is primarily funded by a grant from the United States Department of Agriculture and may provide mediation free of charge to the participants. The State Department of Agriculture, Food, and Forestry, pursuant to the grant recertification provisions at 7 CFR 785 and this section, may provide contributions or allocations in support of the Oklahoma Agriculture Mediation Program, as available. The program may seek supporting contributions from other stakeholders in support of its operations.

D. The Oklahoma Agriculture Mediation Program shall establish and maintain an Agriculture Mediation Board whose members are engaged in or serving agriculture. The Board shall be comprised of a five-person Executive Committee and a fifteen-member Advisory Committee. The five-person Executive Committee shall be comprised of one designee each from the two largest general farm organizations of this state, one designee from the largest farm commodity group of this state, one designee appointed by the Chair of the Senate Agriculture and Rural Development Committee, and one designee appointed by the Chair of the House of Representatives Agriculture and Rural Development Committee. The Advisory Committee shall only be advisory in capacity and comprised of members drawn from the following categories and appointed by the Executive Committee:

1. Each of the United States Department of Agriculture agencies;

2. The Oklahoma Department of Agriculture, Food, and Forestry;

3. The Oklahoma State University Cooperative Extension, including IFMAPS;

4. The Oklahoma Conservation Commission;

5. An Oklahoma attorney;

6. Two Oklahoma farmers or ranchers;

7. A representative from an agriculture banking institution;

8. A representative from the Oklahoma Conference of Churches;

9. A mediator from the federal, state or private sector; and

10. Such other members from public entities or private organizations as may be needed.

E. The Agriculture Mediation Board shall adopt such procedures as may be necessary for the management of the program.

F. The program will maintain a roster of qualified mediators to assist in servicing requests for mediation.

G. Mediation communications and mediation sessions under this section shall be confidential pursuant to the Administrative Dispute Resolution Act, 5 U.S.C. 574, and this section.

Added by Laws 2000, c. 236, § 1, emerg. eff. May 24, 2000. Amended by Laws 2002, c. 60, § 2, eff. July 1, 2002; Laws 2004, c. 216, § 1; Laws 2010, c. 342, § 1.

NOTE: Editorially renumbered from Title 2, § 2-29 to avoid a duplication in numbering.



§2-2-31. Independent agricultural tourism organization plan – Required provisions – Report date.

A. The Oklahoma Department of Agriculture, Food, and Forestry shall develop a plan to create an independent agricultural tourism organization. This organization shall be established as a tax exempt organization under Section 501(c)(3) of the Internal Revenue Code. The plan shall include:

1. All necessary provisions to form a partnership with the Oklahoma Department of Tourism and Recreation, the Oklahoma Department of Commerce, and the Oklahoma Department of Agriculture, Food, and Forestry; and

2. Provisions to create a board with the number of members to be determined by the Oklahoma Department of Agriculture, Food, and Forestry and membership to include at least one member from the Oklahoma Department of Tourism and Recreation, one member from the Oklahoma Department of Commerce, and one member from the Oklahoma Department of Agriculture, Food, and Forestry.

B. The Oklahoma Department of Agriculture, Food, and Forestry shall make a report of the plan to the Legislature by January 1, 2007.

Added by Laws 2006, c. 318, § 1, emerg. eff. June 9, 2006.



§2-2A-1. Short title - Purpose - Applicability - Water programs.

A. Sections 2 through 11 of this act shall be known and may be cited as the “Oklahoma Agriculture Pollutant Discharge Elimination System Act”.

B. The purpose of the Oklahoma Agriculture Pollutant Discharge Elimination System Act is to:

1. Implement the federal National Pollutant Discharge Elimination System requirements;

2. Assist the Oklahoma Department of Agriculture, Food, and Forestry in obtaining authorization to implement the federal Clean Water Act programs; and

3. Issue permits to the persons or organizations owning or operating facilities regulated within the areas of environmental jurisdiction of the Department.

C. The provisions contained in the Oklahoma Agriculture Pollutant Discharge Elimination System Act shall only apply to those programs established pursuant to the environmental jurisdiction of the Department as stated in Section 1-3-101 of Title 27A of the Oklahoma Statutes.

D. Water programs within the environmental jurisdiction of the Department are hereby established that shall be responsible for:

1. Water quality including, but not limited to, point source and nonpoint source pollution;

2. Water protection; and

3. Discharges and potential discharges to waters of the state.

Added by Laws 2005, c. 292, § 2, eff. July 1, 2005.



§2-2A-2. Definitions.

As used in the Oklahoma Agriculture Pollutant Discharge Elimination System Act:

1. “Administrative hearing”, “administrative permit hearing”, “enforcement hearing” and “administrative enforcement hearing” mean a quasi-judicial individual proceeding, held by the Oklahoma Department of Agriculture, Food, and Forestry, when authorized by the provisions of the Oklahoma Agricultural Code, and conducted pursuant to:

a.the Administrative Procedures Act,

b.the Oklahoma Agricultural Code, and

c.rules promulgated thereunder;

2. “Administrative Procedures Act” means the Oklahoma Administrative Procedures Act;

3. “Director” means the individual appointed by the Commissioner to perform the duties identified in Section 6 of this act;

4. “Discharge” includes, but is not limited to, a discharge of a pollutant or pollutants and means any addition of any pollutant to waters of the state from any point or nonpoint source regulated by the Department within its areas of environmental jurisdiction;

5. “Disposal system” means pipelines or conduits, pumping stations and force mains, and all other devices, construction, appurtenances, and facilities used for collecting, conducting, or disposing of wastewater and treatment systems;

6. “Effluent limitation” means any established restriction imposed by the Department on quantities, rates, and concentrations of chemical, physical, biological, and other constituents that are discharged from point sources into waters of the state and includes schedules of compliance;

7. “Environment” includes the air, land, wildlife, and waters of the state;

8. “Formal public meeting” means a formal public forum, held by the Department when authorized by the provisions of the Oklahoma Agricultural Code, and conducted by a presiding officer pursuant to the requirements of the Oklahoma Agricultural Code and rules promulgated thereunder, at which an opportunity is provided for the presentation of oral comments made and written views submitted within reasonable time limits as determined by the presiding officer. Public meeting shall mean a “public hearing” when held pursuant to requirements of the Code of Federal Regulations or the Oklahoma Agriculture Pollutant Discharge Elimination System Act. A public meeting shall not be a quasi-judicial proceeding;

9. “Nonpoint source” means the contamination of the environment with a pollutant for which the specific point of origin may not be well-defined and includes, but is not limited to, agricultural storm water runoff and return flows from irrigated agriculture;

10. “Point source” means any discernible, confined, and discrete conveyance including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, or concentrated animal feeding operation, from which pollutants or wastes are or may be discharged and which is within the Department’s environmental jurisdiction. The term “point source” shall not include agricultural storm water discharges and return flows from irrigated agriculture;

11. “Pollutant” means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and agricultural waste discharged into waters of the state;

12. “Pollution” means the presence or the release in the environment of any substance, contaminant or pollutant, any other alteration of the physical, chemical or biological properties of the environment, the release of any liquid, gaseous or solid substance into the environment:

a.in quantities which are or will likely create a nuisance, or

b.in quantities which render or will likely render the environment harmful, detrimental, or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational, or other legitimate beneficial uses, or to livestock, wild animals, birds, fish or other aquatic life, or to property;

13. “Schedule of compliance” means a schedule of remedial measures including, but not limited to, an enforceable sequence of actions or operations leading to compliance with an effluent limitation, other limitation, prohibition, or standard;

14. “Serious bodily injury” means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty;

15. “Storm water” means rainwater runoff, snow melt runoff, and surface runoff and drainage;

16. “Treatment works” means any facility within the Department’s jurisdictional areas of environmental responsibility, as specified in Section 1-3-101 of Title 27A of the Oklahoma Statutes used for the purpose of treating or stabilizing waste or waste water that does not discharge directly to a publicly owned treatment works; and

17. “Waters of the state” means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof. Provided, waste treatment systems, including treatment ponds and lagoons designed to meet federal and state requirements other than cooling ponds as defined in the federal Clean Water Act or promulgated rules, are not waters of the state.

Added by Laws 2005, c. 292, § 3, eff. July 1, 2005.



§2-2A-3. Authority of Board to promulgate rules - Powers of Department.

A. The State Board of Agriculture shall have the power and duty to promulgate rules implementing and effectuating the Oklahoma Agriculture Pollutant Discharge Elimination System Act. The rules may incorporate by reference any applicable rules, regulations, and policies of the United States Environmental Protection Agency adopted under the federal Clean Water Act. Any rules shall be at least as stringent as the United States Environmental Protection Agency regulations and policies, including, but not limited to, rules that:

1. Allow the inclusion of technology-based effluent limitations and require water-quality-related effluent limitations in Agriculture Pollutant Discharge Elimination System permits to the extent necessary to protect the designated and existing beneficial uses of the waters of the state and to comply with the requirements of the federal Clean Water Act;

2. Apply applicable national standards of performance promulgated pursuant to Section 306 of the federal Clean Water Act in establishing terms and conditions of Director-issued permits;

3. Develop or assist in development of any effluent limitation or other limitation, prohibition, or effluent regulation;

4. Ensure that the public and any other state whose waters may be affected receive notice of each application for a discharge permit;

5. Ensure that any state whose waters may be affected by the activities allowed by a proposed permit may submit written recommendations on the application to the Department. The rules shall provide that if the recommendations or any parts thereof are not incorporated, the Department will notify the affected state in writing and shall provide the reasons therefor;

6. Establish a fee schedule to implement the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act;

7. Establish management standards for sludge which are no less stringent than applicable federal regulations; and

8. Establish procedures and requirements necessary to ensure compliance with applicable federal laws.

B. The Department shall have authority to:

1. Require the owner or operator of any system for the treatment, storage, discharge, or transport of pollutants to:

a.establish, maintain, and submit plans, specifications, records, and other data relative to disposal systems or any part thereof, in connection with the issuance of discharge permits or in connection with any permit, purposes, or requirements of the Oklahoma Agriculture Pollutant Discharge Elimination System Act,

b.make reports, to install, calibrate, use, and maintain monitoring equipment or methods including biological monitoring methods,

c.take samples of effluents in the manner as may be prescribed, and

d.provide other information as may be reasonably required;

2. Take all actions that may be necessary or incidental to implement and maintain a pollutant discharge permit program and sludge program, including the authority to assume and obtain authorization to implement and maintain a portion of the National Pollutant Discharge Elimination System state permit program and a state sludge program pursuant to Section 402 and other provisions of the federal Clean Water Act and other applicable federal law. The Director may issue permits for the discharge of pollutants and storm water from facilities and activities within the areas of environmental jurisdiction of the Department specified in Section 1-3-101 of Title 27A of the Oklahoma Statutes;

3. Take necessary and appropriate actions to revoke, modify, refuse to renew, suspend, place on probation, reinstate, or otherwise administer and enforce discharge permits and sludge permits issued by the United States Environmental Protection Agency which are transferred to the Department upon federal authorization of the Agriculture Pollutant Discharge Elimination System program of the Department; and

4. Exercise all necessary incidental powers which are necessary and proper to carry out the purposes of the Oklahoma Agriculture Pollutant Discharge Elimination System Act and to comply with the requirements of the federal Clean Water Act and the requirements of the United States Environmental Protection Agency regulations promulgated thereunder.

Added by Laws 2005, c. 292, § 4, eff. July 1, 2005.



§2-2A-4. Disclosure of interest in regulated entities.

Any employee of the Oklahoma Department of Agriculture, Food, and Forestry in a technical, supervisory or administrative position relating to the review, issuance, or enforcement of permits pursuant to the Oklahoma Agricultural Code who is an owner, stockholder, employee or officer of, or who receives compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Department shall disclose the interest to the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry. Disclosures shall be submitted for Board review and shall be made a part of the Board minutes available to the public. This section shall not apply to financial interests occurring by reason of participation of an employee in the Oklahoma State Employees Deferred Compensation Plan or publicly traded mutual funds.

Added by Laws 2005, c. 292, § 5, eff. July 1, 2005.



§2-2A-5. Director of the Agricultural Pollutant Discharge Elimination System.

A. The Commissioner of Agriculture shall appoint the Director of the Agriculture Pollutant Discharge Elimination System. The Director shall serve at the pleasure of the Commissioner.

B. The Director shall have experience in agriculture, forestry, conservation, environmental sciences, or other areas as may be required by the Commissioner.

C. The Director shall not be an owner, stockholder, employee or officer of, nor have any other business relationship with or receive compensation from, any corporation, partnership, or other business or entity which is subject to regulation by the Department and, with regard to the exercise of powers and duties associated with the Oklahoma Agriculture Pollutant Discharge Elimination System Act, shall meet all requirements of Section 304 of the federal Clean Water Act and applicable federal regulations promulgated thereunder by the United States Environmental Protection Agency regarding conflict of interest.

D. 1. The Director shall have the power and duty to:

a.issue, deny, modify, amend, renew, refuse to renew, suspend, place on probation, reinstate or revoke licenses or permits pursuant to the provisions of the Oklahoma Agricultural Code, and rules promulgated by the State Board of Agriculture, and

b.issue final orders and assess administrative penalties according to the Administrative Procedures Act, the Oklahoma Agricultural Code, and rules promulgated by the Board.

2. The powers and duties specified in paragraph 1 of this subsection shall be exercised exclusively by the Director on behalf of the Oklahoma Department of Agriculture, Food, and Forestry and may not be delegated to other employees of the Department except as specifically provided in the Oklahoma Agriculture Pollutant Discharge Elimination System Act.

3. In the event of the temporary absence of the Director, the Director may delegate the exercise of these powers and duties to an acting director during the absence of the Director subject to an organizational structure approved by the Commissioner. In the event of a vacancy in the position of Director, the Commissioner may designate an interim or acting Director who is authorized to exercise the powers and duties until a permanent Director is employed.

4. Any designee exercising the powers and duties of the Director as authorized or on a temporary, acting, or interim basis shall meet the requirements of subsection C of this section for the Director.

5. All references in the Oklahoma Agricultural Code to the Department with respect to the exercise of the powers and duties specified in paragraph 1 of this subsection shall mean the exercise of such powers and duties by the Director or authorized designee.

Added by Laws 2005, c. 292, § 6, eff. July 1, 2005.



§2-2A-6. Discharge of pollutant into state waters - Schedule of compliance and conditions - Permits.

A. It shall be unlawful for any person regulated by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to its environmental jurisdiction to discharge any pollutant into waters of the state except in accordance with a permit from the Director of the Agriculture Pollutant Discharge Elimination System.

B. Prior to issuing the pollutant discharge permits, the Director shall prescribe schedules of compliance and conditions as necessary that:

1. Prevent, control, or abate pollution, including water quality-related and technology-based effluent limitations as are necessary to protect the water quality and existing and designated beneficial uses of the waters of the state;

2. Require application of best practicable control technology currently available, best conventional pollutant control technology, or best available technology economically achievable, or other limitations as the Director may prescribe;

3. Require compliance with national standards of performance and toxicity;

4. Set limitations or prohibitions designed to prohibit the discharge of pollutants;

5. Set interim compliance dates which are enforceable without otherwise showing a violation of an effluent limitation or harm to water quality;

6. Set terms and conditions for sludge and land application of wastewater and for impoundments in accordance with rules promulgated by the Board; and

7. Comply with the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act and the requirements of the federal Clean Water Act.

C. The Director shall:

1. Have authority to issue individual permits and authorizations under general permits for pollutants, storm water and sludge as authorized by the Oklahoma Agriculture Pollutant Discharge Elimination System Act;

2. Issue permits for fixed terms not to exceed five (5) years;

3. Have the authority to require conditions in permits issued for facilities subject to the environmental jurisdiction of the Department requiring the permittee to give notice to the Department of:

a.new introductions into the treatment works of pollutants at a regulated facility from any source which would be a new source as defined in Section 306 of the federal Clean Water Act,

b.pollutants being introduced from a source which would be a point source subject to Section 301 of the federal Clean Water Act if it were discharging directly to waters of the state,

c.a substantial change in volume or character of pollutants being introduced into the treatment works by a source introducing pollutants into the works at the time of issuance of the permit, or

d.other conditions as may be required under the federal Clean Water Act or state law;

4. Have the authority to ensure compliance with Sections 204(b), 307 and 308 and other provisions of the federal Clean Water Act and with other applicable federal law;

5. Have all necessary and incidental authority to comply with the requirements of the federal Clean Water Act and requirements of the United States Environmental Protection Agency set forth in duly promulgated federal regulations adopted under the federal Clean Water Act;

6. Have the authority to terminate or modify permits issued by the Director for cause, including but not limited to:

a.violation of any condition of the permit, including but not limited to conditions related to limits, monitoring requirements, entry, and inspections,

b.obtaining a permit by misrepresentation, or failure to disclose fully all relevant facts, or

c.change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge;

7. Have all necessary authority to implement and enforce Department programs and requirements established by the State Board of Agriculture in duly promulgated rules;

8. Have all necessary or incidental authority to investigate and abate violations of permits issued by the Director, violations of administrative orders, violations of duly promulgated rules, and violations of the Oklahoma Agriculture Pollutant Discharge Elimination System Act; and

9. Have all necessary and incidental authority to apply sanctions through administrative proceedings for violations, including but not limited to violations of requirements to obtain permits, terms, and conditions of permits, effluent standards and limitations and water quality standards, and violations of requirements for recording, reporting, monitoring, entry, inspection, and sampling.

Added by Laws 2005, c. 292, § 7, eff. July 1, 2005.



§2-2A-7. Inspection of and access to permitted and unpermitted facilities - Issuance of discharge permit prohibited in certain situations - Documents open to public - Trade secrets protected.

A. Any holder of a permit or applicant for a permit shall be deemed to have given consent to any authorized officer, employee, or agent of the Oklahoma Department of Agriculture, Food, and Forestry to:

1. Enter and inspect the facility in accordance with the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act;

2. Investigate complaints;

3. Have access at any reasonable time for the purposes of reviewing and copying any records required to be maintained;

4. Inspect any monitoring equipment, methods, disposal systems, or other facilities or equipment as may be required;

5. Have access for the purpose of inspecting and sampling any effluent streams or any discharge of pollutants to waters of the state or for inspection and sampling of any sludge source, storage, beneficial use, reuse, or disposal site; and

6. Obtain copies of records, plans, reports, or other information required by the Department to be submitted upon request and subject to and made available for inspection at reasonable times to any authorized representative of the Department. Any authorized representative of the Department may examine any records or memoranda pertaining to discharges, treatment, or other limitations set by permit, order, or duly promulgated rules of the Board.

B. For unpermitted facilities, authorized employees or representatives, upon presentation of a credential and, if necessary, a proper warrant shall have:

1. A right of entry to, upon, or through any private or public premises upon which an effluent or sludge source is or may be located or in which any records are required to be maintained;

2. A right of entry for the purpose of investigating complaints;

3. Access, at any reasonable time, for the purposes of reviewing and copying any records required to be maintained;

4. Authority to inspect any monitoring equipment, methods, disposal systems, or other facilities or equipment as may be required; and

5. Access for the purpose of inspecting and sampling any effluent streams or any discharge of pollutants to waters of the state or for inspection and sampling of any sludge source, storage, beneficial use, reuse, or disposal site.

C. The Director shall not issue a discharge permit if the permit:

1. Would authorize the discharge of a radiological, chemical, or biological warfare agent, or high-level radioactive waste;

2. Would result, in the judgment of the United States Secretary of the Army acting through the Chief of Engineers, in the substantial impairment of anchorage and navigation of any waters of the United States as those waters are defined in the federal Clean Water Act;

3. Is objected to in writing by the Administrator of the United States Environmental Protection Agency or designee, pursuant to any right to object which is granted to the Administrator under Section 402(d) of the federal Clean Water Act; or

4. Would authorize a discharge from a point source which is in conflict with a plan approved under Section 208(b) of the federal Clean Water Act.

D. 1. Any records, reports, or information obtained pursuant to this section shall be available to the public, except that upon submission of sufficient evidence showing that records, reports, or information, or particular parts thereof, other than effluent data, if made public, would divulge methods or processes entitled to protection as trade secrets of that person, the record, report, or information, or particular portion, shall be considered confidential in accordance with the purposes of the federal Uniform Trade Secrets Act.

2. Nothing in this section shall prohibit the Department or an authorized representative of the Department including, but not limited to, any authorized contractor, from disclosing records, reports, or information to other officers, employees, or authorized representatives of the State of Oklahoma or the United States concerned with carrying out provisions of state or federal law under their respective jurisdictions or within their respective authorities.

3. Any records, reports, or information required to be submitted for permitting, compliance, or review that would not be considered confidential by the Environmental Protection Agency shall not be kept confidential pursuant to this subsection.

E. 1. The Board shall promulgate standard precautions for the prevention of the transmission of communicable diseases to humans and animals to be used when inspecting animal feeding operations.

2. Except for emergency situations or when enforcement of a permit requires the use of the standard precautions, Department employees shall observe the health standards and sanitary requirements of the facility.

Added by Laws 2005, c. 292, § 8, eff. July 1, 2005.



§2-2A-8. Rules for storm water discharges.

The State Board of Agriculture shall promulgate rules which prescribe permit requirements applicable to discharges composed entirely of storm water that shall at a minimum meet federal law. The rules may require permits on a case-by-case basis, exempt categories of discharges, or provide a schedule for obtaining the permit. The Board shall have promulgated rules for storm water discharges which comply with Environmental Protection Agency requirements for approval of the state National Pollutant Discharge Elimination Systems program no later than the date that the Department is to receive authorization to administer a state National Pollutant Discharge Elimination System program.

Added by Laws 2005, c. 292, § 9, eff. July 1, 2005.



§2-2A-9. Violations of act, permit, rule or order - Recovery of damages - Right of intervention - Notice - Hearings - Penalties - Review.

A. Whenever there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act, any permit, any rule, or any order of the Director of the Agriculture Pollutant Discharge Elimination System, the Director shall have the authority and powers to proceed as specified in the Administrative Procedures Act unless otherwise provided herein. However, provisions of this section for written notice, enforcement hearing, and administrative orders shall not be conditions precedent for seeking action in the district court as provided by the Oklahoma Agriculture Pollutant Discharge Elimination System Act or other applicable provisions of law.

B. The Oklahoma Agriculture Pollutant Discharge Elimination System Act shall not in any way impair or in any way affect the right of a person to recover damages for pollution that are otherwise allowed by law in a court of competent jurisdiction.

C. Any person having any interest connected with the geographic area or waters or water system affected, including but not limited to any health, environmental, pecuniary, or property interest, which interest is or may be adversely affected, shall have the right to intervene as a party in any administrative proceeding before the Department, or in any civil proceeding, relating to violations of the Oklahoma Agriculture Pollutant Discharge Elimination System Act or rules, permits or orders issued hereunder.

D. Whenever, on the basis of any information available, the Department finds that any person regulated by the Department is in violation of any act, rule, order, permit, condition or limitation implementing the Oklahoma Agriculture Pollutant Discharge Elimination System Act, or any previously issued discharge permit, the Director may issue an order requiring the person or entity to comply with the provision or requirement, commence appropriate administrative enforcement proceedings, or bring a civil action. Provided, however, the issuance of a compliance order or denial, placing on probation, reinstatement, suspension or revocation of a permit shall not be considered a condition precedent to the accrual or imposition of penalties or fines in any administrative, civil, or criminal proceeding.

E. 1. A copy of any order issued pursuant to this section shall be sent immediately to the violator. In any case in which an order or notice to a violator is issued to a corporation, a copy of the order shall be served on any appropriate individual officers or service agents.

2. Any order issued pursuant to this section shall state with reasonable specificity the nature of the violation, and shall specify a time for compliance not to exceed thirty (30) days in the case of a violation of an interim compliance schedule or operation and maintenance requirement and not to exceed a reasonable time in the case of a violation of a final deadline, taking into account the seriousness of the violation and any good faith efforts to comply with applicable requirements. Any order or notice issued by the Director may be served in any manner allowed by Oklahoma Rules of Civil Procedure applicable to a civil summons.

F. 1. Whenever on the basis of any information available the Director finds that any person regulated by the Department has violated any of the provisions of the Oklahoma Agriculture Pollutant Discharge Elimination System Act, or any permit, rule, order or condition or limitation implementing any of these sections, or previously issued discharge permit or related order, the Director may assess, after providing notice and opportunity for an enforcement hearing to the alleged violator, an administrative fine of not more than Ten Thousand Dollars ($10,000.00) per day for each violation.

2. The total amount of the administrative fine shall not exceed One Hundred Twenty-five Thousand Dollars ($125,000.00) per violation. In determining the amount of any penalty assessed under this subsection, the Director shall take into account the nature, circumstances, extent and gravity of the violation, or violations, and, with respect to the violator, the ability to pay, any prior history of violations, the degree of culpability, the economic benefit savings, if any, resulting from the violation, and any other matters as justice may require. For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

3. Enforcement hearings shall be conducted in accordance with the procedures set out in the Administrative Procedures Act.

G. 1. The Director is authorized to commence a civil action for appropriate relief, including a permanent or temporary injunction, for any violation for which the Director is authorized to issue a compliance order under subsection D of this section.

2. Any person who violates any provision of the Oklahoma Agriculture Pollutant Discharge Elimination System Act, any permit condition or limitation implementing any of such provisions in a permit issued under the Oklahoma Agriculture Pollutant Discharge Elimination System Act, and any person who violates any order issued by the Director under subsection D of this section, shall be subject to a civil penalty not to exceed Ten Thousand Dollars ($10,000.00) per day for each violation.

3. In determining the amount of the civil penalty, the court shall consider the seriousness of the violation or violations, the economic benefit, if any, resulting from the violation, any history of violations, any good faith efforts to comply with the applicable requirements, the economic impact of the penalty on the violator, and any other matters as justice may require. For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

4. Any action pursuant to this subsection may be brought in the district court for the district in which the property or defendant is located or defendant resides or is doing business, and the court shall have jurisdiction to restrain any violation and to require compliance.

5. The prior revocation of a permit shall not be a condition precedent to the filing of a civil action under the Oklahoma Agriculture Pollutant Discharge Elimination System Act.

H. 1. Any person who violates any provision of this act, any order of the Director, or any condition or limitation in a permit issued pursuant to this act may be punishable by a fine of not less than Five Hundred Dollars ($500.00) nor more than Ten Thousand Dollars ($10,000.00) per day for each violation, or by imprisonment for not more than six (6) months for each violation, or both.

2. Any person who knowingly makes any false material statement, representation, or certification in, omits material data from, or tampers with any application, notice, record, report, plan, or other document filed or required to be maintained under the Oklahoma Agriculture Pollutant Discharge Elimination System Act or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required to be maintained under the Oklahoma Agriculture Pollutant Discharge Elimination System Act, shall be punishable, upon conviction, by a fine of not more than Ten Thousand Dollars ($10,000.00) per day for each violation, or by imprisonment for not more than two (2) years, or by both. If a conviction of a person is for a violation committed after a first conviction of that person under this paragraph, punishment shall be by a fine of not more than Twenty Thousand Dollars ($20,000.00) per day for each violation, or by imprisonment for not more than four (4) years, or by both. In addition, the Director shall deny issuance of the permit or require submission of a new application.

3. For purposes of this subsection, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

I. 1. Whenever, on the basis of information available, the Department finds that an owner or operator of any source is introducing a pollutant into a treatment works in violation of the Oklahoma Agriculture Pollutant Discharge Elimination System Act or any requirement, rule, permit, or order issued under this act, the Department shall notify the owner or operator of the treatment works of the violation.

2. If the operator of the treatment works does not commence appropriate enforcement action within thirty (30) days of the date of the notification, the Department may commence a civil action for appropriate relief, including but not limited to a permanent or temporary injunction, against the owner or operator of the treatment works.

3. In the civil action, the Department shall join the operator of the source as a party to the action.

4. The action shall be brought in the district court in the county in which the treatment works is located.

5. The court shall have jurisdiction to restrain the violation and to require the operator of the treatment works and the operator of the source to take any action as may be necessary to come into compliance with the Oklahoma Agriculture Pollutant Discharge Elimination System Act.

6. Nothing in this subsection shall be construed to limit or prohibit any other authority the Department may have under this section.

J. 1. Any person against whom an administrative compliance or penalty order is issued under this section may obtain review of the order by filing a petition for review in district court pursuant to the Oklahoma Administrative Procedures Act. The court shall not impose additional civil penalties for the same violation unless the assessment of the penalty constitutes an abuse of discretion. No stay of an administrative penalty order shall be granted until the amount of penalty assessed has been deposited with the reviewing district court pending resolution of the petition for review.

2. If any person fails to pay an assessment of an administrative penalty:

a.after the order making the assessment has become final, or

b.after a court in an action brought under paragraph 1 of this subsection has entered a final judgment in favor of the Department, as the case may be,

a civil action may be brought in an appropriate district court to recover the amount assessed plus interest at currently prevailing rates from the date of the final order or the date of the final judgment, as the case may be. In such an action, the validity, amount, and appropriateness of the penalty shall not be subject to review.

3. Any person who fails to pay on a timely basis the amount of an assessment of an administrative or civil penalty shall be required to pay, in addition to the amount and interest, attorney fees and costs for the collection proceeding and a quarterly nonpayment penalty for each quarter during which the failure to pay persists. The nonpayment penalty shall be in an amount equal to twenty percent (20%) of the aggregate amount of the penalties of the person and nonpayment penalties which are unpaid as of the beginning of the quarter.

K. 1. The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of this act, any rule, any order of the Director, or any condition or limitation in a permit issued pursuant to this act.

2. Any action for injunctive relief to redress or restrain a violation of any person of a provision of this act, any rule, any order of the Director, or any condition or limitation in a permit issued pursuant to this act or recovery of any administrative or civil penalty assessed may be brought by:

a.the district attorney of the appropriate district court of the State of Oklahoma,

b.the Attorney General on behalf of the State of Oklahoma, or

c.the Department on behalf of the State of Oklahoma.

3. It shall be the duty of the Attorney General and district attorney if requested by the Director to bring such action.

Added by Laws 2005, c. 292, § 10, eff. July 1, 2005.



§2-2A-10. Application for permit - Compliance with local ordinances, rules or requirements.

A. For permits or other authorizations required pursuant to the Oklahoma Agricultural Code, applicants shall file applications in the form and manner established by the Oklahoma Department of Agriculture, Food, and Forestry. The Department shall review the applications as filed and subsequently amended or supplemented. Any permit issued or authorization granted may include conditions.

B. Permits and other authorizations required pursuant to the Oklahoma Agriculture Pollutant Discharge Elimination System Act may contain provisions requiring that operations shall be in compliance with municipal and other local government ordinances, rules, and requirements. A determination or certification that the operations under the requested permit or authorization conform or comply with those ordinances, rules, or requirements, the enforcement of which is not within the jurisdiction or authority of the Department, shall not be considered by the Department in its review and approval or denial of a permit or authorization.

Added by Laws 2005, c. 292, § 11, eff. July 1, 2005.



§2-2A-21. Short title.

Sections 12 through 20 of this act shall be known and may be cited as the “Oklahoma Agriculture Environmental Permitting Act”.

Added by Laws 2005, c. 292, § 12, eff. July 1, 2005.



§2-2A-22. Definitions.

For the purposes of the Oklahoma Agriculture Environmental Permitting Act:

1. “Application” means a document or set of documents, filed with the Oklahoma Department of Agriculture, Food, and Forestry for the purpose of receiving a permit or the modification, amendment, or renewal thereof from the Department. The term “application” includes any subsequent additions, revisions, or modifications submitted to the Department that supplement, correct, or amend a pending application;

2. “Draft permit” means a draft document prepared by the Department after it has found a Tier II or III application for a permit to be administratively and technically complete and that the application may warrant the issuance, modification, or renewal of the permit;

3. “Permit” means a permission required by law and issued by the Department, the application for which has been classified as Tier I, II, or III by the State Board of Agriculture. The term “permit” includes but is not limited to:

a.specific types of permits and other Department authorizations including certifications, registrations, licenses, and plan approvals,

b.general permits and notices of intent for coverage by a general permit, and

c.an approved variance from a promulgated rule; however, for existing facilities the Department may require additional notice and public participation opportunities for variances posing the potential for increased risk;

4. “Process meeting” means a meeting open to the public which is held by the Department to explain the permitting process and the public participation opportunities applicable to a specific Tier III application;

5. “Proposed permit” means a document, based on a draft permit and prepared by the Department after consideration of comments received on the draft permit, that indicates the decision of the Department to issue a final permit pending the outcome of an administrative permit hearing, if any;

6. “Qualified interest group” means any organization with twenty-five or more members who are Oklahoma residents;

7. “Response to comments” means a document prepared by the Department after its review of timely comments received on a draft denial or draft permit pursuant to public comment opportunities which:

a.specifies any provisions of the draft permit that were changed in the proposed or final permit and the reasons for the changes, and

b.briefly describes and responds to all significant comments raised during the public comment period or any hearing regarding the draft denial or draft permit;

8. “Tier I” means a basic process of permitting that includes application, notice to the landowner, and Department review. For the Tier I process, a permit shall be issued or denied by a technical supervisor of the reviewing Division or local representative of the Department provided the authority has been delegated by the Director;

9. “Tier II” means a process of permitting which includes:

a.the Tier I process,

b.published notice of application filing,

c.preparation of the draft permit or draft denial,

d.published notice of the draft permit or draft denial and opportunity for a formal public meeting, and

e.public meeting, if any.

For the Tier II process, a permit shall be issued or denied by the supervisor of the reviewing Division provided the authority has been delegated thereto by the Director; and

10. “Tier III” means an expanded process of permitting which includes:

a.(1)the Tier II process, except the notice of filing, shall also include an opportunity for a process meeting,

(2)preparation of the response of the Department to comments, and

(3)denial of application, or

b.preparation of a proposed permit, the published notice of availability of the proposed permit and the response to comments and of the opportunity for an administrative permit hearing, and an administrative permit hearing, if any.

For the Tier III process, a permit shall be issued or denied by the Director.

Added by Laws 2005, c. 292, § 13, eff. July 1, 2005.



§2-2A-23. Rules designating application tiers.

A. The State Board of Agriculture shall have the authority to promulgate rules to implement the Oklahoma Agriculture Environmental Permitting Act for each tier that will to the greatest extent possible:

1. Enable applicants to follow a consistent application process;

2. Ensure that uniform public participation opportunities are offered;

3. Provide for uniformity in notices required of applicants; and

4. Set forth procedural application requirements.

B. The rules shall designate applications as Tier I, II, or III and shall at a minimum be consistent with federal law. In making these determinations, the Board shall consider information and data offered on:

1. The significance of the potential impact of the type of activity on the environment;

2. The amount, volume, and types of waste proposed to be accepted, stored, treated, disposed, discharged, emitted, or land applied;

3. The degree of public concern traditionally connected with the type of activity;

4. The federal classification, if any, for the proposed activity, operation, or type of site or facility; and

5. Any other factors relevant to the determinations.

C. For purposes of this section, the Board shall ensure that designations are, at a minimum, consistent with any analogous classifications set forth in applicable federal programs.

D. The rules for each tier shall:

1. Set forth uniform procedures for filing an application;

2. Contain specific uniform requirements for each type of notice and public participation or hearing opportunities required by the Oklahoma Agriculture Environmental Permitting Act;

3. Contain other provisions needed to implement and administer the Oklahoma Agriculture Pollutant Discharge Elimination System Act; and

4. Designate positions to which the Director may delegate, in writing, the power and duty to issue, renew, amend, modify, and deny permits.

Added by Laws 2005, c. 292, § 14, eff. July 1, 2005.



§2-2A-24. Powers and duties of Department.

A. The Oklahoma Department of Agriculture, Food, and Forestry is hereby authorized to implement and enforce the provisions of the Oklahoma Agriculture Environmental Permitting Act and rules promulgated thereunder.

B. In addition to authority under the Oklahoma Agricultural Code, the Department shall have the power and duty to:

1. Evaluate applications for administrative and technical completeness pursuant to requirements of the Oklahoma Agricultural Code and rules promulgated thereunder and, when necessary to determine the completeness, request changes, revisions, corrections, or supplemental submissions;

2. Evaluate notices related to applications for sufficiency of content and compliance and require that omissions or inaccuracies be cured;

3. Consider timely and relevant comments received;

4. Prepare responses to comments, draft and final denials, and draft, proposed, and final permits;

5. Cooperate with federal agencies;

6. Consolidate processes related to multiple, pending applications filed by the same applicant for the same facility or site in accordance with rules of the State Board of Agriculture; and

7. Otherwise exercise all incidental powers as necessary and proper to implement the provisions of the Oklahoma Agriculture Environmental Permitting Act and promulgate rules.

Added by Laws 2005, c. 292, § 15, eff. July 1, 2005.



§2-2A-25. Tier II or III applications - Publication of notice of filing - Process meeting on Tier III applications.

A. Upon filing a Tier II or III application with the Oklahoma Department of Agriculture, Food, and Forestry, the applicant shall publish notice of the filing as legal notice in one newspaper of general circulation local to the proposed new site or existing facility. The publication shall identify public locations where the application may be reviewed, including a public location in the county where the proposed new site or existing facility is located.

B. For Tier III applications, the publication shall also include notice of a thirty-day opportunity to request, or give the date, time and place for, a process meeting on the permitting process. If the Department receives a timely request and determines that a significant degree of public interest in the application exists pursuant to rules of the Department, it shall schedule and hold the meeting. The applicant shall be entitled to attend the meeting and may make a brief presentation on the permit request. Any local community meeting regarding the proposed facility or activity for which a permit is sought that is scheduled and held by the applicant may be combined, with the agreement of the Department and the applicant, with the process meeting authorized by this paragraph.

C. The provisions of this section shall not stay the review of the application by the Department.

Added by Laws 2005, c. 292, § 16, eff. July 1, 2005.



§2-2A-26. Tier II or III applications - Draft denial or permit.

A. Upon conclusion of its technical review of a Tier II or III application within the permitting timeframes established by rules promulgated by the State Board of Agriculture, the Oklahoma Department of Agriculture, Food, and Forestry shall prepare a draft denial or draft permit.

1. Notice of a draft denial shall be given by the Department and notice of a draft permit shall be given by the applicant.

2. Notice of the draft denial or draft permit shall be published as legal notice in one newspaper of general circulation local to the proposed new site or existing facility. The notice shall identify public locations where the draft denial or draft permit may be reviewed, including a public location in the county where the proposed new site or existing facility is located, and shall provide for a set time period for public comment and for the opportunity to request a formal public meeting on the respective draft denial or draft permit. The time period shall be set at least thirty (30) calendar days after the date the notice is published unless a longer time is required by federal regulations promulgated as rules by the Board. In lieu of the notice of opportunity to request a public meeting, notice of the date, time, and place of a public meeting may be given, if previously scheduled.

B. Upon the publication of notice of a draft permit, the applicant shall make the draft permit and the application, except for proprietary provisions otherwise protected by law, available for public review at a public location in the county where the proposed new site or existing facility is located.

Added by Laws 2005, c. 292, § 17, eff. July 1, 2005.



§2-2A-27. Public meeting on draft denial or permit.

A. Pursuant to the rules of the Oklahoma Department of Agriculture, Food, and Forestry, the Department shall promptly schedule and hold a formal public meeting if the Department receives timely written request for the meeting on the draft denial or draft permit.

B. Notice of the meeting shall be given to the public at least thirty (30) calendar days prior to the meeting date.

C. The public meeting shall be held at a location convenient to and near the proposed new site or existing facility not more than one hundred twenty (120) calendar days after the date notice of the draft denial or draft permit was published.

D. At the meeting, any person may submit oral or written statements and data concerning the draft denial or permit.

E. The public comment period shall automatically be extended to the close of the public meeting. Upon good cause shown, the presiding officer may extend the comment period further to a date certain by so stating at the meeting.

F. The meeting shall not be a quasi-judicial proceeding.

G. The applicant or a representative of the applicant may be present at the meeting to respond to questions.

Added by Laws 2005, c. 292, § 18, eff. July 1, 2005.



§2-2A-28. Tier II applications - Final permit - Response to comments - Tier III applications - Proposed permit - Notice and hearing - Final denial or permit.

A. For draft permits or draft denials for Tier II applications on which no comment or public meeting request was received in a timely manner and on which no public meeting was held, the final permit shall be issued or denied.

B. For draft permits or draft denials for Tier II applications on which comment or a public meeting request was received in a timely manner or on which a public meeting was held, the Oklahoma Department of Agriculture, Food, and Forestry, after considering the comments, shall prepare a response to comments and issue the draft permit as is or as amended or make final denial.

C. The response to comments shall be prepared within ninety (90) working days after the close of the public comment period unless extended by the Director upon a determination that additional time is required due to circumstances outside the control of the Department. Circumstances may include, but shall not be limited to, an act of God, a substantial and unexpected increase in the number of applications filed, additional review duties imposed on the Department from an outside source, or outside review by a federal agency.

D. 1. For a draft permit for a Tier III application, after the public comment period and the public meeting, if any, the Department shall prepare a response to any comments received in a timely manner and either issue a final denial in accordance with paragraph 5 of this subsection or prepare a proposed permit.

2. When a proposed permit is prepared, the applicant shall publish notice, as legal notice in one newspaper of general circulation local to the proposed new site or existing facility, of the tentative decision of the Department to issue the permit. The notice shall identify the locations where the proposed permit and the response of the Department to comments may be reviewed, including a public location in the county where the proposed new site or existing facility is located and shall offer a twenty-working-day opportunity to request an administrative hearing to participate in as a party.

3. The Department shall ensure that any additional notice requirements as otherwise provided by law are followed.

4. The opportunity to request a hearing shall be available to the applicant and any person or qualified interest group that alleges that the operation may have a direct, substantial, and immediate effect upon the health, environmental, pecuniary, or property interest or upon the legal interest of that person or qualified interest group.

5. If no written administrative hearing request is received by the Department by the end of twenty (20) working days after the publication date of the notice, the final permit shall be issued.

6. If the final decision of the Department is to deny the permit, it shall give notice to the applicant and issue a final denial in accordance with subsection G of this section.

E. 1. When an administrative hearing is requested in a timely manner on a proposed permit in accordance with subsection C of this section, all timely requests shall be combined in a single hearing. The hearing shall be a quasi-judicial proceeding and shall be conducted by an administrative law judge in accordance with the Administrative Procedures Act, the Oklahoma Agricultural Code, and rules promulgated by the State Board of Agriculture.

2. The applicant shall be a party to the hearing.

3. The Department shall hold a scheduling conference within sixty (60) calendar days after the end of the hearing request period.

4. The Department shall move promptly to an evidentiary proceeding in which parties shall have the right to present evidence before the Department on whether the proposed permit and the technical data, models and analyses, and information in the application upon which the proposed permit is based are in substantial compliance with applicable provisions of the Oklahoma Agricultural Code and rules promulgated thereunder and whether the proposed permit should be issued as is, amended and issued, or denied.

5. Failure of any party to participate in the administrative proceeding with good faith and diligence may result in a default judgment with regard to that party; provided, however, that no final permit shall be issued solely on the basis of any such judgment.

F. If the Department decides to reverse its initial draft decision, it shall withdraw the draft denial or draft permit and prepare a draft permit or draft denial, as appropriate. Notice of the withdrawal of the original draft and preparation of the revised draft shall be given as provided in Section 15 of this act. The Department then shall reopen the comment period and provide additional opportunity for a formal public meeting on the revised draft as described in Section 18 of this act.

G. Upon final issuance or denial of a permit for a Tier III application, the Department shall provide public notice of the final permit decision and the availability of the response to comments, if any.

H. Any appeal of a Tier III final permit decision or any final order connected to it shall be made in accordance with the provisions of the Oklahoma Agricultural Code and the Administrative Procedures Act. Any appeal shall be limited to the participants of the administrative proceedings.

I. Any applicant, within ten (10) days after final denial of the application for a new original permit on which no final order was issued, may petition the Department for reconsideration on the grounds stated in the Administrative Procedures Act as if the denial was an order. Disposition of the petition shall be by order of the Director according to the Administrative Procedures Act.

Added by Laws 2005, c. 292, § 19, eff. July 1, 2005.



§2-2A-29. General permits.

For common and routine permit applications, the Oklahoma Department of Agriculture, Food, and Forestry may expedite the permitting process by issuing permits of general applicability, hereafter identified as general permits. General permits shall be subject to all the Tier II administrative procedures including the public participation requirements. The administrative process for rulemaking shall not be applicable to the issuance of general permits. Individual applicants may obtain authorization through the Tier I process to conduct an activity covered by a general permit. General permits are limited to activities under the Tier I and Tier II classifications.

Added by Laws 2005, c. 292, § 20, eff. July 1, 2005.



§2-3-32.1. Definitions.

As used in this subarticle:

1. “Broker” means any person who negotiates the purchase or sale of any nursery stock. A broker may or may not handle the nursery stock or the proceeds of a sale;

2. “Certificate” means a document authorized or prepared by a duly authorized federal or state regulatory official that affirms, declares, or verifies that an article, nursery stock, plant, product, shipment, or any other officially regulated items meet phytosanitary, quarantine, nursery inspection, pest freedom, plant registration or certification, or any other set of legal requirements;

3. “Compliance agreement” means any written document between a person and the Oklahoma Department of Agriculture, Food, and Forestry or the United States Department of Agriculture to achieve compliance with any set of requirements being enforced by the Department;

4. “Cultivar” means a horticulturally, silviculturally, or agriculturally derived cultivated variety of a plant, as distinguished from a natural variety;

5. “Dealer" means any person who sells, brokers, or distributes nursery stock that was not grown from seeds, cuttings, liners, or similar propagative material by that person but was bought, received on consignment, or acquired and in the person’s possession for the purposes of resale;

6. “Facilities" means and includes all buildings, greenhouses, storage places, cellars, pits, trenches, bins, containers, packing materials, crates, packing rooms, display bins, refrigerators, ice boxes, and any other structures and materials used in storing, transporting, and distributing nursery stock. The nursery, dealer, or agent shall maintain the facilities as are necessary for the proper care and conservation of nursery stock;

7. “Grower” means any person who raises, grows, or propagates for profit or other reasons any nursery stock or plant;

8. “Heel yard” means any plant holding area;

9. "Horticulture" means the discipline of agriculture science relating to the cultivation of gardens or orchards, including, but not limited to the growing of vegetables, flowers, and ornamental trees and shrubs;

10. “Landscaper” means a person who purchases nursery stock and offers that stock for sale or planting through landscape services and typically does not hold and maintain plants in a heel yard or nursery;

11. “Native species” means a species that, other than due to an introduction, historically occurred or currently occurs in that ecosystem;

12. "Nursery” means and includes any field, ground, greenhouse, bin, pit, plot, or premise where nursery or floral stock is grown, propagated, or sold;

13. “Nursery operator” means the person who owns, leases, manages, or is in control of a nursery, and any person who is a grower of nursery stock;

14. “Nursery stock” means and includes, whether in field or container, all trees, shrubs, vines, rosebushes, turfgrass, cuttings, grafts, scions, fruit pits, herbaceous plants, evergreens and other ornamental trees, bushes, collected wild plants and trees, decorative plants, tropical plants, flowering plants, bedding plants, vegetable plants for transplanting, aquatic plants, roots, corms, rhizomes, bulbs, and ferns grown for propagation, all packing materials, and other things used in the handling, storing, crating, and shipping of nursery stock. “Nursery stock” does not include cut Christmas trees, wreaths, seeds, vegetables or fruits, agronomic crops, cut or dried flowers, and cut or dried herbs;

15. “Phytosanitary certificate” means a document issued by the Department indicating that the specified live plants or plant products comply with the legal requirements of the importing state or country. The document may be either a State Phytosanitary Certificate or Federal Phytosanitary Certificate;

16. “Place of business” means each separate store, stand, sales lot, or any other place at or from which nursery stock is being sold or offered for sale;

17. “Plant pest” means any pest known to cause damage or harm to plants, agricultural commodities, horticultural products, nursery stock, silvicultural interests, or the environment. Plant pest includes, but is not limited to, insects, snails, nematodes, fungi, viruses, bacterium, microorganisms, mycoplasma-like organisms, weeds, plants, or other parasitic higher plants;

18. “Sales location” means any principal business location where nursery stock is sold directly to a customer;

19. “Sell” means to offer for sale, expose for sale, possess for sale, exchange, barter, or trade;

20. "Silviculture" means the development and care of forests;

21. “Stop sale” means a legal document issued by the State Board of Agriculture that prevents the production of or sale of nursery stock due to an infestation of a plant pest; and

22. “Turfgrass sod” means a strip or section of one or more grasses or other plants acceptable for lawn plantings which, when severed from its growing site, contains sufficient plant roots to remain intact, and does not contain weeds in excess of the amount specified by the Board.

Added by Laws 2000, c. 367, § 1, emerg. eff. June 6, 2000. Amended by Laws 2007, c. 200, § 1, eff. Nov. 1, 2007.



§2-3-32.2. Inspections - Notices of violations - Seizure or destruction of stock - Treatment of diseased plants - Rules and regulations.

A. 1. The Oklahoma Department of Agriculture, Food, and Forestry shall have the authority to inspect any orchard, fruit, garden, park, cemetery, private premises, public place, or any place that may be infested with a plant pest that may be a threat to plants belonging to other property owners or the health or safety of the general public.

2. The Department may inspect any nursery stock, shipping documents, treatment records, sales records, or other relevant documents of any person, whether licensed with the Department or not, to determine the distribution of nursery stock.

3. The Department may take samples removed of nursery stock in order to determine compliance with this subarticle. If the Department finds that the samples are not in compliance with this subarticle, the Department’s finding shall be considered prima facie evidence that a violation has occurred.

B. The Department shall have the authority to issue notices of violation, citations, compliance orders, conditional orders, stop sales orders, stop work orders, quarantines, or any other order authorized pursuant to the Oklahoma Agricultural Code.

C. Any nursery stock distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate or interstate commerce may be seized or caused to be destroyed by the Department in any county of the state where it may be found if:

1. The nursery stock is devitalized or infested with a plant pest and may become a threat to plants belonging to other persons or the health, safety, or welfare of the general public; or

2. The nursery stock does not bear the proper certificate, plant tag information, or the required inspection or shipping information.

D. The Department shall also have the authority to order the owner, occupant, or person in charge to take any necessary action including, but not limited to, the proper treatment or destruction of infested or diseased plants pursuant to the Oklahoma Agricultural Code and the Administrative Procedures Act.

E. For the purpose of securing uniformity of rules, no city, town, county, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or statute regarding nursery stock sales or distribution that is more stringent than the rules of the State Board of Agriculture.

Added by Laws 2000, c. 367, § 2, emerg. eff. June 6, 2000. Amended by Laws 2007, c. 200, § 2, eff. Nov. 1, 2007.



§2-3-32.3. Plant pests - Sale - Notice.

A person shall not knowingly propagate, sell, or offer for sale any nursery stock infested or infected with any plant pest. If the State Board of Agriculture finds any plant pest at any nursery or dealer’s facility, the Board shall notify the owner or person in control of the nursery or facility in writing. The Board shall issue a stop sale until treatment or destruction of the plant pest on nursery stock or in the facility is completed. No damages shall be awarded to the owner for the loss of infested or infected trees, plants, shrubs, or other plant material destroyed as a result of an order of the Board.

Added by Laws 2000, c. 367, § 3, emerg. eff. June 6, 2000.



§2-3-32.4. Nursery stock shipments - Inspection certificates.

All nursery stock shipped into Oklahoma shall have a certificate on each package stating that the contents were inspected by an authorized inspecting officer and that the contents appear free from plant pests. The State Board of Agriculture shall have the authority to inspect all nursery stock. The Board shall have the authority to order any nursery stock which may be infested with any plant pests destroyed or returned to the consignor at the consignor’s expense.

Added by Laws 2000, c. 367, § 4, emerg. eff. June 6, 2000.



§2-3-32.5. Vegetable plants and transplants - Identification.

All vegetable plants or transplants in flats, crates, baskets or containers, regardless of origin, shall have affixed to the outside, a tag bearing:

1. The name and address of the grower or dealer for whom this inspection was conducted, except at the grower's location; and

2. The variety and/or cultivar name under which the vegetable plants are sold.

Added by Laws 2000, c. 367, § 5, emerg. eff. June 6, 2000.



§2-3-32.6. Turfgrass sod - Identification.

A. A seller of turfgrass sod shall be required to state on the sales contract, invoice, or bill of lading the following information:

1. The variety and the named blend or mixture of turfgrass; and

2. Each different lot of harvested turfgrass sod shall be identified by a sign stating the variety, kinds, or name blend or mixture as stated on the invoice or bill of lading from the shipper when offered or exposed for sale.

B. All growers shall provide the legal description of all growing fields of sod to the State Department of Agriculture.

Added by Laws 2000, c. 367, § 6, emerg. eff. June 6, 2000.



§2-3-32.7. Licenses - Inspection fees.

A. The fee for each grower or dealer, license issued or renewed and inspection conducted shall be as follows:

1. Grower’s license fee - Twenty five Dollars ($25.00) for each business location;

2. Grower’s inspection fee - One Dollar ($1.00) per acre or 1000 square feet of greenhouse area inspected; and

3. Dealer’s license fee - Thirty eight Dollars ($38.00) for each business location.

B. No fee shall be charged for a grower's license issued to any scientific, agricultural, or horticultural club, educational or eleemosynary institution, or any department or branch of the state or federal government.

C. All licenses shall expire at a date to be determined by the State Board of Agriculture. Failure to remit the license fee by the 15th of the month following the expiration month shall result in a penalty fee equal to the cost of the license.

D. A person shall obtain a license prior to selling or dealing in nursery stock.

E. All licenses are nontransferable upon any change of ownership.

F. All penalties, fees, and monies collected under this program shall be paid to the State Department of Agriculture and deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 2000, c. 367, § 7, emerg. eff. June 6, 2000.



§2-3-32.8. Violations.

It shall be unlawful for any person to knowingly or willfully violate any of the provisions of this subarticle or any rules of the State Board of Agriculture by:

1. Misrepresenting to another their connection with a nursery, or to:

a.misrepresent the grade, character, variety, or quality of any nursery stock,

b.make a false declaration of acreage,

c.conceal any nursery stock from inspection, or

d.offer for sale nursery stock which is seriously or substantially devitalized;

2. Failing to furnish the Oklahoma Department of Agriculture, Food, and Forestry with true and exact copies of order forms, contracts, and agreements with customers;

3. Failing to furnish each purchaser, upon request, a true and correct invoice of each purchase, stating the variety, quality, age, or size of the stock to which the invoice applies;

4. Selling, offering for sale, or distributing any nursery stock infected or infested with a plant pest;

5. Selling, offering for sale, or distributing nursery stock that is not healthy, sound, and capable of growth;

6. Failing to carry out treatment or destruction of nursery stock as ordered by the Board;

7. Misrepresenting or falsifying information on a license application;

8. Doing business without a valid license;

9. Allowing a license to be used by any person other than the person to whom it was issued;

10. Failing to notify the Board of the legal description of all growing locations of nursery stock or sod;

11. Failing to allow an authorized agent to complete an inspection or collect adequate samples;

12. Selling nursery stock restricted by a stop sale order;

13. Selling, moving, or distributing nursery stock or other material under a quarantine;

14. Mislabeling nursery stock by using the wrong common name or botanical name;

15. Transporting any regulated article into the state from a quarantined area of any other state or country when the article has not been treated or handled as provided by the requirements of the quarantine;

16. Interfering with, hindering, or impeding, by any method, any authorized agent of the Board in the performance of duties;

17. Falsifying or using false information to ship nursery stock out of Oklahoma into any other state in the United States or any country outside of the United States or making a false statement regarding the condition, quality, grade, character, variety, or treatment used; or

18. Failing to comply with any order of the Board.

Added by Laws 2000, c. 367, § 8, emerg. eff. June 6, 2000. Amended by Laws 2007, c. 200, § 3, eff. Nov. 1, 2007.



§2-3-32.9. Quarantines.

A. The State Board of Agriculture shall have the authority to establish a quarantine and promulgate rules prohibiting or restricting the transportation into or through Oklahoma from any other state, country, territory, or district of any nursery stock, or other article, of any character, capable of carrying plant pests or other harmful pests.

B. The quarantine shall show the boundaries of the area or place quarantined and the conditions of the quarantine.

C. The Board shall have the authority to promulgate rules for the seizure, inspection, disinfection, destruction, or other disposition of any nursery stock, plants, plant products, or other article, of any character, capable of carrying harmful plant pests or other harmful pests.

Added by Laws 2000, c. 367, § 9, emerg. eff. June 6, 2000. Amended by Laws 2001, c. 146, § 133, emerg. eff. April 30, 2001.



§2-3-50.1. Short title.

This act shall be known and may be cited as the "Boll Weevil Eradication Act".

Added by Laws 1993, c. 198, § 1, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 1, eff. Nov. 1, 2006.



§2-3-50.2. Declaration - Purpose.

A. The Anthonomus grandis Boheman, known as the boll weevil, is hereby declared to be a public nuisance, a pest, and a menace to the cotton industry. Due to the interstate nature of boll weevil infestation, it is necessary to secure the cooperation of cotton growers, other state governments, and agencies of the federal government in order to carry out a program of boll weevil eradication and posteradication maintenance and control.

B. The purpose of the Boll Weevil Eradication Act is to secure and ensure on a continuing basis the eradication of the boll weevil.

Added by Laws 1993, c. 198, § 2, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 2, eff. Nov. 1, 2006.



§2-3-50.3. Definitions.

As used in the Boll Weevil Eradication Act:

1. "Board of directors" means the board of directors of the Oklahoma Boll Weevil Eradication Organization elected pursuant to the provisions of the Boll Weevil Eradication Act;

2. "Boll weevil" means the insect Anthonomus grandis Boheman, in any stage of development, including the egg, larval, pupal and adult stages;

3. "Commissioner" means the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry or designee;

4. "Cotton" means a cotton plant or any part of it including bolls, stalk, flowers, root, or leaves or cotton products such as seed cotton, cottonseed, and hulls;

5. "Eligible cotton grower" means any person actively engaged in the production of cotton either currently or in any two (2) of the three (3) years immediately preceding the calling of an election or a referendum;

6. "Department" means the Oklahoma Department of Agriculture, Food, and Forestry;

7. “Eradicated area” means an area free of boll weevil;

8. "Host" means any plant or plant product in which the boll weevil is capable of completing any portion of its life cycle;

9. "Infested" means the presence of the boll weevil in any life stage or the existence of circumstances that make it reasonable to believe that the boll weevil is present;

10. "Organization" means the Oklahoma Boll Weevil Eradication Organization established pursuant to the provisions of the Boll Weevil Eradication Act;

11. "Regulated article" means any article carrying or capable of carrying the boll weevil, including but not limited to cotton plants, seed cotton, gin trash, other hosts, or cotton harvesting equipment; and

12. “Quarantined area” means any area or part of the state designated as quarantined by the State Board of Agriculture at the request of the Oklahoma Boll Weevil Eradication Organization.

Added by Laws 1993, c. 198, § 3, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 3, eff. Nov. 1, 2006.



§2-3-50.4. Review by Commissioner and State Board of Agriculture.

The Commissioner in conjunction with the State Board of Agriculture is authorized to review and make recommendations to the Legislature regarding the boll weevil eradication and posteradication maintenance and control program.

Added by Laws 1993, c. 198, § 4, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 4, eff. Nov. 1, 2006.



§2-3-50.5. Oklahoma Boll Weevil Eradication Organization - Formation - Status - Membership.

A. 1. The State of Oklahoma shall contain a boll weevil eradication district to be known as the Oklahoma Boll Weevil Eradication Organization for the purposes of eradicating boll weevils and performing posteradication maintenance and control functions as an agency of the State of Oklahoma. The Organization and the board of directors may enter into agreements with other state agencies, other states, the United States of America and any other entity or party as necessary to carry out the purposes of the Boll Weevil Eradication Act.

2. The Organization shall be, and is hereby declared to be, a governmental agency of the State of Oklahoma, body politic and corporate, with powers of government and with the authority to exercise the rights, privileges, and functions specified by the Boll Weevil Eradication Act.

B. Every person who is a cotton grower in this state is subject to the provisions of the Boll Weevil Eradication Act; however, only eligible cotton growers may vote in the elections provided for by the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 5, eff. Sept. 1, 1993. Amended by Laws 1997, c. 381, § 1, eff. July 1, 1997; Laws 1998, c. 253, § 1, eff. July 1, 1998; Laws 2000, c. 231, § 1, emerg. eff. May 24, 2000; Laws 2006, c. 211, § 5, eff. Nov. 1, 2006.



§2-3-50.6. Board of directors - Election procedure.

A. 1. Elections for the board of directors shall be conducted under the procedures provided by this section.

2. A cotton grower eligible to vote in a particular district who desires to be a candidate for the board of directors shall file with the board a petition signed by five cotton growers from the district board. The application shall be:

a.filed not later than thirty (30) days before the date set for the election, and

b.on a form approved by the board.

3. On receipt of an application and verification that the application meets the requirements of this section, an applicant's name shall be placed on the ballot for the election of the board of directors.

4. The election shall be preceded by at least forty-five (45) days' notice published in one or more newspapers published and distributed in the established election districts. The notice shall be published not less than once a week for three (3) consecutive weeks.

B. All cotton growers actively engaged in the production of cotton in the year of the calling of an election or who were actively engaged in production of cotton in any two (2) of the three (3) years immediately preceding the calling of the election shall be entitled to vote in the election. The board shall determine eligibility to vote.

C. The board shall establish an election process that shall include but not be limited to provisions for determining:

a.who is a cotton grower eligible to vote in an election,

b.whether a board member is elected by a plurality or a majority of the votes cast, and

c.qualifications for membership of the board of directors.

D. Eligible cotton growers may vote in any district in which they produce cotton.

E. Ballots in an election may be mailed to a central location or delivered in person to a location or locations designated by the board.

Added by Laws 1993, c. 198, § 6, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 6, eff. Nov. 1, 2006.



§2-3-50.7. Board of directors - Composition - Terms of office - Powers and duties - Definition of bonds - Bylaws - Additional powers, duties and responsibilities - Liability - Compensation.

A. 1. Except as provided by this section, the board of directors of the Oklahoma Boll Weevil Eradication Organization shall be composed of five cotton growers from this state who are elected from the five separate districts established by the board.

2. The terms of office of the elected board of directors shall be three (3) years.

3. A director may be removed from office by a majority vote of the board of directors for cause. Causes for removal include the following:

a.neglect of duty,

b.willful misconduct,

c.malpractice in office,

d.self-dealing,

e.incompetence,

f.gross inefficiency, or

g.any other unbecoming conduct that can or may affect the ability of the Oklahoma Boll Weevil Eradication Organization to satisfactorily perform its duties or carry out its mission as a public body.

All new directors shall take an oath of office before assuming the role as a director on the board.

4. Directors shall hold office until their respective successors are elected and take the oath of office.

5. At each election, the cotton grower with the highest number of votes from each district shall serve on the board of directors.

B. The board of directors shall have the power and duty to:

1. Appoint a new director from the appropriate election district to serve the remaining term in the event of a vacancy on the board of directors;

2. Collect assessments pursuant to the Boll Weevil Eradication Act;

3. Conduct programs consistent with the Boll Weevil Eradication Act;

4. Determine and establish the assessment annually for the following crop year pursuant to the Boll Weevil Eradication Act and the program enabling referendum. The assessment shall be determined upon a fair and equitable system that is based on cotton production and infestation factors. The assessment shall be a flexible rate not to exceed Seven Dollars and fifty cents ($7.50) per acre and one cent ($.01) per pound of lint produced. Upon any change in the assessment rate, the board shall immediately notify growers and cotton gins of the new rate;

5. Develop bylaws for the due and orderly administration of the affairs of the board of directors and for its responsibilities specified pursuant to the provisions of the Boll Weevil Eradication Act;

6. Develop, implement and pay for a plan for boll weevil eradication and posteradication maintenance and control in this state;

7. Advise, consult, and cooperate with agencies of this state, political subdivisions, other states, the federal government, and affected groups;

8. Collect and disseminate information relating to boll weevil eradication and posteradication maintenance and control;

9. Recommend the designation of “eradicated areas” to the State Board of Agriculture upon completion of active eradication and the beginning of posteradication maintenance and control;

10. Sue and be sued, implead and be impleaded, complain and defend in all courts;

11. Adopt, use, and alter at will a corporate seal;

12. Adopt bylaws for the management and regulation of its affairs and to promulgate and issue rules governing its operations;

13. Appoint officers, agents, and employees and prescribe their duties and fix their compensation, within any limitations prescribed by law;

14. Make contracts of every name and nature and execute all instruments necessary or convenient for the carrying on of the business of the Oklahoma Boll Weevil Eradication Organization;

15. Accept grants from and enter into contracts or other transactions with any federal agency;

16. Issue and sell bonds, or borrow money, in amounts as shall be needed from time to time for the purposes set forth in the Boll Weevil Eradication Act.

a.The bonds may:

(1)be issued in one or more series,

(2)bear the date or dates,

(3)mature at time or times not exceeding twenty (20) years from their date,

(4)be in denomination or denominations,

(5)be in form, either coupon or registered,

(6)carry registration and conversion privileges,

(7)be executed in a proper manner,

(8)be payable in medium of payment at a place or places,

(9)be subject to terms of redemption with or without premium, and

(10)bear rate or rates of interest, as may be provided by resolution or resolutions to be adopted by the Board within limits provided by law, and be sold in a manner and at a price or prices as may be considered by the Board to be advisable.

b.Bonds shall have all the qualities and incidents of negotiable paper, and the interest thereon shall not be subject to taxation by the State of Oklahoma.

c.The board of directors may issue bonds pursuant to the Boll Weevil Eradication Act for the purpose of renewing funding of any obligations of the board of directors, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of renewing funding for obligations of the board.

d.The bonds issued pursuant to the Boll Weevil Eradication Act shall not be an indebtedness of the State of Oklahoma but shall be special obligations payable solely from the assessments. The board of directors is authorized and directed to pledge all or any part of the assessments to the payment of and interest on the bonds.

e.The board of directors may enter into any agreement or contracts with the United States of America or the State of Oklahoma or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds or other aid to be used in connection with the proceeds of the bonds.

f.All bonds issued pursuant to the Boll Weevil Eradication Act shall have on the backs thereof the certificate required by Section 29 of Article 10 of the Constitution of Oklahoma. The bonds shall be submitted to the Attorney General of Oklahoma for examination. The bonds, having been examined and certified as legal obligations by the Attorney General in accordance with the requirements as the Attorney General may make, shall be incontestable in any court in the State of Oklahoma unless suit thereon shall be brought in a court having jurisdiction thereof within thirty (30) days from the date of approval. Bonds so approved by the Attorney General shall be prima facie valid and binding obligations according to their terms. The only defense that may be offered in any suit instituted after a thirty-day period shall have expired shall be a violation of the Constitution.

g.Any bank, trust, or insurance company organized under the laws of Oklahoma may invest its capital, surplus, and reserves in bonds issued under the provisions of the Boll Weevil Eradication Act;

17. File an application, at its discretion, with the Supreme Court of Oklahoma for the validation of the Boll Weevil Eradication Act or for the approval of any series of bonds to be issued hereunder or any other actions to be taken by the board of directors. Exclusive original jurisdiction is hereby conferred upon the Supreme Court to hear and determine each application.

a.It shall be the duty of the Supreme Court to give applications precedence over the other business of the Supreme Court and to consider and pass upon the applications and any protests that may be filed thereto as speedily as possible.

b.Notice of the hearing on each application shall be given by a notice published in a newspaper of general circulation in the state that on a day named, the board of directors will ask the court to hear its application. The notice shall inform all persons interested that they may file protests against the validation or approval and be present at the hearing and contest the same. The notice shall be published one time, not less than ten (10) days prior to the date named for the hearing, and the hearing may be adjourned from time to time at the discretion of the court.

c.In any action to approve bonds, if the Supreme Court is satisfied that the bonds have been properly authorized in accordance with the provisions of the Boll Weevil Eradication Act and that when issued they will constitute valid obligations in accordance with their terms, the Supreme Court shall render its written opinion approving the bonds and shall fix the time within which a petition for rehearing may be filed. The decision of the Supreme Court shall be a judicial determination of the validity of the bonds, shall be conclusive as to the board of directors, its officers and agents, and thereafter the bonds so approved and the revenues pledged to their payment shall be incontestable in any court in the State of Oklahoma;

18. Conduct elections, at the discretion of the board of directors, for any lawful purpose, including, but not limited to, any assessment modification policy to deal with natural disasters. Election procedures shall be established by the board of directors. Fifty percent (50%) or more of the cotton growers voting shall approve each ballot issue for its adoption;

19. Reexamine the number and composition of the existing election districts in order to ensure fair and equitable geographic areas based upon cotton production density. If the board of directors determines that the number or composition of the election districts should be reestablished, the board of directors shall:

a.fairly and equitably establish the election districts necessary utilizing geographic areas based upon cotton production density as the primary factor,

b.conduct the election of the next board of directors consistent with this section,

c.hold public hearings regarding the establishment of election districts,

d.facilitate the expeditious transfer of authority to the newly elected board of directors, and

e.establish terms of office for the new board consistent with this section.

Any elected or appointed board member shall have all the powers and duties as granted pursuant to the Boll Weevil Eradication Act; and

20. Take any other actions deemed necessary by the board of directors to implement the provisions of the Boll Weevil Eradication Act.

C. As used in this section, "bonds" means bonds, notes, loan agreements, or other forms of indebtedness issued or delivered by the Oklahoma Boll Weevil Eradication Organization.

D. The bylaws established by the board of directors relating to boll weevil eradication and the assessment referenda shall be submitted to the State Board of Agriculture for determination as to whether the bylaws will be promulgated as rules of the State Board of Agriculture. The bylaws may be promulgated in whole or in part or may be returned for modification to the board of directors. The State Board of Agriculture shall comply with the Administrative Procedures Act in promulgating any rules adopted pursuant to the provisions of this subsection.

E. The board of directors shall:

1. Make available all books, records of account, and minutes of proceedings maintained by the Organization for inspection by the Office of the State Auditor and Inspector for an audit in accordance with the provisions of subsection B of Section 212 of Title 74 of the Oklahoma Statutes;

2. Not later than forty-five (45) days after the last day of the fiscal year, submit to the Commissioner a report itemizing all income and expenditures and describing all activities of the Organization during the fiscal year;

3. Provide surety bonds in amounts determined by the Commissioner for employees or agents who handle funds for the Organization;

4. Receive, hold in trust, and disburse all assessments and other funds collected pursuant to the Boll Weevil Eradication Act as trust funds of the Organization; and

5. Make available all books, records of account, and minutes of proceedings of the Organization for inspection or audit by the Commissioner at any reasonable time.

F. 1. Pursuant to the authority granted by the Boll Weevil Eradication Act, except for instances of gross negligence, individual criminal actions or acts of dishonesty, the board of directors and employees of the board of directors are not individually liable to a cotton grower or other person for:

a.errors in judgment,

b.mistakes, or

c.omissions.

2. Under no circumstances shall the board of directors, the individual board members, or employees of the board of directors be personally liable for any bonds of the Organization.

3. A member of the board of directors or an employee of the board of directors is not individually liable for an act or omission of another member or employee of the board of directors.

G. The board of directors shall serve without compensation but are entitled to reimbursement for reasonable and necessary expenses incurred in the discharge of their duties.

Added by Laws 1993, c. 198, § 7, eff. Sept. 1, 1993. Amended by Laws 1997, c. 381, § 2, eff. July 1, 1997; Laws 1998, c. 253, § 2, eff. July 1, 1998; Laws 2000, c. 30, § 1, emerg. eff. April 6, 2000; Laws 2005, c. 93, § 1, eff. Nov. 1, 2005; Laws 2006, c. 211, § 7, eff. Nov. 1, 2006; Laws 2010, c. 413, § 5, eff. July 1, 2010.



§2-3-50.8. Certification of acreage in program.

Every person growing cotton in this state shall annually certify to the board of directors the person’s number of acres and provide the legal description and the United States Department of Agriculture Farm Services Agency (FSA) numbers for each field. The certification shall occur on or before July 20 of each year. The cotton grower shall also furnish to the board of directors any other information reasonably required to carry out the provisions of the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 8, eff. Sept. 1, 1993. Amended by Laws 1997, c. 381, § 3, eff. July 1, 1997; Laws 2000, c. 231, § 2, emerg. eff. May 24, 2000; Laws 2005, c. 93, § 2, eff. Nov. 1, 2005; Laws 2006, c. 211, § 8, eff. Nov. 1, 2006.



§2-3-50.9a. Collection of assessment.

A. 1. The assessment imposed pursuant to the provisions of the Boll Weevil Eradication Act shall be levied on a cotton grower at the time of sale and shall be collected and remitted to the board of directors by the cotton gin serving as the selling agent for the cotton produced. The cotton gins shall furnish monthly reports to the board of directors on or before the fifteenth day of each month regarding the assessments collected, pay all of the assessments collected each month, and furnish the board with any other information reasonably requested by it to ensure the collection of the assessments for each grower.

2. Pursuant to the provisions of the Boll Weevil Eradication Act no cotton shall be subject to assessment of a fee more than once.

B. 1. The cotton gin serving as selling agent for the cotton grower shall collect the assessment in the same manner as ginning costs are deducted from the purchase price of the cotton or from any funds advanced for that purpose.

2. The board of directors, by registered or certified mail, shall notify each cotton gin of the duty to collect the assessment, the manner in which the assessment is to be collected, and the date on or after which the cotton gin is to begin collecting the assessment, the date by which an accounting of all assessments collected and paid will be submitted, and the date by which the balance of previously collected assessment shall be paid.

3. The amount of the assessment collected shall be clearly shown on the sales invoice or other document evidencing the transaction. The cotton gin, as the seller's agent, shall furnish a copy of the document to the cotton grower.

C. 1. The cotton gin may rely upon the information or certification provided by the board of directors to the cotton gin regarding cotton acres and other related information as deemed necessary by the board of directors in determining the amount of assessment due and owing from the cotton grower.

2. A cotton gin that uses due diligence in collecting an assessment from a cotton grower based upon information or a certification provided by the board of directors regarding the cotton grower shall be relieved of any liability for any errors or omissions in the assessment should it be determined that the assessment was inaccurate.

3. The provisions contained in this section apply to all cotton gins located in the State of Oklahoma or in any other state. Any gin that, whether by design or inadvertent act, fails to forward to the board of directors by June 1 of each year an accounting of all assessments collected and paid, as well as payment for all assessments previously collected but not paid, shall be subject to an administrative penalty or fine pursuant to the Boll Weevil Eradication Act.

D. Every cotton grower shall keep accurate production records on the amount of cotton ginned and the number of acres planted and harvested for a minimum of two (2) years. Copies shall be furnished to any authorized agent of the board of directors or the State Board of Agriculture at any time during reasonable business hours of the cotton grower immediately upon oral request, or within ten (10) working days of any written request.

E. Failure to pay the required assessment or any remaining amount due shall result in an administrative penalty or fine to the grower, or other legal action to the grower or to the cotton gin when the assessment has been collected from the cotton grower.

Added by Laws 1997, c. 381, § 5, eff. July 1, 1997. Amended by Laws 2000, c. 231, § 4, emerg. eff. May 24, 2000; Laws 2005, c. 93, § 3, eff. Nov. 1, 2005; Laws 2006, c. 211, § 9, eff. Nov. 1, 2006.



§2-3-50.10. Boll Weevil Eradication Fund.

A. There is hereby created the Boll Weevil Eradication Fund. The Boll Weevil Eradication Fund shall be administered by the board of directors for the benefit of the cotton growers in this state to eradicate and ensure the long-term eradication and control of boll weevils. The Boll Weevil Eradication Fund shall be established and maintained in a bank or other depository approved by the Commissioner.

B. The Boll Weevil Eradication Fund shall consist of:

1. All monies received by the board of directors as proceeds from the assessment imposed pursuant to the Boll Weevil Eradication Act;

2. Interest attributable to investment of money in the Boll Weevil Eradication Fund; and

3. Monies received by the board of directors in the form of gifts, grants, reimbursements, or from any other source designated by law for deposit to the Boll Weevil Eradication Fund.

C. The monies deposited in the Boll Weevil Eradication Fund, including emergency contingency funding for posteradication infestation, shall at no time become monies of the state.

D. Monies in the Boll Weevil Eradication Fund shall only be expended for:

1. Implementation and management of the Boll Weevil Eradication Act; and

2. Costs incurred by the board of directors and the State Board of Agriculture for the administration of the Boll Weevil Eradication Act.

E. Any debts or obligations of the organization shall not become or be construed to be obligations of the Oklahoma Department of Agriculture, Food, and Forestry or this state.

Added by Laws 1993, c. 198, § 10, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 10, eff. Nov. 1, 2006.



§2-3-50.11. Department of Agriculture, Food, and Forestry - Collection of assessment and administrative penalty or fine - Disposition of penalty.

A. The board of directors may request the Oklahoma Department of Agriculture, Food, and Forestry to provide for the collection of the assessment or for other enforcement action necessary as determined by the board of directors for violations of the Boll Weevil Eradication Act and for collection of any administrative penalty or fine from any person who is determined to have violated any provision of the Boll Weevil Eradication Act.

B. Notwithstanding any other provision of the law, in an enforcement action brought by the board of directors, the board of directors may collect, in addition to the assessment, a fine from any person or cotton gin that is determined to have violated any provision of the Boll Weevil Eradication Act.

C. Failure by any person to comply with any provisions of the Boll Weevil Eradication Act may result in assessment of an administrative penalty or fine of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation.

D. Any administrative penalty or fine collected pursuant to the provisions of this section shall be deposited in the Boll Weevil Eradication Fund; provided, the Department shall be reimbursed for any costs incurred by the Department in the enforcement of this section.

Added by Laws 1993, c. 198, § 11, eff. Sept. 1, 1993. Amended by Laws 2000, c. 231, § 5, emerg. eff. May 24, 2000; Laws 2005, c. 93, § 4, eff Nov. 1, 2005; Laws 2006, c. 211, § 11, eff. Nov. 1, 2006; Laws 2007, c. 157, § 2, eff. Nov. 1, 2007.



§2-3-50.14. Commissioner assistance in control of boll weevil eradication programs - Use of state-appropriated monies prohibited - Reimbursement of Department's costs and expenses.

A. The Commissioner, upon the request of the board of directors, is authorized to assist in the eradication and control of the boll weevil in this state.

B. State-appropriated monies shall not be a funding source for activities conducted pursuant to the Boll Weevil Eradication Act. The Department shall be reimbursed for any costs and expenses incurred for any assistance provided pursuant to the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 14, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 12, eff. Nov. 1, 2006.



§2-3-50.15. Cooperation with other entities - Written agreements.

The Commissioner is authorized to cooperate with any agency of the federal government, any state contiguous to this state, any other agency in this state, or any person engaged in growing, processing, marketing, or handling cotton in this state, or any group of persons, in programs to effectuate the purposes of the Boll Weevil Eradication Act, and may enter into written agreements to effectuate these purposes. The agreements may provide for cost sharing, for division of duties and responsibilities pursuant to the Boll Weevil Eradication Act and may include other provisions that effectuate the purposes of the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 15, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 13, eff. Nov. 1, 2006.



§2-3-50.16. Right of entry - Inspections and other activities - Warrants.

A. 1. The board of directors and the Oklahoma Department of Agriculture, Food, and Forestry, or their authorized agents shall have authority, to:

a.enter cotton fields and other premises in order to carry out activities, including but not limited to treatment with pesticides, monitoring, and destruction of growing cotton and other host plants, as necessary to carry out the provisions of the Boll Weevil Eradication Act,

b.make inspection of any fields or premises in this state and any property for the purpose of determining if the property is infested with boll weevils, and

c.examine and make photocopies of any records and documents relating to the Boll Weevil Eradication Act.

2. The inspection and other activities may be conducted at any hour with the notification of the owner or person in charge of the premises or property. If access is denied, the board of directors, the Oklahoma Department of Agriculture, Food, and Forestry, or the authorized agent of either shall have the right to apply to and obtain from a district court an administrative warrant as necessary to enforce the right of access and inspection as authorized pursuant to 2-14 of the Oklahoma Code.

B. Any judge of this state shall, within the judge’s territorial jurisdiction, and upon proper statutory authority, issue administrative warrants for the purpose of conducting administrative inspections and other activities authorized by the Boll Weevil Eradication Act.

Added by Laws 1993, c. 198, § 16, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 14, eff. Nov. 1, 2006.



§2-3-50.17. Rules.

A. The Oklahoma Department of Agriculture, Food, and Forestry is authorized to promulgate rules, including, but not limited to:

1. Establishing quarantine areas in this state or any portion thereof at the request of the board of directors;

2. Designating this state or any portion thereof as an “eradicated area”; and

3. Governing the storage or other handling in the eradicated or other quarantined areas of regulated articles and the movement of regulated articles into or from these areas, when the Department determines that an action is necessary, or reasonably appears necessary, to prevent, eradicate, control, or retard the spread of boll weevil.

B. 1. The Department shall promulgate rules establishing a reasonable schedule of administrative penalties and fines for violations of the Boll Weevil Eradication Act.

2. The Department shall promulgate rules necessary, expedient, or appropriate for the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Boll Weevil Eradication Act.

3. Any rules promulgated pursuant to the Boll Weevil Eradication Act, including the establishment of quarantines, shall be promulgated in accordance with the Administrative Procedures Act.

Added by Laws 1993, c. 198, § 17, eff. Sept. 1, 1993. Amended by Laws 2000, c. 231, § 6, emerg. eff. May 24, 2000; Laws 2006, c. 211, § 15, eff. Nov. 1, 2006.



§2-3-50.18. Destruction of cotton - Volunteer or noncommercial cotton.

A. When a person fails to meet the rules promulgated by the Oklahoma Department of Agriculture, Food, and Forestry, the Commissioner, at the request of the board of directors, shall have authority to destroy cotton in any area of the state not in compliance with the rules.

B. Cotton in any area of the state from a volunteer or noncommercial source may be destroyed or treated with pesticides by the Oklahoma Department of Agriculture, Food, and Forestry upon request of the board of directors.

Added by Laws 1993, c. 198, § 18, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 16, eff. Nov. 1, 2006.



§2-3-50.19. Unlawful acts - Moving infested article into state - Penalties.

A. It shall be unlawful for any person to store or handle any regulated article in an eradicated or other quarantined area, or to move into or from an eradicated or other quarantined area any regulated article, except under conditions as may be prescribed by the rules promulgated by the State Board of Agriculture.

B. Any person who, except in compliance with the rules of the Department, moves any regulated article into this state from any other state infested by boll weevils shall be deemed guilty of a misdemeanor and, upon conviction, shall be subject to the penalty provided in Section 3-50.20 of this title. Any person convicted of a violation may be required to pay restitution for damages caused by the violation.

Added by Laws 1993, c. 198, § 19, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 17, eff. Nov. 1, 2006.



§2-3-50.20. Violations - Penalties.

Any person who violates any of the provisions of the Boll Weevil Eradication Act or the rules promulgated thereto, or who shall alter, forge, counterfeit, or use without authority any certificate, permit, or other document provided for in the Boll Weevil Eradication Act or in rules promulgated thereto shall, upon conviction, be guilty of a misdemeanor and shall be punished by a fine of not less than Fifty Dollars ($50.00) nor more than One Thousand Dollars ($1,000.00).

Added by Laws 1993, c. 198, § 20, eff. Sept. 1, 1993. Amended by Laws 2006, c. 211, § 18, eff. Nov. 1, 2006.



§2-3-50.21. Boll Weevil Eradication Organization - Relationship with Merit System of Personnel Administration - Seasonal employees.

A. The Oklahoma Boll Weevil Eradication Organization shall not be subject to the Merit System of Personnel Administration.

B. The Oklahoma Boll Weevil Eradication Organization is authorized to employ seasonal employees for projects throughout the calendar year. Project labor employed by the Oklahoma Boll Weevil Eradication Organization may be employed for a period of time necessary to complete the project. Regardless of the number of hours worked during any fiscal year, project employees shall not be entitled to paid leave, paid holidays, retirement, longevity, health, dental or life insurance, and disability benefits, and shall be exempt from any laws, rules or practices providing for these benefits, or to state employee minimum annualized salaries, salary increases or adjustments, unless specifically authorized by law.

Added by Laws 2000, c. 231, § 7, emerg. eff. May 24, 2000. Amended by Laws 2006, c. 211, § 19, eff. Nov. 1, 2006.



§2-3-50.30. Review and evaluation of boll weevil eradication efforts.

The Oklahoma Department of Agriculture, Food, and Forestry may periodically conduct reviews to evaluate the ongoing boll weevil eradication and posteradication efforts in the state.

Added by Laws 1997, c. 17, § 1, eff. Nov. 1, 1997. Renumbered from § 3-60.1 of this title by Laws 1997, c. 381, § 7, eff. July 1, 1997. Amended by Laws 2006, c. 211, § 20, eff. Nov. 1, 2006.



§2-3-81. Definitions.

As used in the Combined Pesticide Law:

1. "Aircraft" means any contrivance used or designed for navigation of or flight in the air over land or water and is designed for or adaptable for use in applying pesticides as sprays, dusts, or other forms;

2. "Active ingredient" means an ingredient, which defoliates plants, prevents fruit drop, inhibits sprouting, or destroys, repels, or mitigates insects, fungi, bacteria, rodents, weeds, or other pests;

3. "Adulterated" means and includes any pesticide if the pesticide strength or purity falls below the professed standard of quality as expressed on labeling or under which it is sold, or if any substance has been substituted wholly or in part for the components of the pesticide, or if any valuable constituent of the components of the pesticide has been wholly or in part abstracted;

4. "Antidote" means the most practical immediate treatment in case of poisoning and includes but is not limited to first aid treatment;

5. "Business location" means any place, site, or facility maintained by a commercial or noncommercial applicator where records, including but not limited to, financial statements, payroll, insurance, and personnel documents are maintained, pesticides are stored, or customers are served. A location serving strictly as a telephone answering service shall not be considered a business location;

6. "Certificate" means a written document issued to an individual by the State Board of Agriculture which indicates that the individual has met the certification standards established by the Combined Pesticide Law for the category of pesticide application shown on the certificate. A certificate does not allow a person to do work as a commercial, noncommercial, service technician, or private applicator unless employed by a licensed entity or has a valid license issued by the Board;

7. "Certification standards" means the standards that a person shall meet to become a certified applicator;

8. "Certified applicator" means a person who has met the certification standards;

9. "Commercial application" means the advertising of services, recommendation for use, the preparation for application, or the physical act of applying a pesticide or employment of a device for hire or compensation;

10. "Commercial applicator" means any person engaging in the commercial application of pesticides or commercial employment of devices. Any farmer while working for a neighbor in agricultural production, not advertising, and not held out to be in the business of applying restricted-use pesticides, shall not be classified by the Board as a commercial applicator;

11. "Contract" means a binding, written agreement between two or more persons spelling out terms and conditions and includes, but is not limited to, warranties or guarantees for pesticide application. For structural pest control applications, the contract shall also include a statement, plat, or diagram showing all locations of visible termites and termite damaged materials which are observed, and how the application was performed;

12. "Defoliant" means any pesticide intended to cause the leaves or foliage to drop from a plant, with or without causing abscission;

13. "Desiccant" means any pesticide intended to artificially accelerate the drying of plant tissues;

14. "Device" means any instrument subject to the United States Environmental Protection Agency regulation intended for trapping, destroying, repelling, or mitigating insects or rodents, or mitigating fungi, bacteria, or weeds, or other pests designated by the Board, but not including equipment used for the application of pesticides when sold separately;

15. "Direct supervision" means that the certified applicator is responsible for assuring that persons working, subject to direct supervision, are qualified to handle pesticides and are instructed in the application of the specific pesticides used in each particular application conducted which is subject to their supervision. Certified applicators shall be accessible to the noncertified applicator at all times during the application of the pesticide by telephone, radio, or any device approved by the Board;

16. "Fungi" means all nonchlorophyll-bearing thallophytes, including, but not limited to, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on humans or animals;

17. "Fungicide" means any pesticide intended for preventing, destroying, repelling, or mitigating any fungi or bacteria;

18. "Ground equipment" means any machine, equipment, or device other than aircraft designed for use, adaptable for use, or used on land or water in applying pesticides as sprays, dusts, aerosols, fogs, or other forms;

19. "Herbicide" means any pesticide intended for preventing, destroying, repelling, desiccating, or mitigating any weed, or for defoliating plants, preventing fruitdrop, and inhibiting sprouting;

20. "Inert ingredient" means an ingredient, which is not an active ingredient;

21. "Ingredient statement" means a statement containing the name and percentage of each active ingredient, and the total percentage of all inert ingredients in the pesticide. If the pesticide contains arsenic in any form, the percentages of total and water-soluble arsenic shall each be calculated as elemental arsenic;

22. "Insect" means any of the numerous small invertebrate six-legged animals generally having the body more or less obviously segmented, many belonging to the class Insecta, including, but not limited to, beetles, bugs, and flies as well as allied classes of arthropods including spiders, mites, ticks, centipedes, and wood lice;

23. "Insecticide" means any pesticide intended for preventing, destroying, repelling, or mitigating any insects which may be present in any environment;

24. "Label" means the written, printed, or graphic matter attached to the pesticide, device, or container including the outside container or wrapper of the retail package of the pesticide or device;

25. "Labeling" means all labels and other written, printed, or graphic material:

a.upon the pesticide, device, or any of its containers or wrappers,

b.accompanying the pesticide or device at any time, or

c.to which reference is made on the label or in literature accompanying the pesticide or device except when accurate, nonmisleading reference is made to current official publications of the United States Environmental Protection Agency, United States Department of Agriculture, United States Department of the Interior, the United States Public Health Service, State Experiment Stations, State Agricultural Colleges, or other federal institutions or official agencies of this state or other states authorized by law to conduct research in the field of pesticides;

26. "License" means a written document issued to a person by the Board which shows that the person has met all established licensing requirements established by the Combined Pesticide Law and who is authorized to apply pesticides as a commercial, noncommercial, or private applicator pursuant to the license issued;

27. "Minimum standards" means the measures prescribed by the Board to bring appropriate pesticide services to the public;

28. "Misbranded" means and includes:

a.any pesticide or device if its labeling bears any statement, design, or graphic representation relative to its ingredients which is false or misleading, or

b.any pesticide or device:

(1)if it is an imitation of or is offered for sale under the name of another pesticide or device,

(2)if its labeling bears any reference to registration under the Combined Pesticide Law,

(3)if the labeling accompanying it does not contain instructions for use which are necessary and, if complied with, adequate for the protection of the public,

(4)if the label does not contain a warning or caution statement which may be necessary and, if complied with, adequate to prevent injury to humans and vertebrate animals,

(5)if the label does not bear an ingredient statement on that part of the immediate container and on the outside container or wrapper, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase,

(6)if any word, statement, or other information required by or under the authority of the Combined Pesticide Law to appear on the labeling is not prominently placed with conspicuousness, as compared with other words, statements, designees, or graphic matter in the labeling, and in terms likely to be read and understood by an individual under customary conditions of purchase and use, or

(7)if in the case of an insecticide, fungicide, or herbicide, when used as directed or in accordance with commonly recognized practice, it shall be injurious to humans, vertebrate animals, or vegetation, except weeds, to which it is applied, or to the person applying the pesticide;

29. "Noncommercial applicator" means any person, other than a commercial or private applicator, who uses or supervises the use of a restricted-use pesticide. The noncommercial applicator shall be under the supervision of an owner or manager of property and who is certified in the same manner as a commercial applicator. A noncommercial applicator is subject to all requirements except those pertaining to financial responsibility. Noncommercial applicator includes a government employee applying restricted-use pesticides in the discharge of official duties;

30. "Nonrestricted-use pesticide" means any pesticide, other than a pesticide classified as restricted-use pesticide;

31. "Nonrestricted-use pesticide dealer" means any person engaged in the sale, storage, or distribution of any pesticide other than those pesticides classified by the United States Environmental Protection Agency or the Board as restricted-use pesticides;

32. "Permit" means a written document issued by the Board which shows that a person has met all of the permitting requirements established by the Combined Pesticide Law and is authorized to sell pesticides as a restricted-use or nonrestricted-use pesticide dealer in accordance with the type of permit issued;

33. "Pest" means any organism harmful to man including, but not limited to, insects, mites, nematodes, weeds, and pathogenic organisms. Pathogenic organisms include viruses, mycoplasma, bacteria, rickettsia, and fungi which the Board declares to be a pest;

34. "Pesticide" means a substance or mixture of substances intended for defoliating or desiccating plants, preventing fruitdrop, inhibiting sprouting, or for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds, or other forms of plant or animal life or viruses, which the Board declares to be a pest, except viruses on or in humans or animals;

35. "Private applicator" means any person who uses or supervises the use of any restricted pesticide for purposes of producing any agricultural commodity on property owned or rented by the person, or employer, or on the property of another person if applied without compensation other than trading of personal services between producers of agricultural commodities;

36. "Registrant" means the person registering any pesticide or device pursuant to the provisions of the Combined Pesticide Law;

37. "Restricted-use pesticide" means any pesticide classified for restricted use by the United States Environmental Protection Agency, either by regulation or through the registration process, or by the Board pursuant to the Oklahoma Agricultural Code;

38. "Restricted-use pesticide dealer" means any person engaged in the sale, storage, or distribution of restricted-use pesticides;

39. "Rodenticide" means any pesticide intended for preventing, destroying, repelling, or mitigating rodents or any other animal which the Board declares a pest;

40. "Service technician" means a person employed by a licensed commercial or noncommercial applicator who applies the pesticide or employs a device, but is not a certified applicator. A service technician or certified applicator shall be present at each application performed;

41. "Temporary certified applicator" means a person who has successfully completed the written examinations required for certification but has not successfully completed the practical examination;

42. "Use" means transportation, storage, mixing, application, safe handling, waste and container disposal, and other specific instructions contained on the label and labeling;

43. "Weed" means any plant or plant part which grows where not wanted; and

44. "Wood infestation report" means a document issued with a property transaction which shall, at a minimum, contain statements or certifications as to the presence or absence of termites and any other wood destroying insects, and the presence or absence of damage. The wood infestation report does not include a bid or proposal for treatment.

Added by Laws 1961, p. 1, § 1. Amended by Laws 1977, c. 98, § 4; Laws 1984, c. 156, § 1, eff. Nov. 1, 1984; Laws 1986, c. 285, § 1, eff. Nov. 1, 1986; Laws 2000, c. 367, § 10, emerg. eff. June 6, 2000; Laws 2002, c. 383, § 1, eff. July 1, 2002; Laws 2007, c. 200, § 4, eff. Nov. 1, 2007; Laws 2014, c. 280, § 1, eff. Nov. 1, 2014.



§2-3-82. License, permit, and registration requirements - Categories of licenses and permits - Certification standards - Fees - Liability insurance - Damages - Expirations - Pesticide producing establishments - Complaints.

A. LICENSE REQUIRED - 1. It shall be unlawful for any person to act, operate, or do business or advertise as a commercial, noncommercial, certified applicator, temporary certified applicator, service technician, or private applicator unless the person has obtained a valid applicator's license issued by the State Board of Agriculture for the category of pesticide application in which the person is engaged.

2. A license may be issued by the Board in any category of pesticide application if the applicant qualifies and the applicant is limited to the category of pesticide application named on the license. The Board may establish categories of pesticide application as necessary. Licenses shall be issued upon application to the Board on a form prescribed by the Board. The application shall contain information regarding the applicant's qualifications, proposed operations, and other information as specified by the Board.

3.a.An aerial license shall not be issued or be valid unless the applicant files with the Board a copy of a valid document issued by the Federal Aviation Administration showing that the person is qualified to operate or supervise the operation of an aircraft conducting agricultural operations. Applicants for an aerial license and pilots working under a license may be subject to a complete and thorough background examination.

b.The Board shall promulgate rules regarding aerial applicators and applications consistent with federal law and shall solicit the assistance of the Federal Aviation Agency in the enforcement of this subsection.

4. Each business location shall require a separate license and separate certified applicator except that a certified applicator for a noncommercial business location may also serve as the certified applicator for one commercial business location.

5. A license shall not be issued for the category of pesticide application of any applicant or representative who has a temporary certification.

B. CERTIFICATION REQUIRED - 1. A license shall be issued only after satisfactory completion of the certification standards by the person who shall be the certified applicator under the license. Temporary certified applicators do not qualify as the certified applicator for a license, nor may they act as a certified applicator. The Board shall deny the application for certification, recertification, issuance, or renewal of a certificate or license for a failure to show proper qualification under the rules or for violations of any provisions of this subarticle. A certificate in any category shall be valid for five (5) years unless suspended, canceled, or revoked by the Board or until recertification is required for the category, and may be renewed after successful completion of recertification requirements. The Board may require certified applicators to be recertified once in a five-year period.

2. A certified service technician identification shall be issued upon application and completion of certification standards determined by the Board. Temporary certified applicators may qualify as a certified service technician. No person shall act, do business as, or advertise as a service technician unless the person has met all the qualifications and standards as required by the Board. The service technicians' identification shall be issued in the name of the licensed entity. The licensee shall ensure that the service technician identification is returned to the Board upon termination of the employee. A service technician identification shall be valid for a period of five (5) years unless suspended, canceled, or revoked by the Board, until recertification is required by the Board, or until the service technician leaves the employ of the licensed entity. The Oklahoma Department of Agriculture, Food, and Forestry may issue a service technician identification upon completion of the following:

a.a determination is made by the Department that the applicant has successfully completed the written examination,

b.the licensed entity provides a completed service technician identification application form at the time of testing, and

c.all appropriate fees are paid at the time of testing.

3. Each license, except for private applicators, shall expire on the 31st day of December following issuance or renewal, and may be renewed for the ensuing calendar year, without penalty or reexamination, if a properly completed application is filed with the Board not later than the 1st day of January of each year. If application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the license. After the 1st day of February, in addition to the penalty, a reexamination shall be required.

All private applicator licenses are in effect for five (5) years and may be renewed by application after completion of a continuing education program or written exam approved by the Board.

C. The following fees shall be paid to the Board:

1. A fee of One Hundred Dollars ($100.00) for each category of pesticide application shall be paid to the Board for the issuance or renewal of a commercial applicator business license. Not more than Five Hundred Dollars ($500.00) total category fees shall be charged annually to any business location of an applicator;

2. A fee of Fifty Dollars ($50.00) shall be paid to the Board for each written examination conducted by the Board;

3. A fee of Fifty Dollars ($50.00) shall be paid to the Board for each practical examination conducted by the Board;

4. A fee of Twenty Dollars ($20.00) shall be paid to the Board for the issuance or renewal of a private applicator's license;

5. A fee of Fifty Dollars ($50.00) shall be paid to the Board for the issuance or renewal of a noncommercial business license. Not more than Two Hundred Fifty Dollars ($250.00) total category fees shall be charged annually to any noncommercial business location of an applicator;

6. A fee of Twenty Dollars ($20.00) shall be paid to the Board for the issuance or renewal of service technician identification;

7. A fee of Ten Dollars ($10.00) shall be paid to the Board for the issuance of duplicate licenses or certificates or transfer of service technician identification;

8. No fees shall be charged to governmental agencies or their employees in the discharge of their official duties;

9. A fee of Fifty Dollars ($50.00) shall be paid to the Board for each recertification procedure; and

10. A fee of One Hundred Dollars ($100.00) shall be paid to the Board for each reciprocal certification procedure for applicator certifications.

D. All fees shall be deposited in the State Department of Agriculture Revolving Fund.

E. Fees shall be paid to the Board prior to the processing of any application.

F. Failure to pay any fee identified with licenses, permits, pesticide registrations, or certification shall require the Board to deny the application.

G. INSURANCE REQUIRED - 1. The Board shall not issue a commercial applicator's license until the applicant has furnished evidence of an insurance policy or certificate by an insurer or broker authorized to do business in this state insuring the commercial applicator and any agents against liability resulting from the operations of the commercial applicator. The insurance shall not be applied to damage or injury to agricultural crops, plants, or land being worked upon by the commercial applicator.

2. The amount of liability shall not be less than that set by the Board for each property damage arising out of actual use of any pesticide. The liability shall be maintained at not less than that sum at all times during the licensing period. The Board shall be notified fifteen (15) days prior to any reduction in liability.

3. If the furnished liability becomes unsatisfactory, the applicant shall immediately execute new liability upon notice from the Board. If new liability is not immediately obtained, the Board shall, upon notice, cancel the license. It shall be unlawful for the person to engage in the business of applying pesticides until the liability is brought into compliance and the license reinstated.

H. DAMAGES - 1. Prior to filing an action against an applicator for damages to growing crops or plants, any person alleging damages to growing crops or plants shall:

a.within ninety (90) calendar days of the date that the alleged damages occurred or prior to the time that twenty-five percent (25%) of the allegedly damaged crops or plants are harvested, whichever occurs first, file a written complaint statement with the Department regarding the alleged damages, and

b.between the date of filing of the written complaint pursuant to subparagraph a of this paragraph and the date harvesting or destruction of the allegedly damaged crops or plants occurs, allow the applicator and the representatives of the applicator reasonable access to the property to inspect and take samples of the allegedly damaged crops or plants during reasonable hours. The representatives of the applicator may include, but not be limited to, crop consultants, bondsmen, and insurers. Nothing in this subparagraph shall limit in any way the harvesting or destruction of the allegedly damaged crops or plants in the ordinary course of business and practice.

2. Any person failing to comply with paragraph 1 of this subsection shall be barred from filing an action for damages against the applicator.

I. PERMIT REQUIRED – 1. It shall be unlawful for any person to sell, offer for sale, or distribute within this state any restricted use pesticide without first obtaining a restricted use pesticide dealer's permit issued by the Board.

2. A permit may be issued by the Board in any category of pesticide sales if the applicant qualifies under the provisions of this subarticle and the applicant is limited to the category of pesticide sales named on the permit. The Board may establish categories of pesticide sales as necessary.

3. The permit shall be issued only upon application on a form prescribed by the Board and the application shall contain information regarding the applicant’s proposed operation and other information as specified by the Board.

4. Each business location engaged in the sale or distribution of restricted use pesticides shall require a separate permit.

5. The annual permit fee for a restricted use pesticide dealer permit shall be Fifty Dollars ($50.00) for each location.

6. The Board may require a certified applicator to be present at any location where designated restricted use pesticide sales occur.

J. PESTICIDE REGISTRATION REQUIRED – 1. Every pesticide or device distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate or interstate commerce shall be registered with the Board.

2. The registrant shall file with the Board a statement including, but not limited to:

a.the name and address of the registrant and the name and address of the person whose name shall appear on the label, if other than the registrant,

b.the name of the pesticide or device,

c.a complete copy of the labeling accompanying the pesticide or device and a statement of all claims to be made for it, and directions for use, and

d.if requested by the Board, a full description of the tests made and the results upon which the claims are based. In renewing a registration, a statement shall be required only with respect to information which is different from the information furnished when the pesticide or device was last registered.

3. Each registrant shall pay to the Board an annual registration fee of One Hundred Sixty Dollars ($160.00) for each pesticide or device label registered. These fees shall be used by the Oklahoma Department of Agriculture, Food, and Forestry for purposes of administering pesticide management programs. A portion of these fees, in the amount of One Hundred Thousand Dollars ($100,000.00) annually, shall be dedicated for conducting programs for unwanted pesticide disposal. This amount shall be deposited into the State Department of Agriculture Unwanted Pesticide Disposal Fund and shall be dedicated for this use only.

4. The Board may require the submission of the complete formula of any pesticide. Trade secrets and formulations submitted by the registrant may be kept confidential. If it appears to the Board that the composition of the pesticide is adequate to warrant the proposed claims and if the pesticide, its labeling, and other material required to be submitted comply with the requirements of this subarticle, then the pesticide shall be registered.

5. If it does not appear to the Board that the pesticide or device is adequate to warrant the proposed claims for it or if the pesticide or device, its labeling, and other material required to be submitted do not comply with the provisions of this subarticle, it shall notify the applicant of the deficiencies in the pesticide, device, labeling, or other material required and afford the applicant an opportunity to make the necessary corrections. If the applicant claims, in writing, that the corrections are not necessary and requests in writing a hearing regarding the registration of the pesticide or device, the Board shall provide an opportunity for a hearing before refusing to issue the registration. In order to protect the public, the Board may at any time cancel the registration of a product or device. In no event, shall registration of a pesticide or device be considered as a defense or excuse for the commission of any offense prohibited under this subarticle.

6. The Board may require that pesticides be distinctively colored or discolored to protect the public health.

7. Registration shall not be required in the case of a pesticide shipped from one plant or place within this state to another plant or place within this state that is operated by the same person.

K. CATEGORIES OF LICENSES AND PERMITS – The Board may establish any category of license for pesticide application or any category of permit for pesticide sales.

L. PERMIT AND PESTICIDE REGISTRATION EXPIRATION – 1. All permits for pesticide sales shall be issued for a period of one (1) year and the permits shall be renewed annually and shall expire on a date determined by the Board. A permit may be renewed for the ensuing year, without penalty, if a properly completed application is filed with the Board not later than the fifteenth day of the month first following the date of expiration. If the application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the permit.

2. All pesticide registrations shall be issued for a period of one (1) year. The registration shall be renewed annually and shall expire on a date to be determined by the Board. Pesticide registrations may be renewed for the ensuing year, without penalty, if a properly completed application is filed with the Board not later than the fifteenth day of the month first following the date of expiration. If the application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the pesticide registration.

M. PESTICIDE PRODUCING ESTABLISHMENTS – 1. Definitions as used in this subarticle:

a.“establishment” means any site where a pesticide product, active ingredient or device is produced within the state,

b.“produce” means to manufacture, prepare, propagate, compound or process any pesticide or to package, repackage, label, relabel or otherwise change the container of any pesticide or device, and

c.“producer” means any person who produces, manufactures, prepares, compounds, propagates or processes any active ingredient, pesticide, or device as used in producing a pesticide.

2. It shall be unlawful for any person to produce within this state any pesticide, active ingredient or device without first obtaining a pesticide producer establishment permit issued by the Board.

3. The permit shall be issued only upon application on a form prescribed by the Board. The application shall contain information regarding the proposed operation of the applicant and other information as specified by the Board. If at any time there is a change of the information provided in or on the application for a pesticide producer establishment permit, the producer must notify the Board in writing within thirty (30) calendar days of the change.

4. The producer shall file a statement with the Board including but not limited to:

a.the name and address of the company,

b.the name and address of the establishment as well as the physical location, if different than the mailing address,

c.the name of any pesticide, active ingredient, or device, and

d.the name and address and other pertinent contact information for the responsible party.

5. All permits for pesticide producer establishments shall be issued for a period of one (1) year and shall be renewed annually. All permits shall expire on June 30 each year and may be renewed without penalty if a properly completed application is filed with the Board not later than the fifteenth day of the month first following the date of expiration. If the application is not received by that date, a penalty of twice the amount of the renewal fee shall be charged for renewal of the permit.

6. Each pesticide producer establishment location engaged in the production of pesticides, active ingredients or devices shall require a separate permit.

7. The annual permit fee for a pesticide producer establishment shall be One Hundred Dollars ($100.00) for each location.

8. If requested by the Board, a complete copy of all labeling, Material Safety Data Sheets, technical information associated with the pesticide, active ingredient, or device and a statement of all claims to be made as well as directions and use must be submitted to the Board.

9. In order to determine compliance with state and federal laws, the Board may request a full disclosure of inventory records, sales and distribution records, and any other information deemed necessary by the Board.

10. Every producer shall keep accurate records pertaining to pesticide, active ingredient, or device production and distribution as required by the Board. The records of the producer shall be kept intact at the principal producing location in this state for at least two (2) years after the date of production and distribution and copies shall be furnished to any authorized agent of the Board, immediately upon request in person, at any time during the regular business hours of the producer. Copies of records shall be furnished to any authorized agent of the Board within seven (7) working days of a written request, in summary form, by mail, fax, e-mail, website, or any other electronic media customarily used.

N. COMPLAINT RESOLUTION - Upon receipt of a written complaint, the Board shall notify the person filing the complaint in writing of its receipt and status within two (2) working days. The person whom the complaint is filed against shall also be notified within two (2) working days. Notification that a complaint has been filed may also be given to the landowner or operator when appropriate. The resolution of a complaint is the completion of the appropriate administrative, jurisdictional, or legal remedies to the extent possible by the Department. The complainant shall be notified in writing within seven (7) working days after resolution of the complaint.

Added by Laws 1961, p. 2, § 2, operative July 1, 1961. Amended by Laws 1965, c. 298, § 1; Laws 1965, c. 509, § 1, emerg. eff. July 20, 1965; Laws 1968, c. 105, § 1, emerg. eff. April 1, 1968; Laws 1970, c. 111, § 1; Laws 1977, c. 98, § 5; Laws 1984, c. 156, § 2, eff. Nov. 1, 1984; Laws 1986, c. 285, § 2, eff. Nov. 1, 1986; Laws 2000, c. 367, § 11, emerg. eff. June 6, 2000; Laws 2002, c. 383, § 2, eff. July 1, 2002; Laws 2003, c. 410, § 1; Laws 2004, c. 109, § 1; Laws 2005, c. 42, § 1, eff. July 1, 2005; Laws 2011, c. 287, § 1.

NOTE: A former § 3-82 of this title was repealed by Laws 1961, p. 3, § 7, operative July 1, 1961.



§2-3-82.1. Unwanted Pesticide Disposal Fund.

There is hereby created in the State Treasury a fund for the State Board of Agriculture to be designated the State Department of Agriculture “ Unwanted Pesticide Disposal Fund”. The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Board of Agriculture to implement and maintain the Unwanted Pesticide Disposal Program. On July 1, 2005, the Oklahoma Department of Agriculture, Food, and Forestry shall transfer all money in the State Department of Agriculture Revolving Fund which has been designated by law for conducting programs for unwanted pesticide disposal to the Unwanted Pesticide Disposal Fund.

Added by Laws 2005, c. 42, § 2, eff. July 1, 2005.



§2-3-83. Keeping of records – Board audits.

A. Every commercial and noncommercial applicator shall keep accurate records pertaining to pesticide activities, applications, and wood infestation reports, as required by the State Board of Agriculture. The records of the applicator shall be kept intact at the principal business location in this state for at least two (2) years after their date of expiration and copies shall be furnished to any authorized agent of the Board, immediately upon request in person, at any time during the regular business hours of the applicator. Copies of records shall be furnished to any authorized agent of the Board within seven (7) working days of a written request, in summary form, by mail, fax, e-mail, web site, or any other electronic media customarily used.

B. Every restricted use pesticide dealer shall keep accurate records pertaining to restricted use pesticide purchases and sales, as required by the Board. The records shall be kept intact at the principal business location in this state for at least two (2) years after their date of expiration. Copies shall be furnished to any authorized agent of the Board at any time during the regular business hours of the dealer, immediately upon request in person, or within seven (7) working days of a written request, in summary form, by mail, fax, e-mail, web site, or any other electronic media customarily used.

C. It shall be the duty of the Board to audit the maintenance of records as necessary to carry out the provisions of the Oklahoma Agriculture Code.

Added by Laws 1961, p. 2, § 3. Amended by Laws 1967, c. 278, § 1, emerg. eff. May 8, 1967; Laws 1977, c. 98, § 6; Laws 1984, c. 156, § 3, eff. Nov. 1, 1984; Laws 2000, c. 367, § 12, emerg. eff. June 6, 2000.



§2-3-84. Declaration of pest – Rules - Requirements.

A. The Board shall have the authority to declare any form of plant or animal life or virus which is injurious to plants, humans, domestic animals, articles, or substances as a pest. The Board shall have the authority to classify pesticide uses as being general, restricted, or both, to determine standards of coloring or discoloring for pesticides, and to subject pesticides to the requirements of this section.

B. The Board shall promulgate appropriate rules for carrying out the provisions of this section.

C. The Board shall, to the extent practical, create uniformity between the requirements of Oklahoma and those prescribed by the Federal Insecticide, Fungicide and Rodenticide Act, as amended.

Added by Laws 1961, p. 3, § 4, operative July 1, 1961. Amended by Laws 1965, c. 324, § 1, emerg. eff. June 28, 1965; Laws 1977, c. 98, § 7; Laws 2000, c. 367, § 13, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 2; Laws 2014, c. 280, § 2, eff. Nov. 1, 2014.



§2-3-85. Enforcement - Rules and standards – Examination, notice and seizure – Exceptions - Environmental jurisdiction – Compliance with federal law.

A. 1. The State Board of Agriculture shall administer and enforce the provisions of the Oklahoma Combined Pesticide Law.

2. The State Board of Agriculture shall promulgate rules and standards for the application, use or sale of pesticides, rules for pesticide registration, standards for contracts and recordkeeping, work performance, prescribe standards for the licensing of application of pesticides, issuing pesticide dealer permits, certification, recertification procedures, and storing and disposal of pesticide and pesticide containers.

3. The Board shall, to the extent practical, create uniformity between the requirements of Oklahoma and those prescribed by the Federal Insecticide, Fungicide and Rodenticide Act.

4. The Board is empowered to cooperate with and negotiate reciprocal agreements with the federal government or any state, or any department or agency of either for the purpose of fulfilling the intent of this section and securing uniformity of rules.

5. The Board may inspect any work, records, or contracts of each applicator, manufacturer, or dealer to determine whether or not the work is performed according to the provisions of this section or rules promulgated thereunder.

6. For the purpose of securing uniformity of rules, no city, town, county, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or statute regarding pesticide sale or use that is more stringent than the rules of the Board, including, but not limited to, registration, notification, posting, advertising and marketing, distribution, applicator training and certification, storage, transportation, disposal, disclosure of confidential information, or product composition.

7. The Board may take samples of pesticide materials in order to determine their concentration or residue level. If the Board finds that such samples are not within established standards, the Board's finding shall be considered prima facie evidence that a violation has occurred.

a.The concentration of an active ingredient for a pesticide concentrate, shall not exceed or be less than the concentration of active ingredient stated on the pesticide label by more or less than the tolerance for active ingredient concentration specified by this paragraph. Concentrations above or below the established tolerance shall be prima facie evidence that a pesticide is adulterated or misbranded:

(1)pesticides with a stated concentration of active ingredient less than 0.51% shall not exceed 150% or fail to meet 80% of the stated active ingredient on the pesticide label when analyzed,

(2)pesticides with a stated concentration of active ingredient not less than 0.51% and not more than 1.0% shall not exceed 140% or fail to meet 85% of the stated active ingredient on the pesticide label when analyzed,

(3)pesticides with a stated concentration of active ingredient not less than 1.01% and not more than 5.00% shall not exceed 140% or fail to meet 90% of the stated active ingredient on the pesticide label when analyzed,

(4)pesticides with a stated concentration of active ingredient not less than 5.01% and not more than 10.00% shall not exceed 130% or fail to meet 92% of the stated active ingredient on the pesticide label when analyzed,

(5)pesticides with a stated concentration of active ingredient not less than 10.01% and not more than 50.00% shall not exceed 125% or fail to meet 94% of the stated active ingredient on the pesticide label when analyzed, and

(6)pesticides with a stated concentration of active ingredient not less than 50.01% and more than 100.00% shall not exceed 115% or fail to meet 96% of the stated active ingredient on the pesticide label when analyzed.

b.The concentration of an active ingredient for a pesticide concentrate in fertilizer and pesticide mixtures, pressed blocks and nonuniform baits shall not be less than the concentration of active ingredient stated on the pesticide label for the tolerance for active ingredient concentration specified by this paragraph. Concentrations below the established tolerance shall be prima facie evidence that a pesticide is adulterated or misbranded:

(1)when the stated concentration of active ingredient on the pesticide label is less than 1.26% the minimum amount of active ingredient shall be at least 67.0% of the stated concentration on the pesticide label when analyzed,

(2)when the stated concentration of active ingredient on the pesticide label is not less than 1.26% or more than 5.0% the minimum amount of active ingredient shall be at least 80.0% of the stated concentration on the pesticide label when analyzed, and

(3)when the stated concentration of active ingredient on the pesticide label is more than 5.0% the minimum amount of active ingredient shall be at least 85.0% of the stated concentration on the pesticide label when analyzed.

c.The concentration of an active ingredient for a pesticide concentrate in rotenone, pyrethrin and other natural product formulations shall not be less than the concentration of active ingredient stated on the pesticide label for the tolerance for active ingredient concentration specified by this paragraph. Concentrations below the established tolerance shall be prima facie evidence that a pesticide is adulterated or misbranded:

(1)when the stated concentration of active ingredient on the pesticide label is less than 0.51% the minimum amount of active ingredient shall be at least 70.0% of the state concentration on the pesticide label when analyzed,

(2)when the stated concentration of active ingredient on the pesticide label is not less than 0.51% or more than 1.25% the minimum amount of active ingredient shall be at least 80.0% of the stated concentration on the pesticide label when analyzed, and

(3)when the stated concentration of active ingredient on the pesticide label is more than 1.25% the minimum amount of active ingredient shall be at least 85.0% of the stated concentration on the pesticide label when analyzed.

d.The concentration of an active ingredient for a pesticide tank mix, as stated by the applicator and allowed by the pesticide label, shall not exceed or be less than the concentration of active ingredient stated by more or less than the tolerance for active ingredient concentration specified by this paragraph. Concentrations above or below the established tolerance shall be prima facie evidence of a use unsuitable, unsafe or inconsistent with its label or labeling. No pesticide shall be formulated into a tank mix at a concentration in excess of or below that permitted by the pesticide label without written approval from an authorized agent of the Oklahoma Department of Agriculture, Food, and Forestry:

(1)when the stated concentration or that allowed by the pesticide label is less than 0.51% the minimum amount of active ingredient in the tank mix shall be at least 60.0% and not more than 150.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(2)when the stated concentration or that allowed by the pesticide label is not less than 0.51% and not more than 1.0% the minimum amount of active ingredient in the tank mix shall be at least 70.0% and not more than 140.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(3)when the stated concentration or that allowed by the pesticide label is not less than 1.01% and not more than 5.0% the minimum amount of active ingredient in the tank mix shall be at least 80.0% and not more than 140.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(4)when the stated concentration or that allowed by the pesticide label is not less than 5.01% and not more than 10.0% the minimum amount of active ingredient in the tank mix shall be at least 84.0% and not more than 130.0% of the stated concentration or that allowed by the pesticide label when analyzed,

(5)when the stated concentration or that allowed by the pesticide label is not less than 10.01% and not more than 50.0% the minimum amount of active ingredient in the tank mix shall be at least 88.0% and not more than 125.0% of the stated concentration or that allowed by the pesticide label when analyzed, and

(6)when the stated concentration or that allowed by the pesticide label is not less than 50.01% and not more than 100.0% the minimum amount of active ingredient in the tank mix shall be at least 92.0% and not more than 115.0% of the stated concentration or that allowed by the pesticide label when analyzed.

e.The State Board of Agriculture may promulgate, by rule, maximum and minimum concentrations or thresholds for the other concentrate of pesticides in products, or soil residues.

B. Authorized agents of the Board shall have the authority to issue notices of violation, citations, compliance orders, stop sales, or stop work orders to those persons committing violations of the laws or rules relating to pesticides or pesticide application in this state.

C. 1. Examinations of pesticides or devices shall be made under the direction of the Board for the purpose of determining if there has been compliance with the requirements of this section.

2. If it appears from examination that a pesticide or device fails to comply with the provisions of this section, and the Board contemplates instituting administrative proceedings against any person, the Board shall cause notice and an opportunity for a hearing given to the person pursuant to the Administrative Procedures Act.

D. 1. Any pesticide or device distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate or interstate commerce may be seized by the Oklahoma Department of Agriculture, Food, and Forestry in any county of the state where it may be found and if:

a.in the case of a pesticide, it is adulterated or misbranded, it has not been registered, it fails to bear on its label the required information, or it is a white powder pesticide and it is not colored as required, or

b.in the case of a device, it is misbranded.

2. If the pesticide or device is condemned it shall, after entry of decree or judgment of a district court, be disposed of by destruction or sale as the court may direct. If the article is sold, the proceeds, less court costs, shall be paid to the State Department of Agriculture Revolving Fund.

3. The court shall not order the sale or disposal of a condemned pesticide or device in a manner which would be a violation of this section or rules promulgated thereto.

4. The person or entity directed to dispose or sell the condemned pesticide or device shall do so in a manner that complies with the order of the district court and this section and rules promulgated thereto.

5. The court may direct that the pesticide or article be delivered to the owner for relabeling or reprocessing.

6. If there is a person who is successful in intervening as claimant of the pesticide or device, when a decree of judgment of condemnation is entered against the pesticide or device, court costs, fees, storage, and other proper expenses shall be awarded against such claimant.

E. The Board may, by publication in a manner as it may prescribe, give notice of all judgments entered in action, instituted under its authority .

F. All authority vested in the Board shall with like force and effect be executed by its officers, employees, and authorized agents.

G. EXCEPTION – The fines provided for violations may not apply to:

1. Any carrier while lawfully engaged in transporting a pesticide within this state, if the carrier permits the Board upon request to copy all records showing the transaction in and movement of the pesticide and devices involved;

2. Public officials of this state and of the Federal Government engaged in the performance of official duties;

3. The manufacturer or shipper of a pesticide or device for experimental use only, by or under the supervision of an agency of this state or of the Federal Government authorized by law to conduct research in the field of pesticides or devices, or by others if the pesticide or the device is not sold or if the container is plainly and conspicuously marked "for experimental use only - not to be sold", together with the manufacturer's name and address, if a written permit has been obtained from the Board. Pesticides or devices may be sold for experimental purposes subject to restrictions set forth in the permit; and

4. Pesticides and devices intended solely for export to a foreign country, and prepared or packed according to the specifications or directions of the purchaser. If not exported, all of the provisions of this section shall apply.

H. 1. The Department of Environmental Quality shall have environmental jurisdiction over:

a.commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill and other agricultural products,

b.slaughterhouses, but not including feedlots at these facilities, and

c.aquaculture and fish hatcheries, including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities; and

2. Facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination Systems (NPDES) regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to such storm water discharges.

I. This section shall not prevent any political subdivision from complying with any applicable federal law or regulation. A political subdivision which takes any action prohibited by this title in order to comply with federal requirements shall notify the Board of its compliance plan prior to taking any action. The Board may assist the political subdivision in complying with federal requirements necessary to carry out the policy of this section. The Board may permit a political subdivision to impose standards more stringent than required by the Board if necessary for the political subdivision to comply with federal requirements.

Added by Laws 1961, p. 3, § 5, operative July 1, 1961. Amended by Laws 1977, c. 98, § 8; Laws 1984, c. 156, § 4, eff. Nov. 1, 1984; Laws 1992, c. 229, § 2, emerg. eff. May 19, 1992; Laws 2000, c. 367, § 14, emerg. eff. June 6, 2000; Laws 2005, c. 64, § 1, eff. Nov. 1, 2005; Laws 2006, c. 201, § 2, eff. Nov. 1, 2006; Laws 2014, c. 280, § 3, eff. Nov. 1, 2014.



§2-3-86. Denial, suspension, cancellation, revocation or nonrenewal of license, certificate or identification – Violations - Penalties.

A. It shall be unlawful for any person, whether or not they hold a commercial or noncommercial license, to violate any part of this subsection or rules promulgated by the State Board of Agriculture. Any license, certificate, or identification issued may be suspended, canceled, revoked, or refused issue or reissue by the Board after a notice and an opportunity to be heard has been given to the holder of the license or certificate. The suspension, cancellation, revocation, or refusal to issue or reissue any license, certificate, or identification may be made if the Board finds:

1. A person has made misrepresentations for the purpose of defrauding, or has not satisfactorily performed, without proper cause, any contract into which the person entered;

2. A person has negligently used methods or pesticides that are ineffective or improper for the purpose for which they have been employed;

3. A person has operated in a negligent manner, thereby causing a pesticide to drift off-target;

4. A person has used a pesticide in a manner inconsistent with its labeling unless prior written approval has been obtained from the Board;

5. Failure or refusal to furnish the Board, upon request, true information regarding methods, pesticides, and safety measures used, work performed, or other information required by the Board, or for making any false statement or representation in the person's application for issuance or renewal of a permit;

6. Any violation of state law or rules or standards prescribed by the Board;

7. The issuance of an inaccurate, misleading, or fraudulent wood infestation report;

8. Failure or refusal to keep and maintain complete and accurate records as specified in this subarticle;

9. Advertising or offering to perform in a category of pesticide application for which no license is held or under a name for which no license is held;

10. Failure or refusal to pay by the specified date any fees, fines, or penalties authorized under this subarticle;

11. Failure to explain in writing in a contract signed by the property owner the ways that a pesticide application fails to comply with any minimum requirements or standards authorized by this article;

12. Failure to perform work according to minimum standards authorized by this subarticle except as agreed by all parties in writing in the contract;

13. Falsely stating that a person is employed by or represents another person;

14. Falsely stating that a person or methods are recommended by any branch of government or that any specific work shall be inspected by any branch of government;

15. Any person to act, operate, do business, or advertise as an applicator unless the person has obtained a valid license issued by the Board for the category in which the person is engaged;

16. Any persons to be employed or represent themselves as certified applicators or service technicians unless they have met the certification standards prescribed by the Board and obtained valid certificates or identifications issued by the Board for the categories for which the persons are to be employed or supervised;

17. Any person to act or operate as a private applicator unless the person has obtained a valid private applicator license issued by the Board;

18. Any person convicted in any court of a violation of this subarticle, pesticide laws of any other state, or the Federal Insecticide Fungicide and Rodenticide Act;

19. Failure to correct substandard work within twenty (20) calendar days of written notification unless an extension has been granted in writing by the Board;

20. Failure to comply with the Worker Protection Standard as defined in the Code of Federal Regulations 40 CFR 170;

21. Failure to comply with the provisions of a citation, stop work order, or stop sale order issued by the Board; or

22. Any other proper cause.

B. Any person, holder or nonholder of a valid license violating any of the provisions of this subarticle shall be guilty of a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00), imprisonment in the county jail for not less than thirty (30) days and not more than one (1) year, or both.

C. It shall be unlawful for any person, whether or not a person holds a permit as a manufacturer, registrant, or distributor, to distribute, sell, or offer for sale within this state, deliver for transportation or transport in intrastate or interstate commerce, or to violate any part of this subarticle or rules promulgated by the Board. Any pesticide registration, permit, certificate, or identification issued may be suspended, canceled, revoked, or refused reissue by the Board after a notice and opportunity to be heard has been given to the holder of the registration, permit, certificate, or identification. Notice shall be given to the holder of the registration, permit, certificate, or identification by registered or certified mail at least ten (10) days prior to the date of hearing. The suspension, cancellation, revocation, or refusal to reissue any registration, permit, certificate or identification may be made if the Board finds that:

1. A pesticide or device which has not been registered pursuant to the provisions of this subarticle, or any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with its registration, or if the composition differs from its composition as represented in connection with its registration. At the discretion of the Board, a change in the labeling or formula may be made within a registration period without requiring reregistration of the product;

2. A pesticide unless it is in the registrant’s or the manufacturer’s unbroken original container, does not have a clear and readable label affixed to the original container and to the outside container or wrapper of the retail package, the following information:

a.the name and address of the manufacturer, registrant, or person for whom manufactured,

b.the name, brand, or trademark under which the article is sold, and

c.the net weights or measures of the content subject to reasonable variations as the Board shall permit;

3. In addition to any other requirement any pesticide containing a substance in quantities highly toxic to humans, that does not bear a label containing:

a.the skull and crossbones,

b.the word “DANGER” prominently in red, on a background of distinctly contrasting color, and

c.a statement of an antidote for the pesticide;

4. An adulterated or misbranded pesticide or device;

5. That any person intends to or has distributed, sold, stored, or used any pesticide or device in a manner inconsistent with its labeling;

6. That any person has sold or offered for sale any pesticide or device which has been canceled, suspended, or placed under stop sale except when the Board directs the sale of unused quantities of pesticides whose registrations have been canceled or suspended;

7. A pesticide dealer has sold, offered for sale, or distributed within this state any pesticide without first obtaining a valid pesticide dealer's permit in the appropriate category issued by the Board;

8. A pesticide dealer has failed or refused to keep accurate and complete records, as required by the Board, for a period of at least two (2) years at each business location;

9. A pesticide dealer has failed or refused to provide true and complete information to the Board, upon request, regarding pesticide sales, or other information required by the Board;

10. A person has made any false statement or representation in the person’s application for issuance or renewal of a permit;

11. A person has failed or refused to pay by the specified date any fees, fines, or penalties authorized under the Oklahoma Agricultural Code;

12. A person has failed to comply with the provisions of a citation, stop work order, or stop sale order issued by the Board;

13. A person has detached, altered, defaced, or destroyed, in whole or in part, any label or labeling provided for in this subarticle or in rules promulgated by the Board, and added any substance to or taken any substance from a pesticide in a manner that may defeat any of the purposes of this subarticle;

14. A person has used any information concerning formulas for products acquired by authority of this subarticle for personal advantage or revealed such information to another, other than to the Board or proper officials or employees of the state, to the courts of this state in response to a subpoena, physicians, or in emergencies to pharmacists and other qualified person, for use in the preparation of antidotes;

15. A person has violated the state law or rules promulgated by the Board pursuant thereto;

16. Any person has been convicted in any court of a violation of this act, pesticide laws of any other state, or Federal Insecticide Fungicide and Rodenticide Act; or

17. A person determined by the Board to have violated any provision of this subarticle or rules promulgated by the Board.

D. If after notice and an opportunity for hearing in accordance with the Administrative Procedures Act, the Board finds any person to be in violation of any of the provisions of this subarticle or rules promulgated by the Board, the Board has the authority to assess an administrative penalty of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) for each violation. It shall also be unlawful and a misdemeanor for any person, whether or not a commercial or noncommercial license holder, to use a pesticide in a manner inconsistent with its labeling unless prior written approval has been obtained by the Board.

E. Except as provided for by law, any person, holder or non-holder of a valid license, registration, permit, certificate, or other identification issued by the Board violating any of the provisions of this subarticle shall be guilty of a misdemeanor and shall be punishable by a fine of not less than One Hundred Dollars ($100.00) and not more than Ten Thousand Dollars ($10,000.00) or by imprisonment in the county jail for not less than thirty (30) days and not more than one (1) year, or both.

Added by Laws 1961, p. 3, § 6, operative July 1, 1961. Amended by Laws 1977, c. 98, § 9; Laws 1984, c. 156, § 5, eff. Nov. 1, 1984; Laws 1986, c. 285, § 3, eff. Nov. 1, 1986; Laws 2000, c. 367, § 15, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 3; Laws 2012, c. 113 § 1, eff. Nov. 1, 2012.

NOTE: A former § 3-86 of this title was repealed by Laws 1961, p. 3, § 7, operative July 1, 1961.



§2-3-100. Short title.

This subarticle shall be known and may be cited as the Oklahoma Apiary Act.

Added by Laws 1988, c. 259, § 1, operative July 1, 1988. Amended by Laws 2000, c. 367, § 16, emerg. eff. June 6, 2000.



§2-3-100.1. Definitions.

For purposes of the Oklahoma Apiary Act:

1. “Abandoned apiary” means any apiary not regularly attended in accordance with good beekeeping practices;

2. “Africanized honeybee” or “Apis mellifers scutellata” means a hybridized bee of African descent that at any stage of development is considered a pest to bees, humans, and animals;

3. "Apiary" means a place where one or more colonies or nuclei of bees are kept;

4. "Apiary equipment" means any apparatus, tools, clothing, machines, or other devices used in the handling and manipulation of bees, honey, wax, pollen, propolis, and hives and includes, but is not limited to, any containers of honey or wax that may be used in any apiary, any vehicle used in transporting bees and products, or apiary supplies;

5. "Bee" means any one of the honey-producing genera of Apis including any queen, worker, or drone, or any of their four life stages. The term bee includes, but is not limited to, any species of bees used for commercial pollinating purposes;

6. "Beekeeper" means a person who owns, possesses, controls, or manages one or more colonies of bees for any purpose;

7. “Bee disease” means an abnormal condition of the eggs, larvae, pupae, or adult stages of bees that impairs normal functioning;

8. “Certificate of inspection” means a document issued based on an inspection by the Oklahoma Department of Agriculture, Food, and Forestry or other state or province stating that the apiary, bees, and apiary equipment appear free of bee diseases and pests;

9. "Colony" means an aggregate of worker bees, drones, queen, and developing young bees and the hive and its components including comb, honey, propolis, and pollen;

10. “Feral colony” means any colony that is not managed according to good beekeeping practices;

11. "Hive" means any domicile for keeping bees;

12. "Honey house" means any room in any building where honey is extracted, stored in raw form, processed, or packaged;

13. "Migratory beekeeper" means a beekeeper who moves or transports colonies of bees into the state to a more favorable location for the purpose of wintering colonies, increasing the strength of colonies, increasing the number of colonies, providing pollination services, or for honey production;

14. “Nucleus” means any division or portion of a colony that contains comb and bees;

15. "Pest" means any living organism which is responsible, directly or indirectly, for any condition that is or may be harmful or detrimental to bees in any of their four life stages, or interferes with their management including, but not limited to, diseases, parasites, and Africanized honeybees;

16. "Pollination" means the use of bees for the transfer of pollen in crops;

17. "Premise" means any place where bees, colonies, hive, apiary equipment, or honey may be located including, but not limited to, apiaries; and

18. "Quarantine" means, but is not limited to, any order, hold, detainment, affected area, infected premise or area, movement restrictions of any kind, or notice issued by any state or federal entity specifying boundaries or conditions placed on any apiary, apiary equipment, bees, hives, or honey at its location after discovering the presence of a bee disease or pest.

Added by Laws 1988, c. 259, § 2, operative July 1, 1988. Amended by Laws 2000, c. 367, § 17, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 1, eff. Nov. 1, 2005.



§2-3-101. Enforcement of act - Powers of Board.

A. The State Board of Agriculture or its authorized agents shall have the authority to enter any premises or mode of transportation during reasonable hours for the purpose of implementing the Oklahoma Apiary Act or rules promulgated pursuant thereto.

B. The Board or its authorized agents shall have the authority to carry out all necessary and proper actions to determine compliance with the Oklahoma Apiary Act including, but not limited to, conducting investigations, opening any bundle, package, or container, examining and making photocopies of records or documents, examining devices, collecting and submitting samples for analysis, issuing any order to destroy infected or infested bees or apiary equipment, and removing or destroying bees, hives or other articles as deemed necessary by the Board.

C. The Board is authorized to promulgate rules necessary, expedient, or appropriate for the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Oklahoma Apiary Act, including the establishment of fees. All fees shall be fair and equitable to all parties concerned. Any rules shall be promulgated pursuant to the Administrative Procedures Act.

D. The Board shall have the authority to:

1. Issue, renew, deny, modify, suspend, cancel, and revoke any registration, permit, certificate, license, identification, or order issued pursuant to the provisions of the Oklahoma Apiary Act;

2. Issue certificates of inspection;

3. Issue entry permits to any person transporting bees or apiary equipment into this state;

4. Investigate complaints and violations of the Oklahoma Apiary Act and rules promulgated pursuant thereto;

5. Issue quarantines, initiate control measures, confiscate, and destroy apiaries, bees, colonies, or hives that present a danger to the public safety or welfare; and

6. Exercise all incidental powers as necessary and proper to implement and enforce the provisions of the Oklahoma Apiary Act and the rules of the Board promulgated pursuant thereto.

Added by Laws 1955, p. 17, art. 3(F), § 1, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 3, operative July 1, 1988; Laws 2000, c. 367, § 18, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 2, eff. Nov. 1, 2005; Laws 2013, c. 118, § 1, eff. Nov. 1, 2013.



§2-3-103. Quarantine – Declaration of bee disease or pest - Order to destroy.

A. Upon the discovery of any bee disease or pest, a premise shall be quarantined by the Oklahoma Department of Agriculture, Food, and Forestry.

B. The State Board of Agriculture shall have the authority to declare any form of bee, plant, animal, or virus that is injurious to bees as a bee disease or pest.

C. Any person receiving a quarantine order shall immediately initiate any and all control measures specified in the quarantine.

D. The quarantine shall remain in effect until officially removed by the Department.

E. When there are no effective control measures available, or the person fails to initiate control, a Board order to destroy the bees and apiary equipment infected or infested with the bee disease or pest may be issued by the Department to prevent the spread of the bee disease or pest.

Added by Laws 1955, p. 17, art. 3(F), § 3, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 4, operative July 1, 1988; Laws 2000, c. 367, § 19, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 3, eff. Nov. 1, 2005.



§2-3-106. Sales and transport of apiaries, equipment, bees, or hives.

A. A person shall not sell or offer for sale any apiary, apiary equipment, bee, or hive in this state unless free of bee diseases or pests.

B. Any apiary, apiary equipment, bee, or hive shipped or transported interstate shall be accompanied with a certificate of inspection issued by the state of origin.

C. Any person moving or transporting colonies into, within, or through the State of Oklahoma shall secure the colonies in a manner that prevents the escape of bees.

D. Honey or honey products used in shipping cages for the transport or movement of bees shall be boiled for at least thirty (30) minutes.

Added by Laws 1955, p. 17, art. 3(F), § 6, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 5, operative July 1, 1988; Laws 2000, c. 367, § 20, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 4, eff. Nov. 1, 2005.



§2-3-113. Voluntary registration program – Location of new apiaries – Abandoned apiaries.

A. The Oklahoma Department of Agriculture, Food, and Forestry, on a form prescribed by the Department, shall establish a voluntary registration program. The program shall be available to any of the following:

1. Any person establishing, maintaining, or locating an apiary within the state;

2. Any person shipping bees into the state; or

3. Migratory beekeepers that transport colonies of bees into the state.

B. The Department shall issue to each registrant a registration identification number. Any person owning an apiary that does not register with the Department shall be required to post personal contact information at or near their apiary.

C. All registrants shall pay registration fees as established by the State Board of Agriculture. Fees shall be paid to the Board prior to the processing of the registration.

D. The Board shall promulgate rules to establish and administer the voluntary registration program.

E. No person shall locate a new apiary within close proximity to an established apiary if the Department determines that the new apiary presents an imminent danger of spreading bee diseases or pests or interferes with the proper feeding and foraging of an established apiary.

F. If the Department discovers an apiary that does not appear to have a registration identification number, the Department shall make a reasonable effort to locate and notify the beekeeper or owner. If no beekeeper or owner is identified for the apiary, then it may be designated as an abandoned apiary, and the Department may destroy the apiary or donate it to an appropriate research facility.

Added by Laws 1955, p. 19, art. 3(F), § 13, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 7, operative July 1, 1988; Laws 1992, c. 290, § 1, eff. Sept. 1, 1992; Laws 2000, c. 367, § 22, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 5, eff. Nov. 1, 2005.



§2-3-116. Certificate of inspection – Pollination or honey production colony inspection - Investigation.

A. For the purposes of obtaining a certificate of inspection, a person may request the Oklahoma Department of Agriculture, Food, and Forestry to conduct an inspection of their apiary, colony, hive, apiary equipment, or premise.

B. Upon completion of inspection, the Department shall issue a certificate of inspection stating that the apiary, the colony, hive, apiary equipment, or premise is either:

1. Apparently free of bee diseases or pests; or

2. Not free of bee diseases or pests and the certificate of inspection contains a list of any and all bee diseases or pests found during the inspection.

C. Any beekeeper who provides colonies of bees for pollination purposes or honey production pursuant to an oral or written contract shall be subject to inspection by the Oklahoma Department of Agriculture, Food, and Forestry for the strength of colonies and the presence of pests. The Department may, upon complaint, investigate any bee colony. Copies of the written contract, if one exists, shall be furnished to the Board upon request.

Added by Laws 1955, p. 19, art. 3(F), § 16, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 9, operative July 1, 1988; Laws 2000, c. 367, § 24, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 6, eff. Nov. 1, 2005.



§2-3-117. Inspection fee - Inspection procedures.

A. 1. Any beekeeper who requests inspection of an apiary, colony, hive, apiary equipment, or premise pursuant to the Oklahoma Apiary Act, is subject to an inspection fee as established by the State Board of Agriculture.

2. During an inspection or upon request, the Oklahoma Department of Agriculture, Food, and Forestry may take samples. The manner of sampling, the cost of sampling, and the method of testing shall be established by the Board.

B. Any inspections of an apiary performed at the request of a beekeeper shall be limited to availability of time and personnel.

C. 1. Standard precautions for the prevention of the transmission of bee diseases or pests to humans, animals, and bees shall be followed by the Department when inspecting apiaries pursuant to their official duties specified by the Oklahoma Apiary Act.

2. Except for emergency situations or when enforcement of the provisions of the Oklahoma Apiary Act is required, the Department shall observe the health standards and sanitary requirements of the apiary.

Added by Laws 1955, p. 19, art. 3(F), § 17, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 10, operative July 1, 1988; Laws 2000, c. 367, § 25, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 7, eff. Nov. 1, 2005.



§2-3-117.1. Requirements for transport of bees into state.

A. Prior to entry into Oklahoma all migratory beekeepers and persons shipping or transporting bees into Oklahoma shall provide the following to the Oklahoma Department of Agriculture, Food, and Forestry:

1. Information required on an entry form prescribed by the Department;

2. An entry inspection fee as established by the Department; and

3. A copy of the certificate of inspection issued from the state of origin.

B. All persons shipping or transporting bees into Oklahoma for sale shall also provide the purchaser with a copy of the certificate of inspection issued from the state of origin.

C. Except for persons in subsection B of this section, all other persons transporting bees into the state shall be required to retain a copy of the certificate of inspection for the duration that the bees remain in Oklahoma and shall be able to present the certificate of inspection upon request by the Department.

D. The Department may inspect any bees or vehicles transporting bees entering the state at any time.

Added by Laws 2005, c. 135, § 8, eff. Nov. 1, 2005.



§2-3-121. Violations.

It shall be unlawful and a violation of the Oklahoma Apiary Act for any person:

1. To refuse to permit an inspection provided for by the Oklahoma Apiary Act, or to hinder or interfere with, in any way, the inspection or the person authorized to make the inspection;

2. To rent a colony of bees to another and misrepresent the strength of a colony;

3. To fail to pay any fee, fine, or penalty as required and established by the Oklahoma Apiary Act or promulgated rules;

4. To retain Africanized honeybees except for approved research purposes pursuant to this act;

5. To knowingly expose comb, honey, frames, empty hives, cover, bottom boards or tools, or other appliances to any material from a diseased colony or apiary or infested with a bee pest;

6. To fail to comply with any State Board of Agriculture order; or

7. To violate any provision of the Oklahoma Apiary Act and the rules promulgated by the Board.

Added by Laws 1955, p. 19, art. 3(F), § 21, emerg. eff. June 3, 1955. Amended by Laws 1988, c. 259, § 11, operative July 1, 1988; Laws 2000, c. 367, § 26, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 9, eff. Nov. 1, 2005.



§2-3-122. Hearing - Emergency order.

A. Whenever the Oklahoma Department of Agriculture, Food, and Forestry determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Apiary Act, any rule, or any order of the State Board of Agriculture, the alleged violator shall be given the opportunity for a fair hearing in accordance with the provisions of Article II of the Administrative Procedures Act.

B. 1. Whenever the Board finds that an emergency exists requiring immediate action to protect the public health or welfare or to protect bees from any bee disease or pest, it may without notice or hearing issue an order reciting the existence of an emergency and requiring that immediate action be taken to meet the emergency.

2. The order shall be effective upon issuance, but any person to whom an order is directed shall comply immediately but may request within fifteen (15) days after the order is served an administrative enforcement hearing.

3. The hearing shall be held by the Department within ten (10) days after receipt of the request.

4. On the basis of the hearing record, the Board shall affirm, revoke, or modify the order.

5. Any person aggrieved by the final order may appeal to the district court of the area affected within thirty (30) days.

6. The appeal when docketed shall have priority over all cases pending on the docket, except criminal.

Added by Laws 1988, c. 259, § 12, operative July 1, 1988. Amended by Laws 2000, c. 367, § 27, emerg. eff. June 6, 2000; Laws 2005, c. 135, § 10, eff. Nov. 1, 2005.



§2-3-123. Retention of Africanized honeybees prohibited - Exception.

A. It shall be illegal to retain Africanized honeybees except for specifically approved research purposes as determined by rules promulgated by the State Board of Agriculture.

B. All abandoned apiaries observed or captured in counties where Africanized honeybees have been detected shall be destroyed.

C. If a feral colony of Africanized honeybees is found in the state, the Oklahoma Department of Agriculture, Food, and Forestry shall take immediate actions to protect the public safety and welfare. The Department may confiscate or destroy the feral Africanized honeybee colony.

Added by Laws 2005, c. 135, § 11, eff. Nov. 1, 2005.



§2-3-124. Certified Beekeeper Program - European Honeybee Certification Program.

A. The State Board of Agriculture may promulgate rules to establish a Certified Beekeeper Program.

B. The Board may promulgate rules to establish and administer a voluntary European Honeybee Certification Program.

Added by Laws 2005, c. 135, § 12, eff. Nov. 1, 2005.



§2-3-125. Local laws on honeybee hives not authorized – Apiary zoning exception.

No county, municipal corporation, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution prohibiting, impeding, or restricting the establishment or maintenance of honeybees in hives. This provision shall not be construed to restrict the zoning authority of a county or municipal government to establish appropriate locations for apiaries.

Added by Laws 2005, c. 135, § 13, eff. Nov. 1, 2005.



§2-3-130. Tick eradication program - Funding.

The Oklahoma Department of Agriculture, Food, and Forestry shall establish and maintain by November 1, 2006, a tick eradication program. Funding for this program shall be appropriated to the Department as directed by the Legislature.

Added by Laws 2006, c. 211, § 21, eff. Nov. 1, 2006.



§2-3-211. Weed Free Hay Certification Act.

This act shall be known and may be cited as the “Weed Free Hay Certification Act”.

Added by Laws 2009, c. 44, § 1, eff. Nov. 1, 2009.



§2-3-212. Definitions.

As used in the Weed Free Hay Certification Act, unless otherwise stated:

1. “Hay” means any agricultural forage crop product whether cultivated or not cultivated, irrigated or nonirrigated, planted or naturally occurring;

2. “Noxious weeds” means those weeds, including any weed seed or propagative plant parts, designated by the State Board of Agriculture as noxious and are prohibited, and shall include those noxious weeds identified in Section 3-220 of Title 2 of the Oklahoma Statutes;

3. “Qualified inspector” means a person qualified to identify noxious weeds pursuant to standards promulgated by the Board;

4. “Weed free” means any hay certified as free of noxious weeds; and

5. “Weed-free certification” means hay inspected and certified as free of noxious weeds pursuant to standards adopted by the Board.

Added by Laws 2009, c. 44, § 2, eff. Nov. 1, 2009.



§2-3-213. Promulgation of rules.

The State Board of Agriculture shall promulgate rules to carry out the provisions of the Weed Free Hay Certification Act in accordance with the Administrative Procedures Act and shall include, but not be limited to, rules concerning:

1. Weeds designated as noxious are prohibited;

2. Procedures for certification of weed-free crops;

3. Qualification standards for persons seeking designation as qualified inspectors;

4. Crop inspection procedures;

5. Treatment procedures for the eradication of viable noxious weeds from crops;

6. Procedures for identifying and tracking certified weed-free crops; and

7. Reasonable fees for obtaining certification.

Added by Laws 2009, c. 44, § 3, eff. Nov. 1, 2009.



§2-3-214. Inspector training cooperative agreements – Federal funding.

A. The Commissioner of Agriculture may enter into cooperative agreements with Oklahoma State University for the purpose of training qualified inspectors in the identification of those plants designated as noxious weeds by the State Board of Agriculture.

B. For purposes of carrying out the provisions of the Weed Free Hay Certification Act, the Board may accept funds from any agency of the federal government and may cooperate and enter into agreements with any federal agency, any agency of another state, and any agency of this state or its political subdivisions.

Added by Laws 2009, c. 44, § 4, eff. Nov. 1, 2009.



§2-3-215. Weed-free certification – Inspection.

A. Any crop for which weed-free certification is sought shall be inspected in the field of origin and the inspection shall include an inspection of any ditches, fence rows, roads, easements, rights-of-way, and buffer zones, as applicable, surrounding the field of origin.

B. Crops containing any weeds designated as noxious may be certified if certain conditions established in rules by the State Board of Agriculture are met.

Added by Laws 2009, c. 44, § 5, eff. Nov. 1, 2009.



§2-3-220. Noxious weeds - Eradication.

A. 1. The plants musk thistle (Carduus nutans L.), Scotch thistle (Onoprodum acanthium L.), and Canada thistle (Cirsium arvense) are designated as noxious weeds. The Legislature finds that these thistles are a public nuisance in all counties across this state.

2. It shall be the duty of every landowner in each county to treat, control, or eradicate all Canada, musk, or Scotch thistles growing on the landowner’s land every year as shall be sufficient to prevent these thistles from going to seed.

3. The Department of Transportation, the boards of county commissioners, and any other public, private, or corporate entity who shall maintain rights-of-way in the State of Oklahoma shall be responsible for removing any thistle infestation that occurs within their jurisdiction.

4. Failure of the landowner to treat, eradicate, or control all musk, Canada, or Scotch thistle may result in a fine not to exceed One Thousand Dollars ($1,000.00) for each violation per day.

5. Upon written complaint, the State Department of Agriculture shall inspect the type of thistle infestation, assess the nature and extent of the thistle infestation on the property of the landowner and determine the most appropriate thistle treatment, control, or eradication method available for the type of thistle and location of the property.

B. The Board shall:

1. Promulgate rules setting categories or degrees of infestation which would require specified treatment, control, or eradication;

2. Include musk, Scotch, and Canada thistles as prohibited noxious weed and weed seed pursuant to the Department’s authority and responsibility under Article 8 of the Oklahoma Agricultural Code;

3. By November 1, 2000, and annually thereafter prior to the growing season of musk, Scotch, and Canada thistles, complete an annual survey detailing the degree of infestation of these thistles across the state. The results of these surveys shall be reported to Oklahoma State University; and

4. In all counties of this state, provide information to newspapers of general circulation stating that musk, Scotch, and Canada thistles are a public nuisance and that it is the duty of every public, private, or corporate landowner to treat, control, or eradicate these thistles growing on any property owned by the landowner. The information shall be provided at the beginning of the cycle of growth of the musk, Scotch, and Canada thistles and at other times as necessary to inform landowners of the provisions of this subsection. The information material shall also include:

a.information detailing the process by which an interested landowner may receive assistance pursuant to this subsection for the removal of thistles from infested property,

b.the telephone number of the Department, and

c.a statement informing the landowner that failure to remove musk, Scotch, and Canada thistles may subject the landowner to legal action requiring the treatment, control, or eradication of these thistles.

C. Upon request of the landowner or the Department, the designated Oklahoma State University extension agent for a particular county shall evaluate or, if there is no extension agent for a particular county, the Department shall inspect the type of thistle infestation, assess the nature and extent of the thistle infestation on the property of the landowner, and determine the most appropriate thistle treatment, control, or eradication method available for the type of thistle and location of the property.

Added by Laws 1994, c. 204, § 1, eff. Sept. 1, 1994. Amended by Laws 1995, c. 49, § 1, eff. Nov. 1, 1995; Laws 1998, c. 294, § 1, eff. Nov. 1, 1998; Laws 1999, c. 239, § 1, emerg. eff. May 27, 1999; Laws 2000, c. 11, § 1, eff. Oct. 1, 2000; Laws 2000, c. 367, § 28, emerg. eff. June 6, 2000.



§2-3-310. Castor bean production - Ricin.

A. It shall be unlawful for any person to plant, nurture or otherwise commercially produce castor beans containing the toxin ricin in this state.

B. Any person violating the provisions of this section shall, upon conviction, be deemed guilty of a misdemeanor and may be punished by a fine not exceeding Five Hundred Dollars ($500.00).

C. Provisions of this section shall be enforced by the Oklahoma Department of Agriculture, Food, and Forestry.

Added by Laws 2012, c. 5, § 1, emerg. eff. April 2, 2012.



§2-3-311. Castor bean transportation - Ricin.

A. It shall be unlawful to transport castor beans in quantities of more than fifty (50) pounds containing the toxin ricin within this state.

B. Any person violating the provisions of this section shall, upon conviction, be deemed guilty of a misdemeanor and may be punished by a fine not exceeding Five Hundred Dollars ($500.00).

C. Provisions of this section shall be enforced by the Oklahoma Department of Agriculture, Food, and Forestry.

Added by Laws 2012, c. 4, § 1, emerg. eff. April 2, 2012.



§2-4-2. Definitions.

For the purposes of this article:

1. “Animal” or “livestock” means any cattle, horse, or mule; and

2. “Brand” means a permanent identification mark of which the letters, numbers, and figures used are each three (3) inches or more in length or diameter and are impressed into the hide of a live animal either with a hot iron or by the process commonly referred to as “cold” or “freeze” branding, and includes the location on the animal. The term means both the mark and location

Added by Laws 1955, p. 31, art. 4, § 2. Amended by Laws 1965, c. 199, § 1; Laws 1968, c. 10, § 1, emerg. eff. Feb. 6, 1968; Laws 2000, c. 243, § 27, emerg. eff. May 24, 2000.



§2-4-3. Approval of brands - Certificates - Conflicts - Brand book.

The State Board of Agriculture shall approve brands for registration, issue certificates, and serve as an adjudicating committee in resolving conflicts. It shall publish a State Brand Book which shall contain a facsimile of each registered brand with the owner's name and address. The State Brand Book shall also include laws and rules pertaining to the registration of brands.

Added by Laws 1955, p. 31, art. 4, § 3. Amended by Laws 2000, c. 243, § 28, emerg. eff. May 24, 2000.



§2-4-4. Custodian of county brand books - Certified copies - Fees.

The State Board of Agriculture shall be the legal custodian of county brand record books which were maintained under prior laws. Upon request, the Board shall provide a certified copy of the record of any brand appearing in the county brand record books, charging a fee of One Dollar ($1.00) for each brand.

Added by Laws 1955, p. 31, art. 4, § 4. Amended by Laws 2000, c. 243, § 29, emerg. eff. May 24, 2000.



§2-4-5. Application for registration - Fees - Contents.

A. Any application for the registration of a brand shall be:

1. On a form prescribed by the State Board of Agriculture; and

2. Accompanied by a fee of Twenty Dollars ($20.00) for each brand.

B. The application for the registration of a brand shall show the brand location to the following body regions of animals: right or left shoulder, neck, rib, or hind quarter. Previously registered brands are not affected.

C. The applicant shall list at least three distinct brands and three locations in the preferred order.

Added by Laws 1955, p. 31, art. 4, § 5. Amended by Laws 1965, c. 476, § 1; Laws 1977, c. 28, § 1; Laws 1984, c. 15, § 16, eff. Jan. 1, 1985; Laws 1994, c. 117, § 1; Laws 2000, c. 243, § 30, emerg. eff. May 24, 2000.



§2-4-6. Use of unregistered brands - Duplication.

A. It shall be unlawful for any person to knowingly place upon any livestock a brand which has not been registered with the State Board of Agriculture if the brand duplicates one that is registered.

B. For purposes of this section, “duplication” means the use of a similar brand in any location on the animal designated for a registered brand.

Added by Laws 1955, p. 31, art. 4, § 6. Amended by Laws 2000, c. 243, § 31, emerg. eff. May 24, 2000.



§2-4-7. Publication of revised book - Reregistration - Fees - Copies to officials.

A. The State Board of Agriculture shall publish a revised Brand Book at least every five (5) years. Supplements may be published as necessary.

B. Prior to publication of a revised State Brand Book all registered brand owners and assignees shall be notified in writing that the brand registrations are being terminated.

C. The renewal fee of Twenty Dollars ($20.00) for the registration of each brand shall be charged for the ensuing five-year period or fraction thereof.

D. The State Brand Book and supplements shall be available to the public at a price commensurate with the cost of preparation, printing, and delivery thereof. Upon written request the Board shall provide without charge all brand books and supplements to the county clerk and sheriff of each county, any inspection agency, any livestock association, or any entity approved by the Board.

Added by Laws 1955, p. 31, art. 4, § 7. Amended by Laws 1965, c. 475, § 1; Laws 1977, c. 28, § 2; Laws 1989, c. 40, § 1, operative July 1, 1989; Laws 1994, c. 117, § 2; Laws 2000, c. 243, § 32, emerg. eff. May 24, 2000.



§2-4-8. Brands in current edition as prima facie evidence of ownership.

Brands in the current edition of the State Brand Book and supplements shall be prima facie evidence of ownership. An owner whose brand does not appear in the State Brand Book or a supplement shall produce evidence to establish title to the property in the event of controversy.

Added by Laws 1955, p. 32, art. 4, § 8. Amended by Laws 2000, c. 243, § 33, emerg. eff. May 24, 2000.



§2-4-9. Questionable ownership of animals at markets - Withholding of funds pending determination.

A. Any peace officer of the state or any livestock association in the State of Oklahoma qualifying under federal law to perform brand inspection services at specified markets shall have the authority to order funds of an animal of questionable ownership held until ownership is established.

B. If ownership is not established within thirty (30) days, the funds shall be provided to the State Board of Agriculture and held for one (1) year. If the ownership to the animal cannot be ascertained, the funds shall be deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 1955, p. 32, art. 4, § 9. Amended by Laws 2000, c. 243, § 34, emerg. eff. May 24, 2000.



§2-4-10. Brands reserved to state.

The state reserves the brands of “B”, “T”, and “A” on the tailhead of cattle. It shall be unlawful for any person other than authorized agents of the State Board of Agriculture to use any of such brands.

Added by Laws 1955, p. 32, art. 4, § 10, emerg. eff. June 3, 1955. Amended by Laws 1965, c. 450, § 1; Laws 1996, c. 138, § 2, emerg. eff. May 1, 1996; Laws 2000, c. 243, § 35, emerg. eff. May 24, 2000.



§2-4-11. Brands in current edition subject to sale, transfer, etc. - Recording - Fees.

Only brands appearing in the current edition of the State Brand Book or supplement thereto, shall be subject to sale, assignment, transfer, devise, or bequest. The transfer of title shall be recorded with the State Board of Agriculture. The fee for recording the transfer of title shall be Five Dollars ($5.00).

Added by Laws 1955, p. 32, art. 4, § 11. Amended by Laws 1994, c. 117, § 3; Laws 2000, c. 243, § 36, emerg. eff. May 24, 2000.



§2-4-12. Sale of branded livestock - Written transfer of ownership.

All persons selling livestock with a registered brand shall upon request provide a written transfer of ownership to the purchaser.

Added by Laws 1955, p. 32, art. 4, § 12. Amended by Laws 2000, c. 243, § 37, emerg. eff. May 24, 2000.



§2-4-13. “Dog Iron” brand.

The brand known as the “Dog Iron” brand, as shown and listed on page 107 at line 23 of the 1950 Oklahoma Brand Book, and which brand was used during his lifetime by the late Will Rogers of Oologah and Claremore, Oklahoma, shall be reserved to the State of Oklahoma for historical purposes. It shall be unlawful for any person to use the brand for the branding or marketing of animals, provided that the State Board of Agriculture may register the brand in the name of any blood relative or descendant of Will Rogers, so the brand may be perpetuated and preserved for historical purposes and in honor of the memory of Will Rogers.

Added by Laws 1955, p. 32, art. 4, § 13. Amended by Laws 2000, c. 243, § 38, emerg. eff. May 24, 2000.



§2-4-20. Animal Identification Program.

A. The Oklahoma Department of Agriculture, Food, and Forestry shall be the official animal identification agency of the state and shall be the official agency of the state in any dealings between this state and the United States Department of Agriculture, any other federal agency, or any agency or person of this or another state on matters pertaining to animal identification.

B. It is the intent of the Oklahoma State Legislature to direct and authorize the Oklahoma Department of Agriculture, Food, and Forestry to develop, implement, and administer an Oklahoma Animal Identification Program that achieves the following goals:

1. Enhance disease preparedness by rapidly identifying animals exposed to disease, thus allowing quick detection, containment, and elimination of disease threats;

2. Promote continued confidence in animal products and to protect the health status of Oklahoma’s herds and flocks;

3. Identify infected and exposed premises, animals, and groups of animals;

4. Develop a comprehensive infrastructure that utilizes state-of-the-art national and international standards with the best available and practical technologies for the collection and recording of livestock and food animal movements; and

5. Be dynamic and flexible, and incorporate new and proven technologies as they become available.

C. The Department shall be authorized to promulgate rules for the implementation and administration of the Oklahoma Animal Identification Program, if one of the following occurs:

1. The United States Department of Agriculture issues proposed or final rules or requirements for the implementation of a national animal identification or premises registration program;

2. The United States Congress enacts requirements for a national animal identification or premises registration system; or

3. Another state establishes requirements for animal identification or premises registration affecting the importation of livestock from Oklahoma.

D. Any rules promulgated by the Department pursuant to this section that may be reasonably necessary to implement the Oklahoma Animal Identification Program may include the following:

1. Premises identification;

2. Individual animal identification;

3. Group and lot animal identification;

4. Specifications and standards for the identification technologies used to track and trace animal movements;

5. Record keeping; and

6. Protecting and improving the health of Oklahoma livestock and food animals.

E. The Department may charge fees; however, the fees shall be limited to the actual costs of the Department for the implementation and administration of the Oklahoma Animal Identification Program.

F. Pursuant to this section and rules promulgated pursuant thereto, any data or records provided to the Department by persons regarding premises or animal identification, including the name and address of the provider, shall be kept confidential except in the following circumstances:

1. Federal law requires the information for a National Animal Identification program;

2. The Department deems release of confidential information to other state and federal agencies is necessary for disease control and disease traceback;

3. The information is needed to assist law enforcement officials in livestock recovery and theft investigations; and

4. The Department may release information as needed to assist in criminal investigations or tracebacks concerning violations of state or federal pharmacy acts and drug residues.

G. In the event that information regarding premises or animal identification is provided to other individuals or entities, the information shall be specific and not cumulative.

H. A court shall quash any subpoena commanding the disclosure of confidential information or records of the Department.

Added by Laws 2004, c. 544, § 1, eff. July 1, 2004.



§2-5-1.1. Agribusiness assistance and services to farmers, ranchers and other agricultural-related parties.

The State Department of Agriculture is authorized, on behalf of farmers, ranchers, and other agricultural-related parties to assist, promote, or provide services in agribusiness-related areas, rural community development, and other public service entities as funds are made available and approved by the State Board of Agriculture.

Added by Laws 1987, c. 208, § 7, operative July 1, 1987. Amended by Laws 1987, c. 236, § 49, emerg. eff. July 20, 1987; Laws 1988, c. 309, § 8, operative July 1, 1988; Laws 2001, c. 146, § 78, emerg. eff. April 30, 2001. Renumbered from § 1603 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.



§2-5-2. Program of marketing services.

For the purpose of aiding and improving the marketing of agricultural products of the State of Oklahoma, the State Board of Agriculture shall implement a program of marketing services. The program shall include improvement of marketing methods, development of greater and more efficient utilization of agricultural products, and dissemination of marketing information. The Board shall perform any other services that will facilitate the improvement, transportation, marketing, distributing, processing, or utilization of agricultural products of the State of Oklahoma through commercial channels.

Added by Laws 1955, p. 33, art. 5(A), § 2. Amended by Laws 2000, c. 243, § 39, emerg. eff. May 24, 2000.



§2-5-2.1. Market reports.

The State Board of Agriculture may obtain and compile price reports and other information on a daily or other basis for the natural products of the farm, orchard, vineyard, garden, and apiary, raw and manufactured, and livestock, poultry, and dairy products. The Board may disseminate the reports and information to press associations, radio and television stations, and all media of communication so farmers and producers may be provided information about the exact market conditions existing in this state and in the several markets of the country. The Board shall cooperate with agricultural agencies, federal and state, to devise the methods which will best carry forward the dissemination of the reports and information.

Added by Laws 1955, p. 92, art. 9(E), § 1. Amended by Laws 2000, c. 243, § 110, emerg. eff. May 24, 2000. Renumbered from § 9-151 of this title by Laws 2001, c. 146, § 265, emerg. eff. April 30, 2001.



§2-5-3.1. Short title – Oklahoma Agriculture Enhancement and Diversification Program.

A. The provisions of this act shall be known and may be cited as the “Oklahoma Agriculture Enhancement and Diversification Act”.

B. Pursuant to the Oklahoma Agriculture Enhancement and Diversification Act, there is hereby created the “Oklahoma Agriculture Enhancement and Diversification Program”.

Added by Laws 1999, c. 157, § 1, eff. Nov. 1, 1999.



§2-5-3.2. Purpose and categories of Oklahoma Agriculture Enhancement and Diversification Program.

A. The State Board of Agriculture is hereby authorized to establish and administer the Oklahoma Agriculture Enhancement and Diversification Program.

B. The purpose of the Oklahoma Agriculture Enhancement and Diversification Program is to promote and encourage the interests of agriculture through the allocation of funds, by grant or loan, to individuals, cooperatives and other agricultural entities to:

1. Develop new or expanded uses of agricultural products;

2. Develop new or expanded benefits of agricultural events;

3. Increase agricultural productivity;

4. Provide added value to agricultural products or events;

5. Benefit the agricultural producer; and

6. Benefit the agricultural interests of Oklahoma.

C. The Program shall consist of the following categories:

1. Cooperative marketing grants and loans for entities or individuals intending to work together to develop or establish production, processing or marketing of agricultural products. The purpose of this category is to provide funding for promoting productivity, providing added value to agricultural products, stimulating and fostering agricultural diversification and encouraging processing innovations;

2. Marketing and utilization grants and loans to assist in the development or implementation of sound domestic or foreign marketing plans for Oklahoma agricultural products, by-products, or new and better uses for existing agricultural products through the financing of marketing feasibility studies, business plans, and test marketing;

3. Farm diversification grants or loans for projects dealing with the diversification of family farms or ranches to nontraditional crops, livestock, or on-farm, value-added processing of agricultural commodities;

4. Basic and applied research grants and loans for business creation or expansion, or research which will likely lead to a marketable product through the focusing of research efforts on uses and processing of Oklahoma agricultural products and by-products, including but not limited to:

a.focused research which enhances the value of an agricultural product or by-product,

b.feasibility studies,

c.product development costs, and

d.projects that are driven by an entrepreneur or the industry; and

5. Agricultural event grants or loans for expansion or creation of events that benefit and further the public interest in agriculture.

D. The State Board of Agriculture shall promulgate rules governing the Oklahoma Agriculture Enhancement and Diversification Program.

Added by Laws 1999, c. 157, § 2, eff. Nov. 1, 1999. Amended by Laws 2013, c. 118, § 2, eff. Nov. 1, 2013; Laws 2015, c. 123, § 1, emerg. eff. April 21, 2015.



§2-5-3.3. Oklahoma Agriculture Enhancement and Diversification Fund – Monies received and deposited – Appropriation and expenditure.

A. There is hereby created within the State Treasury a fund for the State Board of Agriculture to be designated the "Oklahoma Agriculture Enhancement and Diversification Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies received by the State Board of Agriculture to implement and maintain the Oklahoma Agriculture Enhancement and Diversification Program.

B. The Oklahoma Agriculture Enhancement and Diversification Fund shall consist of:

1. Money received by the Oklahoma Department of Agriculture, Food, and Forestry in the form of gifts, grants, appropriations, reimbursements, donations, industry contributions, funds allocated by federal agencies for marketing, research and agricultural development programs and such other monies specifically designated for the Oklahoma Agriculture Enhancement and Diversification Program. All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the State Board of Agriculture for the Oklahoma Agriculture Enhancement and Diversification Program; and

2. Interest attributable to investment of money in the fund.

C. All donations or other proceeds received by the Department pursuant to the provisions of this section shall be deposited with the State Treasurer to be credited to the Oklahoma Agriculture Enhancement and Diversification Fund. Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of Management and Enterprise Services for approval and payment.

D. The monies deposited in the fund shall at no time become part of the general budget of the Department or any other state agency. Except for any administration costs incurred in development and implementation of the Oklahoma Agriculture Enhancement and Diversification Program, no monies from the fund shall be transferred for any purpose to any other state agency or to any account of the State Board of Agriculture or the Department or be used for the purpose of contracting with any other state agency or reimbursing any other state agency for any expense.

Added by Laws 1999, c. 157, § 3, eff. Nov. 1, 1999. Amended by Laws 2012, c. 304, § 4; Laws 2015, c. 123, § 2, emerg. eff. April 21, 2015.



§2-5-3.4. Grants or loan funds – Applications – Evaluation criteria – Proprietary information.

A. The Oklahoma Department of Agriculture, Food, and Forestry shall require eligible applicants to submit information, forms and reports as are necessary to properly and efficiently administer the Oklahoma Agriculture Enhancement and Diversification Program.

B. Persons may apply to the Department for grant or loan funds in accordance with rules promulgated by the State Board of Agriculture. Applications for grant or loan funds shall be approved or denied by the Department in accordance with criteria promulgated by the Board pursuant to the Oklahoma Agriculture Enhancement and Diversification Program.

C. The State Board of Agriculture may also allocate monies from the fund to eligible applicants on a matching basis.

D. Grant or loan funds may be made available to eligible applicants pursuant to evaluation by the Department based on the following criteria:

1. Preference may be given to the applicants whose:

a.industrial and nonfood production processes utilize agricultural products,

b.food, feed and fiber products and uses are innovative and add to the value of agricultural products,

c.applications demonstrate a high probability of job creation and return-on-investment,

d.proposals feature research that is innovative as well as commercially plausible,

e.proposals demonstrate a high probability of rapid commercialization,

f.projects demonstrate a shared commitment for funding from other private or public sources or from the applicant,

g.proposals center efforts on nonurban locales,

h.principals are individuals, a group of individuals, an individual on behalf of a group, or corporations which meet the criteria set forth in Section 951 of Title 18 of the Oklahoma Statutes, to market a product or formulate or implement a marketing plan for products which have not been marketed through existing marketing cooperatives,

i.proposals contain the potential to create additional income for the farm unit,

j.proposals provide for new and innovative plans for marketing the product, and

k.proposals for agricultural events benefit the entire state or a large geographic region of the state; and

2. Consideration shall not be given to applications for:

a.research or marketing plans which do not clearly meet the stated objectives of the Oklahoma Agriculture Enhancement and Diversification Act,

b.proposals which are aimed solely at business expansion or creation without regard to agricultural products utilization,

c.research or marketing plans that cannot reasonably be expected to result in a viable commercial application, or that are or have been duplicated by other research efforts, or

d.proposals for agricultural events that do not result in expansion of the event or encourage additional public interest in the event.

E. 1. Any information submitted to or compiled by the Department with respect to the marketing plans, financial statements, trade secrets, research concepts, methods or products, or any other proprietary information of persons, firms, associations, partnerships, agencies, corporations, institutions of higher education, nonprofit research institutions or other entities pursuant to the Oklahoma Agriculture Enhancement and Diversification Program shall not be disclosed in public hearings and shall be kept confidential, except to the extent that the person or entity which provided such information or which is the subject of such information consents to disclosure.

2. Executive sessions may be held to discuss such materials if deemed necessary by the Board.

Added by Laws 1999, c. 157, § 4, eff. Nov. 1, 1999. Amended by Laws 2000, c. 367, § 29, emerg. eff. June 6, 2000; Laws 2015, c. 123, § 3, emerg. eff. April 21, 2015.



§2-5-6. Marketing information and news services.

The State Board of Agriculture shall have authority to furnish market information and market news services for agricultural commodities to producers, packers, shippers, wholesalers, retailers, consumers, and other interested parties. In addition, the Board may determine the type of information or services assembled and distributed for any commodity. The information or services may be provided at the shipping, wholesale, or retail level.

Added by Laws 1955, p. 33, art. 5(A), § 6. Amended by Laws 2000, c. 243, § 40, emerg. eff. May 24, 2000.



§2-5-9. "Made in Oklahoma" and "Grown in Oklahoma" program - Specifications.

A. The State Department of Agriculture shall initiate and operate a “Made in Oklahoma” and a “Grown in Oklahoma” program for the purpose of promoting foods, products, and services produced within Oklahoma.

B. The programs shall be designed to:

1. Increase consumer awareness by identifying foods, products, or services with a “Made in Oklahoma” or a “Grown in Oklahoma” logo;

2. Increase purchase of Oklahoma foods, products, and services by Oklahomans and by out-of-state persons;

3. Expand and develop new markets for Oklahoma-made foods, products, and services;

4. Attract needed materials to Oklahoma processors; and

5. Educate consumers about Oklahoma foods, products, and services through an extensive and informative public relations campaign.

Added by Laws 1991, c. 11, § 1, eff. Sept. 1, 1991. Amended by Laws 2000, c. 243, § 13, emerg. eff. May 24, 2000. Renumbered from § 2-11a of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.



§2-5-10. "Made in Oklahoma" and "Grown in Oklahoma" program - Powers and duties of State Department of Agriculture.

A. To implement the Made in Oklahoma Program and the Grown in Oklahoma Program, the State Department of Agriculture shall:

1. Design a “Made in Oklahoma” logo and a “Grown in Oklahoma” logo for use by Oklahoma processors, providers, or growers;

2. Establish standards and requirements for logos;

3. Establish fees for logos; provided any Oklahoma processor, provider, or grower may acquire use of the logos on their foods, products, or services free of charge for the first year after authorization for use;

4. Establish a task force to assist in ascertaining strengths and weaknesses of the program;

5. Cooperate with other state agencies and other organizations as needed in development of the program;

6. Foster conferences, institutes, and exhibits on Oklahoma-made products and services or Oklahoma-grown foods;

7. Publish reports, surveys, news bulletins, or other materials pertaining to its findings, recommendations, and work; and

8. Report to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate areas needing legislative or procedural changes to help promote the purchase and use of Oklahoma-made products and services and Oklahoma-grown foods or to attract manufacturers to supply processors with needed materials.

B. The Department may apply for, accept, and use any gift, grant, or bequest from any source for the purpose of discharging its duties.

Added by Laws 1991, c. 11, § 2, eff. Sept. 1, 1991. Amended by Laws 2000, c. 243, 14, emerg. eff. May 24, 2000. Renumbered from § 2-11b of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000.



§2-5-11. Identification of needs of state entities - Cooperation with producers, Office of Management and Enterprise Services, and State Purchasing Director.

A. As part of the "Made in Oklahoma" and "Grown in Oklahoma" programs established within the Oklahoma Department of Agriculture, Food, and Forestry, the Department, in cooperation with the Office of Management and Enterprise Services and the State Purchasing Director, shall develop and expand new markets and identify the needs of state agencies, institutions, universities, and other entities of state, municipalities, counties, and other political subdivisions of this state and federal agencies and institutions for Oklahoma-made and Oklahoma-grown agricultural products.

B. The Department shall serve as a communication link between the producers of Oklahoma agricultural products and the Office of Management and Enterprise Services and the State Purchasing Director or directly between the producers and the state, local, and federal entities for determining and satisfying the needs of the state, local, and federal entities for agricultural products. Special emphasis shall be given by the program for the development of opportunities for distribution and sale of surplus and oversupply of perishable products.

C. The Department, the Office of Management and Enterprise Services, and the State Purchasing Director shall provide an expeditious process for the sale to and purchase of Oklahoma grown and produced agricultural products by state, local, and federal entities.

D. The Department shall inform producers of the identified needs of agricultural products by the state, local, and federal entities and shall assist the producers in contract procedures with or through the Office of Management and Enterprise Services and the State Purchasing Director or directly with the state, local, or federal entity needing the agricultural products.

Added by Laws 1998, c. 65, § 1, emerg. eff. April 8, 1998. Amended by Laws 2000, c. 243, § 15, emerg. eff. May 24, 2000. Renumbered from § 2-11c of this title by Laws 2000, c. 243, § 126, emerg. eff. May 24, 2000. Amended by Laws 2012, c. 304, § 5.



§2-5-12. Oklahoma Agritourism Program.

A. The Oklahoma Department of Agriculture, Food, and Forestry shall operate an “Oklahoma Agritourism Program” for the purpose of stimulating economic growth and viability in rural communities by promoting and fostering agritourism ventures within Oklahoma.

B. The Oklahoma Agritourism Program of the Oklahoma Department of Agriculture, Food, and Forestry shall:

1. Foster conferences, institutes, and exhibits on agritourism opportunities;

2. Publish reports, surveys, news bulletins, or other materials pertaining to its findings, recommendations, and work;

3. Utilize existing Department resources and related programs;

4. Cooperate with the Oklahoma Tourism and Recreation Department, the Oklahoma Department of Commerce and the Oklahoma State University Cooperative Extension Service as needed in development and operation of the Program; and

5. Facilitate an independent agritourism organization.

C. The Department may apply for, accept, and use any gift, grant, or bequest from any source for the purpose of discharging its duties.

Added by Laws 2007, c. 7, § 1, eff. Nov. 1, 2007.



§2-5-13. Agritourism Revolving Fund.

A. There is hereby created in the State Treasury a fund to be known as the “Agritourism Revolving Fund”. All monies, fees, and revenues collected, authorized, or received from any source by the State Board of Agriculture or any division, officer, or employee of the State Department of Agriculture pursuant to the provisions of Section 1 of this act or any law or agreement shall be deposited in the fund.

B. The fund shall be a continuing fund and shall be expended only for purposes specifically authorized and approved by a majority vote of the five (5) members appointed to and constituting the Board. The President, in the absence of the Board, may approve disbursements for lawfully authorized purposes.

C. The Board shall have authority to employ and pay out of the fund personnel as needed or required to conduct authorized services.

D. All claims against the fund shall be paid only upon the majority approval of the Board, or the President in the absence of the Board.

Added by Laws 2007, c. 7, § 2, eff. Nov. 1, 2007.



§2-5-14. Short title – Oklahoma Agritourism Activities Liability Limitations Act.

This act shall be known and may be cited as the "Oklahoma Agritourism Activities Liability Limitations Act".

Added by Laws 2013, c. 27, § 1, emerg. eff. April 12, 2013.



§2-5-15. Definitions.

As used in the Oklahoma Agritourism Activities Liability Limitations Act:

1. "Agritourism activity" means any activity carried out on a farm or ranch that allows members of the general public, for recreational, entertainment, or educational purposes, to view or enjoy rural activities, including farming, ranching, historic, cultural, harvest-your-own activities, or natural activities and attractions. An activity is an agritourism activity whether or not the participant paid to participate in the activity;

2. "Agritourism professional" means any person who is engaged in the business of providing one or more agritourism activities, whether or not for compensation and whose agritourism activity is registered with the Oklahoma Department of Agriculture, Food, and Forestry;

3. "Inherent risks of agritourism activity" means those dangers or conditions that are an integral part of an agritourism activity including certain hazards, surface and subsurface conditions, natural conditions of land, vegetation, and waters, the behavior of wild or domestic animals, and ordinary dangers of structures or equipment ordinarily used in farming and ranching operations. Inherent risks of agritourism activity also include the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by the agritourism professional or failing to exercise reasonable caution while engaging in the agritourism activity; and

4. "Participant" means any person, other than the agritourism professional, who engages in an agritourism activity.

Added by Laws 2013, c. 27, § 2, emerg. eff. April 12, 2013.



§2-5-16. Liability of agritourism professionals and exceptions.

A. Except as provided in subsection B of this section, an agritourism professional is not liable for injury to or death of a participant resulting from the inherent risks of agritourism activities, so long as the warning contained in Section 4 of this act is posted as required and, except as provided in subsection B of this section, no participant or participant's representative can maintain an action against or recover from an agritourism professional for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of agritourism activities. In any action for damages against an agritourism professional for agritourism activity, the agritourism professional must plead the affirmative defense of assumption of the risk of agritourism activity by the participant.

B. Nothing in subsection A of this section prevents or limits the liability of an agritourism professional if the agritourism professional does any one or more of the following:

1. Commits an act or omission that constitutes negligence or willful or wanton disregard for the safety of the participant, and that act or omission proximately causes injury, damage, or death to the participant;

2. Has actual knowledge or reasonably should have known of a dangerous condition on the land, facilities, or equipment used in the activity or the dangerous propensity of a particular animal used in such activity and does not make the danger known to the participant, and the danger proximately causes injury, damage, or death to the participant.

C. Any limitation on legal liability afforded by this section to an agritourism professional is in addition to any other limitations of legal liability otherwise provided by law.

Added by Laws 2013, c. 27, § 3, emerg. eff. April 12, 2013.



§2-5-17. Notice of warning.

A. Every agritourism professional shall post and maintain signs that contain the warning notice specified in subsection B of this section. The sign shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one (1) inch in height. Every written contract entered into by an agritourism professional for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves agritourism activities on or off the location or at the site of the agritourism activity, shall contain in clearly readable print the warning notice specified in subsection B of this section.

B. The signs and contracts described in subsection A of this section must contain the following notice of warning:

"WARNING

Under Oklahoma law, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location if such injury or death results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity."

C. Failure to comply with the requirements concerning warning signs and notices provided in this section shall prevent an agritourism professional from invoking the privileges of immunity provided by the Oklahoma Agritourism Activities Liability Limitations Act.

Added by Laws 2013, c. 27, § 4, emerg. eff. April 12, 2013.



§2-5-59. Oklahoma Trade Development program – Establishment – Participating entities - Purpose.

A. The State Board of Agriculture shall establish an Oklahoma Trade Development program to further the processing and marketing of Oklahoma food products and renewable resources.

B. All applicable agencies including, but not limited to, the Division of Agriculture at Oklahoma State University, the Department of Commerce, and the Corporation Commission shall cooperate in the program.

C. The Oklahoma Trade Development Center shall consider the following subjects:

1. The possibility of a food processing center to assist in the marketing of intrastate and interstate distribution to increase the awareness of Oklahoma food products.

2. The possibilities for value-added products to be derived from Oklahoma's renewable resources.

Added by Laws 1987, c. 106, § 1, emerg. eff. May 22, 1987. Amended by Laws 2000, c. 243, § 52, emerg. eff. May 24, 2000.



§2-5-60. Industry Advisory Committee within Oklahoma Food and Agricultural Products Research and Technology Center - Members - Subcommittees – Compensation – Quorum - Assistance.

A. There is hereby created the “Industry Advisory Committee” within the Oklahoma Food and Agricultural Products Research and Technology Center located at Oklahoma State University in Stillwater, Oklahoma. The Committee shall consist of one ex officio nonvoting member and fifteen appointed members. The Committee shall be advisory to the Oklahoma Food and Agricultural Products Research and Technology Center. The Committee shall assist and advise the Oklahoma Food and Agricultural Products Research and Technology Center in prioritizing projects, in setting fees, and in creating and designing joint ventures for the development and advancement of the production, processing, handling, and marketing of agricultural commodities, so the Center may meet the needs of the state's value-added processing entities.

B. The Committee shall consist of sixteen (16) members as follows:

1. The Dean of the Division of Agricultural Sciences and Natural Resources of Oklahoma State University shall serve as an ex officio nonvoting member;

2. The Governor shall appoint four members to serve three-year terms, two of whom shall be nationally based food processors, one of whom shall be a member of the “Made in Oklahoma” organization, and one of whom shall represent a state, county, or city economic development agency. Of the members initially appointed, two shall serve a one-year term, one shall serve a two-year term, and one shall serve a three-year term;

3. The President Pro Tempore of the Senate shall appoint four members to serve three-year terms, one of whom shall be involved in food transportation, one of whom shall be involved in textiles, one of whom shall be involved in industrial or pharmaceutical products, and one of whom shall be an Oklahoma-based food processor. Of the members initially appointed, one shall serve a one-year term, two shall serve a two-year term, and one shall serve a three-year term;

4. The Speaker of the House of Representatives shall appoint four members to serve three-year terms, one of whom shall be involved in food marketing, one of whom shall be involved in food distribution, one of whom shall be involved in industrial or pharmaceutical products, and one of whom shall be an Oklahoma-based food processor. Of the members initially appointed, one shall serve a one-year term, one shall serve a two-year term, and two shall serve a three-year term; and

5. The Dean of the Division of Agricultural Sciences and Natural Resources of Oklahoma State University shall appoint three members to serve three-year terms, one of whom shall be an Oklahoma-based food processor, and two of whom shall be involved in production agriculture. Of the members initially appointed, one shall serve a one-year term, one shall serve a two-year term, and one shall serve a three-year term.

C. Any vacancies in the appointed membership of the Industry Advisory Committee shall be filled in the same manner as the original appointment.

D. The Committee shall elect from among its members a chair, vice-chair, and any other officers that the Committee determines necessary.

E. The Committee shall meet at least biannually.

F. The Committee may appoint subcommittees as necessary to carry out its duties pursuant to this section.

G. Members of the Committee shall not receive a salary for duties performed by the Committee. Members of the Committee shall be reimbursed for necessary travel expenses incurred in the performance of their official duties in accordance with the State Travel Reimbursement Act. The Oklahoma Food and Agricultural Products Research and Technology Center shall be responsible for paying travel expenses.

H. A majority of the members shall constitute a quorum.

I. The Oklahoma Food and Agricultural Products Research and Technology Center shall provide staff assistance for the Committee.

Added by Laws 1996, c. 87, § 1, eff. July 1, 1996. Amended by Laws 2000, c. 243, § 53, emerg. eff. May 24, 2000.



§2-5-60.1. Short title.

This act shall be known and may be cited as the “Oklahoma Farm to School Program Act”.

Added by Laws 2006, c. 257, § 1, eff. Nov. 1, 2006.



§2-5-60.2. Legislative findings.

A. The Legislature recognizes that:

1. Farm to School Programs link schools and Oklahoma farms in order to provide schools with fresh and minimally processed farm commodities for inclusion in school meals and snacks, to help children develop healthy eating habits, and to improve Oklahoma farmers’ incomes and direct access to markets; and

2. The benefits of Farm to School Programs often include activities that provide students with hands-on learning opportunities, such as farm visits, cooking demonstrations, and school gardening and composting programs, and integrate nutrition and agriculture education into school curricula.

B. It is the intent of the Legislature that school districts encourage the implementation of the Oklahoma Farm to School Program, which will emphasize the purchase of locally and regionally produced foods in order to improve child nutrition and strengthen local and regional farm economies.

C. A successful statewide Farm to School Program will require the resources, expertise, and collaboration of a variety of state agencies, including the State Department of Education, the State Department of Health, the Oklahoma Department of Agriculture, Food, and Forestry, the Department of Human Services, and a nonprofit agency that has experience in Farm to School Programs.

Added by Laws 2006, c. 257, § 2, eff. Nov. 1, 2006.



§2-5-60.3. Oklahoma Farm to School Program – Agency staff to implement.

A. There is hereby created the Oklahoma Farm to School Program within the Oklahoma Department of Agriculture, Food, and Forestry. The Department shall employ a director to administer and monitor the programs and activities related to the Oklahoma Farm to School Program with the advice of and guidance of a nonprofit food policy council.

B. The following agencies shall make staff available to the Oklahoma Farm to School Program for the purpose of providing professional consultation and staff support to assist the implementation of this act:

1. Oklahoma Department of Agriculture, Food, and Forestry;

2. State Department of Health;

3. State Department of Education; and

4. Department of Human Services.

Added by Laws 2006, c. 257, § 3, eff. Nov. 1, 2006.



§2-5-60.4. Duties of director.

The duties of the director shall include, but not be limited to:

1. Identifying and promoting the critical components of individual Farm to School Programs and advising the agencies on needed actions and strategies to implement the Oklahoma Farm to School Program;

2. Establishing a partnership with public and nonprofit sources to implement a public engagement campaign and establish a structure to facilitate communication between farmers and school districts;

3. Providing leadership at the state level to encourage school districts to develop and improve school nutrition plans using locally grown farm-fresh products;

4. Conducting workshops, training sessions, and technical assistance to school food services directors, personnel, farmers, and produce distributors and processors regarding the demand for and the availability of Oklahoma farm products; and

5. Seeking grants from private donations and other funding sources.

Added by Laws 2006, c. 257, § 4, eff. Nov. 1, 2006.



§2-5-60.5. Program web site.

A. The Oklahoma Department of Agriculture, Food, and Forestry shall establish a Farm to School Program web site for the State of Oklahoma. A direct link to the Farm to School Program web site shall be maintained on the home pages of the State of Oklahoma, the State Department of Education, and the Oklahoma Department of Agriculture, Food, and Forestry.

B. The purpose of the Farm to School Program web site shall be to assist schools and farmers in the coordination of fresh food procurement.

Added by Laws 2006, c. 257, § 5, eff. Nov. 1, 2006.



§2-5-60.6. Authority to promulgate rules.

The Oklahoma Department of Agriculture, Food, and Forestry is authorized to promulgate rules as necessary to carry out the provisions of this act.

Added by Laws 2006, c. 257, § 6, eff. Nov. 1, 2006.



§2-5-60.10. Short title - Oklahoma Agricultural Commodity Act.

This act shall be known and may be cited as the "Oklahoma Agricultural Commodity Act".

Added by Laws 1999, c. 123, § 1, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 1, eff. July 1, 2014.



§2-5-60.11. Purpose of act.

A. The purpose of the Oklahoma Agricultural Commodity Act is:

1. To authorize and prescribe the necessary procedures by which the producers of agricultural commodities grown in this state may establish agricultural commodity producers boards to finance programs devised to alleviate any circumstance or condition that serves to impede the production, marketing, research or use of agricultural commodities; and

2. To establish a procedure for an existing statutory commodity board to privatize and convert to a successor organization.

B. Agriculture commodity producers boards established pursuant to the Oklahoma Agricultural Commodity Act shall be state agencies for purposes of The Governmental Tort Claims Act and are exempt from taxation in the same manner and to the same extent as other state agencies. The board shall not be considered a state agency for any other purpose.

Added by Laws 1999, c. 123, § 2, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 2, eff. July 1, 2014.



§2-5-60.12. Definitions.

As used in the Oklahoma Agricultural Commodity Act:

1. "Agricultural commodity" means an agricultural commodity, horticultural commodity, silvicultural commodity, or agricultural product, horticultural product, viticulture, or silvicultural product, or bees and honey, planting seed, livestock or livestock product, or poultry or poultry product produced in this state, either in its natural state or as processed by the producer;

2. "Board" means an agricultural commodity producers board of a certified organization or a successor organization;

3. "Certified organization" means the agricultural commodity entity certified by the Oklahoma Department of Agriculture, Food, and Forestry to conduct a referendum;

4. "Commissioner" means the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry;

5. "District" means a geographical area within the jurisdiction of a board;

6. "Person" means an individual, firm, corporation, association, or any other business entity;

7. "Processor" means a person who:

a.is a purchaser, warehouseman, processor, or other commercial handler of an agricultural commodity, or

b.is engaged in the operation of packing, grading, selling, offering for sale or marketing any agricultural commodity in commercial quantities as defined in a marketing program, who as owner, agent, or otherwise, ships or causes agricultural commodities to be shipped;

8. "Producer" means a person engaged in the business of producing or causing to be produced for commercial purposes an agricultural commodity. The term "producer" includes the owner of a farm on which the commodity is produced and the owner's tenant or sharecropper;

9. "Successor organization" means the agricultural commodity entity approved by the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry to succeed an existing statutory commodity producers board; and

10. "Volume of production" shall be defined by the certified organization and can refer to units of product sold such as pounds, tons, bushels, gallons, flats, containers, packages, or other commonly recognized units of measure, square footage or acreage of production space or other appropriate measurement units, or number of production units such as trees, vines, head count of livestock or poultry, or other commonly recognized measurement units, or gross sales.

Added by Laws 1999, c. 123, § 3, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 3, eff. July 1, 2014.



§2-5-60.13. Petition for certification – Public hearing.

A. 1. Any nonprofit organization authorized under the laws of this state representing the producers of an agricultural commodity may petition the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry for certification as the organization authorized to establish a new commodity producers board and conduct an assessment referendum pursuant to the Oklahoma Agricultural Commodity Act.

2. The petition shall state:

a.the reasons for and the purposes of the commodity producers board,

b.the number of board members and board organization,

c.propose either a six-member, nine-member, twelve-member or fifteen-member board and whether board members will be appointed by district or appointed at large,

d.the maximum assessment to be levied pursuant to an election, and

e.such other information required by the Commissioner;

3. The petition shall be signed by at least twenty percent (20%) of the commodity producers in the state or at least two hundred commodity producers, whichever is less.

B. 1. Any new nonprofit organization authorized under the laws of this state representing the producers of an agricultural commodity may petition the Commissioner for approval as a successor organization authorized to replace an existing statutory commodity producers board.

2. The petition shall:

a.state the existing statutory commodity producers board to be replaced,

b.provide the bylaws for review and approval by the Commissioner for the new nonprofit organization, and

c.provide any other information required by the Commissioner.

3. The petition shall be signed by a majority of the board members of the existing statutory commodity producers board.

4. Any new nonprofit organization petitioning the Commissioner may retain the name of the existing statutory commodity producers board.

C. 1. Within fifteen (15) days following the day on which a petition for certification is received, the Commissioner shall schedule a public hearing to consider the petition. The public hearing shall be scheduled no later than forty (40) days after receipt of the completed petition is received by the Department.

2. Upon the scheduling of the public hearing, the nonprofit organization shall provide for notification of interested commodity producers in the manner, method and locations required by the Department.

3. If the Commissioner determines that, on the basis of testimony presented at the public hearing, the petitioning organization is representative of the producers of the agricultural commodity and that the petition conforms to the purposes and provisions of the Oklahoma Agricultural Commodity Act, the Commissioner shall:

a.certify that the organization is representative of the producers of the commodity and is authorized to establish the commodity producers board and to conduct the board election and assessment referendum, or

b.approve the new nonprofit organization as a successor organization authorized to accept the statutory assessment.

Added by Laws 1999, c. 123, § 4, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 4, eff. July 1, 2014.



§2-5-60.14. Commodity producers board – Ballot – Notice by publication – Written notice.

A. A certified organization that does not have a statutory assessment may establish a new commodity producers board and conduct an election of members to the commodity producers board for the commodity. The ballot shall also provide for a referendum of the producers of an agricultural commodity on the proposition of whether or not the producers shall levy an assessment on themselves to finance programs of research, disease and insect control, predator control, education, or promotion designed to encourage the production, marketing, and use of the commodity. The certified organization shall give public notice of:

1. The date, hours, and polling places for voting in the referendum and election;

2. The estimated amount and basis of the assessment proposed to be collected;

3. Whether a producer exemption is to be allowed in accordance with Section 5-60.18 of this title; and

4. A description of the manner in which the assessment is to be collected and the proceeds administered and used.

B. The notice under subsection A of this section shall be published in one or more newspapers published and distributed within the boundaries described in the petition. The notice shall be published for not less than once a week for three (3) consecutive weeks, beginning at least sixty (60) days before the date of the election. In addition, at least sixty (60) days before the date of the election, the certified organization shall give direct written notice to each county extension educator in any county within the boundaries described in the petition.

C. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 5, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 5, eff. July 1, 2014.



§2-5-60.15. Conduction of election and referendum – Eligibility to vote – Candidates – Write-in votes.

A. Subject to the approval of the Commissioner, the certified organization shall conduct the election and referendum on a statewide basis.

B. A producer of the agricultural commodity is eligible to vote in the election and referendum if:

1. The producer's production occurs within the state; and

2. The producer would be required under the referendum to pay the assessment.

C. Any producer who is eligible to vote at the election and referendum is eligible to be a member or a candidate for membership on the commodity producers board.

D. A potential candidate shall file with the certified organization an application to have the name of such potential candidate printed on the ballot. The application shall be signed by the candidate and by at least ten producers who are eligible to vote at the election. The application shall be filed at least thirty (30) days before the date set for the election.

E. A voter may vote for board members by writing in the name of any eligible person whose name is not printed on the ballot.

F. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 6, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 6, eff. July 1, 2014.



§2-5-60.16. Preparation and distribution of ballots - Contents.

A. The certified organization shall prepare and distribute all necessary ballots in advance of the referendum and election and shall cause ballots to be available at all polling places.

B. The referendum provisions of the ballot shall specify a maximum rate for the authorized assessment.

C. The election provisions of the ballot may be printed only with the names of candidates who have filed valid petitions under Section 5-60.15 of this title, but the ballot shall provide a space for write-in votes.

D. The ballot shall provide a space for the voter to certify the volume of the voter's production of the commodity during the preceding year or other relevant production period, as designated on the ballot.

E. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 7, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 7, eff. July 1, 2014.



§2-5-60.17. Expenses - Reimbursement.

The certified organization is responsible for all expenses incurred in connection with the referendum and election, but it may be reimbursed for actual and necessary expenses out of funds deposited in the treasury of the commodity producers board if the assessment is levied and collected.

Added by Laws 1999, c. 123, § 8, eff. July 1, 1999.



§2-5-60.18. Exemption from assessment.

A. The original referendum and subsequent board elections may provide exemptions for producers from payment of the assessment if the exemptions are included in full written form on the election ballot and are approved by:

1. Two-thirds or more of those voting in the election; or

2. More than one-half of those voting in the election and those voting in favor of the proposition produce at least fifty percent (50%) of the volume of production of the commodity during the relevant production period.

B. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 9, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 8, eff. July 1, 2014.



§2-5-60.19. Contest of election – Voting of ballots - Overstatement of volume of production.

A. In any contest of an election, a ballot is void if the voter overstated the volume of production of the producer by more than ten percent (10%). Any other error in stating volume of production is not grounds for invalidating the ballot.

B. If a ballot is void or if any other error is made in stating production volume, the returns shall be corrected and the results adjusted accordingly.

C. In the original referendum election, the Commissioner shall be authorized and is responsible for making the determination if a ballot is void due to overstatement of production volume. In any subsequent referendum elections the individual commodity producer boards are authorized and shall be responsible for making such determination.

D. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 10, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 9, eff. July 1, 2014.



§2-5-60.20. Determination of election results.

A. Upon receiving the report of the returns of an election and referendum, the Commissioner shall determine:

1. The number of votes cast for and against the referendum proposition;

2. The total volume of production of the commodity during the relevant production period;

3. The percentage of the total volume of production of the commodity that was produced by those voting in favor of the referendum proposition; and

4. The appropriate number of candidates receiving the highest number of votes for membership on the commodity producers board.

B. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 11, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 10, eff. July 1, 2014.



§2-5-60.21. Certification of adoption or defeat of referendum proposition.

A. In a referendum election, if the Commissioner finds that either of the two conditions set forth in subsection B of this section are met, the Commissioner shall publicly certify the adoption of the referendum proposition and issue certificates of election to those persons elected to the board. Otherwise the Commissioner shall certify that the referendum proposition was defeated.

B. The referendum proposition will be adopted upon a finding that:

1. Two-thirds or more of those voting in the election voted in favor of the referendum proposition; or

2. More than one-half of those voting in the election voted in favor of the referendum proposition, and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

C. A successor organization shall follow the board election procedures set in the bylaws of the successor organization and the statutory assessment provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 12, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 11, eff. July 1, 2014.



§2-5-60.22. Board elections.

A certified organization shall conduct elections for the purpose of electing members to the board on a schedule listed in the bylaws of the certified organization. The board shall give notice and hold the election in accordance with the applicable provisions of the Oklahoma Agricultural Commodity Act relating to the initial election and, to the extent necessary, in accordance with the rules of the Oklahoma Department of Agriculture, Food, and Forestry.

Added by Laws 1999, c. 123, § 13, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 12, eff. July 1, 2014.



§2-5-60.23. Establishment of board upon certification of referendum results.

If the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry certifies adoption of a referendum proposition under Section 5-60.21 of this title, the new commodity producers board is established and has the powers and duties prescribed by the Oklahoma Agricultural Commodity Act.

Added by Laws 1999, c. 123, § 14, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 13, eff. July 1, 2014.



§2-5-60.24. Meeting and organization of board – Terms of office.

A. On receiving certificates of election from the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry, the certified organization's board shall meet and organize.

B. Members of the certified organization's initial board shall draw lots so that one-third (1/3) of the members shall hold office for two (2) years, one-third (1/3) for four (4) years, and one-third (1/3) for six (6) years. Thereafter, members of the board shall serve for terms of six (6) years.

C. Each member holds office until a successor is elected and has qualified.

Added by Laws 1999, c. 123, § 15, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 14, eff. July 1, 2014.



§2-5-60.25. Officers of board - Bond.

A. The commodity producers board shall elect from its members a chair, a secretary-treasurer, and other officers that it considers necessary.

B. The secretary-treasurer shall execute a corporate surety bond in an amount required by the board. The bond shall be conditioned on the secretary-treasurer faithfully accounting for all money that comes into the custody of the officer. The bond shall be filed with the Commissioner.

C. The board shall fill any vacancy on the board by appointment for the unexpired term.

D. A majority vote of all members present is necessary for an action of the board to be valid.

E. Members of the board serve without compensation but are entitled to reimbursement from their commission for reasonable and necessary expenses incurred in the discharge of their duties.

Added by Laws 1999, c. 123, § 16, eff. July 1, 1999.



§2-5-60.26. Powers and duties of board - Rules.

A. The commodity producers board shall have the power and duty to:

1. Employ personnel deemed necessary by the board, fix the amount and manner of their compensation, and incur other expenses that are necessary and proper to enable the board to effectively carry out the purposes of the Oklahoma Agricultural Commodity Act;

2. Adopt and amend bylaws as necessary to promptly and effectively administer the Oklahoma Agricultural Commodity Act;

3. Retain legal counsel as is required to fulfill the purposes of the Oklahoma Agricultural Commodity Act;

4. Sue and be sued;

5. Initiate prosecution and civil remedies necessary to collect any assessments due and owing to the commodity producers board;

6. Cooperate with local, state, national or international organizations, whether public or private, in carrying out the purposes of contracts as may be necessary;

7. Make such reasonable expenditures of funds as is necessary to carry out the provisions of the Oklahoma Agricultural Commodity Act;

8. Call and conduct such meetings and elections as may be necessary in carrying out the provisions of the Oklahoma Agricultural Commodity Act;

9. Keep minutes of its meetings and other books and records that clearly reflect all acts and transactions of the board. The board shall open its records to examination by any participating producer or the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry during regular business hours; provided, the board may determine in bylaws that certain information provided by a commodity producer is confidential due to proprietary or privacy reasons;

10. Set the rate of the assessment. The rate may not exceed the maximum established by statute in the case of successor organization or in the election authorizing the assessment or a subsequent election establishing a maximum rate in the case of a certified organization;

11. Deposit all monies received by the board, including but not limited to assessments, donations, and grants, in a bank selected by the board and invest in securities of the state or federal government, certificates of deposit or certificates of any bank, trust company or savings and loan association insured by a federal agency;

12. Establish an office or headquarters as necessary;

13. Purchase, lease, sell, exchange or dispose of real or personal property;

14. Formulate general policies and programs for the education, discovery, promotion, and development of markets and industries for the utilization of the commodity in cooperation with the Oklahoma Department of Agriculture, Food, and Forestry;

15. Hire or retain legal counsel to represent the board in any matter and producers in matters pertaining to transportation problems and other matters which could result in potential substantial loss to producers;

16. Borrow money for any lawful purpose;

17. Act separately or in cooperation with any person in developing, carrying out, and participating in programs of research, disease and insect control, predator control, education, and promotion designed to encourage the production, marketing, and use of the commodity on which the assessment is levied; and

18. Exercise such other powers as necessary to carry out the purposes of the Oklahoma Agricultural Commodity Act.

B. The State Board of Agriculture may promulgate rules for the establishment of commodity producer boards pursuant to the Oklahoma Agricultural Commodity Act as necessary. The rules shall ensure that such commodity producer boards are established and administered in a uniform manner.

Added by Laws 1999, c. 123, § 17, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 15, eff. July 1, 2014.



§2-5-60.27. Annual budget – Audits – Annual reports – State budget and expenditure limitations.

A. The commodity producers board shall provide the annual budget to the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry.

B. Accounts of the board are subject to audit on a consistent schedule as established in the organization's bylaws.

C. Within ninety (90) days following the end of each fiscal year of the board, the board shall submit an annual report itemizing all income and expenditures and describing all activities of the board during the previous fiscal year to the Commissioner.

D. Funds collected by the commodity producers board pursuant to the Oklahoma Agricultural Commodity Act or other statute authorizing an assessment shall not be subject to state budget and expenditure limitations. Such funds shall at no time become monies of the state or become part of the general budget of the state. Debts or obligations of the board shall not be construed to be debts or obligations of this state.

Added by Laws 1999, c. 123, § 18, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 16, eff. July 1, 2014.



§2-5-60.28. Assessments, donations and grants – Purpose of expenditures.

A. The board is authorized to receive assessments as provided for in the Oklahoma Agricultural Commodity Act or other statute authorizing an assessment, and donations or grants from any source.

B. Money received by the board may be expended for the purpose of implementing the provisions of the Oklahoma Agricultural Commodity Act.

C. Funds assessed and collected under this act shall not be expended for use directly or indirectly to promote or oppose the election of any candidate for public office.

Added by Laws 1999, c. 123, § 19, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 17, eff. July 1, 2014.



§2-5-60.29. Collection of assessment.

A. The processor at the first point of sale determined by the board shall collect the assessment. Except as provided by subsection B of this section, the processor at that point shall collect the assessment by deducting the appropriate amount from the purchase price of the commodity or from any funds advanced for that purpose.

B. If the producer and processor are the same legal entity, or if the producer retains ownership after processing, such entity shall remit the assessment at the time of first sale of the commodity.

C. The board, by registered or certified mail, shall notify each processor of the duty to collect the assessment, the manner in which the assessment is to be collected, and the date on or after which the processor is to begin collecting the assessment.

D. The amount of the assessment collected shall be clearly shown on the sales invoice or other document evidencing the transaction. The processor shall furnish a copy of the document to the producer.

E. Unless otherwise provided by the original referendum, no later than the tenth day of each month the processor shall remit the amount collected during the previous month to the board.

F. No commodity shall be subject to the applicable fee more than once per growing season.

G. A successor organization shall follow the assessment requirements and procedures established in the statutory provisions for the particular commodity represented by the successor organization, if applicable.

Added by Laws 1999, c. 123, § 20, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 18, eff. July 1, 2014.



§2-5-60.30. Refund.

A. A producer who has paid an assessment may obtain a refund of the amount paid by filing an application for refund with the certified organization within sixty (60) days after the date of payment. The application shall be in writing, on a form prescribed by the board for that purpose, and accompanied by proof of payment of the assessment.

B. The certified organization shall pay the refund to the producer before the eleventh day of the month following the month in which the application for refund and proof of payment are received.

C. A successor organization shall follow the refund requirements established in the statutory provisions for the particular commodity represented by the successor organization, if applicable.

Added by Laws 1999, c. 123, § 21, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 19, eff. July 1, 2014.



§2-5-60.31. Increase of maximum rate of assessment – Abolition of assessment - Referendum.

A. At any election of the commodity producers board, the certified organization may submit to the voters a proposition to increase the maximum rate of assessment. The referendum proposition will be adopted upon a finding that:

1. Two-thirds or more of those voting in the election voted in favor of the referendum proposition; or

2. More than one-half of those voting in the election voted in favor of the referendum proposition, and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

B. 1. If twenty percent (20%) or more of the producers participating in the program present to the certified organization a petition calling for a referendum of the qualified voters on the proposition of discontinuing the assessment, the certified organization shall conduct a referendum for that purpose. An election on a proposition of discontinuing the assessment shall be held no more than once per year.

2. The certified organization shall give notice of the referendum, the referendum shall be conducted, and the results shall be declared in the manner provided by law for the original referendum and election, with any necessary exceptions provided in bylaws of the certified organization.

3. The certified organization shall conduct the referendum within ninety (90) days of the date of filing of the petition.

4. The proposition shall be approved if:

a.two-thirds or more of those voting in the election voted in favor of the referendum proposition, or

b.more than one-half of those voting in the election voted in favor of the referendum proposition, and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

C. If the proposition is approved, the assessment is abolished.

D. A successor organization shall follow the statutory assessment provisions and the assessment continuation referendum requirements established in the statutory provisions for the particular commodity represented by the successor organization.

Added by Laws 1999, c. 123, § 22, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 20, eff. July 1, 2014.



§2-5-60.32. Failure to remit assessment – Proceedings to recover.

The commodity producers board may investigate conditions that relate to the prompt remittance of the assessment by any producer or processor. If the board determines that a person has failed to remit to the board the required assessment, the board may independently institute proceedings for recovery of the amount due to the board or for injunctive or other appropriate relief.

Added by Laws 1999, c. 123, § 23, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 21, eff. July 1, 2014.



§2-5-60.33. Violations – Injunction – Costs and attorney fees.

A violation of any provision of the Oklahoma Agricultural Commodity Act is unlawful and may be enjoined by a district court of competent jurisdiction. In any action brought by a board which results in an injunction against a person and the court determines that such person has violated any provision of the Oklahoma Agricultural Commodity Act, the court shall award costs and attorney fees to the board.

Added by Laws 1999, c. 123, § 24, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 22, eff. July 1, 2014.



§2-5-60.34. Exemption from requirements of act.

All commissions and assessments established before July 1, 1999, are exempt from the requirements and provisions of the Oklahoma Agricultural Commodity Act. However, any statutory commodity board that is replaced by a successor organization approved by the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry shall be subject to the provisions of this act.

Added by Laws 1999, c. 123, § 25, eff. July 1, 1999. Amended by Laws 2014, c. 1, § 23, eff. July 1, 2014.



§2-5-60.35. Membership of Oklahoma Public Employees Retirement System – Employer contributions – Accumulated annual leave and sick leave.

A. If a statutory commodity producers board becomes a successor organization, all persons employed by a statutory commodity producers board prior to the date of approval by the Commissioner shall remain members of the Oklahoma Public Employees Retirement System until retirement or termination, at the election of the employee.

B. For all employees who remain members of the Oklahoma Public Employees Retirement System pursuant to subsection A of this section, the successor organization shall pay the required employer contributions applicable to the participating employers in the Oklahoma Public Employees Retirement System pursuant to Section 920 of Title 74 of the Oklahoma Statutes and the employee shall continue to pay employee contributions as required by Section 919.1 of Title 74 of the Oklahoma Statutes.

C. All employees of a statutory commodity producers board who remain members of the Oklahoma Public Employees Retirement System pursuant to subsection A of this section shall continue to be eligible employees for purposes of Sections 901 through 932 of Title 74 of the Oklahoma Statutes. The successor organization shall be considered a participating employer, as defined by paragraph (25) of Section 902 of Title 74 of the Oklahoma Statutes only for such employees.

D. No person initially employed by the successor organization after the date of approval by the Commissioner shall be allowed to participate in the Oklahoma Public Employees Retirement System during the term of their employment with the successor organization, regardless of whether that employee was previously employed by a participating employer in the Oklahoma Public Employees Retirement System.

E. 1. All annual leave and sick leave accumulated prior to the date of approval by the Commissioner, by an employee who remains a member of the Oklahoma Public Employees Retirement System pursuant to subsection A of this section will be recognized by the successor organization, subject to all accrual limitations in the Oklahoma Statutes.

2. Beginning on the date of approval by the Commissioner, employees of the successor organization shall not accrue annual leave and sick leave pursuant to Section 840-2.20 of Title 74 of the Oklahoma Statutes, but may accrue annual leave and sick leave according to a policy established by the successor organization at a rate not to exceed that of state employees under Title 74 of the Oklahoma Statutes.

3. The total participating service credit of a member who retires or terminates employment and elects a vested benefit shall include unused sick leave not to exceed the limitation imposed by paragraph 7 of subsection B of Section 913 of Title 74 of the Oklahoma Statutes. If unused sick leave entitles a member to an additional year of service credit, the successor organization shall reimburse the System for the cost of funding the additional reserve. The successor organization shall provide the System with adequate and timely information necessary to determine additional benefits and its cost under this paragraph.

Added by Laws 2014, c. 1, § 24, eff. July 1, 2014.



§2-5-60.36. Transfer of funds, equipment, and property to successor organization.

All funds, equipment, and all other property shall transfer from the statutory commodity board to the successor organization immediately upon approval of the successor organization by the Commissioner. All funds, equipment, and other property so transferred shall no longer be considered state funds or state property and may be transferred or disposed by the successor organization without regard to state surplus property laws.

Added by Laws 2014, c. 1, § 25, eff. July 1, 2014.



§2-5-63.1. Short title - Commodity Research Enhancement Act.

This act shall be known and may be cited as the "Commodity Research Enhancement Act".

Added by Laws 2014, c. 371, § 1, eff. Nov. 1, 2014.



§2-5-63.2. Definitions.

As used in the Commodity Research Enhancement Act:

1. "Agricultural commodity" means an agricultural commodity, horticultural commodity, silvicultural commodity, or agricultural product, horticultural product, viticulture, or silvicultural product, or bees and honey, planting seed, rice, livestock or livestock product, or poultry or poultry product produced in this state, either in its natural state or as processed by the producer;

2. "Board" means federally approved commodity board;

3. "Commissioner" means the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry;

4. "District" means a geographical area within the jurisdiction of a board;

5. "Federally approved commodity board" means a board organized and sanctioned by the United States Department of Agriculture to receive a federal assessment for the specific commodity;

6. "Nonprofit commodity organization" means any organization representing commodity producers with the ability to seek a state assessment and designate a federally approved commodity board as the recipient;

7. "Person" means an individual, firm, corporation, association, or any other business entity;

8. "Processor" means a person who:

a.is a purchaser, warehouseman, processor, or other commercial handler of an agricultural commodity, or

b.is engaged in the operation of packing, grading, selling, offering for sale or marketing any agricultural commodity in commercial quantities as defined in a marketing program, who as owner, agent, or otherwise, ships or causes agricultural commodities to be shipped;

9. "Producer" means a person engaged in the business of producing or causing to be produced for commercial purposes an agricultural commodity. The term "producer" includes the owner of a farm on which the commodity is produced and the owner's tenant or sharecropper; and

10. "Volume of production" shall be defined by the certified organization and can refer to units of product sold such as pounds, bushels, gallons, flats, containers, packages, or other commonly recognized units of measure, square footage or acreage of production space or other appropriate measurement units, or number of production units, such as trees, vines, head count of livestock or poultry, or other commonly recognized measurement units, or gross sales.

Added by Laws 2014, c. 371, § 2, eff. Nov. 1, 2014.



§2-5-63.3. Petition for state assessment referendum.

A. 1. Any nonprofit commodity organization may petition the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry to request approval to conduct a state assessment referendum pursuant to the Commodity Research Enhancement Act.

2. The petition shall state:

a.the name of the nonprofit organization that will conduct the referendum,

b.the reasons for and the purposes of the state assessment,

c.the federally approved commodity board that will be designated by the nonprofit commodity organization as the recipient of the state assessment,

d.the maximum state assessment to be levied pursuant to an election,

e.the names and number of positions held by each nonprofit commodity organization on the federally approved commodity board, and

f.such other information required by the Commissioner.

3. The petition shall be signed by at least ten percent (10%) of the commodity producers in the state.

B. 1. Within fifteen (15) days following the day on which a petition for certification is received, the Commissioner shall schedule a public hearing to consider the petition. The public hearing shall be scheduled no later than forty (40) days after receipt of the completed petition by the Department.

2. Upon the scheduling of the public hearing, the nonprofit commodity organization shall provide for notification of interested commodity producers in the manner, method and locations required by the Oklahoma Department of Agriculture, Food, and Forestry.

3. If the Commissioner determines that, on the basis of testimony presented at the public hearing, the petitioning nonprofit commodity organization is representative of the producers of the agricultural commodity and that the petition conforms to the purposes and provisions of the Commodity Research Enhancement Act, the Commissioner shall designate the nonprofit commodity organization as representative of the producers of the commodity and authorized to conduct the state assessment referendum.

4. The petitioning nonprofit commodity organization shall be responsible for all costs associated with the Commissioner's consideration of the petition.

Added by Laws 2014, c. 371, § 3, eff. Nov. 1, 2014.



§2-5-63.4. State assessment referendum.

A. A designated nonprofit commodity organization may conduct a referendum of the producers of an agricultural commodity on the proposition of whether or not the producers shall levy a state assessment on themselves to finance programs of research, disease and insect control, predator control, education or promotion designed to encourage the production, marketing and use of the commodity. The designated nonprofit commodity organization shall give public notice of:

1. The date, hours and polling places for voting in the referendum;

2. The estimated amount and basis of the state assessment proposed to be collected;

3. Whether a producer exemption is to be allowed in accordance with Section 8 of this act; and

4. A description of the manner in which the state assessment is to be collected and the proceeds administered and used.

B. The notice under subsection A of this section shall be published in one or more newspapers published and distributed within the boundaries described in the petition. The notice shall be published for not less than once a week for three (3) consecutive weeks, beginning at least sixty (60) days before the date of the election. In addition, at least sixty (60) days before the date of the election, the designated nonprofit commodity organization shall give direct written notice to each county extension educator in any county within the boundaries described in the petition.

Added by Laws 2014, c. 371, § 4, eff. Nov. 1, 2014.



§2-5-63.5. Statewide basis - Eligible voters.

A. Subject to the approval of the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry, the designated nonprofit commodity organization shall conduct the referendum on a statewide basis.

B. A producer of the agricultural commodity is eligible to vote in the election and referendum if the producer would be required under the referendum to pay the state assessment.

Added by Laws 2014, c. 371, § 5, eff. Nov. 1, 2014.



§2-5-63.6. Ballots.

A. The designated nonprofit commodity organization shall prepare and distribute all necessary ballots in advance of the referendum and shall cause ballots to be available at all polling places.

B. The ballot shall specify a maximum rate for the authorized state assessment.

C. The ballot shall provide a space for the voter to certify the volume of the voter's production of the commodity during the preceding year or other relevant production period, as designated on the ballot.

Added by Laws 2014, c. 371, § 6, eff. Nov. 1, 2014.



§2-5-63.7. Expenses.

The designated nonprofit commodity organization is responsible for all expenses incurred in connection with the referendum.

Added by Laws 2014, c. 371, § 7, eff. Nov. 1, 2014.



§2-5-63.8. Exemptions for producers.

The original referendum may provide exemptions for producers from payment of the state assessment if the exemptions are included in full written form on the election ballot and the referendum is adopted as outlined in Section 11 of this act.

Added by Laws 2014, c. 371, § 8, eff. Nov. 1, 2014.



§2-5-63.9. Void ballots.

A. In any contest of an election, a ballot is void if the voter overstated the volume of production of the producer by more than ten percent (10%). Any other error in stating volume of production is not grounds for invalidating the ballot.

B. If a ballot is void or if any other error is made in stating production volume, the returns shall be corrected and the results adjusted accordingly.

C. In any referendum election, the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry shall be authorized and is responsible for making the determination if a ballot is void due to overstatement of production volume.

Added by Laws 2014, c. 371, § 9, eff. Nov. 1, 2014.



§2-5-63.10. Ballot determinations.

Upon receiving the report of the returns of the referendum, the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry shall determine:

1. The number of votes cast for and against the referendum proposition;

2. The total volume of production of the commodity during the relevant production period; and

3. The percentage of the total volume of production of the commodity that was produced by those voting in favor of the referendum proposition.

Added by Laws 2014, c. 371, § 10, eff. Nov. 1, 2014.



§2-5-63.11. Referendum certification.

A. In a referendum election, if the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry finds that either of the two conditions set forth in subsection B of this section are met, the Commissioner shall publicly certify the adoption of the referendum proposition. Otherwise, the Commissioner shall certify that the referendum proposition was defeated.

B. 1. The adoption of the referendum proposition will be subject to the referendum process outlined by the federally approved commodity board.

2. In the event that the federally approved commodity board does not have an outlined referendum process, the referendum proposition will be adopted upon finding that:

a.two-thirds (2/3) or more of those voting in the election voted in favor of the referendum proposition, or

b.more than one-half (1/2) of those voting in the election voted in favor of the referendum proposition and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

C. Upon certification of the referendum proposition, the designated federally approved commodity board shall be the recipient of any state assessment.

Added by Laws 2014, c. 371, § 11, eff. Nov. 1, 2014.



§2-5-63.12. Federally approved commodity board - Powers and duties.

The federally approved commodity board shall have the power and duty to:

1. Employ personnel deemed necessary by the board, fix the amount and manner of their compensation, and incur other expenses that are necessary and proper to enable the board to effectively carry out the purposes of the Commodity Research Enhancement Act; such employees shall not be considered state employees for any purpose;

2. Retain legal counsel as is required to fulfill the purposes of the Commodity Research Enhancement Act;

3. Sue and be sued;

4. Cooperate with local, state or national organizations, whether public or private, in carrying out the purposes of contracts as may be necessary;

5. Make such reasonable expenditures of funds as are necessary to carry out the provisions of the Commodity Research Enhancement Act;

6. The board shall open its state assessment records to examination by any participating producer during regular business hours; provided, the board may determine that certain information provided by a commodity producer is proprietary and confidential;

7. Set the rate of the state assessment. The rate may not exceed the maximum established in the election authorizing the state assessment or a subsequent election establishing a maximum rate;

8. Act separately or in cooperation with any person in developing, carrying out, and participating in programs of research, disease and insect control, predator control, education and promotion designed to encourage the production, marketing and use of the commodity on which the state assessment is levied; and

9. Exercise such other powers as necessary to carry out the purposes of the Commodity Research Enhancement Act.

Added by Laws 2014, c. 371, § 12, eff. Nov. 1, 2014.



§2-5-63.13. Assessment funds - Yearly report.

A. The federally approved commodity board shall not commingle funds derived from the state assessment with any other funds.

B. Within ninety (90) days following the end of each fiscal year of the board, the board shall submit to the Commissioner of the Oklahoma Department of Agriculture, Food, and Forestry a report itemizing all income and expenditures and describing all activities of the board during the previous fiscal year.

C. State assessment funds collected by the federally approved commodity board pursuant to the Commodity Research Enhancement Act shall not be subject to state budget and expenditure limitations. Such funds shall at no time become monies of the state or become part of the general budget of the state. Debts or obligations of the board shall not be construed to be debts or obligations of this state.

Added by Laws 2014, c. 371, § 13, eff. Nov. 1, 2014.



§2-5-63.14. Receipt of funds - Expenses - Restrictions on use of funds.

A. The board is authorized to receive state assessments as provided for in the Commodity Research Enhancement Act, donations from any source and grants from governmental agencies.

B. Money received by the board may be expended for the purpose of implementing the provisions of the Commodity Research Enhancement Act.

C. Funds assessed and collected under this act shall not be expended for use directly or indirectly to promote or oppose the election of any candidate for public office or to influence legislation.

Added by Laws 2014, c. 371, § 14, eff. Nov. 1, 2014.



§2-5-63.15. State assessment collection.

The collection of the state assessment shall be collected in the same manner as the federal assessment for the federally approved commodity.

Added by Laws 2014, c. 371, § 15, eff. Nov. 1, 2014.



§2-5-63.16. Application for refund.

A. A producer who has paid a state assessment may obtain a refund of the amount paid by filing an application for refund with the federally approved commodity board within sixty (60) days after the date of payment. The application must be in writing, on a form prescribed by the board for that purpose, and accompanied by proof of payment of the state assessment.

B. The board shall pay the refund to the producer before the eleventh day of the month following the month in which the application for refund and proof of payment are received.

Added by Laws 2014, c. 371, § 16, eff. Nov. 1, 2014.



§2-5-63.17. Proposition to increase the rate of assessment - Petition to discontinue assessment - Proposition to continue assessment.

A. The nonprofit commodity organization who originally submitted the petition for a referendum may submit to the voters a proposition to increase the maximum rate of the state assessment. The proposition is approved, and the new maximum rate is in effect if the referendum proposition is adopted as outlined in Section 11 of this act.

B. 1. Consistent with the referendum process as outlined by the federally approved commodity board, producers may petition for a referendum to discontinue the state assessment. In the event that the federally approved commodity board does not have an established process, if ten percent (10%) or more of the producers participating in the program present to the federally approved commodity board a petition calling for a referendum of the qualified voters on the proposition of discontinuing the state assessment, the nonprofit commodity organization who originally submitted the petition for the referendum shall conduct a referendum for that purpose. An election on a proposition of discontinuing the state assessment shall be held no more than once per year.

2. The nonprofit commodity organization shall give notice of the referendum, the referendum shall be conducted, and the results shall be declared in the manner provided by law for the original referendum.

3. The nonprofit commodity organization shall conduct the referendum within ninety (90) days of the date of filing of the petition.

4. The adoption of the referendum proposition will be subject to the referendum process outlined by the federally approved commodity board. In the event that the federally approved commodity board does not have an outlined referendum process, the referendum proposition shall be approved if:

a.two-thirds (2/3) or more of those voting in the election voted in favor of the referendum proposition, or

b.more than one-half (1/2) of those voting in the election voted in favor of the referendum proposition and those voting in favor of the proposition produced at least fifty percent (50%) of the volume of the production of the commodity during the relevant production period.

5. If the proposition is approved, the state assessment is abolished.

C. If the federally approved commodity board's federal assessment is increased, the state-approved assessment shall automatically discontinue upon the date the federally approved commodity board's new federal assessment becomes effective, unless within one (1) month of the announcement of the increase, the nonprofit commodity organization that originally submitted the petition for a referendum may initiate a referendum to be conducted within six (6) months of the announcement to determine if the state-approved assessment shall be continued. The proposition referendum to continue the state assessment will be adopted as outlined in Section 11 of this act.

Added by Laws 2014, c. 371, § 17, eff. Nov. 1, 2014.



§2-5-63.18. Failure to remit state assessment.

The federally approved commodity board may investigate conditions that relate to the prompt remittance of the state assessment by any producer or processor. If the board determines that a person has failed to remit to the board the state assessment as required by the Commodity Research Enhancement Act, the board may independently institute proceedings for recovery of the amount due to the board or for injunctive or other appropriate relief.

Added by Laws 2014, c. 371, § 18, eff. Nov. 1, 2014.



§2-5-81. Short title - Purpose of program.

A. Sections 5-81 through 5-89 of this title shall be known and cited as the "Oklahoma Agricultural Linked Deposit Program".

B. It is the purpose of the Oklahoma Agricultural Linked Deposit Program to provide funding for eligible agricultural businesses. It is the specific intent of the Legislature that any funding provided to eligible agricultural businesses for alternative agricultural products shall diversify Oklahoma's agricultural industry so as to broaden Oklahoma's economic base.

Added by Laws 1987, c. 182, § 1, eff. Feb. 1, 1988. Amended by Laws 1997, c. 367, § 1, eff. July 1, 1997; Laws 2001, c. 146, § 100, emerg. eff. April 30, 2001. Renumbered from § 1761 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.



§2-5-82. Definitions.

As used in the Oklahoma Agricultural Linked Deposit Program:

1. "Agricultural domestic corporation" means any domestic corporation formed or licensed pursuant to the Oklahoma General Corporation Act or a limited domestic liability company formed or licensed pursuant to the Oklahoma Limited Liability Company Act and meeting the requirements of paragraph 5 of subsection A of Section 955 of Title 18 of the Oklahoma Statutes and meeting the requirements of subsection A of Section 951 of Title 18 of the Oklahoma Statutes;

2. "Agricultural linked deposit" means a certificate of deposit placed by the State Treasurer with an eligible lending institution or an investment in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with regard to an eligible lending institution for the purpose of carrying out the intent of this program;

3. "Agricultural Linked Deposit Loan Package" means the forms provided by the State Treasurer for the purpose of applying for an agricultural linked deposit;

4. "Alternative agricultural products" means those products included in a report submitted by the Cooperative Extension Service of Oklahoma State University to the Oklahoma Department of Agriculture, Food, and Forestry, and any other products which the State Board of Agriculture determines will diversify Oklahoma's agricultural industry so as to broaden Oklahoma's economic base;

5. "An at-risk farm or ranch business" shall be one that seeks a production loan and meets the following criteria:

a.at least sixty percent (60%) of gross income derived from farming and/or ranching, and

b.a debt-to-asset ratio over forty percent (40%);

6. "Eligible agricultural business" means:

a.any person engaged in producing, processing, or marketing alternative agricultural products,

b.any person who is establishing a veterinary practice in which at least thirty percent (30%) of the practice consists of services for large animals and the total loan amount shall not exceed Two Hundred Fifty Thousand Dollars ($250,000.00),

c.an at-risk farm or ranch business, within the State of Oklahoma in operation that has developed a management plan through the Intensive Financial Management and Planning Support (IFMAPS) program of the Cooperative Extension Service of Oklahoma State University or the Farm Business Management Program of the Oklahoma Department of Career and Technology Education, or

d.a healthy corner store as certified by the Oklahoma Department of Agriculture, Food, and Forestry;

7. "Eligible lending institution" means a financial institution that agrees to participate in the Oklahoma Agricultural Linked Deposit Program, and:

a.is eligible to be a depository of state funds, or

b.is an institution of the farm credit system organized under the federal "Farm Credit Act of 1971", 12 U.S.C. 2001, as amended; and

8. “Healthy corner store” means a grocery store certified by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to rules adopted by the State Board of Agriculture that markets locally grown fresh fruits and vegetables and nutritious foods and for which the sale of beer and tobacco products constitutes less than ten percent (10%) of its gross sales excluding gasoline and other nongrocery products, such other requirements as may be established in rules adopted by the State Board of Agriculture, and that is located in a geographical area that is underserved by grocery outlets meeting those requirements.

Added by Laws 1987, c. 182, § 2, eff. Feb. 1, 1988. Amended by Laws 1988, c. 3, § 1, operative Feb. 1, 1988; Laws 1989, c. 248, § 1, eff. Nov. 1, 1989; Laws 1997, c. 367, § 2, eff. July 1, 1997; Laws 2001, c. 146, § 101, emerg. eff. April 30, 2001. Renumbered from § 1762 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001. Amended by Laws 2001, c. 414, § 1, eff. July 1, 2001; Laws 2009, c. 262, § 1, eff. Nov. 1, 2009; Laws 2010, c. 119, § 1, eff. July 1, 2010; Laws 2010, c. 311, § 1, eff. Nov. 1, 2010.

NOTE: Laws 2001, c. 33, § 1 repealed by Laws 2001, c. 414, § 14, eff. July 1, 2001.



§2-5-83. Report on diversification of Oklahoma's agriculture industry - Alternative agricultural products.

A. The Director of the Cooperative Extension Service shall submit to the State Department of Agriculture a report on which products will diversify Oklahoma's agriculture industry on or before January 1 of each year.

B. Alternative agricultural products under the Oklahoma Agricultural Linked Deposit Program shall be determined by the State Board of Agriculture, and shall include, but not be limited to, the products listed in a report submitted by the Director of the Cooperative Extension Service to the State Board of Agriculture on January 1 of each year. The Board shall hold necessary hearings to gain input from the agricultural community to determine if a product which is not included in the report from the Cooperative Extension Service will qualify as an alternative agricultural product.

Added by Laws 1987, c. 182, § 3, eff. Feb. 1, 1988. Amended by Laws 2001, c. 146, § 102, emerg. eff. April 30, 2001. Renumbered from § 1763 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.



§2-5-84. Dissemination of information about program.

The State Treasurer shall disseminate information about the Oklahoma Agricultural Linked Deposit Program to the agriculture industry in this state.

Added by Laws 1987, c. 182, § 4, eff. Feb. 1, 1988. Renumbered from § 1764 of this title by Laws 2001, c. 146, § 258, emerg. eff. April 30, 2001.



§2-5-85. Administration of program - Annual report.

A. The State Treasurer is authorized to administer the Oklahoma Agricultural Linked Deposit Program. The State Treasurer is further authorized to issue guidelines in a manner similar to Article I of the Administrative Procedures Act.

B. The State Treasurer shall submit an annual report outlining the status of the Oklahoma Agricultural Linked Deposit Program to the Governor, the Lieutenant Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

Added by Laws 1987, c. 182, § 5, eff. Feb. 1, 1988. Amended by Laws 2001, c. 146, § 103, emerg. eff. April 30, 2001. Renumbered from § 1765 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.



§2-5-86. Agricultural linked depo Acceptance and review by lending institutions - Certification of proposed use - Priority for economic needs of area - Submission of package to State Treasurer - Approval or rejection.

A. The State Treasurer is authorized to disseminate information and provide agricultural linked deposit loan packages to the lending institutions eligible for participation in the Oklahoma Agricultural Linked Deposit Program.

B. The agricultural linked deposit loan package shall be completed by the borrower before being forwarded to the lending institution for consideration. Any technical assistance in completing the agricultural loan package shall be provided by the Oklahoma Department of Agriculture, Food, and Forestry.

C. 1. An eligible lending institution that desires to receive an agricultural linked deposit shall accept and review applications for loans from eligible agricultural businesses. The lending institution shall apply all usual lending standards to determine the credit worthiness of each eligible agricultural business. No single linked deposit for an alternative agricultural product shall exceed One Million Dollars ($1,000,000.00). No single linked deposit for an at-risk farm or ranch operation or a healthy corner store shall exceed Three Hundred Fifty Thousand Dollars ($350,000.00).

2. Only one linked deposit loan shall be made and be outstanding at any one time to any farmer. However, the linked deposit loan may be refinanced.

3. No loan shall be made to any officer or director of the lending institution making the loan.

D. An eligible agricultural business shall certify on its loan application that the reduced rate loan will be used exclusively for the purposes outlined in paragraph 6 of Section 5-82 of this title.

E. In considering which eligible agricultural businesses to include in the agricultural linked deposit loan package for reduced rate loans, the eligible lending institution shall give priority to the economic and health needs of the area in which the business is located and other factors it considers appropriate to determine the relative financial need of the business.

F. 1. The eligible lending institution shall forward to the State Treasurer an agricultural linked deposit loan package in the form and manner prescribed and approved by the State Treasurer. The package shall include information regarding the amount of the loan requested by each eligible agricultural business and any other information regarding each business the State Treasurer and the State Board of Agriculture requires. The institution shall certify that each applicant is an eligible agricultural business, and shall, for each business, certify the present borrowing rate applicable to each specific eligible agricultural business.

2. The institution and applicant shall certify that each applicant is an eligible agricultural business and that the values used to calculate the ratios of debt to assets have not been changed or manipulated in order to qualify the applicant for the program.

3. Whoever knowingly makes a false statement concerning a linked deposit loan application shall be prohibited from participating in the linked deposit loan program.

G. Upon receipt of a completed agricultural linked deposit loan package, the State Treasurer may review or audit the information contained in the completed agricultural linked deposit loan package, including, but not limited to, a review or audit of the values used to calculate the ratios of debts to assets as provided by the applicant and the institution. The State Treasurer shall forward the completed agricultural linked deposit loan package to the Board. The Board shall review the agricultural linked deposit loan package to determine if the package qualifies under this program. The Board shall make a recommendation concerning the package within ten (10) business days. The Board shall return the package to the State Treasurer with a written recommendation of approval or rejection. If the Board recommends rejection, the written recommendation shall include reasons for the rejection. The Board shall forward a copy of the rejection notice to the lending institution and the borrower. The State Treasurer shall keep a chronological list of applications forwarded by the Board for approval or rejection.

Added by Laws 1987, c. 182, § 6, eff. Feb. 1, 1988. Amended by Laws 1989, c. 248, § 2, eff. Nov. 1, 1989; Laws 1994, c. 277, § 15; Laws 1995, c. 88, § 1, eff. July 1, 1995; Laws 2001, c. 146, § 104, emerg. eff. April 30, 2001. Renumbered from § 1766 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001. Amended by Laws 2010, c. 119, § 2, eff. July 1, 2010.



§2-5-87. Acceptance or rejection of agricultural linked deposit loan package - Notice - Agricultural linked deposit agreements.

A. The State Treasurer may accept or reject an agricultural linked deposit loan package or any portion of the package, based on the State Treasurer's evaluation of the eligible agricultural businesses included in the package, the amount of individual loans in the package, and the amount of the package. If the State Treasurer recommends rejection, the written recommendation shall include reasons for the rejection in a report to the State Board of Agriculture. The Board shall forward a copy of the rejection notice to the lending institution and the borrower. The borrower may be allowed to bring the application into compliance with the Board and the State Treasurer and resubmit the application. If the State Treasurer rejects the loan because sufficient funds are not available for a linked deposit, then the applications may be considered in the order received when funds are once again available subject to a review by the Board and the lending institution. In evaluating the eligible agricultural businesses, the State Treasurer shall consider the recommendation of the Board and the economic needs of the area where the business is located.

B. The State Treasurer may accept or reject an agricultural linked deposit loan package or any portion of the package, based on the agricultural business's debt-to-asset ratio. The State Treasurer shall have the authority to establish quarterly, based on the availability of funds, a minimum debt-to-asset ratio of not less than forty percent (40%), nor more than fifty-five percent (55%), required to qualify as an at-risk farm or ranch business.

C. Upon acceptance of the agricultural linked deposit loan package or any portion of the package, the State Treasurer shall notify the Board, the lending institution and the borrower. Upon acceptance, the State Treasurer may place certificates of deposit with the eligible lending institution at a rate below current market rates, as determined and calculated by the State Treasurer, or may invest in bonds, notes, debentures, or other obligations or securities issued by the federal farm credit bank with respect to the eligible lending institution at a rate below current market rates, as determined and calculated by the State Treasurer. When necessary, the State Treasurer may place certificates of deposit or may invest in obligations or securities prior to acceptance of an agricultural linked deposit loan package.

D. 1. The eligible lending institution shall enter into an agricultural linked deposit agreement with the State Treasurer, that shall include requirements necessary to implement the purposes of the Oklahoma Agricultural Linked Deposit Program. The requirements shall include an agreement by the eligible lending institution to lend an amount equal to the agricultural linked deposit to eligible agricultural businesses at an interest rate that reflects a percentage rate reduction below the present borrowing rate applicable to each specific agricultural business in the accepted loan package that is equal to the percentage rate reduction below market rates at which the certificates of deposit that constitute the agricultural linked deposit were placed or at which the investments in bonds, notes, debentures, or other obligations or securities that constitute the agricultural linked deposit were made. The requirements shall also reflect the market conditions prevailing in the eligible lending institution's lending area.

2. The agreement may include a specification of the period of time in which the lending institution is to lend funds upon the placement of a linked deposit, and shall include provisions for the certificates of deposit to be placed or the investment in bonds, notes, debentures, obligations, or securities to be made for any maturity considered appropriate by the State Treasurer not to exceed two (2) years and may be renewed for up to an additional three renewals not to exceed two (2) years each at the option of the State Treasurer. Two additional renewals may be approved by the State Treasurer up to a total duration of participation of twelve (12) years, but new eligible participants and eligible participants who have had linked deposit loans for less than eight (8) years shall have priority over renewals. No renewals will be allowed unless the amount of principal has been reduced by a minimum of five percent (5%) and all interest paid to date from the time of the prior loan or renewal. Interest shall be paid at the times determined by the State Treasurer.

Added by Laws 1987, c. 182, § 7, eff. Feb. 1, 1988. Amended by Laws 1993, c. 86, § 1, eff. July 1, 1993; Laws 1995, c. 88, § 2, eff. July 1, 1995; Laws 1999, c. 4, § 1, eff. July 1, 1999; Laws 2001, c. 146, § 105, emerg. eff. April 30, 2001. Renumbered from § 1767 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.



§2-5-88. Funding of loan - Loan rate - Certification of compliance.

A. 1. Upon the placement of an agricultural linked deposit with an eligible lending institution, the institution shall fund the loan to each approved eligible agricultural business listed in the agricultural linked deposit loan package in accordance with the agricultural linked deposit agreement between the institution and the State Treasurer.

2. The loan shall be at a rate that reflects a percentage rate reduction below the present borrowing rate applicable to each business that is equal to the percentage rate reduction below market rates at which the certificate of deposits that constitute the agricultural linked deposit were placed or at which the investments in bonds, notes, debentures, or other obligations or securities that constitute the agricultural linked deposit were made.

3. A certification of compliance with this section in the form and manner as prescribed by the State Treasurer shall be required of the eligible lending institution.

B. The State Treasurer shall take any and all steps necessary to implement the Oklahoma Agricultural Linked Deposit Program and monitor compliance of eligible lending institutions and eligible agricultural businesses, including the development of guidelines as necessary.

Added by Laws 1987, c. 182, § 8, eff. Feb. 1, 1988. Amended by Laws 2001, c. 146, § 106, emerg. eff. April 30, 2001. Renumbered from § 1768 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.



§2-5-89. Liability of state for payment of loan.

The State of Oklahoma, the State Department of Agriculture, and the State Treasurer shall not be liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible agricultural business. Any delay in payments or default on the part of an eligible agricultural business does not in any manner affect the agricultural linked deposit agreement between the eligible lending institution and the State Treasurer.

Added by Laws 1987, c. 182, § 9, eff. Feb. 1, 1988. Amended by Laws 2001, c. 146, § 107, emerg. eff. April 30, 2001. Renumbered from § 1769 of this title by Laws 2001, c. 146, § 259, emerg. eff. April 30, 2001.



§2-5-91. Short title - Implementation.

A. This subarticle shall be known and may be cited as the "Oklahoma International Trade Development Act".

B. The Oklahoma International Trade Development Act shall be implemented by the Oklahoma International Trade Development Council.

Added by Laws 1994, c. 357, § 1, eff. July 1, 1994. Amended by Laws 2001, c. 146, § 125, emerg. eff. April 30, 2001. Renumbered from § 3001 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.



§2-5-92. Mission of Council.

A. The mission of the Oklahoma International Trade Development Council is to:

1. Develop and recommend marketing strategies and policies; and

2. Promote the strategies and policies at the request of any Oklahoma agency, authority, and other entity of state government whose fundamental mission is the economic development of Oklahoma through export of agricultural products including, but not limited to raw materials, value added foods, grains, processed feeds, equipment, live animals, semen, embryos and services.

B. The Oklahoma International Trade Development Council shall continue the high level of integrity of development initiatives traditionally employed by Oklahoma, and combine the joint efforts and expertise available across state agencies, institutions and centers.

Added by Laws 1994, c. 357, § 2, eff. July 1, 1994. Amended by Laws 1996, c. 72, § 1, emerg. eff. April 9, 1996; Laws 2001, c. 146, § 126, emerg. eff. April 30, 2001. Renumbered from § 3002 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.



§2-5-94. Powers and duties of Council.

A. The Oklahoma International Trade Development Council shall have the power and duty to:

1. Assist and encourage economic prosperity and employment throughout this state by promoting the expansion of international exports of Oklahoma agricultural products and livestock;

2. Cooperate in conjunction with other organizations, public and private, the objectives of which are the promotion and advancement of export trade activities in the state;

3. Make recommendations regarding the establishment of a source of funding credit guarantees and insurance to support export development, particularly to small- and medium-sized businesses; and

4. Advise exporters and other groups regarding barter agreements between exporters of Oklahoma agricultural, livestock, or manufactured goods and groups in other counties and to facilitate contributions of Oklahoma agricultural and livestock products to areas of the world experiencing food shortages.

B. The Oklahoma International Trade Development Council shall seek advice from the general public, professional associations, academic groups and institutions, and individuals with the knowledge and interest in areas of economic development and planning regarding international export of Oklahoma agricultural products and livestock, and agricultural market development.

C. All state agencies shall cooperate with the Oklahoma International Trade Development Council in providing information and other assistance as requested for the performance of Council duties.

D. The Oklahoma International Trade Development Council shall utilize, seek to enhance, and support the continuing economic analysis and information services provided by the public and private higher education institutions of this state.

Added by Laws 1994, c. 357, § 4, eff. July 1, 1994. Amended by Laws 1996, c. 72, § 3, emerg. eff. April 9, 1996; Laws 2001, c. 146, § 128, emerg. eff. April 30, 2001. Renumbered from § 3004 of this title by Laws 2001, c. 146, § 262, emerg. eff. April 30, 2001.



§2-5-100. Legislative finding and declaration.

The Legislature hereby finds, determines and declares that the production of agricultural food products constitutes a large proportion of Oklahoma’s economy and that it is beneficial to the citizens of this state to protect the vitality of the agricultural economy by providing a legal cause of action for producers of perishable agricultural food products to recover damages for the disparagement of any perishable agricultural food product.

Added by Laws 1995, c. 159, § 1, eff. July 1, 1995. Amended by Laws 2001, c. 146, § 129, emerg. eff. April 30, 2001. Renumbered from § 3010 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.



§2-5-101. Definitions.

As used in Sections 129 through 132 of this act unless the context otherwise requires:

1. "Disparagement" means dissemination of information to the public in any manner which casts doubt on the safety of any perishable agricultural food product to the consuming public; and

2. "Perishable agricultural food product" means an agricultural product as defined in Section 17-3 of Title 2 of the Oklahoma Statutes, intended for human consumption which is sold or distributed in a form that will perish or decay beyond marketability within a period of time.

Added by Laws 1995, c. 159, § 2, eff. July 1, 1995. Amended by Laws 2001, c. 146, § 130, emerg. eff. April 30, 2001. Renumbered from § 3011 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.



§2-5-102. Cause of action for damages.

A. Any producer of perishable agricultural food products who suffers damages as a result of another person's disparagement of any such perishable agricultural food product, when the disparagement is based on false information which is not based on reliable scientific facts and scientific data and which the disseminator knows or should have known to be false, may bring an action for damages and for any other appropriate relief in a court of competent jurisdiction.

B. The provisions of this section shall not be construed to limit or prohibit any cause of action which may be available to any producer of perishable agricultural food products pursuant to the Oklahoma Deceptive Trade Practices Act or any state or federal slander or libel law.

Added by Laws 1995, c. 159, § 3, eff. July 1, 1995. Amended by Laws 2001, c. 146, § 131, emerg. eff. April 30, 2001. Renumbered from § 3012 of this title by Laws 2001, c. 146, § 263, emerg. eff. April 30, 2001.



§2-5-103. Short title.

This article shall be known and may be cited as the “Oklahoma Farm Animal, Crop, and Research Facilities Protection Act”.

Added by Laws 2003, c.70, § 1, eff. Nov. 1, 2003.



§2-5-104. Definitions.

As used in the Oklahoma Farm Animal, Crop, and Research Facilities Protection Act:

1. “Actor” means a person accused of any of the offenses in this act;

2. “Animal” means any warm or cold-blooded animal or insect which is being used in food or fiber production, agriculture, research, testing, or education, including, but not limited to, hogs, equines, mules, cattle, sheep, ratites, goats, dogs, rabbits, poultry, fish, and bees. The term “animal” shall not include any animal held primarily as a pet;

3. “Animal facility” includes any vehicle, building, structure, pasture, paddock, pond, impoundment, or premises where an animal is kept, handled, housed, exhibited, bred, or offered for sale and any office, building, or structure where records or documents relating to an animal or to animal research, testing, production, or education are maintained;

4. “Commissioner” means the Commissioner of Agriculture;

5. “Consent” means assent in fact, whether express or implied, by the owner or by a person legally authorized to act for the owner which is not:

a.induced by force, threat, false pretenses, or fraud,

b.given by a person the actor knows, or should have known, is not legally authorized to act for the owner,

c.given by a person who by reason of youth, mental disease or defect, or intoxication is known, or should have been known, by the actor to be unable to make reasonable decisions, or

d.given solely to detect the commission of an offense;

6. “Crop” means any fruits, vegetables, grains, or other products of annual or perennial plants, trees, or shrubs grown for consumption by humans or animals or produced or grown for other commercial or personal uses. Crop shall not include any plants, trees, or shrubs used to produce or manufacture any illegal drug or other controlled dangerous substance;

7. “Crop facility” means any field, building, greenhouse, structure, or premises where crops are grown or offered for sale and office, building, or structure where records, documents, or electronic data relating to crops or crop research, testing, production, or education are maintained;

8. “Deprive” means unlawfully to withhold from the owner, interfere with the possession of, free, or dispose of an animal or other property;

9. “Owner” means a person who has title to the property, lawful possession of the property, or a greater right to possession of the property than the actor;

10. “Person” means any individual, corporation, association, nonprofit corporation, joint-stock company, firm, trust, partnership, two or more persons having a joint or common interest, or other legal entity;

11. “Possession” means actual care, custody, or management;

12. “Property” means any real or personal property and shall include any document, record, research data, paper, or computer storage medium; and

13. “State” means the State of Oklahoma.

Added by Laws 2003, c. 70, § 2, eff. Nov. 1, 2003.



§2-5-105. Offenses - Applicability of section to actions taken by government agencies.

A. 1. A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over an animal facility, an animal from an animal facility, or other property from an animal facility with the intent to deprive the owner of such facility, animal, or property and to disrupt or damage the enterprise conducted at the animal facility.

2. A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over a crop facility, a crop from a crop facility, or other property from a crop facility with the intent to deprive the owner of such facility, crop, or property and to disrupt or damage the enterprise conducted at the crop facility.

B. 1. A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility and the damage or loss thereto exceeds Five Hundred Dollars ($500.00); or

2. A person commits an offense if, without the consent of the owner, the person damages or destroys a crop facility or damages or destroys any crop or property in or on a crop facility with the intent to disrupt or damage the enterprise conducted at the crop facility and the damage or loss thereto exceeds Five Hundred Dollars ($500.00).

C. 1. A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility and the damage or loss thereto is Five Hundred Dollars ($500.00) or less or enters or remains on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

a.had notice that the entry was forbidden,

b.knew or should have known that the animal facility was or had closed to the public, or

c.received notice to depart but failed to do so.

2. For the purposes of this paragraph “notice” means:

a.oral or written communication by the owner or someone with actual or apparent authority to act for the owner,

b.the presence of fencing or other type of enclosure or barrier designed to exclude intruders or to contain animals, or

c.a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden,

(1)a person commits an offense if, without the consent of the owner, the person damages or destroys a crop facility or damages or destroys any crop or property in or on a crop facility and the damage or loss thereto is Five Hundred Dollars ($500.00) or less or enters or remains on a crop facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

(a)had notice that the entry was forbidden,

(b)knew or should have known that the crop facility was or had closed to the public, or

(c)received notice to depart but failed to do so,

(2)for the purposes of this subdivision “notice” means:

(a)oral or written communication by the owner or someone with actual or apparent authority to act for the owner, or

(b)a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

D. This section shall not apply to, affect, or otherwise prohibit actions taken by the Oklahoma Department of Agriculture, Food, and Forestry, any other federal, state, or local department or agency, or any official, employee, or agent thereof while in the exercise or performance of any power or duty imposed by law or by rule and regulation.

Added by Laws 2003, c. 70, § 3, eff. July 1, 2003.



§2-5-106. Penalties.

A. A person convicted of any of the offenses defined in subsections A and B of Section 3 of this act shall be guilty of a felony and, upon conviction, shall be punished by a fine not to exceed Ten Thousand Dollars ($10,000.00) or by imprisonment for a term not to exceed three (3) years, or both.

B. Any person violating subsection C of Section 3 of this act shall be guilty of a misdemeanor.

Added by Laws 2003, c. 70, § 4, eff. Nov. 1, 2003.



§2-5-111. Legislative finding and declaration.

The Legislature finds, determines, and declares that the production of agricultural food products constitutes a large proportion of the state's economy and that it is beneficial to the citizens of this state to enhance the production and further expand the state's economy by effectively supporting and promoting the value-added food processing industry.

Added by Laws 1996, c. 74, § 1, emerg. eff. April 9, 1996. Amended by Laws 2001, c. 146, § 132, emerg. eff. April 30, 2001. Renumbered from § 3021 of this title by Laws 2001, c. 146, § 264, emerg. eff. April 30, 2001.



§2-5-112. Standard of care for producer of livestock - Rebuttable presumption.

A. If an action against a producer of livestock arises as a result of consumption of a meat food product, there shall be a rebuttable presumption that the producer of livestock met the standard of ordinary care in the production of that livestock, so long as the livestock in question were inspected and passed in accordance with the provisions contained in the Oklahoma Meat Inspection Act, Oklahoma Poultry Products Inspection Act, Oklahoma Rabbit and Rabbit Products Inspection Act, and Exotic Livestock and Exotic Livestock Products Inspection Act.

B. In no event shall a producer of livestock in an action arising as a result of consumption of a meat food product be held to a standard higher than that of ordinary care if the livestock in question had been inspected and passed in accordance with the provisions contained in the Oklahoma Meat Inspection Act, Oklahoma Poultry Products Inspection Act, Oklahoma Rabbit and Rabbit Products Inspection Act, and Exotic Livestock and Exotic Livestock Products Inspection Act.

Added by Laws 2004, c. 544, § 2, eff. July 1, 2004.



§2-5-301. Short title.

This subarticle shall be known as the “Oklahoma Organic Food Act”.

Added by Laws 1989, c. 317, § 1, operative July 1, 1989. Amended by Laws 2000, c. 243, § 76, emerg. eff. May 24, 2000.



§2-5-302. Purpose.

The purpose of the Oklahoma Organic Food Act is to permit and facilitate the production and marketing of organically grown products in a manner which assures the consumer that the products have been produced and marketed according to consistent standards and practices.

Added by Laws 1989, c. 317, § 2, operative July 1, 1989. Amended by Laws 2000, c. 243, § 77, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 1, emerg. eff. May 23, 2003.



§2-5-303. Definitions.

For purposes of the Oklahoma Organic Food Act:

1. “Certification or certified” means a determination made by a certifying agent that a production or handling operation is in compliance with this subarticle and rules promulgated pursuant thereto;

2. “Certificate of Organic Production” means an official document issued by an accredited certifying agent to document the certification of a production or handling operation;

3. “Certifying agent” means a person accredited by the Secretary of the United States Department of Agriculture (USDA) to certify a producer or handler for the purposes of the Oklahoma Organic Food Act or the Organic Food Production Act of 1990, as amended and rules promulgated pursuant thereto;

4. “Certified operation” means a crop or livestock production, wild-crop harvesting, or handling operation, or portion of an operation that is certified by an accredited certifying agent as utilizing a system of organic production or handling as described by the Oklahoma Organic Food Act or the Organic Food Production Act of 1990, as amended and the rules promulgated pursuant thereto;

5. “Organic food” means edible consumer products produced, processed, packaged, and handled under a system of organic production;

6. “Organic production” means a production system that is managed in accordance with the Oklahoma Organic Food Act and rules promulgated pursuant thereto or the Organic Food Production Act of 1990, 7 U.S.C., Section 6501 et seq., as amended, to respond to site-specific conditions by integrating cultural, biological, and mechanical practices that foster recycling of resources, promote ecological balance, and conserve biodiversity; and

7. “Producer” means a person who engages in the business of planting, growing, or harvesting food, fiber, feed, and other agricultural-based consumer products.

Added by Laws 1989, c. 317, § 3, operative July 1, 1989. Amended by Laws 2000, c. 243, § 78, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 2, emerg. eff. May 23, 2003.



§2-5-304. Certification program – Administration – Inspection and analysis – Verification documents – Audits of records.

A. The State Board of Agriculture shall establish a program for the certification of organic agricultural products. The Board shall submit this program to the Secretary of the USDA for accreditation as required by the Organic Food Production Act of 1990, as amended, 7 U.S.C., Section 6501 et seq. and rules promulgated pursuant thereto. Upon accreditation, the Board shall act as a certifying agent and issue a Certificate of Organic Production to an operation that has met all requirements of the Oklahoma Organic Food Act and rules promulgated pursuant thereto.

B. The Board shall promulgate appropriate rules for the administration of the program for the certification of organic agricultural products, including:

1. Standards for the analysis, inspection, and certification of the organic agricultural products;

2. Records required of producers and handlers of organic agricultural products;

3. Standards for the certification of producers and handlers of organic agricultural products;

4. Lists of approved and prohibited substances for use in the production and handling of organic agricultural products; and

5. A schedule of fees for initial certification and inspection for continued certification as a producer or handler of organic agricultural products.

C. The Board is authorized to inspect, sample, analyze, examine records, and test any product claimed to be organically grown or distributed within the state to determine if the product is in compliance with the Oklahoma Organic Food Act. The Board has the authority to enter upon public or private property at any reasonable time for the purpose of administering the Oklahoma Organic Food Act. Any certified operation or applicant for a Certificate of Organic Production shall be deemed to have given consent to any authorized agent of the Board to access, enter, inspect, or monitor the property. Refusal to allow access, entry, or inspection shall constitute grounds for the denial, nonrenewal, suspension, or revocation of certification.

D. The Board shall require laboratory analysis of a product claimed to be organically grown if it has reasonable cause to suspect the product may contain a substance not approved for organic production.

E. All new applicants are required to have their soil-growing media and irrigation water, if not municipal, assayed for the presence of pesticide residues.

F. Verification documents that may be required include, but are not limited to, questionnaires, farm plans, affidavits, inspection reports, laboratory assays, and other documents to verify the path taken by an organic food product through post-harvest handling and distribution.

G. The Board may conduct audits of all documents for verification that producers meet the requirements of the Oklahoma Organic Food Act and rules.

H. The Board is authorized to promulgate rules as necessary to administer the Oklahoma Organic Food Act and establish certification standards to carry out the Oklahoma Organic Food Act.

I. The Board is authorized to revoke, suspend, or not renew any license upon satisfactory proof that the permittee has violated any of the provisions of the Oklahoma Organic Food Act or rules promulgated pursuant thereto.

Added by Laws 1989, c. 317, § 4, operative July 1, 1989. Amended by Laws 2000, c. 243, § 79, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 3, emerg. eff. May 23, 2003.



§2-5-307. False representation as organic product - Stop-sale orders – Fines and penalties.

A. A person shall not sell, offer for sale, label, or advertise an agricultural product with the representation that it is organic if the person knows or has reason to know that it has not been certified pursuant to the Oklahoma Organic Food Act or the Organic Food Production Act of 1990, as amended, 7 U.S.C., Section 6501 et seq. and the rules and regulations promulgated pursuant thereto.

B. The State Board of Agriculture is authorized to issue a written or printed “stop-sale” or “notice of violation” order to the owner or custodian of a product being labeled, advertised or offered or exposed for sale in violation of the Oklahoma Organic Food Act or rules promulgated pursuant thereto.

C. Any person violating the provisions of the Oklahoma Organic Food Act or rules promulgated pursuant thereto may be:

1. Assessed an administrative fine as specified in Section 2-18 of this title; and

2. Deemed guilty of a misdemeanor and, upon conviction thereof, may be punished by a fine of not more than One Thousand Dollars ($1,000.00).

D. Each day a violation continues shall be a separate offense.

Added by Laws 1989, c. 317, § 7, operative July 1, 1989. Amended by Laws 2000, c. 243, § 82, emerg. eff. May 24, 2000; Laws 2003, c. 242, § 4, emerg. eff. May 23, 2003.



§2-5-501. Short title.

This act shall be known and may be cited as the “Oklahoma AgrAbility Project Act”.

Added by Laws 2007, c. 181, § 1, eff. Nov. 1, 2007.



§2-5-502. Legislative findings.

The Legislature finds the following:

1. Oklahoma is one of the leading agricultural-producing states in the nation. By being involved in such a diverse and highly mechanized industry, the more than one hundred thirty-five thousand agricultural workers in Oklahoma are susceptible to any one of a number of work-related injuries and chronic health problems that limit the ability of an individual to safely continue farming;

2. Available estimates indicate that each year in Oklahoma more farm workers sustain fatal injuries than any other work group and often have nonfatal injuries which result in permanent physical disabilities affecting their future income;

3. It is estimated that nationwide more than two hundred thousand farmers, ranchers, and other agricultural workers experience injuries that result in lost work time. Of these injuries, five percent (5%) have serious or permanent results;

4. According to recent survey data, approximately seventeen thousand Oklahoma farmers have permanent disabilities as a result of accidents, health-related ailments, and age.

5. Farm operators and workers are typically highly skilled individuals and the loss of these individuals to a disability negatively impacts the Oklahoma farm economy. The AgrAbility Project established by the United States Department of Agriculture has been successful in helping agricultural workers with a disbility to continue to farm. A similar program established by the state, working as part of the existing Oklahoma AgrAbility Project, will assist even more Oklahoma citizens in receiving the necessary assistance and will benefit the state agriculture industry.

Added by Laws 2007, c. 181, § 2, eff. Nov. 1, 2007.



§2-5-503. Definitions.

As used in the Oklahoma AgrAbility Project Act:

1. “Oklahoma AgrAbility Project” means the joint program of the Oklahoma Cooperative Extension Service, ABLE Tech, Langston University, and Oklahoma Assistive Technology Foundation, established in accordance with the AgrAbility Program established by the United States Department of Agriculture; and

2. “Production agriculture” means production for commercial purposes of crops, livestock, and livestock products.

Added by Laws 2007, c. 181, § 3, eff. Nov. 1, 2007.



§2-5-504. Assistance to individuals affected by disability - Services.

A. Subject to available funds, the Oklahoma Cooperative Extension Service shall provide through the existing state program, and contract with other entities that assist disabled farmers, assistance to individuals who are engaged in farming or an agriculture-related activity and who have been affected by disability.

B. Services provided by the Oklahoma AgrAbility Project shall include, but are not limited to:

1. A toll-free information and referral hotline;

2. The establishment of networks with local agricultural and rehabilitation professionals;

3. The coordination of community resources;

4. The establishment of networks with local agricultural and health care professionals to help identify individuals who may be eligible for assistance and to help identify the best method of providing that assistance;

5. The provision of on-the-farm information and technical assistance regarding equipment modification, assistive technology, environmental modifications, and work accomodations;

6. Job restructuring; and

7. The provision of information on, and assistance regarding the development of, alternative jobs.

Added by Laws 2007, c. 181, § 4, eff. Nov. 1, 2007.



§2-5-505. Eligibility.

To be eligible to receive assistance under the Oklahoma AgrAbility Project Act, an individual shall:

1. Be a resident of Oklahoma;

2. Derive a portion of income from production agriculture;

3. Have an impairment that creates a condition of disability; and

4. Meet any additional eligibility requirements set forth by the Oklahoma Cooperative Extension Service.

Added by Laws 2007, c. 181, § 5, eff. Nov. 1, 2007.



§2-5-506. Oklahoma AgrAbility Project Fund.

The Oklahoma AgrAbility Project Fund may be created at some future time as funds become available to provide low-cost direct assistance to eligible clients through agricultural work accommodations and technologies, to build capacity in health care providers through educational offerings, and to direct a volunteer peer support network to assist clients and their families impacted by disability issues.

Added by Laws 2007, c. 181, § 6, eff. Nov. 1, 2007.



§2-5-507. Reports.

If state funds are utilized, unless otherwise required by federal law, the Oklahoma Cooperative Extension Service shall provide the Speaker of the Oklahoma House of Representatives and the President Pro Tempore of the Oklahoma Senate a copy of any report or other document that it provides to the United States Department of Agriculture concerning the Oklahoma AgrAbility Project.

Added by Laws 2007, c. 181, § 7, eff. Nov. 1, 2007.



§2-6-1. State Veterinarian.

The State Veterinarian shall be the holder of a current license to practice veterinary medicine in Oklahoma, and shall be appointed by the State Board of Agriculture. The Board shall fix the compensation and duties of the State Veterinarian.

Added by Laws 1955, p. 41, art. 6(A), § 1. Amended by Laws 2000, c. 367, § 30, emerg. eff. June 6, 2000.



§2-6-2. Official livestock and poultry disease control agency - Authority of State Veterinarian.

A. The State Board of Agriculture shall be the official livestock and poultry disease control agency of the State of Oklahoma. The Board shall have authority to promulgate and enforce rules governing the handling, sale, and use of vaccines, antigens, and other biological products used in connection with livestock or poultry.

B. In addition to other statutory authority, the State Veterinarian, upon obtaining concurrence of the State Board of Agriculture, may issue emergency orders governing animals in order to protect the citizens and animals of the state from diseases and pests of animals, including the following to:

1. Prohibit or impose conditions on importing animals into the state;

2. Require testing of animals;

3. Require vaccination or other treatment of animals;

4. Prohibit or impose conditions on moving animals within the state;

5. Govern the disposition of animals; and

6. Impose other measures governing animals to protect the citizens and animals of the state from diseases and pests of animals.

C. Emergency orders issued pursuant to this section shall expire on the date set in the order or upon the elapse of ninety (90) days; however, the State Veterinarian may renew the order for successive ninety–day periods.

Added by Laws 1955, p. 42, art. 6(A), § 2. Amended by Laws 2000, c. 367, § 31, emerg. eff. June 6, 2000; Laws 2010, c. 103, § 1, emerg. eff. April 13, 2010.



§2-6-3. Destruction of diseased livestock - Appraisal - Payment.

A. The State Veterinarian may determine that any livestock is infected with or has been exposed to any disease posing a threat to the livestock population of the state.

B. The State Veterinarian may cause the livestock to be destroyed or disposed of in a manner designed to protect the health of other livestock. Destroyed or disposed of livestock shall be appraised by an individual selected by the State Veterinarian and the owner of the livestock. The owner of the livestock destroyed or disposed of shall be entitled to be paid the amount of indemnity approved by the State Board of Agriculture from designated funds.

Added by Laws 1955, p. 42, art. 6(A), § 3. Amended by Laws 2000, c. 367, § 32, emerg. eff. June 6, 2000.



§2-6-4. Disinfecting of livestock and places - Cost - Liens.

A. If the State Veterinarian determines that any livestock is infected with or has been exposed to any contagious or infectious disease, the owner or person in control of the livestock may be directed by the State Veterinarian or any authorized agent thereof, to disinfect any livestock or any place the livestock has been in a specific time and manner. If the livestock or place is not disinfected within the time specified, the State Veterinarian or authorized agent shall have the authority to have the livestock or place disinfected. The owner or person in control of the livestock shall be obligated to pay to the State Department of Agriculture all expenses incurred in having the livestock or place disinfected. The State Board of Agriculture shall have the authority to place a lien upon the livestock or place until the expense is paid.

B. The livestock or place shall not be removed or change ownership without permission of the State Veterinarian. When the expense is paid, it shall be deposited in the State Department of Agriculture Revolving Fund.

C. The term "place", as used in this section, shall include but not be limited to any premises or mode of transportation.

Added by Laws 1955, p. 42, art. 6(A), § 4, emerg. eff. June 3, 1955. Amended by Laws 1996, c. 138, § 3, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 33, emerg. eff. June 6, 2000.



§2-6-5. Reports of contagious or infectious animal diseases – Release of information.

A. Any report of contagious or infectious animal diseases obtained pursuant to the requirements of Section 698.15 of Title 59 of the Oklahoma Statutes and rules promulgated by the State Board of Agriculture shall not be required to be produced pursuant to the Oklahoma Open Records Act except in such a way that no person or farm can be individually identified, unless otherwise provided for by law. Specific information shall not be released except under the following circumstances:

1. Release is made upon court order;

2. Release is made in writing, by or with the written consent of the person whose information is being kept confidential;

3. Release is necessary as determined by the State Veterinarian to protect the health and well-being of the general public or domestic animals;

4. Release is made of medical or epidemiological information to health or veterinary professionals, appropriate state agencies or appropriate courts to enforce the provisions of this title and related rules concerning the control and treatment of animal diseases; or

5. Release is made of specific medical or epidemiological information for statistical purposes whether within the State of Oklahoma or throughout the United States, in such a way that no person or farm can be identified.

B. Nothing in this section shall be construed to limit the ability of the State Veterinarian or the State Board of Agriculture from utilizing reported information to the extent deemed necessary and for enforcing any provisions of Title 2 of the Oklahoma Statutes.

Added by Laws 2015, c. 70, § 1, eff. Nov. 1, 2015.



§2-6-21. Definitions.

For the purpose of this subarticle, "garbage" means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking, and consumption of foods, including fish, poultry, or animal carcasses or parts.

Added by Laws 1955, p. 42, art. 6(B), § 1. Amended by Laws 2000, c. 367, § 34, emerg. eff. June 6, 2000.



§2-6-22. Permits - Applications and expiration - Refusal or revocation.

A. No person shall feed garbage to swine unless a permit has been obtained from the State Veterinarian. Applications for permits shall be on a form prescribed by the State Veterinarian. Each permit shall be renewed annually and shall expire on a date specified by the Board.

B. The State Veterinarian may refuse to renew or may suspend any permit, and the Board may revoke any permit that has been issued, if the applicant or the holder of the permit has violated or failed to comply with any of the provisions of this subarticle or any rule of the Board.

C. No permit shall be issued for garbage feeding under the provisions of this subarticle, or be effective, in any county, municipality or other place where local laws or regulations prohibit garbage feeding.

Added by Laws 1955, p. 42, art. 6(B), § 2. Amended by Laws 2000, c. 367, § 35, emerg. eff. June 6, 2000.



§2-6-27. Exemptions of certain feedings.

The provisions of this subarticle shall not apply to:

1. Any individual who feeds only household garbage of the individual to the swine of the individual; or

2. Any institution which feeds only its own garbage to swine which are raised for the institution's own use.

Added by Laws 1955, p. 43, art. 6(B), § 7. Amended by Laws 2000, c. 367, § 36, emerg. eff. June 6, 2000.



§2-6-91. Formulation of control and eradication program.

A program for the control and eradication of brucellosis among livestock of the State of Oklahoma shall be maintained by the State Board of Agriculture. The program shall be composed of a plan or combination of plans adopted or recommended by the United States Department of Agriculture and approved by the Board.

Added by Laws 1955, p. 47, art. 6(E), § 1. Amended by Laws 2000, c. 367, § 37, emerg. eff. June 6, 2000.



§2-6-92. Official test.

A. The official test for brucellosis shall be any serologic or bacteriologic test recognized by and listed in the United States Department of Agriculture Uniform Methods and Rules of Brucellosis Eradication or listed in the Code of Federal Regulations. An official test must be conducted at a laboratory approved for brucellosis testing by the State Board of Agriculture and the United States Department of Agriculture.

B. The blood sample for brucellosis tests shall be drawn by a person approved by the Board. Accredited veterinarians licensed to practice in this state may be granted a certificate by the State Veterinarian to conduct brucellosis tests at approved livestock market laboratories.

C. All blood tests shall be confirmed by samples tested at the laboratory approved for official testing by the Board and the United States Department of Agriculture.

Added by Laws 1955, p. 47, art. 6(E), § 2, emerg. eff. June 3, 1955. Amended by Laws 1961, p. 5, § 1; Laws 1996, c. 138, § 4, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 38, emerg. eff. June 6, 2000.



§2-6-93. Tagging of animals from which blood samples are drawn – Reports – Removal of tags – Packing plant responsibilities.

A. Whenever any blood sample is drawn for the purpose of testing for brucellosis, the person drawing the blood sample shall ensure the fastening of an official metal tag, approved by the State Veterinarian and imprinted with a distinctive number, to the right ear of the animal from which blood is drawn. If an official ear tag is already fastened to the right ear, the number imprinted shall be recorded instead of inserting a new tag.

B. The person shall submit with the blood sample a written report to the State Veterinarian. The report shall be signed by the person drawing the sample and shall be on a form prescribed by the State Veterinarian. The report shall show the number on the tag fastened to the tested animal's ear and descriptive markings of the animal, or herd tattoo, if the tested animal is a registered animal.

C. It shall not be necessary to ear tag any registered animal if the herd tattoo of each animal is shown on the report.

D. The removal of the identifying metal ear tag from the animal's ear without prior authorization from the State Veterinarian shall be a violation of the Oklahoma Agricultural Code.

E. Each packing plant in this state shall collect and identify a blood sample with all identification tags from each bovine animal showing the presence of the first pair of central incisors.

Added by Laws 1955, p. 47, art. 6(E), § 3. Amended by Laws 1979, c. 87, § 1; Laws 2000, c. 367, § 39, emerg. eff. June 6, 2000.



§2-6-94. Positive reactions - Permanent branding of animal – Tagging – Removal of permanent mark or brand.

A. The owner of exposed animals or reactors shall present the animals for branding or tagging within fifteen (15) days after receiving notice of reaction or exposure. The failure of an owner to comply with the requirements of this subsection shall be deemed a misdemeanor.

B. The removal of any permanent mark or brand, including metal ear tags, from any animal with a reportable disease or those classified as diseased in a herd being depopulated, without prior authorization from the State Veterinarian, shall be deemed a felony.

Added by Laws 1955, p. 47, art. 6(E), § 4, emerg. eff. June 3, 1955. Amended by Laws 1967, c. 393, § 4, emerg. eff. May 23, 1967; Laws 1974, c. 77, § 1, emerg. eff. April 19, 1974; Laws 1976, c. 107, § 1, emerg. eff. May 12, 1976; Laws 1979, c. 87, § 2; Laws 1996, c. 138, § 5, emerg. eff. May 1, 1996; Laws 1997, c. 133, § 85, eff. July 1, 1999; Laws 2000, c. 367, § 40, emerg. eff. June 6, 2000.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 85 from July 1, 1998, to July 1, 1999.



§2-6-95. Brucellosis Milk Surveillance test.

The Brucellosis Milk Surveillance test made with whole milk or cream and an approved antigen, in a manner and by a person approved by the United States Department of Agriculture and the State Board of Agriculture, may be used to indicate the possibility of the presence of reactors in the herd from which the milk or cream samples were taken. If the test indicates that reactors may be present in a herd, the State Veterinarian shall have the authority to conduct an official test of the herd in order to identify the reactors.

Added by Laws 1955, p. 47, art. 6(E), § 5, emerg. eff. June 3, 1955. Amended by Laws 1996, c. 138, § 6, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 41, emerg. eff. June 6, 2000.



§2-6-96. Officially vaccinated animals - Identification.

Officially vaccinated animals shall have been inoculated with a vaccine approved by the United States Department of Agriculture and the State Board of Agriculture in a manner and by a person approved by the Board. The inoculation shall be made between ages specified by the Board. Animals vaccinated shall be properly identified with a tattoo and individual identification as prescribed by the Board.

Added by Laws 1955, p. 48, art. 6(E), § 6. Amended by Laws 1980, c. 42, § 1, emerg. eff. March 26, 1980; Laws 2000, c. 367, § 41, emerg. eff. June 6, 2000.



§2-6-97. Biological products containing Brucella organisms.

It shall be unlawful for any person to sell, furnish, give away, or supply any biological product containing Brucella organisms for use in this state except to persons, firms, or agencies approved in writing by the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 7. Amended by Laws 2000, c. 367, § 43, emerg. eff. June 6, 2000.



§2-6-99. Quarantine of livestock infected with brucellosis - Disposition.

All livestock declared to be infected with brucellosis shall be immediately quarantined and shall be disposed of only as prescribed in the approved plan. Prior to movement or change of ownership, plans for disposition of infected animals shall be made and reported to the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 9. Amended by Laws 2000, c. 367, § 44, emerg. eff. June 6, 2000.



§2-6-100. State as eradication area - Livestock owner responsibilities - Indemnity payments.

A. The State of Oklahoma is hereby declared a brucellosis eradication area. The State Board of Agriculture shall institute a program of eradication as prescribed in the approved plan as the funds become available in order for the state to qualify as a certified free area.

B. Each owner of livestock shall comply with the requirements of the plan. A licensed, accredited veterinarian or authorized agent of the Board shall perform all tests on livestock for brucellosis. The owner or person in control of the livestock shall render assistance in restraining the animals as the State Veterinarian or a representative of the State Veterinarian deems necessary. Any owner or caretaker who neglects or refuses to present the livestock for testing or refuses or neglects to assist in restraining them, upon conviction thereof, shall be guilty of a misdemeanor.

C. The State Veterinarian or representative authorized to test the livestock may file a complaint with the district attorney who shall immediately notify the offending party either by certified mail, personal service, posting a notice on the premises, or publication that the person will have an additional ten (10) days to comply with the requirements. If the party fails to comply, the sheriff of the county shall gather the livestock for testing. The owner shall pay all fees and costs incurred in gathering the livestock into the county general fund, to be reappropriated to the county sheriff's office.

D. An indemnity payment in an amount approved by the United States Department of Agriculture and the Board shall be made on each reactor upon proof of slaughter. The Board shall pay any owner of cattle destroyed because of brucellosis an indemnity of not more than Fifty Dollars ($50.00) for each animal, provided the animal qualifies for an indemnity payment pursuant to official state or federal brucellosis regulations, and the state monies will be in addition to any indemnity payments by the United States Department of Agriculture. The indemnity payments shall be made from funds made available by the United States Department of Agriculture or the Board within the limits of availability. The state indemnity shall not be paid unless the owner of the cattle is in compliance with rules of the Board pertaining to an approved plan.

Added by Laws 1955, p. 48, art. 6(E), § 10. Amended by Laws 1965, c. 470, § 2; Laws 1967, c. 393, § 5, emerg. eff. May 23, 1967; Laws 1981, c. 13, § 1, eff. July 1, 1981; Laws 1983, c. 64, § 1, emerg. eff. April 29, 1983; Laws 1984, c. 19, § 1, emerg. eff. March 20, 1984; Laws 2000, c. 367, § 45, emerg. eff. June 6, 2000.



§2-6-101. Certification of brucellosis-free herds and counties.

The certification of brucellosis-free herds and brucellosis-free counties or areas shall be made as prescribed by the United States Department of Agriculture and approved by the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 11. Amended by Laws 2000, c. 367, § 46, emerg. eff. June 6, 2000.



§2-6-102. Sale of bovine animals or removal from markets – Compliance records.

A. It shall be unlawful for any person, company, firm, corporation, livestock market, concentration yard, or livestock auction, to sell animals or to remove animals from markets unless the animals are in compliance with rules promulgated by the State Board of Agriculture.

B. Animals that are sold prior to testing shall revert to the seller without obligation to the purchasers if the animals are reactors, and all expenses incurred in testing shall be paid by the seller.

C. A record of compliance shall be on a form approved by the State Veterinarian.

Added by Laws 1955, p. 48, art. 6(E), § 12. Amended by Laws 1963, c. 291, § 1; Laws 1967, c. 393, § 6, emerg. eff. May 23, 1967; Laws 1974, c. 46, § 1, emerg. eff. April 13, 1974; Laws 1976, c. 107, § 2, emerg. eff. May 12, 1976; Laws 1979, c. 87, § 3; Laws 1980, c. 42, § 2, emerg. eff. Mar. 26, 1980; Laws 2000, c. 367, § 47, emerg. eff. June 6, 2000.



§2-6-124. Livestock infected or exposed - Order of quarantine – Notice – Waiving of quarantine.

A. Whenever it is determined by the State Board of Agriculture or the State Veterinarian that livestock in any area of the State of Oklahoma is, has been, or is likely to be infected with an infectious or contagious disease, or has been exposed due to importation of livestock from another state or from another area in the State of Oklahoma, or for any other reason, the President of the Board, an authorized agent, or the State Veterinarian shall issue an order of quarantine showing the area and the conditions of the

quarantine. Notice of the quarantine order shall be given by one of the following methods:

1. In person by an authorized agent of the Board; or

2. By certified mail; or

3. By publication in a legal newspaper of general circulation in one or more counties in which the areas are situated; or

4. By a sign or signs posted in or around the quarantined area.

B. It shall be illegal to remove any sign or notice posted to a quarantine area or premise and removal shall be only by the State Veterinarian or an authorized agent.

C. The issuance of a quarantine may be waived if the Board or the State Veterinarian enters into a formal cooperative agreement with the affected party that will control and eradicate the disease condition.

Added by Laws 1955, p. 49, art. 6(F), § 4. Amended by Laws 1967, c. 393, § 2, emerg. eff. May 23, 1967; Laws 1992, c. 296, § 3, emerg. eff. May 26, 1992; Laws 2000, c. 367, § 48, emerg. eff. June 6, 2000.



§2-6-125. Moving of livestock in or out of quarantine area - Penalties.

It shall be unlawful and a misdemeanor for any person to remove, change the location of, or to bring into or to take out of any place or area that has been quarantined, any livestock covered by the order of quarantine or to violate any of the conditions of the quarantine. If the aggregate value of the quarantined livestock is in excess of One Thousand Dollars ($1,000.00), then the person shall, upon conviction, be guilty of a felony.

Added by Laws 1955, p. 49, art. 6(F), § 5, emerg. eff. June 3, 1955. Amended by Laws 1997, c. 133, § 86, eff. July 1, 1999; Laws 2000, c. 367, § 49, emerg. eff. June 6, 2000.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 86 from July 1, 1998, to July 1, 1999.



§2-6-131. Short title.

This act shall be known and may be cited as the "Foreign Animal Diseases Act".

Added by Laws 1996, c. 75, § 1, eff. July 1, 1996.



§2-6-132. Definitions.

As used in the Foreign Animal Diseases Act "foreign animal disease" means any condition of livestock or animals meeting the criteria for a foreign animal disease by the United States Department of Agriculture.

Added by Laws 1996, c. 75, § 2, eff. July 1, 1996. Amended by Laws 2000, c. 367, § 50, emerg. eff. June 6, 2000.



§2-6-133. Eradication and control program.

The State Board of Agriculture shall formulate and maintain a program to assist in the eradication and control of any foreign animal disease. The program shall be implemented only in the event there is evidence that a foreign animal disease may affect any livestock or animals of this state. The program shall be based upon an approved plan composed of a plan or combination of plans adopted or recommended by the State Veterinarian and the United States Department of Agriculture, Animal and Plant Health Inspection Service and approved by the Board.

Added by Laws 1996, c. 75, § 3, eff. July 1, 1996.



§2-6-134. Quarantine.

If the State Board of Agriculture or any authorized agent thereof determines any animal or livestock in any area is or might be infected with any foreign animal disease, a quarantine may be declared by the Board. The quarantine shall show the area quarantined and the conditions of the quarantine. Notice of the quarantine shall be given in person by an authorized agent, by certified mail, by a sign or signs posted in or around the quarantined area, or by publication in a legal newspaper of general circulation in one or more counties in which the area may be situated. It shall be illegal to remove any sign or notice posted to a quarantined area or premises unless removed by the State Veterinarian or an authorized agent.

Added by Laws 1996, c. 75, § 4, eff. July 1, 1996. Amended by Laws 2000, c. 367, § 51, emerg. eff. June 6, 2000.



§2-6-135. Restrictions on biological products.

No biological products, including but not limited to antigens, used to immunize, test, or treat livestock or animals for foreign animal diseases shall be manufactured, produced, transported, distributed, sold, offered for sale, or possessed in this state unless the biological product has been licensed or permitted by the United States Department of Agriculture, and approved by the State Veterinarian. Biological products shall be administered or used only by those persons approved by the State Veterinarian.

Added by Laws 1996, c. 75, § 5, eff. July 1, 1996. Amended by Laws 2000, c. 367, § 52, emerg. eff. June 6, 2000.



§2-6-141. Branding and tagging of tubercular cattle.

All livestock or animals found to be affected with tuberculosis, either by tuberculin test or physical examination by a veterinarian, shall be branded immediately on the tailhead in capital form with the Roman letter "T", at least two (2) inches in width and three (3) inches in length, have a designated metal tag affixed to the left ear, and shall be considered affected with tuberculosis. The owner or owners of tuberculosis-affected animals shall permit any authorized agent or representative of the State Board of Agriculture or the United States Department of Agriculture or accredited veterinarian to brand and tag all affected animals.

Added by Laws 1955, p. 50, art. 6(G), § 1, emerg. eff. June 3, 1955. Amended by Laws 1996, c. 138, § 7, emerg. eff. May 1, 1996; Laws 2000, c. 367, § 53, emerg. eff. June 6, 2000.



§2-6-142. Sale or disposition of bovine animals affected with tuberculosis.

It shall be unlawful for any person or the agents or employees of any person to knowingly and intentionally sell, offer for sale, assist in the sale or trade, or dispose or offer to dispose of any animal affected with tuberculosis.

Added by Laws 1955, p. 50, art. 6(G), § 2. Amended by Laws 2000, c. 367, § 54, emerg. eff. June 6, 2000.



§2-6-143. Tuberculin tests - Refusal to comply - Quarantine.

The State Veterinarian or any accredited veterinarian directed by the State Veterinarian, as defined by the United States Department of Agriculture, upon reliable information that tuberculosis exists in any animal in the state, may cause the tuberculin test to be applied to the herd or group of animals. Should the owner or owners refuse or neglect to comply with the instructions of the examining veterinarian, the State Veterinarian or the authorized agent of the State Veterinarian shall quarantine the animals, and the quarantine shall prohibit the movement of any animal or animal products from the premises.

Added by Laws 1955, p. 50, art. 6(G), § 3. Amended by Laws 2000, c. 367, § 55, emerg. eff. June 6, 2000.



§2-6-145. Movement of animals into state - Testing – Owner responsibilities - Assistance from sheriff - Fees.

Animals shall be moved or allowed to move into the State of Oklahoma only in accordance with rules promulgated by the State Board of Agriculture and regulations of the United States Department of Agriculture. It shall be the duty of each owner or person in control of animals in this state to present all animals for testing when notified by the State Veterinarian or the authorized agent of the State Veterinarian. The owner or person in control of the animals shall render any assistance in restraining the animals required by the State Veterinarian or the authorized agent of the State Veterinarian. If the owner or person in control neglects or refuses to present the animals for testing or adequately assist in restraining them, the State Veterinarian or the authorized agent of the State Veterinarian may call upon the sheriff of the county for any necessary assistance. The sheriff shall be paid for the work the same fees as are collected for the execution of a writ of attachment. Unless the fees are paid immediately by the owner or person in control, the sheriff may seize as many of the animals as are necessary for the payment of the fees, and after ten (10) days shall sell the animals to recover the fees and costs accrued.

Added by Laws 1955, p. 50, art. 6(G), § 5. Amended by Laws 2000, c. 367, § 56, emerg. eff. June 6, 2000.



§2-6-146. Retesting.

Retests shall be conducted by the State Veterinarian or authorized agent in all herds in which initial tests have disclosed animals affected with tuberculosis at those intervals prescribed by the State Board of Agriculture for the protection of the work already done and to preserve the standing of this state under the regulations of the United States Department of Agriculture.

Added by Laws 1955, p. 51, art. 6(G), § 6. Amended by Laws 2000, c. 367, § 57, emerg. eff. June 6, 2000.



§2-6-147. Classification - Slaughtering.

All animals classified as reactors for tuberculosis shall be slaughtered within fifteen (15) days following the date of classification.

Added by Laws 1955, p. 51, art. 6(G), § 7. Amended by Laws 2000, c. 367, § 58, emerg. eff. June 6, 2000.



§2-6-149. Exemptions from indemnity payments.

No payment of indemnity from state funds shall be made for any animals found to be tuberculous in the following cases:

1. Unless slaughtered within fifteen (15) days after the date of classification as reactors;

2. After any test, when the premises containing tuberculous animals have not been cleaned and disinfected in accordance with the rules of the State Board of Agriculture and the United States Department of Agriculture;

3. For any animals belonging to a state or federal supported institution;

4. For any animals the owner or claimant knew to be diseased at the time obtained;

5. For any animals unless the entire herd associated with them has been tested;

6. For any animals which have not been within this state at least one (1) year prior to being classified as reactors for tuberculosis; and

7. For any animals moved intrastate or interstate in violation of the laws of this or any other state or any of the rules of the Board or the United States Department of Agriculture.

Added by Laws 1955, p. 51, art. 6(G), § 9. Amended by Laws 2000, c. 367, § 59, emerg. eff. June 6, 2000.



§2-6-150. Definitions.

As used in this Article:

1. “Approved market” means any livestock market, auction, or stockyard which operates under the specific approval of the United States Department of Agriculture, the Oklahoma Agricultural Code, and the rules of the Board;

2. "Approved veterinarian" means a graduate veterinarian licensed and accredited by the state of origin and the United States Department of Agriculture, or an authorized veterinary inspector of the United States Department of Agriculture;

3. “Livestock” means any animal or bird to be imported into the State of Oklahoma for any purpose;

4. "Official health certificate" or “certificate of veterinary inspection” means a legible declaration on an official form from the state of origin or from the United States Department of Agriculture, issued by an approved veterinarian and approved by the chief livestock health official of the state of origin;

An official health certificate or certificate of veterinary inspection shall contain the name and address of the consignor and consignee, age, sex, number, breed of livestock, and sufficient identifying marks and/or tags to positively identify the livestock listed on the health certificate. The health certificate shall also contain a statement by the approved veterinarian that such livestock are free from evidence of all contagious, infectious, or communicable diseases and do not originate from a district of quarantine, infestation or infection. A health certificate shall be void thirty (30) days after the date of its issuance. A copy of the health certificate shall be forwarded to the Oklahoma State Veterinarian, Oklahoma City, Oklahoma; and

5. “Permit” means written permission by the State Board of Agriculture to move certain livestock into or within the State of Oklahoma with or without an official health certificate. A permit shall contain the name and address of the consignor and the consignee, and the number, age, sex, and breed of the livestock.

Added by Laws 1967, c. 383, § 1, emerg. eff. May 23, 1967. Amended by Laws 2000, c. 367, § 60, emerg. eff. June 6, 2000.



§2-6-151. Health certificate or permit required for shipment of livestock into state – Responsible parties – Exemptions - Diseased livestock.

A. 1. It shall be unlawful to ship, transport, or cause to be shipped or transported any livestock into the State of Oklahoma, unless accompanied by an official health certificate, permit, or both, which shall be in the possession of the driver of the vehicle or person in charge of the livestock.

2. The owner of the livestock, the shipper, and the operator of the vehicle transporting the livestock shall be equally and individually responsible for meeting all requirements regarding health certificates, permits, and the movement of livestock into this state.

3. An official health certificate or permit shall not be required for any livestock shipped directly from a farm of origin, with no diversion in route, to an approved market or slaughtering establishment operating under state or federal supervision, if a waybill, bill of lading, or certificate of ownership accompanies the shipment showing the consignor and the point of origin of the shipment, and the approved market or slaughtering establishment to which the livestock are shipped.

B. 1. It shall be unlawful for any livestock that are affected with or that have been exposed to any infectious, contagious, or communicable disease or which originate from a quarantined area to be shipped or in any manner transported or moved into or through the state until written permission for entry, transportation, or movement is obtained from the State Board of Agriculture or its authorized agent.

2. A written permit shall not be required for diseased animals which are approved for interstate shipment under specified restrictions by the United States Department of Agriculture.

Added by Laws 1967, c. 383, § 2, emerg. eff. May 23, 1967. Amended by Laws 2000, c. 367, § 61, emerg. eff. June 6, 2000.



§2-6-152. Inspection and quarantine – Condemnation – Quarantine release.

A. 1. Any authorized agent of the State Board of Agriculture, or any law enforcement officer of the State of Oklahoma or any subdivision, shall have the authority to stop the shipment or movement of any livestock within this state, and the agent or officer may hold the livestock under quarantine at the owner's risk and expense for observation, tests, vaccination, dipping, treatment, inspection, or for any other purposes.

2. The agent or officer may order any and all livestock unloaded or handled in any manner when the agent or officer finds it necessary to effect a more complete and thorough inspection or examination.

3. If the livestock are found to be affected with any infectious or communicable disease or condition which poses a threat to the public health, safety, or welfare, the Board or State Veterinarian may condemn the livestock and order them slaughtered immediately. The agent, Board, or State Veterinarian shall not be liable for the loss in value of any livestock stopped, quarantined, condemned, or slaughtered under the provisions of this subarticle.

B. No livestock held under quarantine shall be released from quarantine until a written release, signed by an authorized agent has been executed.

Added by Laws 1967, c. 383, § 3, emerg. eff. May 23, 1967. Amended by Laws 2000, c. 367, § 62, emerg. eff. June 6, 2000.



§2-6-153. Documentation to accompany shipments – Information for exibition.

A. In order to assist in the enforcement of this law and to aid in determining the point of origin of livestock transported within the State of Oklahoma, all livestock shall be accompanied by a health certificate, a bill of sale, or acceptable proof of ownership of the livestock. All such documents shall disclose the name of the owner, the name of the consignee, the point of origin, the point of destination, and a description of the livestock sufficient to identify them for any purpose.

B. The importation requirements in this subarticle are applicable to any livestock shipped into or transported within this state for exhibition purposes.

Added by Laws 1967, c. 383, § 4, emerg. eff. May 23, 1967. Amended by Laws 2000, c. 367, § 63, emerg. eff. June 6, 2000.



§2-6-155. Penalties.

Any person violating the provisions of subsections (a) and (b) of Section 6-151 of this title relating to the importation and transportation of livestock, is guilty of a felony and subject to a maximum punishment of two (2) years in prison or a Two Thousand Dollar ($2,000.00) fine, or both. Any person violating any of the other provisions of this section, relating to the importation and transportation of livestock, is guilty of a misdemeanor and subject to a maximum punishment of six (6) months in the county jail or a Five Hundred Dollar ($500.00) fine, or both. Each animal brought into the state in violation of any of the provisions of this section shall constitute a separate and distinct violation.

Added by Laws 1967, c. 383, § 6, emerg. eff. May 23, 1967. Amended by Laws 1997, c. 133, § 87, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 25, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 87 from July 1, 1998, to July 1, 1999.



§2-6-181. Designation.

This act shall be designated as the "Oklahoma Meat Inspection Act."

Laws 1968, c. 63, § 1, emerg. eff. March 19, 1968.



§2-6-182. Definitions.

As used in the Oklahoma Meat Inspection Act, except as otherwise specified, the following terms shall have the meanings stated below:

(a) The term "Board" means the State Board of Agriculture, or its delegate.

(b) The term "firm" means any partnership, association, or other unincorporated business organization.

(c) The term "meat broker" means any person, firm or corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat, or meat food products of cattle, bison, sheep, swine, goats, horses, mules, or other equines on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person, firm, or corporation.

(d) The term "renderer" means any person, firm, or corporation engaged in the business of rendering carcasses, or parts or products of the carcasses, of cattle, bison, sheep, swine, goats, horses, mules, or other equines, except rendering conducted under inspection under Section 6-181 et seq. of this title.

(e) The term "animal food manufacturer" means any person, firm, or corporation engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of cattle, bison, sheep, swine, goats, horses, mules, or other equines.

(f) The term "intrastate commerce" means commerce within this state.

(g) The term "meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, bison, sheep, swine, goats, horses, mules, or other equines, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and which are exempted from definition as a meat food product by the Board under such conditions as it may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products.

(h) The term "capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

(i) The term "prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

(j) The term "adulterated" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

(1) if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(2) (A) if it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) which may, in the judgment of the Board, make such article unfit for human food;

(B) if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act;

(C) if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

(D) if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act: Provided, that an article which is not adulterated under clause (B), (C), or (D) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in establishments at which inspection is maintained under Section 6-181 et seq. of this title;

(3) if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(4) if it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(5) if it is, in whole or in part, the product of an animal which has died otherwise than by slaughter;

(6) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(7) if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act;

(8) if any valuable constituent has been, in whole or in part, omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part, therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

(9) if it is margarine containing animal fat and any of the raw material used therein consisted, in whole or in part, of any filthy, putrid, or decomposed substance.

(k) The term "misbranded" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

(1) if its labeling is false or misleading in any particular;

(2) if it is offered for sale under the name of another food;

(3) if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation", and, immediately thereafter, the name of the food imitated;

(4) if its container is so made, formed, or filled as to be misleading;

(5) if in a package or other container unless it bears a label showing (A) the name and place of business of the manufacturer, packer, or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count: Provided, that, under clause (B) of this subparagraph (5), reasonable variations may be permitted, and exemptions as to small packages may be established, by regulations prescribed by the Board;

(6) if any word, statement, or other information required by or under authority of this act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board under Section 6-187 of this title unless (A) it conforms to such definition and standard, and (B) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

(8) if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under Section 6-187 of this title, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) if it is not subject to the provisions of subparagraph (7), unless its label bears (A) the common or usual name of the food, if any there be, and (B) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each: Provided, that, to the extent that compliance with the requirements of clause (B) of this subparagraph (9) is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board;

(10) if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(11) if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact: Provided, that, to the extent that compliance with the requirements of this subparagraph (11) is impracticable, exemptions shall be established by regulations promulgated by the Board; or

(12) if it fails to bear, directly thereon or on its container, as the Board may by regulations prescribe, the inspection legend and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(l) The term "label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any article.

(m) The term "labeling" means all labels and other written, printed, or graphic matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article.

(n) The term "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260), as amended by the Wholesome Meat Act (8 Stat. 584).

(o) The term "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

(p) The term "pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of this act as under the Federal Food, Drug, and Cosmetic Act.

(q) The term "official mark" means the official inspection legend or any other symbol prescribed by regulations of the Board to identify the status of any article or animal under this act.

(r) The term "official inspection legend" means any symbol prescribed by regulations of the Board showing that an article was inspected and passed in accordance with this act.

(s) The term "official certificate" means any certificate prescribed by regulations of the Board for issuance by an inspector or other person performing official functions under this act.

(t) The term "official device" means any device prescribed or authorized by the Board for use in applying any official mark.

Added by Laws 1968, c. 63, § 2, emerg. eff. March 19, 1968. Amended by Laws 1985, c. 38, § 1, eff. Nov. 1, 1985; Laws 2013, c. 2, § 1, eff. Nov. 1, 2013.



§2-6-183. Inspection of animals to be slaughtered - Setting apart of animals - Methods of slaughter - Examination and inspection of method of slaughter.

A. For the purpose of preventing the use in intrastate commerce, as hereinafter provided, of meat and meat food products which are adulterated, the Board shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of all cattle, bison, sheep, swine, goats, horses, mules and other equines before they shall be allowed to enter into any slaughtering, packing, meat-canning, rendering or similar establishment in this state in which slaughtering and preparation of meat and meat food products of such animals are conducted for intrastate commerce; and all cattle, bison, sheep, swine, goats, horses, mules and other equines found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other cattle, bison, sheep, swine, goats, horses, mules or other equines, and when so slaughtered, the carcasses of said cattle, bison, sheep, swine, goats, horses, mules or other equines shall be subject to a careful examination and inspection, all as provided by the rules and regulations to be prescribed by the Board as herein provided for.

B. For the purpose of preventing the inhumane slaughter of livestock, the Board shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which cattle, bison, sheep, swine, goats, horses, mules and other equines are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected by law. The Board may refuse to provide inspection to a new slaughtering establishment or may cause inspection to be temporarily suspended at a slaughtering establishment if the Board finds that any cattle, bison, sheep, swine, goats, horses, mules or other equines have been slaughtered or handled in connection with slaughter at such establishment by any method not in accordance with this section until the establishment furnishes assurances satisfactory to the Board that all slaughtering and handling in connection with slaughter of livestock shall be in accordance with such method.

C. Either of the following two methods of slaughtering livestock and handling livestock in connection with slaughter are hereby found to be humane:

1. In the case of cattle, bison, sheep, swine, goats, horses, mules or other equines, the animals are rendered insensible to pain by a single blow or gunshot or an electrical, chemical or other means that is rapid and effective, before being shackled, hoisted, thrown, cast or cut; or

2. By slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument and handling in connection with such slaughtering.

Added by Laws 1968, c. 63, § 3, emerg. eff. March 19, 1968. Amended by Laws 1980, c. 35, § 1, eff. Oct. 1, 1980; Laws 1985, c. 38, § 2, eff. Nov. 1, 1985.



§2-6-184. Postmortem inspection - Marking or stamping.

For the purposes hereinbefore set forth the Board shall cause to be made by inspectors appointed for that purpose, as hereinafter provided, a postmortem examination and inspection of the carcasses and parts thereof of all cattle, bison, sheep, swine, goats, horses, mules, and other equines, capable of use as human food, to be prepared at any slaughtering, meat-canning, salting, packing, rendering, or similar establishment in this state in which such articles are prepared for intrastate commerce; and the carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged, or labeled, as "Inspected and Passed"; and said inspectors shall label, mark, stamp, or tag, as "Inspected and Condemned", all carcasses and parts thereof of animals found to be adulterated; and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the Board may remove inspectors from any such establishment which fails to so destroy any such condemned carcass or part thereof, and said inspectors, after said first inspection, shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether, since the first inspection, the same have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the Board may remove inspectors from any establishment which fails to destroy any such condemned carcass or part thereof.

Amended by Laws 1985, c. 38, § 2, eff. Nov. 1, 1985.



§2-6-185. Inspection – Limitation of entry.

A. The Oklahoma Meat Inspection Act shall apply to:

1. All carcasses or parts of carcasses of cattle, bison, sheep, swine, goats, horses, mules, and other equines or the meat or meat products thereof, capable of use as human food, which may be brought into any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where inspection under the Oklahoma Meat Inspection Act is maintained. Examination and inspection shall be made before the carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products; and

2. All such products which, after having been issued from any such slaughtering, meat-canning, salting, packing, rendering, or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained.

B. The Board may limit the entry of carcasses, parts of carcasses, meat and meat food products, and other materials into any establishment at which inspection under the Oklahoma Meat inspection Act is maintained, under the conditions as it may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of the Oklahoma Meat Inspection Act.

Added by Laws 1968, c. 63, § 5, emerg. eff. March 19, 1968. Amended by Laws 1985, c. 38, § 4, eff. Nov. 1, 1985; Laws 2000, c. 367, § 64, emerg. eff. June 6, 2000.



§2-6-186. Meat food products - Inspection - Access - Marking or stamping.

For the purposes hereinbefore set forth, the Board shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products prepared in any slaughtering, meat-canning, salting, packing, rendering, or similar establishment, where such articles are prepared for intrastate commerce and for the purposes of any examination and inspection said inspectors shall have access at all times, by day or night, whether the establishment be operated or not, to every part of said establishment; and said inspectors shall mark, stamp, tag, or label as "Oklahoma Inspected and Passed" all such products found to be not adulterated; and said inspectors shall label, mark, stamp, or tag as "Oklahoma Inspected and Condemned" all such products found adulterated, and all such condemned meat food products shall be destroyed for food purposes, as hereinbefore provided, and the Board may remove inspectors from any establishment which fails to so destroy such condemned meat food products.

Laws 1968, c. 63, § 7, emerg. eff. March 19, 1968.



§2-6-187. Labeling of cans, receptacles or coverings - Standards - False or misleading markings - Hearings and appeals.

(a) When any meat or meat food product prepared for intrastate commerce which has been inspected as hereinbefore provided and marked "Oklahoma Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this act is maintained, the person, firm, or corporation preparing said product shall cause a label to be attached to said can, pot, tin, canvas, or other receptable or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Oklahoma Inspected and Passed" under the provisions of this act, and no inspection and examination of meat or meat food products deposited or inclosed in cans, tins, pots, canvas, or other receptable or covering in any establishment where inspection under the provisions of this act is maintained shall be deemed to be complete until such meat or meat food products have been sealed or inclosed in said can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

(b) All carcasses, parts of carcasses, meat and meat food products inspected at any establishment under the authority of this act and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the Board may require, the information required under paragraph (k) of Section 1 of this act.

(c) The Board, whenever it determines such action is necessary for the protection of the public, may prescribe: (1) the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any articles or animals subject to Sections 1 through 20 of this act; (2) definitions and standards of identity or composition for articles subject to Sections 1 through 16 and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug, and Cosmetic Act, or under the Federal Meat Inspection Act, and there shall be consultation between the Board and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the Federal standards.

(d) No article subject to Sections 1 through 16 of this act shall be sold or offered for sale by any person, firm, or corporation, in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the Board are permitted.

(e) If the Board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to Sections 1 through 16 is false or misleading in any particular, it may direct that such use be withheld, unless the marking, labeling, or container is modified in such manner as it may prescribe so that it will not be false or misleading. If the person, firm, or corporation using or proposing to use the marking, labeling or container does not accept the determination of the Board, such person, firm, or corporation may request a hearing, but the use of the marking, labeling, or container shall, if the Board so directs, be withheld pending hearing and final determination by the Board. Any such determination by the Board shall be conclusive unless, within thirty (30) days after receipt of notice of such final determination, the person, firm, or corporation adversely affected thereby appeals to the District Court of Oklahoma County.

Added by Laws 1968, c. 63, § 7, emerg. eff. March 19, 1968.



§2-6-188. Establishments - Inspections - Sanitary conditions.

The Board shall cause to be made, by competent inspectors, such inspection of all slaughtering, meat-canning, salting, packing, rendering, or similar establishments in which cattle, bison, sheep, swine, goats, horses, mules, and other equines are slaughtered and the meat and meat food products thereof are prepared for intrastate commerce as may be necessary to inform itself concerning the sanitary conditions of the same and to prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and where the sanitary conditions of any such establishment are such that the meat or meat food products are rendered adulterated, it shall refuse to allow said meat or meat food products to be labeled, marked, stamped, or tagged as "Oklahoma Inspected and Passed", and the Board may remove inspectors from any establishment which fails to maintain said establishment in a sanitary manner.

Amended by Laws 1985, c. 38, § 5, eff. Nov. 1, 1985.



§2-6-189. Nighttime inspections.

The Board shall cause an examination and inspection of all cattle, bison, sheep, swine, goats, horses, mules, and other equines, and the food products thereof, slaughtered and prepared in the establishments hereinbefore described for the purposes of intrastate commerce to be made during the nighttime as well as during the daytime when the slaughtering of said cattle, bison, sheep, swine, goats, horses, mules, and other equines, or the preparation of said food products, is conducted during the nighttime.

Amended by Laws 1985, c. 38, § 6, eff. Nov. 1, 1985.



§2-6-190. Compliance with act - Acts prohibited.

No person, firm or corporation shall, with respect to any cattle, bison, sheep, swine, goats, horses, mules or other equines, or any carcasses, parts of carcasses, meat or meat food products of any such animals:

(a) Slaughter any such animals or prepare any such articles which are capable of use as human food at any establishment preparing such articles for intrastate commerce, except in compliance with the requirements of this act;

(b) Slaughter or handle in connection with slaughter any such animals in any manner not in accordance with Section 6-183 of this title;

(c) Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, (1) any such articles which (A) are capable of use as human food, and (B) are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or (2) any articles required to be inspected under Sections 6-181 through 6-196 of this title unless they have been so inspected and passed;

(d) Do, with respect to any such articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.

Amended by Laws 1985, c. 38, § 7, eff. Nov. 1, 1985.



§2-6-191. Forging of official marks or certificates.

(a) No brand manufacturer, printer, or other person, firm, or corporation shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

(b) No person, firm, or corporation shall

(1) forge any official device, mark, or certificate;

(2) without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

(3) contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

(4) knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

(5) knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

(6) knowingly represent that any article has been inspected and passed, or exempted, under this act, when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Laws 1968, c. 63, § 11, emerg. eff. March 19, 1968.



§2-6-192. Horse meat.

A. It shall be unlawful for any person to sell, offer or exhibit for sale, or have in his or her possession with intent to sell, any quantity of horsemeat for human consumption in Oklahoma.

B. It shall be unlawful for any person to transfer the possession of any horsemeat to any other person when the person so transferring knows, or in the exercise of a reasonable discretion should have known, that the person receiving the horsemeat intends to sell it in this state, offer it for sale in this state, exhibit it for sale in this state, or keep it in his possession with intent to sell it for human consumption in this state.

C. No person, firm, or corporation shall sell in this state, transport, offer for sale in this state or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the Board to show the kinds of animals from which they were derived. When required by the Board with respect to establishments at which inspection is maintained under Section 6-181 et seq. of this title, such animals and their carcasses, parts thereof, meat and meat food products shall be prepared in establishments separate from those in which cattle, sheep, swine, or goats are slaughtered or their carcasses, parts thereof, meat or meat food products are prepared.

D. The State Commissioner of Health or his or her authorized representative shall have free access to any transport vehicle, factory, warehouse or establishment in which horsemeat or feed suspected of containing horsemeat is transported, manufactured, processed, packed, sold, or prepared for serving to secure, after payment or offer to pay therefor, samples or specimens of such products found therein, to examine any and all sales records, shipping records relating to foods or horsemeat, to embargo any article of food or horsemeat suspected of being in violation of law, and to determine whether any law is being violated.

E. For the purpose of this section:

1. The term "horsemeat" shall mean the meat or flesh of any animal of the equine genus;

2. The term "package" or "container" shall mean the original, properly labeled package or container in which the horsemeat was packaged by the packer or processor at the point of origin; and

3. The term "properly labeled" shall mean a display of written, printed or graphic matter upon the outside package or container, or wrapper if there be one, stating the name and address of the original packer or processor, and in addition thereto shall include the word "horsemeat". All letters and words of the label shall be legible and of such size as to be easily read and understood by the ordinary individual under customary conditions of purchase and use.

Added by Laws 1968, c. 63, § 12, emerg. eff. March 19, 1968. Amended by Laws 2013, c. 2, § 2, eff. Nov. 1, 2013.



§2-6-193. Appointment of inspectors - Rules and regulations.

The Board shall appoint from time to time inspectors to make examination and inspection of all cattle, sheep, swine, goats, horses, mules, and other equines, the inspection of which is hereby provided for, and of all carcasses and parts thereof, and of all meat and meat food products thereof, and of the sanitary conditions of all establishments in which such meat and meat food products hereinbefore described are prepared; and said inspectors shall refuse to stamp, mark, tag or label any carcass or any part thereof, or meat food product therefrom, prepared in any establishment hereinbefore mentioned, until the same shall have actually been inspected and found to be not adulterated; and shall perform such other duties as are provided by this act and by the rules and regulations to be prescribed by said Board and said Board shall, from time to time, make such rules and regulations as are necessary for the efficient execution of the provisions of this act, and all inspections and examinations made under this act shall be such and made in such manner as described in the rules and regulations prescribed by said Board not inconsistent with the provisions of this act.

Laws 1968, c. 63, § 13, emerg. eff. March 19, 1968.



§2-6-194. Bribery - Penalties.

Any person, firm, or corporation, or any agent or employee of any person, firm, or corporation, who shall give, pay, or offer, directly or indirectly, to any inspector, deputy inspector, chief inspector, or any other officer or employee of this state authorized to perform any of the duties prescribed by this act or by the rules of the Board, any money or other thing of value, with intent to influence said inspector, deputy inspector, chief inspector, or other officer or employee of this state in the discharge of any duty herein provided for, shall be deemed guilty of a felony, upon conviction thereof, and shall be punished by a fine not less than Five Thousand Dollars ($5,000.00) nor more than Ten Thousand Dollars ($10,000.00) and by imprisonment not less than one (1) year nor more than three (3) years; and any inspector, deputy inspector, chief inspector, or other officer or employee of this state authorized to perform any of the duties prescribed by this act who shall accept any money, gift, or other thing of value from any person, firm, or corporation, or officers, agents, or employees thereof, given with intent to influence his official action, or who shall receive or accept from any person, firm, or corporation engaged in intrastate commerce any gift, money, or other thing of value given with any purpose or intent whatsoever, shall be deemed guilty of a felony and shall, upon conviction thereof, be summarily discharged from office and shall be punished by a fine not less than One Thousand Dollars ($1,000.00) nor more than Ten Thousand Dollars ($10,000.00) and by imprisonment not less than one (1) year nor more than three (3) years.

Added by Laws 1968, c. 63, § 14, emerg. eff. March 19, 1968. Amended by Laws 1997, c. 133, § 89, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 27, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 89 from July 1, 1998, to July 1, 1999.



§2-6-195. Exemptions.

A. The provisions of Sections 6-181 through 6-196 of this title requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations shall not apply:

1. To the slaughtering of animals of a person’s own raising, and the preparation and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals exclusively for use by a person and members of a person’s household and nonpaying guests and employees; nor

2. To the custom slaughter by any person, firm, or corporation of cattle, bison, sheep, swine or goats delivered by the owner thereof for such slaughter, and the preparation by such slaughterer and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals, exclusively for use in the household of such owner, by the owner and members of the owner’s household and nonpaying guests and employees.

B. The provisions of this act requiring inspection of the slaughter of animals and the preparation of carcasses, parts thereof, meat and meat food products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments.

C. The slaughter of animals and preparation of articles referred to in paragraph 2 of subsection A and subsection B of this section shall be conducted in accordance with such sanitary conditions as the Board may by regulations prescribe. Violation of any such regulation is prohibited.

D. The humane slaughter and handling of animals and the adulteration and misbranding provisions of Sections 6-181 through 6-196 of this title, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected under this section.

Added by Laws 1968, c. 63, § 15, emerg. eff. March 19, 1968. Amended by Laws 1978, c. 70, § 1; Laws 1985, c. 38, § 8, eff. Nov. 1, 1985; Laws 2010, c. 90, § 1, emerg. eff. April 12, 2010.



§2-6-196. Storing and handling - Regulations.

The Board may, by regulations, prescribe conditions under which carcasses, parts of carcasses, meat, and meat food products of cattle, bison, sheep, swine, goats, horses, mules, or other equines, capable of use as human food, shall be stored or otherwise handled by any person, firm, or corporation engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce, such articles, whenever the Board deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Violation of any such regulation is prohibited.

Amended by Laws 1985, c. 38, § 9, eff. Nov. 1, 1985.



§2-6-197. Articles not intended as human food.

Inspection shall not be provided under Sections 181 et seq. of this title at any establishment for the slaughter of cattle, bison, sheep, swine, goats, horses, mules, or other equines, or the preparation of any carcasses or parts or products of such animals which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the Board to deter their use for human food. No person, firm, or corporation shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, meat or meat food products of any such animals, which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or are naturally inedible by humans.

Amended by Laws 1985, c. 38, § 10, eff. Nov. 1, 1985.



§2-6-198. Records.

(a) The following classes of persons, firms, and corporations shall keep such records as will fully and correctly disclose all transactions involved in their businesses; and all persons, firms, and corporations subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the Board access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1) Any persons, firms, or corporations that engage, for intrastate commerce, in the business of slaughtering any cattle, bison, sheep, swine, goats, horses, mules, or other equines, or preparing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any such animals, for use as human food or animal food;

(2) Any persons, firms, or corporations that engage in the business of buying or selling (as meat brokers, wholesalers or otherwise), or transporting, in intrastate commerce, or storing in or for such commerce, any carcasses, or parts or products of carcasses, of any such animals;

(3) Any persons, firms, or corporations that engage in business, in or for intrastate commerce, as renderers, or engage in the business of buying, selling, or transporting, in such commerce, any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goats, horses, mules, or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter.

(b) Any record required to be maintained by this section shall be maintained for such period of time as the Board may by regulations prescribe.

Amended by Laws 1985, c. 38, § 11, eff. Nov. 1, 1985.



§2-6-199. Registration of certain businesses.

No person, firm, or corporation shall engage in business, in or for intrastate commerce, as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any cattle, bison, sheep, swine, goats, horses, mules, or other equines, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless, when required by regulations of the Board, he has registered with the Board his name, and the address of each place of business at which and all trade names under which he conducts such business.

Laws 1955, p. 42, art. 6(A), § 2.



§2-6-200. Dead, dying or disabled animals - Regulations concerning.

No person, firm, or corporation engaged in the business of buying, selling, or transporting in intrastate commerce dead, dying, disabled, or diseased animals, or any part of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goats, horses, mules or other equines, or parts of the carcasses of any such animals that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the Board prescribes to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

Amended by Laws 1985, c. 38, § 13, eff. Nov. 1, 1985.



§2-6-201. Cooperation with Federal Government.

(a) The Oklahoma State Board of Agriculture is hereby designated as the state agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of Section 301 of the Federal Meat Inspection Act and such agency may cooperate with the Secretary of Agriculture of the United States in developing and administering the meat inspection program of this state under this act to assure that not later than November 15, 1969, its requirements will be at least equal to those imposed under Titles I and IV of the Federal Meat Inspection Act and in developing and administering the program of this state under Section 6-197 et seq. of this title in such a manner as will effectuate the purposes of this act and said Federal Act.

(b) In such cooperative efforts, the Oklahoma State Board of Agriculture is authorized to accept from said Secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training (including necessary curricular and instructional materials and equipment), and financial and other aid for administration of such a program. The Oklahoma State Board of Agriculture is further authorized to spend public funds of this state appropriated for administration of this act.

(c) The Oklahoma State Board of Agriculture is further authorized to recommend to the said Secretary of Agriculture such officials or employees of this state as the Oklahoma State Board of Agriculture shall designate, for appointment to the advisory committees provided for in Section 301 of the Federal Meat Inspection Act; and the President of the Oklahoma State Board of Agriculture shall serve as the representative of the Governor for consultation with said Secretary under paragraph (c) of Section 301 of said act, unless the Governor shall select another representative.

Amended by Laws 1986, c. 309, § 10, operative July 1, 1986.



§2-6-202. Refusal or withdrawal of inspection.

The Board may (for such period, or indefinitely, as it deems necessary to effectuate the purposes of this act) refuse to provide, or withdraw, inspection service under Sections 1 through 16 of this act with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection under Sections 1 through 16 of this act because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court of (1) any felony, or (2) more than one (1) violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food. This section shall not affect in any way other provisions of this act for withdrawal of inspection services under Sections 1 through 16 from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat or meat food products.

For the purpose of this section a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity. The determination and order of the Board with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the appropriate court as provided in Section 25. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Laws 1968, c. 63, § 22, emerg. eff. March 19, 1968.



§2-6-203. Detention of animals or products.

Whenever any carcass, part of a carcass, meat or meat food product of cattle, bison, sheep, swine, goats, horses, mules, or other equines, or any product exempted from the definition of a meat food product, or any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goat, or equine is found by any authorized representative of the Board upon any premises where it is held for purposes of or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of Sections 6-181 et seq. of this title or of the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty (20) days, pending action under Section 6-204 of this title or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person, firm, or corporation from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the Board that the article or animal is eligible to retain such marks.

Laws 1968, c. 63, § 22, emerg. eff. March 19, 1968.



§2-6-204. Seizure and condemnation.

(a) Any carcass, part of a carcass, meat or meat food product of cattle, bison, sheep, swine, goats, horses, mules or other equines, or any dead, dying, disabled, or diseased cattle, bison, sheep, swine, goat, or equine, that is being transported in intrastate commerce, or is held for sale in this state after such transportation, and that (1) is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this act, or (2) is capable of use as human food and is adulterated or misbranded, or (3) in any other way is in violation of this act, shall be liable to be proceeded against and seized and condemned, at any time, on an information filed in any proper court as provided in Section 6-205 of this title within the jurisdiction of which the article or animal is found. If the article or animal is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or animal shall not be sold contrary to the provisions of this act, or the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this act, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the Board as is necessary to ensure compliance with the applicable laws. When a decree of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings shall be at the suit of and in the name of this state.

(b) The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this act, or other laws.

Amended by Laws 1985, c. 38, § 15, eff. Nov. 1, 1985.



§2-6-205. District courts - Jurisdiction.

The district courts are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this act, and shall have jurisdiction in all other kinds of cases arising under this act, except as provided in Section 7(e) of this act.

Laws 1968, c. 63, § 25, emerg. eff. March 19, 1968.



§2-6-206. Interference with persons engaged in official duties - Penalties.

Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person while engaged in or on account of the performance of his official duties under this act shall be guilty of a felony and fined not more than Five Thousand Dollars ($5,000.00) or imprisoned not more than three (3) years, or both. Whoever, in the commission of any such acts, uses a deadly or dangerous weapon shall be guilty of a felony and fined not more than Ten Thousand Dollars ($10,000.00), or imprisoned not more than ten (10) years, or both. Whoever kills any person while engaged in or on account of the performance of his official duties under this act shall be punished as provided under Section 691 of Title 21 of the Oklahoma Statutes.

Added by Laws 1968, c. 63, § 26, emerg. eff. March 19, 1968. Amended by Laws 1997, c. 133, § 90, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 28, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 90 from July 1, 1998, to July 1, 1999.



§2-6-207. Violations and penalties.

(a) Any person, firm, or corporation who violates any provision of the Oklahoma Meat Inspection Act for which no other criminal penalty is provided by this act shall upon conviction be subject to imprisonment for not more than one (1) year, or a fine of not more than One Thousand Dollars ($1,000.00), or both such imprisonment and fine; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated (except as defined in subparagraph (8) of paragraph (j) of Section 6-182 of this title), such person, firm, or corporation shall be subject to imprisonment for not more than three (3) years, or a fine of not more than Ten Thousand Dollars ($10,000.00), or both; provided, that no person, firm, or corporation shall be subject to penalties under this section for receiving for transportation any article or animal in violation of this act if such receipt was made in good faith, unless such person, firm, or corporation refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

(b) Nothing in this act shall be construed as requiring the Board to report for prosecution, or for the institution of legal action or injunction proceedings, minor violations of this act whenever it believes that the public interest will be adequately served by a suitable written notice of warning.

Added by Laws 1968, c. 63, § 27, emerg. eff. March 19, 1968. Amended by Laws 1997, c. 133, § 88, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 26, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 88 from July 1, 1998, to July 1, 1999.



§2-6-208. Powers of Board.

(a) The Board shall also have power:

(1) To gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices, and management of any person, firm, or corporation engaged in intrastate commerce, and the relation thereof to other persons, firms, and corporations;

(2) To require, by general or special orders, persons, firms, and corporations engaged in intrastate commerce, or any class of them, or any of them to file with the Board in such form as the Board may prescribe, annual or special, or both annual and special, reports or answers, in writing, to specific questions, furnishing to the Board such information as it may require as to the organization, business, conduct, practices, management, and relation to other persons, firms, and corporations, of the person, firm, or corporation filing such reports or answers in writing. Such reports and answers shall be made under oath, or otherwise, as the Board may prescribe, and shall be filed with the Board within such reasonable period as the Board may prescribe, unless additional time be granted in any case by the Board.

(b) For the purposes of this act the Board shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, firm, or corporation being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person, firm, or corporation relating to any matter under investigation. The Board may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

(1) Such attendance of witnesses and the production of such documentary evidence may be required at any designated place of hearing. In case of disobedience to a subpoena the Board may invoke the aid of any court designated in Section 6-205 of this title in requiring the attendance and testimony of witnesses and the production of documentary evidence.

(2) Any of the courts designated in Section 6-205 of this title within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, firm, or corporation, issue an order requiring such person, firm, or corporation to appear before the Board or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by said court as a contempt thereof.

(3) Upon the application of the Attorney General of this state at the request of the Board, the district court shall have jurisdiction to issue writs of mandamus commanding any person, firm, or corporation to comply with the provisions of this act or any order of the Board made in pursuance thereof.

(4) The Board may order testimony to be taken by deposition in any proceeding or investigation pending under this act at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the Board and having power to administer oaths. Such testimony shall be reduced to writing by the person taking the deposition or under his direction, and shall then be subscribed by the deponent. Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Board as hereinbefore provided.

(5) Witnesses summoned before the Board shall be paid the same fees and mileage that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts, except the person or representatives of the firm or corporation charged with a violation and so summoned shall not be paid the fees and mileage that are paid witnesses.

(6) No person, firm, or corporation shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the Board or in obedience to the subpoena of the Board, whether such subpoena be signed or issued by it or its delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this act, or of any amendments thereto, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that any person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(c) Any person, firm, or corporation that shall neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the Board shall be guilty of an offense and upon conviction thereof by a court of competent jurisdiction shall be punished by a fine of not more than One Thousand Dollars ($1,000.00), or by imprisonment for not more than one (1) year, or by both such fine and imprisonment.

(1) Any person, firm, or corporation that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this act, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person, firm, or corporation subject to this act or that shall willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person, firm, or corporation, or that shall willfully remove out of the jurisdiction of this state, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any such person, firm, or corporation or that shall willfully refuse to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control, shall be deemed guilty of a felony. Such person shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than Five Thousand Dollars ($5,000.00), or to imprisonment for a term of not more than three (3) years, or to both such fine and imprisonment.

(2) If any person, firm, or corporation required by this act to file any annual or special report shall fail so to do within the time fixed by the Board for filing the same, and such failure shall continue for thirty (30) days after notice of such default, such person, firm, or corporation shall forfeit to this state the sum of One Hundred Dollars ($100.00) for each and every day of the continuance of such failure, which forfeiture shall be payable into the treasury of this state, and shall be recoverable in a civil suit in the name of the state brought in the county where the person, firm, or corporation has his or its principal office or in any county in which he or it shall do business. It shall be the duty of the various district attorneys, under the direction of the Attorney General of this state, to prosecute for the recovery of such forfeitures. The costs and expenses of such prosecution shall be paid out of the appropriation for the expenses of the courts of this state.

(3) Any officer or employee of this state who shall make public any information obtained by the Board without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00), or by imprisonment not exceeding one (1) year, or by both such fine and imprisonment, in the discretion of the court.

Added by Laws 1968, c. 63, § 28, emerg. eff. March 19, 1968. Amended by Laws 1997, c. 133, § 91, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 29, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 91 from July 1, 1998, to July 1, 1999.



§2-6-209. Application of act with respect to Federal Meat Inspection Act.

The requirements of this act shall apply to persons, firms, corporation establishments, animals, and articles regulated under the Federal Meat Inspection Act only to the extent provided for in Section 408 of said Federal Act.

Laws 1968, c. 63, § 29, emerg. eff. March 19, 1968.



§2-6-213. Administration of Meat Inspection Act and Poultry Product Inspection Act.

The State Department of Agriculture shall carry out the provisions of the Oklahoma Meat Inspection Act, Sections 6-181 through 6-209 of Title 2 of the Oklahoma Statutes and the Oklahoma Poultry Products Inspection Act, Sections 6-251 through 6-276 of Title 2 of the Oklahoma Statutes. Further, the provisions of this act shall be administered by the Department despite any potential requested reductions in the overall Department budget.

Added by Laws 1987, c. 237, § 1, emerg. eff. May 4, 1987.



§2-6-251. Short title.

This act shall be designated as the Oklahoma Poultry Products Inspection Act.

Laws 1970, c. 260, § 1, emerg. eff. April 22, 1970.



§2-6-252. Purpose.

Poultry and poultry products are an important source of the nation's total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered poultry and poultry products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded poultry or poultry products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged poultry and poultry products, and result in sundry losses to poultry producers and processors of poultry and poultry products, as well as injury to consumers. The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally. It is hereby found that regulation by the Board and cooperation by this state and the United States as contemplated by this act are appropriate to protect the health and welfare of consumers and otherwise effectuate the purposes of this act.

Laws 1970, c. 260, § 2, emerg. eff. April 22, 1970.



§2-6-253. Policy and intent.

It is hereby declared to be the policy of the Legislature of this state to provide for the inspection of poultry and poultry products and otherwise regulate the processing and distribution of such articles as hereinafter prescribed to prevent the movement or sale in intrastate commerce of poultry and poultry products which are adulterated or misbranded. It is the intent of the Legislature that when poultry and poultry products are condemned because of disease, the reason for condemnation in such instances shall be supported by scientific fact, information, or criteria, and such condemnation under this act shall be achieved through uniform inspection standards and uniform applications thereof.

Laws 1970, c. 260, § 3, emerg. eff. April 22, 1970.



§2-6-254. Definitions.

For the purposes of this act, the following terms shall have the meanings stated below:

1. The term "Board" means the State Board of Agriculture or its delegate.

2. The term "person" means any individual, partnership, corporation, association, or other business unit.

3. The term "poultry products broker" means any person engaged in the business of buying or selling poultry products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or an as employee of another person.

4. The term "renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of poultry, except rendering conducted under inspection or exemption under this act.

5. The term "animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of poultry.

6. The term "intrastate commerce" means commerce within this state.

7. The term "poultry" means any domesticated bird, whether live or dead.

8. The term "poultry product" means any poultry carcass, or part thereof; or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the Board from definition as a poultry product under such conditions as the Board may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

9. The term "capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any poultry, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

10. The term "processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

11. The term "adulterated" shall apply to any poultry product under one or more of the following circumstances:

(a) if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(b) (1) if it bears or contains, by reason of administration of any substance to the live poultry or otherwise, any added poisonous or added deleterious substance, other than one which is:

a. a pesticide chemical in or on a raw agricultural commodity;

b. a food additive; or

c. a color additive;

which may, in the judgment of the Board, make such article unfit for human food;

(2) if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act;

(3) if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

(4) if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act:

Provided, that an article which is not otherwise deemed adulterated under clause (2), (3), or (4) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in official establishments;

(c) if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(d) if it has been prepared, packed, or held under insanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered injurious to health;

(e) if it is, in whole or in part, the product of any poultry which has died otherwise than by slaughter;

(f) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(g) if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act; or

(h) if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

12. The term "misbranded" shall apply to any poultry product under one or more of the following circumstances:

(a) if its labeling is false or misleading in any particular;

(b) if it is offered for sale under the name of another food;

(c) if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated;

(d) if its container is so made, formed, or filled as to be misleading;

(e) unless it bears a label showing:

(1) the name and place of business of the manufacturer, packer, or distributor; and

(2) an accurate statement of the quantity of the product in terms of weight, measure, or numerical count;

Provided, that under clause (2) of this subparagraph (e), reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

(f) if any word, statement, or other information required by or under authority of this act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(g) if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board under Section 8 of this act unless:

(1) it conforms to such definition and standard, and(2) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food;

(h) if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under Section 8 of this act, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(i) if it is not subject to the provisions of subparagraph (g) unless its label bears

(1) the common or usual name of the food, if any there be, and

(2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each:

Provided, that to the extent that compliance with the requirements of clause (2) of this subparagraph (i) is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board.

(j) if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(k) if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph (k) is impracticable, exemptions shall be established by regulations promulgated by the Board; or

(1) if it fails to bear on its containers, and in the case of nonconsumer packed carcasses, if the Board so requires, directly thereon, as the Board may by regulations prescribed, the official inspection legend and official establishment number of the establishment where the article was processed and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

13. The term "label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article.

14. The term "labeling" means all labels and other written, printed, or graphic matter

(a) upon any article or any of its containers or wrappers, or

(b) accompanying such article.

15. The term "Federal Poultry Products Inspection Act" means the act so entitled approved August 28, 1957 (71 Stat. 441), as amended by the Wholesome Poultry Products Act (82 Stat. 791).

16. The term "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

17. The terms "pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of this act as under the Federal Food, Drug, and Cosmetic Act.

18. The term "official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or poultry under this act.

19. The term "official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with this act.

20. The term "official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions under this act.

21. The term "official device" means any device prescribed or authorized by the Board for use in applying any official mark.

22. The term "official establishment" means any establishment as determined by the Board at which inspection of the slaughter of poultry, or the processing of poultry products, is maintained under the authority of this act.

23. The term "inspection service" means the Meat Inspection Division designated by the Board as having the responsibility for carrying out the provisions of this act.

24. The term "inspector" means an employee or official of the State Board of Agriculture authorized by the Board to inspect poultry and poultry products under the authority of this act, or any employee or official of the government of any county or other governmental subdivision of this state authorized by the Board to inspect poultry and poultry products under authority of this act, under an agreement entered into between the Board and such governmental subdivision.

25. The term "container" or "package" includes any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

26. The term "shipping container" means any container used or intended for use in packaging the product packed in an immediate container.

27. The term "immediate container" includes any consumer package; or any other container in which poultry products, not consumer packaged, are packed.

Laws 1970, c. 260, § 4, emerg. eff. April 22, 1970.



§2-6-255. Cooperative efforts.

A. The State Board of Agriculture is hereby designated as the state agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of Section 5 of the Federal Poultry Products Inspection Act and such agency may cooperate with the Secretary of Agriculture of the United States in developing and administering the poultry products inspection program of this state under this act to assure that not later than August 18, 1970, the state requirements will be at least equal to those imposed under Sections 1-4, 6-10, and 12-22 of the Federal Poultry Products Inspection Act and in developing and administering the program of this state under Section 11 of this act in such a manner as will effectuate the purposes of this act and said Federal Act.

B. In such cooperative efforts, the Board is authorized to accept from said Secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and financial and other aid for administration of such a program. The Board is further authorized to spend public funds of this state appropriated for administration of this act to pay such share of the estimated total cost of the cooperative program as may be agreed upon by the Board and the Secretary.

C. The Board is further authorized to recommend to the said Secretary of Agriculture such officials or employees of this state as the Board shall designate, for appointment to the advisory committees provided for in Section 5 of the Federal Poultry Products Inspection Act; and the Board shall serve as the representative of the Governor for consultation with said Secretary under paragraph C of Section 5 of said act unless the Governor shall select another representative.

Laws 1970, c. 260, § 5, emerg. eff. April 22, 1970.



§2-6-256. Antemortem and postmortem inspection in official establishments - Condemnation - Appeals.

A. For the purpose of preventing the entry into or flow or movement in intrastate commerce of any poultry product which is capable of use as human food and is adulterated, the Board shall, where and to the extent considered by it necessary, cause to be made by inspectors antemortem inspection of poultry in each official establishment engaged in processing poultry or poultry products solely for intrastate commerce.

B. The Board, whenever processing operations are being conducted, shall cause to be made by inspectors postmortem inspection of the carcass of each bird processed, and at any time such quarantine, segregation and reinspection as it deems necessary of poultry and poultry products capable of use as human food in each official establishment engaged in processing poultry or poultry products solely for intrastate commerce.

C. All poultry carcasses and parts thereof and other poultry products found to be adulterated shall be condemned and shall, if no appeal be taken from such determination of condemnation, be destroyed for human food purposes under the provision of an inspector. Provided, that carcasses, parts, and products which may by reprocessing be made not adulterated, need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and thereafter found to be not adulterated. If an appeal be taken from such determination, the carcasses, parts, or products shall be appropriately marked and segregated pending completion of an appeal inspection, which appeal shall be at the cost of the appellant if the Board determines that the appeal is frivolous. If the determination of condemnation is sustained, the carcasses, parts, and products shall be destroyed for food purposes under the supervision of an inspector.

Laws 1970, c. 260, § 6, emerg. eff. April 22, 1970.



§2-6-257. Sanitary practices.

A. Each official establishment slaughtering poultry or processing poultry products solely for intrastate commerce shall have such premises, facilities, and equipment, and be operated in accordance with such sanitary practices, as are required by regulations promulgated by the Board for the purpose of preventing the entry into or flow or movement in intrastate commerce of poultry products which are adulterated.

B. The Board shall refuse to render inspection to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of this section.

Laws 1970, c. 260, § 7, emerg. eff. April 22, 1970.



§2-6-258. Marking and labeling.

A. All poultry products inspected at any official establishment under the authority of this act and found to be not adulterated shall at the time they leave the establishment bear, in distinctly legible form, on their shipping containers and immediate containers as the Board may require, the information required under paragraph 12 of Section 4 of this act. In addition, the Board whenever it determines such action is practicable and necessary for the protection of the public may require nonconsumer packaged carcasses at the time they leave the establishment to bear directly thereon in distinctly legible form any information required under such paragraph 12.

B. The Board, whenever it determines such action is necessary for the protection of the public, may prescribe:

1. the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling in marking or otherwise labeling any articles or poultry subject to this act; and

2. definitions and standards of identity or composition for articles subject to this act and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug, and Cosmetic Act, or under the Federal Poultry Products Inspection Act, and there shall be consultation between the Board and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the Federal standards.

C. No article subject to this act shall be sold or offered for sale by any person in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the Board are permitted.

D. If the Board has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this act is false or misleading in any particular, it may direct that such use be withheld unless the marking, labeling, or container is modified in such manner as it may prescribe so that it will not be false or misleading. If the person using or proposing to use the marking, labeling or container does not accept the determination of the Board, such person may request a hearing, but the use of the marking, labeling, or container shall, if the Board so directs, be withheld pending hearing and final determination by the Board. Any such determination by the Board shall be conclusive unless, within thirty (30) days after receipt of notice of such final determination, the person adversely affected thereby appeals to the District Court of Oklahoma County. This provision would not apply to established trademarks or labeling approved by the U.S.D.A.

Laws 1970, c. 260, § 8, emerg. eff. April 22, 1970.



§2-6-259. Prohibited acts.

A. No person shall:

1. slaughter any poultry or process any poultry products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of this act;

2. sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce:

(a) any poultry products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or

(b) any poultry products required to be inspected under this act unless they have been so inspected and passed;

3. do, with respect to any poultry products which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such products to be adulterated or misbranded;

4. sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board;

5. use to his own advantage, or reveal other than to the authorized representatives of the state government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of this act concerning any matter which is entitled to protection as a trade secret.

B. No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

C. No person shall:

1. forge any official device, mark, or certificate;

2. without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

3. contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4. knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any poultry, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5. knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6. knowingly represent that any article has been inspected and passed, or exempted, under this act when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Laws 1970, c. 260, § 8, emerg. eff. April 22, 1970.



§2-6-260. Compliance with act.

No establishment processing poultry or poultry products solely for intrastate commerce shall process any poultry or poultry product capable of use as human food except in compliance with the requirements of this act.

Laws 1970, c. 260, § 10, emerg. eff. April 22, 1970.



§2-6-261. Products not intended for use as human food - Records - Brokers, renderers or manufacturers - Dead or diseased poultry.

A. Inspection shall not be provided under this act at any establishment for the slaughter of poultry or the processing of any carcasses or parts or products of poultry, which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, be denatured or otherwise identified as prescribed by regulations of the Board to deter their use for human food. No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any poultry carcasses or parts or products thereof which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or naturally inedible by humans.

B. The following classes of persons shall, for such period of time as the Board may by regulations prescribe, not to exceed two (2) years unless otherwise directed by the Board for good cause shown, keep such records as are properly necessary for the effective enforcement of this act in order to insure against adulterated or misbranded poultry products for the American consumer; and all persons subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

1. Any person that engages in the business of slaughtering any poultry or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any poultry, for intrastate commerce, for use as human food or animal food;

2. Any person that engages in the business of buying or selling, as poultry products brokers, wholesalers, or otherwise, or transporting, in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any poultry;

3. Any person that engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling, or transporting, in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter.

C. No person shall engage in business, in or for intrastate commerce, as a poultry products broker, renderer, or animal food manufacturer, or engage in business in intrastate commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any poultry, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for intrastate commerce, or engage in the business of buying, selling, or transporting in intrastate commerce any dead, dying, disabled, or diseased poultry, or parts of the carcasses of any poultry that died otherwise than by slaughter, unless, when required by regulations of the Board, he has registered with the Board his name and the address of each place of business at which, and all trade names under which, he conducts such business.

D. No person engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled or diseased poultry, or any parts of the carcasses of any poultry that dies otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the Board may prescribe to assure that such poultry, or the unwholesome parts or products thereof, will be prevented from being used for human food.

Laws 1970, c. 260, § 11, emerg. eff. April 22, 1970.



§2-6-262. Penalties.

A. Any person who violates the provisions of Sections 6-259, 6-260, 6-261 or 6-264 of this title shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned not more than one (1) year, or both; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated, except as defined in subparagraph (h) of paragraph 11 of Section 6-254 of this title, such person shall be guilty of a felony and fined not more than Ten Thousand Dollars ($10,000.00) or imprisoned not more than three (3) years or both. When construing or enforcing the provisions of said sections, the act, omission, or failure of any person acting for or employed by any individual, partnership, corporation, or association within the scope of his employment or office shall in every case be deemed the act, omission, or failure of such individual, partnership, corporation, or association, as well as of such person.

B. No carrier shall be subject to the penalties of this act, other than the penalties for violation of Section 6-261 of this title, by reason of his receipt, carriage, holding, or delivery, in the usual course of business, as a carrier of poultry or poultry products, owned by another person unless the carrier has knowledge, or is in possession of facts which would cause a reasonable person to believe that such poultry or poultry products were not inspected or marked in accordance with the provisions of this act or were otherwise not eligible for transportation under this act or unless the carrier refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such poultry or poultry products, and copies of all documents, if any there be, pertaining to the delivery of the poultry or poultry products to such carrier.

C. Any person who interferes by any act with an inspector in the performance of his official duties shall be guilty of a misdemeanor.

Added by Laws 1970, c. 260, § 12, emerg. eff. April 22, 1970. Amended by Laws 1997, c. 133, § 92, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 30, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 92 from July 1, 1998, to July 1, 1999.



§2-6-263. Notice of violations.

Before any violation of this act is reported by the Board to any district attorney for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given reasonable notice of the alleged violation and opportunity to present his views orally or in writing with regard to such contemplated proceeding. Nothing in this act shall be construed as requiring the Board to report for criminal prosecution violation of this act whenever it believes that the public interest will be adequately served and compliance with the act obtained by a suitable written notice or warning.

Laws 1970, c. 260, § 13, emerg. eff. April 22, 1970.



§2-6-264. Storage and handling regulations.

A. The Board may by regulations prescribe conditions under which poultry products capable of use as human food shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce, such articles, whenever the Board deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Violation of any such regulation is prohibited.

B. The Board shall promulgate such other rules and regulations as are necessary to carry out the provisions of this act.

C. When opportunity is afforded for submission of comments by interested persons on proposed rules or regulations under this act, it shall include opportunity for oral presentation of views.

Laws 1970, c. 260, § 14, emerg. eff. April 22, 1970.



§2-6-265. Exemptions.

A. The Board shall, by regulation and under such conditions, including requirements, as to sanitary standards, practices, and procedures as it may prescribe, exempt from specific provisions of this act with respect to processing of poultry or poultry products solely for intrastate commerce and distribution of poultry or poultry products only in such commerce:

1. for such period of time as the Board determines that it would be impracticable to provide inspection and the exemption will aid in the effective administration of this act, any person engaged in the processing of poultry or poultry products and the poultry or poultry products processed by such person; provided, that, no such exemption shall continue in effect more than one hundred twenty (120) days after enactment of this act;

2. persons slaughtering, processing, or otherwise handling poultry or poultry products which have been or are to be processed as required by recognized religious dietary laws, to the extent that the Board determines necessary to avoid conflict with such requirements while still effectuating the purposes of this act;

3. the slaughtering by any person of poultry of his own raising, and the processing by him and transportation of the poultry products exclusively for use by him and members of his household and his nonpaying guests and employees;

4. the custom slaughter by any person of poultry delivered by the owner thereof for such slaughter, and the processing by such slaughterer and transportation of the poultry products exclusively for use, in the household of such owner, by him and members of his household and his nonpaying guests and employees; provided, that, such custom slaughterer does not engage in the business of buying or selling any poultry products capable of use as human food;

5. operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments, if no poultry or poultry products are processed at the establishment for distribution within this state or otherwise subject to inspection under the Federal Poultry Products Inspection Act.

B. The provisions of this act shall not apply to poultry producers with respect to poultry of their own raising on their own farms if

1. such producers slaughter not more than two hundred fifty turkeys, or not more than an equivalent number of birds of all species during the calendar year for which this exemption is being determined, four birds of other species being deemed the equivalent of one turkey;

2. such poultry producers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms.

C. The adulteration and misbranding provisions of this act, other than the requirement of the inspection legend, shall apply to articles which are exempted from inspection under this section.

D. The Board may by order suspend or terminate any exemption with respect to any person whenever it finds that such action will aid in effectuating the purposes of this act.

Laws 1970, c. 260, § 15, emerg. eff. April 22, 1970.



§2-6-266. Limitation on entry of products into official establishment.

The Board may limit the entry of poultry products and other materials into any official establishment, under such conditions as it may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this act.

Laws 1970, c. 260, § 16, emerg. eff. April 22, 1970.



§2-6-267. Withdrawal or refusal of inspection service.

A. The Board may, for such period, or indefinitely, as it deems necessary to effectuate the purposes of this act, refuse to provide, or withdraw, inspection service under this act with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection upon this act because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, within the previous ten (10) years, of

1. any felony or more than one misdemeanor under any law based upon the acquiring, handling, or distributing of adulterated, mislabeled, or deceptively packaged food or fraud in connection with transactions in food; or

2. any felony, involving fraud, bribery, extortion, or any other act or circumstances indicating a lack of the integrity needed for the conduct of operations affecting the public health. For the purpose of this paragraph, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity.

B. Upon the withdrawal of inspection service from any official establishment for failure to destroy condemned poultry products as required under Section 6 of this act, or other failure of an official establishment to comply with the requirements as to premises, facilities, or equipment, or the operation thereof, as provided in Section 7 of this act, or the refusal of inspection service to any applicant therefor because of failure to comply with any requirements under Section 7, the applicant for, or recipient of, the service shall, upon request, be afforded opportunity for a hearing with respect to the merits or validity of such action; but such withdrawal or refusal shall continue in effect unless otherwise ordered by the Board.

C. The determination and order of the Board, when made after opportunity for hearing, with respect to withdrawal or refusal of inspection service under this act, shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the District Court of Oklahoma County. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Laws 1970, c. 260, § 17, emerg. eff. April 22, 1970.



§2-6-268. Detention of products.

Whenever any poultry product, or any product exempted from the definition of a poultry product, or any dead, dying, disabled or diseased poultry is found by any authorized representatives of the Board upon any premises where it is held for purposes of, or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this act or of any other state or federal law, or that it has been, or is intended to be, distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty (20) days, pending action under Section 19 of this act or notification of any federal, state, or other governmental authorities having jurisdiction over such article or poultry, and shall not be moved by any person from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or poultry before it is released unless it appears to the satisfaction of the Board that the article or poultry is eligible to retain such marks.

Laws 1970, c. 260, § 18, emerg. eff. April 22, 1970.



§2-6-269. Seizure and condemnation.

A. Any poultry product, or any dead, dying, disabled, or diseased poultry, that is being transported in intrastate commerce, subject to this act, or is held for sale in this state after such transportation, and that

1. is or has been processed, sold, transported, or otherwise distributed or offered or received for distribution in violation of this act, or

2. is capable of use as human food and is adulterated or misbranded, or

3. in any other way is in violation of this act, shall be liable to be proceeded against and seized and condemned, at any time, on a libel of information in any district court within the jurisdiction of which the article or poultry is found. If the article or poultry is condemned it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the treasury of this state, but the article or poultry shall not be sold contrary to the provisions of this act, or the Federal Poultry Products Inspection Act or the Federal Food, Drug, and Cosmetic Act; provided, that, upon the execution and delivery of a good and sufficient bond conditioned that the article or poultry shall not be sold or otherwise disposed of contrary to the provisions of this act or the laws of the United States, the court may direct that such article or poultry be delivered to the owner thereof subject to such supervision by authorized representatives of the Board as is necessary to insure compliance with the applicable laws. When a decree of condemnation is entered against the article or poultry and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or poultry. The proceedings in such libel cases shall conform, as nearly as may be, to the proceedings in admiralty, except that either party may demand trial by jury of any issue of fact joined in any case, and all such proceedings shall be at the suit of and in the name of this state.

B. The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this act, or other laws.

Laws 1970, c. 260, § 19, emerg. eff. April 22, 1970.



§2-6-270. Jurisdiction of district courts - Subpoenas.

The district courts are vested with jurisdiction specifically to enforce and to prevent and restrain violations of this act and shall have jurisdiction in all other kinds of cases arising under this act, except as provided in Section 8, subsection D or Section 17 of this act. All proceedings for the enforcement or to restrain violations of this act shall be by and in the name of this state. Subpoenas for witnesses who are required to attend a court of this state in any district may run into any other district of this state in any such proceeding.

Laws 1970, c. 260, § 20, emerg. eff. April 22, 1970.



§2-6-271. Powers of Board - Penalties.

A. The Board shall also have power:

1. to require the keeping of adequate records and the furnishing of such information upon request to the Board which is necessary and essential for the administration of this act. Failure to keep such records and furnish such information shall constitute a misdemeanor;

2. to gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices, and management of any person engaged in intrastate commerce, and the relation thereof to other persons; B. 1. For the purposes of this act the Board shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation. The Board may sign subpoenas and may administer oaths and affirmation, examine witnesses, and receive evidence.

2. Such attendance of witnesses, and the production of such documentary evidence, may be required at any designated place of hearing. In case of disobedience to a subpoena the Board may invoke the aid of any court designated in Section 20 of this act in requiring the attendance and testimony of witnesses and the production of documentary evidence.

3. Any of the courts designated in Section 20 of this act within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, issue an order requiring such person to appear before the Board or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

4. Upon the application of the Attorney General of this state at the request of the Board, the district court shall have jurisdiction to issue writs of mandamus commanding any person to comply with the provisions of this act or any order of the Board made in pursuance thereof.

5. The Board may order testimony to be taken by deposition in any proceeding or investigation pending under this act at any stage of such proceeding or investigation. Such depositions may be taken before any person designated by the Board and having power to administer oaths. Such testimony shall be reduced to writing by the person taking the deposition or under his direction and shall then be subscribed by the deponent. Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Board as hereinbefore provided.

6. Witnesses summoned before the Board shall be paid the same fees and mileage that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts.

C. 1. It shall be a misdemeanor for any person to willfully neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the Board.

2. Any person that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this act, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person subject to this act, or that shall willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of any person subject to this act, or that shall willfully remove out of the jurisdiction of this state, or willfully mutilate, alter or by any other means falsify any documentary evidence of any such person, or that shall willfully refuse to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person subject to this act in his or its possession or within his or its control, shall be deemed guilty of an offense and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than One Thousand Dollars ($1,000.00), or to imprisonment for a term of not more than one (1) year, or to both such fine and imprisonment.

3. Any officer or employee of this state who shall make public any information obtained by the Board without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Hundred Dollars ($500.00), or by imprisonment not exceeding six (6) months, or by both such fine and imprisonment, in the discretion of the court.

Laws 1970, c. 260, § 21, emerg. eff. April 22, 1970.



§2-6-272. Application of act.

The requirements, of this act shall apply to persons, establishments, poultry, poultry products and other articles regulated under the Federal Poultry Products Inspection Act only to the extent provided for in Section 23 of said Federal Act.

Laws 1970, c. 260, § 22, emerg. eff. April 22, 1970.



§2-6-273. Cost of inspection.

The cost of inspection rendered under the requirements of this act shall be borne by this state, except as provided in Section 5 of this act and except that the cost of overtime and holiday work performed in establishments subject to the provisions of this act, at such rates as the Board may determine, shall be borne by such establishments. Sums received by the Board in reimbursement for sums paid out by it for such premium pay work shall be available without fiscal year limitation to carry out the purposes of this section. There are hereby authorized to be appropriated such sums as may be necessary to carry out the provisions of this act.

Laws 1970, c. 260, § 23, emerg. eff. April 22, 1970.



§2-6-275. Misdemeanors.

Any violation of this act for which a specific penalty is not given shall be a misdemeanor.

Laws 1970, c. 260, § 25, emerg. eff. April 22, 1970.



§2-6-276. Codification.

This act shall become a part of the Oklahoma Agricultural Code and be codified accordingly.

Laws 1970, c. 260, § 26, emerg. eff. April 22, 1970.



§2-6-280.1. Short Title.

Sections 1 through 15 of this act shall be known and may be cited as the "Oklahoma Rabbit and Rabbit Products Inspection Act".

Added by Laws 1989, c. 170, § 1, operative July 1, 1989.



§2-6-280.2. Purpose.

A. Rabbit and rabbit products are an important source of the nation's total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered rabbit and rabbit products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded rabbit or rabbit products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged rabbit and rabbit products, and result in sundry losses to rabbit producers and processors of rabbit and rabbit products, as well as injury to consumers. The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.

B. It is hereby declared to be the policy of the Legislature of this state to provide for the inspection of rabbit and rabbit products and otherwise regulate the processing and distribution of such articles to prevent the movement or sale in intrastate commerce of rabbit and rabbit products which are adulterated or misbranded.

Added by Laws 1989, c. 170, § 2, operative July 1, 1989.



§2-6-280.3. Definitions.

For the purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act:

1. "Adulterated" shall apply to any carcass, part thereof, rabbit or rabbit products under one or more of the following circumstances:

a.if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this paragraph if the quantity of such substance in or on such article does not ordinarily render it injurious to health,

b.if it bears or contains, by reason of administration of any substance to live rabbits or otherwise, any added poisonous or added deleterious substance, other than one which is:

(1)a pesticide chemical in or on a raw agricultural commodity,

(2)a food additive, or

(3)a color additive;

which may, in the judgment of the Board, make such article unfit for human food;

c.if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act,

d.if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act,

e.if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act. Provided, that an article which is not otherwise deemed adulterated under subparagraph b, c, or d, shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in establishments at which inspection is maintained pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act,

f.if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

g.if it has been prepared, packed, or held under unsanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered injurious to health,

h.if it is, in whole or in part, the product of any rabbit which has died otherwise than by slaughter,

i.if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health,

j.if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act, or

k.if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

2. "Board" means the State Board of Agriculture;

3. "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of rabbits;

4. "Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any rabbit, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans;

5. "Department" means the Oklahoma State Department of Agriculture;

6. "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260) as amended by the Wholesome Meat Act (8 Stat. 584);

7. "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto;

8. "Inspection" or "inspection service" means any inspection by an inspector to determine:

a.the condition and wholesomeness of rabbits,

b.the condition and wholesomeness of any edible product at any state of the preparation or packaging thereof in the official plant where inspected and certified, or

c.the condition and wholesomeness of any previously inspected and certified product if such product has not lost its identity as an inspected and certified product;

9. "Inspector" means any person who is duly qualified and certified as an agent of the Oklahoma State Department of Agriculture;

10. "Intrastate commerce" means commerce within this state;

11. "Label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article;

12. "Labeling" means all labels and other written, printed, or graphic matter:

a.upon any article or any of its containers or wrappers, or

b.accompanying such article;

13. "Misbranded" shall apply to any carcass, part thereof, rabbit meat or rabbit product under one or more of the following circumstances:

a.if its labeling is false or misleading in any particular,

b.if it is offered for sale under the name of another food,

c.if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated,

d.if its container is so made, formed, or filled as to be misleading,

e.unless it bears a label showing:

(1)the name and place of business of the manufacturer, packer, or distributor, and

(2)an accurate statement of the quantity of the product in terms of weight, measure, or numerical count. Provided, reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

f.if any word, statement, or other information required by or under authority of the Oklahoma Rabbit and Rabbit Products Inspection Act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use,

g.if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board unless:

(1)it conforms to such definition and standard, and

(2)its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food,

h.if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard,

i.if it is not subject to the provisions of subparagraph g unless its label bears:

(1)the common or usual name of the food, if any there be, and

(2)in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each. Provided, that to the extent that compliance with the requirements of this division is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board,

j.if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses,

k.if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Board, or

l.if it fails to bear on its containers, as the Board may by regulations prescribe, the official inspection legend, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition;

14. "Official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act;

15. "Official device" means any device prescribed or authorized by the Board for use in applying any official mark;

16. "Official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act;

17. "Official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or rabbit pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act;

18. "Official plant" or "official establishment" means one or more buildings or parts thereof, comprising a single plant in which the facilities and methods of operation therein have been approved by the Commissioner as suitable and adequate for operation under inspection service;

19. "Person" means any individual, partnership, corporation, association, or other business unit;

20. "Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act as such term is defined by the Federal Food, Drug, and Cosmetic Act;

21. "Processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed;

22. "Rabbit" means any domesticated rabbit, whether live or dead;

23. "Rabbit product" means any rabbit carcass, or part thereof; or any product which is made wholly or in part from any rabbit carcass or part thereof, excepting products which contain rabbit ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the animal food industry, and which are exempted by the Board from definition as a rabbit product under such conditions as the Board may prescribe to assure that the rabbit ingredients in such products are not adulterated and that such products are not represented as rabbit products;

24. "Rabbit products broker" means any person engaged in the business of buying or selling rabbit products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or an as employee of another person; and

25. "Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of rabbits.

Added by Laws 1989, c. 170, § 3, operative July 1, 1989.



§2-6-280.4. Board - Powers and duties.

In addition to any powers and duties of the Board, the Board shall have the power and duty to:

1. adopt and promulgate regulations necessary to provide for the proper inspection of rabbit and rabbit products, and prescribe conditions under which carcasses, parts of carcasses, rabbit meat and rabbit products capable of use as human food, shall be stored, labeled, marked or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce;

2. cooperate with the Secretary of Agriculture of the United States in effectuating the purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act;

3. appoint inspectors to make examination and inspection of rabbits, rabbit carcasses, all rabbit meat and rabbit products, and the sanitary conditions of all plants or establishments in which rabbit meat and rabbit products are prepared;

4. detain and seize rabbits or rabbit carcasses or rabbit products pursuant to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act;

5. require reports from all persons subject to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act;

6. suspend inspection service pursuant to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act;

7. establish and enforce administrative penalties pursuant to Section 11-1 of Title 2 of the Oklahoma Statutes;

8. enter upon any public or private property for purposes of inspecting and investigating compliance with the Oklahoma Rabbit and Rabbit Products Inspection Act;

9. refuse to render inspection services to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of the Oklahoma Rabbit and Rabbit Products Inspection Act;

10. institute or cause to be instituted any necessary legal proceedings with the Office of the Attorney General or in any court of competent jurisdiction for an injunction relief to enforce the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act; and

11. exercise all incidental powers which are necessary and proper to perform the duties of the Board pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act.

Added by Laws 1989, c. 170, § 4, operative July 1, 1989.



§2-6-280.5. Application of act - Registration required - Prohibited acts relating to dead, dying, disabled or diseased animals - Requirements to sell rabbit products.

A. The Oklahoma Rabbit and Rabbit Products Inspection Act shall apply to:

1. Any person that engages in the business of slaughtering any rabbits or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any rabbit, for intrastate commerce, for use as human food or animal food. The provisions of this paragraph shall not apply to:

a.the slaughtering of rabbits owned and raised by a person who prepares and transports the carcasses of:

(1)rabbits or parts of rabbits exclusively for his own use or for use by members of his household or his nonpaying guests or employees, or

(2)rabbits owned and raised by a person who prepares and transports the carcasses of uninspected rabbits or parts of rabbits exclusively for sale directly to household consumers. Said persons are specifically prohibited from selling or donating uninspected rabbit products to retail stores, brokers, meat markets, schools, orphanages, restaurants, nursing homes and similar establishments. Said persons are further prohibited from sales or donation of uninspected rabbit products to caterers, charitable institutions, public fund raising events and similar activities. Said persons are further prohibited from selling uninspected rabbit products through any type of retail market or similar establishment owned or operated by the rabbit owner or raiser,

b.except as otherwise provided by this section, any person who slaughters rabbits or processes or otherwise handles rabbit products which have been or are to be processed as required by recognized religious dietary laws.

(1)Any person desiring such exemption shall make application to the Oklahoma State Department of Agriculture. The application shall be in such form and contain such information as is required by the Board.

(2)The Board may impose such conditions as to sanitary standards, practices, and procedures in granting such exemption as it deems necessary to effectuate the purposes of the Oklahoma Rabbit and Rabbit Products Inspection Act. Any person who processes rabbit or rabbit products under exemption from certain requirements as provided in this division shall be subject to all of the other applicable provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act and the regulations promulgated pursuant thereto.

(3)Processing plants shall meet the sanitary requirements set forth in the Oklahoma Rabbit and Rabbit Products Inspection Act and shall be required to qualify for inspection and operate as official establishments;

2. Any person who engages in the business of buying or selling, as rabbit products brokers, wholesalers, or otherwise, or transporting, in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any rabbit; or

3. Any person who engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling, or transporting, in intrastate commerce, any dead, dying, disabled, or diseased rabbit or parts of the carcasses of any rabbit that died otherwise than by slaughter.

B. 1. Any person who is engaged in business specified in this subsection shall be registered with the Board, in or for intrastate commerce:

a.as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any rabbits whether intended for human food or other purposes; or

b.as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter.

2. The application for registration shall contain the name of such person, address of each place of business at which and all trade names under which such person conducts such business and such other information deemed necessary by the Board.

C. Any person, firm, or corporation who is engaged in the business of buying, selling, or transporting in intrastate commerce dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased rabbits or parts of the carcasses of any such animals that died otherwise than by slaughter, shall comply with such regulations as the Board prescribes to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

D. On and after September 1, 1989, no rabbit products intended for human food shall be allowed to be sold in this state without:

1. first being inspected and approved by:

a.the United States Department of Agriculture, or

b.the Oklahoma State Department of Agriculture; or

2. having been legally imported into this state pursuant to existing laws of the federal Food, Drug and Cosmetic Act.

Added by Laws 1989, c. 170, § 5, operative July 1, 1989. Amended by Laws 1990, c. 167, § 1, emerg. eff. May 2, 1990.



§2-6-280.6. Processing plants and equipment - Approval - Application - Inspection - Compliance with act.

A. On and after September 1, 1989:

1. Prior to slaughtering any rabbit or processing any rabbit products at any plant, a person owning or operating such plant shall have the plant approved by the Department.

2. To receive plant approval, a person shall make application to the State Board of Agriculture. As part of the application, the person shall agree to comply with the terms and conditions of the Oklahoma Rabbit and Rabbit Products Inspection Act and any applicable regulations promulgated thereto.

3. Prior to any such approval, the plant and plant equipment shall be inspected by the Department of Agriculture.

4. Upon the approval of the plant and plant equipment by the Department, the plant shall be considered an official plant.

5. No rabbits affected with any disease transmissible to man shall be slaughtered in any official establishment.

B. No establishment or plant processing rabbits or rabbit products solely for intrastate commerce shall process any rabbits or rabbit product capable of use as human food except in compliance with the requirements of the Oklahoma Rabbit and Rabbit Products Inspection Act.

Added by Laws 1989, c. 170, § 6, operative July 1, 1989.



§2-6-280.7. Supervision and rendering of inspection service - Inspection of rabbits processed in official plants.

A. All inspection service shall be subject to supervision at all times by an inspector. Such service shall be rendered where the facilities and conditions are satisfactory for the conduct of the service and the requisite inspectors are available.

B. Rabbits which are processed in official plants in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act may be inspected.

C. All rabbits that are slaughtered and processed in an official plant where inspection service is maintained shall be inspected for condition and wholesomeness. No dressed or uninspected rabbit products shall be brought into such official plant.

D. Inspection shall not be provided at any establishment for the slaughter of rabbits, or the preparation of any carcasses or parts or products of such animals which are not intended for human food.

Added by Laws 1989, c. 170, § 7, operative July 1, 1989.



§2-6-280.8. Denaturing of rabbits and rabbit products.

A. Any rabbit slaughtered or processed which is not intended for use as human food prior to its offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, shall be denatured or otherwise identified as prescribed by regulations of the Board to deter its use for human food.

B. No person, firm, or corporation shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses, parts thereof, meat or meat food products of any rabbits which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or are naturally inedible by humans.

Added by Laws 1989, c. 170, § 8, operative July 1, 1989.



§2-6-280.9. Records - Inspection - Maintenance.

A. All persons subject to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act shall keep such records as willfully and correctly disclose all transactions involved in their businesses. All persons, subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the Board access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory.

B. Any record required to be maintained by this section shall be maintained for such period of time as the Board may by regulations prescribe.

Added by Laws 1989, c. 170, § 9, operative July 1, 1989.



§2-6-280.10. Prohibitions relating to processing, transportation and sale of rabbits.

A. On and after September 1, 1989, no person shall:

1. slaughter any rabbit or process any rabbit products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of the Oklahoma Rabbit and Rabbit Products Inspection Act; and

2. sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce or from an official establishment, any slaughtered rabbit from which the blood, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board.

B. No person shall:

1. sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce:

a.any rabbit products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation, or

b.any rabbit products required to be inspected pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act unless they have been so inspected and passed;

2. perform any act which is intended to cause or has the effect of causing such rabbit or rabbit products to be adulterated or misbranded;

3. use to his own advantage, or reveal other than to the authorized representatives of the state government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of the Oklahoma Rabbit and Rabbit Products Inspection Act concerning any matter which is entitled to protection as a trade secret.

C. No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

D. No person shall:

1. forge any official device, mark, or certificate;

2. without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate including "Oklahoma Rejected" or "Oklahoma Retained" tags;

3. contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4. knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any rabbit, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5. knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6. knowingly represent that any article has been inspected and passed, or exempted, pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act when, in fact, it has, respectively, not been so inspected and passed, or exempted.

Added by Laws 1989, c. 170, § 10, operative July 1, 1989.



§2-6-280.11. Suspension of plant approval - Denial or withdrawal of inspection service.

A. 1. Any plant approval given pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act may be suspended by the Department for:

a.failure to maintain a plant and equipment in a satisfactory state of repair;

b.failure to maintain plant or equipment in a sanitary manner on a continuing basis;

c.the use of operating procedure which are not in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act or regulations promulgated thereto;

d.alterations of buildings, facilities, or equipment which cannot be approved in accordance with the Oklahoma Rabbit and Rabbit Products Inspection Act or regulations promulgated thereto;

e.assault on an agency of the Board; or

f.failure to properly denature condemned and inedible materials.

2. During such period of suspension, inspection service shall not be rendered. However, the other provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act pertaining to providing such service on a resident basis will remain in effect unless such service is terminated in accordance with duly authorized regulations promulgated by the Department. Upon suspension of inspection service in an official plant, the plant approval shall also become suspended, and all labels, seals, tags or packaging material bearing official identification shall be destroyed, or the official identification completely obliterated, or sealed in a manner acceptable to the Department.

B. 1. The Board may refuse to provide, or withdraw, inspection service with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection because the applicant or recipient, or any person responsibly connected with the applicant or recipient, has been convicted, in any federal or state court of:

a.any felony, or

b.more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.

2. This section shall not affect in any way other provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act for withdrawal of inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meats or meat food products.

3. For the purpose of this subsection, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity. The determination and order of the Board with respect thereto pursuant to this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the appropriate court. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Added by Laws 1989, c. 170, § 11, operative July 1, 1989.



§2-6-280.12. Detention of certain rabbits and rabbit products.

A. Whenever any rabbit carcass, part of a carcass, rabbit meat or rabbit product, or any dead, dying, disabled, or diseased rabbit is found by any authorized representative of the Board upon any premises where it is held for purposes of or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act or of the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed twenty (20) days, pending action pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act or notification of any federal authorities having jurisdiction over such article or animal, and shall not be moved by any person, firm, or corporation from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the Board that the article or animal is eligible to retain such marks.

B. 1. Any carcass, part of a carcass, meat or meat food product of rabbits, or any dead, dying, disabled, or diseased rabbits, that is being transported in intrastate commerce, or is held for sale in this state after such transportation, and that:

a.is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of the Oklahoma Rabbit and Rabbit Products Inspection Act,

b.is capable of use as human food and is adulterated or misbranded, or

c.in any other way is in violation of the Oklahoma Rabbit and Rabbit Products Inspection Act,

may be seized and condemned, at any time, on an information filed in any proper court as provided in the Oklahoma Rabbit and Rabbit Products Inspection Act within the jurisdiction of which the article or animal is found. Any article or animal so condemned shall, after entry of the decree, be destroyed or sold for court costs, and storage and other fees. Any storage and other fees shall be paid into the State Treasury. The article or animal shall not be sold contrary to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, or the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act.

2. Upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the Board as is necessary to ensure compliance with the applicable laws. When a decree of condemnation is entered against the article or animal and it is released under bond or destroyed, court costs and storage and other proper fees shall be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings shall be at the suit of and in the name of this state.

C. The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, or other laws of this state.

Added by Laws 1989, c. 170, § 12, operative July 1, 1989.



§2-6-280.13. Violations - Notice - Hearing - Orders - Service of process.

A. Whenever the Board determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Oklahoma Rabbit and Rabbit Products Inspection Act, any rule or regulation promulgated thereto, or any order of the Board, it shall give written notice to the alleged violator specifying the cause of complaint. Such notice shall require that the matters complained of be corrected or that the alleged violator appear before the Board at a time and place within the affected area or in a mutually agreeable location specified in the notice and answer the charges. The notice shall be delivered to the alleged violator or violators in accordance with the provisions of subsection D of this section not less than twenty (20) days before the time set for the hearing.

B. The Board shall afford the alleged violator or violators an opportunity for a fair hearing in accordance with the provisions of subsection E of this section. On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon. The Board shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order. If the hearing is held before any person other than the Board itself, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Board which shall thereupon enter its order. The Board may, in its discretion, enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented. The order of the Board shall become final and binding on all parties unless appealed to the district court as provided in Article II of the Administrative Procedures Act within thirty (30) days after notice has been sent to the parties.

C. Whenever the Board finds that an emergency exists requiring immediate action to protect the public health or welfare it may without notice or hearing issue an order reciting the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency. Notwithstanding the provisions of subsection B of this section, such order shall be effective immediately. Any person to whom such an order is directed shall comply therewith immediately but on application to the Board shall be afforded a hearing within ten (10) days. On the basis of such hearing, the Board shall continue such order in effect, revoke it or modify it; provided, that any person aggrieved by such order continued after the hearing provided in this subsection may appeal to the district court of the area affected within thirty (30) days. Such appeal when docketed shall have priority over all cases pending on said docket, except criminal.

D. Except as otherwise expressly provided, any notice, order or other instrument issued by or under authority of the Board may be served on any person affected thereby personally or by publication. Proof of such service shall be made as in case of service of a summons or by publication in a civil action, such proof to be filed in the office of the Board; or such service may be made by mailing a copy of the notice, order or other instrument by registered mail directed to the person affected at his last-known post office address as shown by the files or records of the Board, and proof thereof may be made by the affidavit of the person who did the mailing, filed in the office of the Board.

Every certificate or affidavit of service made and filed as herein provided shall be prima facie evidence of the facts therein stated, and a certified copy thereof shall have like force and effect.

E. The hearings herein provided may be conducted by the Board itself at a regular or special meeting of the Board, or the Board may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Board at any time and place. Such hearings shall be conducted in conformity with and records made thereof as provided in the Administrative Procedures Act.

Added by Laws 1989, c. 170, § 13, operative July 1, 1989.



§2-6-280.14. Violations - Penalties.

A. Any person who willfully:

1. makes, or causes to be made, any false entry or statement of fact in any report required to be made pursuant to the Oklahoma Rabbit and Rabbit Products Inspection Act;

2. makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to the Oklahoma Rabbit and Rabbit Products Inspection Act;

3. neglects or fails to make, or causes to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person;

4. removes out of the jurisdiction of this state, or willfully mutilates, alters, or by any other means falsifies any documentary evidence of any such person; or

5. refuses to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control,

shall be deemed guilty and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than Five Thousand Dollars ($5,000.00).

B. Any officer or employee of this state who shall make public any information obtained by the Board, without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00).

C. Any person who violates any provision of the Oklahoma Rabbit and Rabbit Products Inspection Act for which no other criminal penalty is provided by the Oklahoma Rabbit and Rabbit Products Inspection Act shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00).

D. If a violation involved intent to defraud, or any distribution or attempted distribution of an article that is adulterated, such person shall be subject to a fine of not more than Ten Thousand Dollars ($10,000.00).

Added by Laws 1989, c. 170, § 14, operative July 1, 1989.



§2-6-280.15. Good faith violations - Alternatives to prosecution.

A. No person shall be subject to penalties pursuant to this section for receiving for transportation any article or animal in violation of the Oklahoma Rabbit and Rabbit Products Inspection Act if such receipt was made in good faith, unless such person refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

B. Nothing in the Oklahoma Rabbit and Rabbit Products Inspection Act shall be construed as requiring the Board to report for prosecution, or for the institution of legal action or injunction proceedings, minor violations of the Oklahoma Rabbit and Rabbit Products Inspection Act whenever it believes that the public interest will be adequately served by a suitable written notice of warning.

Added by Laws 1989, c. 170, § 15, operative July 1, 1989.



§2-6-281. Title.

This act shall be known and may be cited as the "Equine Infectious Anemia Eradication Act".

Laws 1975, c. 347, § 1, emerg. eff. June 12, 1975.



§2-6-282. Definitions.

As used in this act unless the context otherwise requires:

1. "Equine infectious anemia" or "EIA" means the communicable, infectious disease which affects only equidae and is caused by the virus of equine infectious anemia;

2. "Board" means the Oklahoma State Board of Agriculture;

3. "Equidae" means a family of perissodactyl ungulate mammals containing a single genus, Equus, which includes horses, asses, jacks, jennies, hinnies, mules, donkeys, burros, ponies and zebras;

4. "Official test" means the Agar-Gel Immunodiffusion (AGID) test for equine infectious anemia which has been conducted in a laboratory approved by the Board or the United States Department of Agriculture for the purpose of conducting this test or any other test or examination for the detection of equine infectious anemia approved by the Department; and

5. "Reactor" means any equidae which discloses a positive reaction to an official test for equine infectious anemia.

Laws 1975, c. 347, § 2, emerg. eff. June 12, 1975.



§2-6-283. Testing.

Upon request by the Board, all owners of equidae within the State of Oklahoma shall submit their animals for an official test for the detection of equine infectious anemia, or for application of official identification. Such owners shall provide the necessary facilities for conducting tests, or identifying animals, and shall render such assistance as may be required by the Board.

Laws 1975, c. 347, § 3, emerg. eff. June 12, 1975.



§2-6-284. Quarantine.

The Board may quarantine any animal which is determined to be a reactor; such animal shall be quarantined under conditions as specified by the Board. Reactors shall remain under quarantine until their natural death, slaughter or disposition by euthanasia or until released by a written notice from the Board. The Board shall require identification of reactors as deemed necessary.

Laws 1975, c. 347, § 4, emerg. eff. June 12, 1975.



§2-6-285. Shipment restrictions.

The Board may require that all equidae be negative to an official test for equine infectious anemia prior to entry into Oklahoma, or movement within the state.

Laws 1975, c. 347, § 5, emerg. eff. June 12, 1975.



§2-6-286. Rules.

The Board may make and adopt reasonable rules and regulations for the administration and enforcement of this act. The Board, or its representatives, in performing the duties vested in it under this act is empowered to enter, during usual working hours, any premises, barns, stables or other places where equidae are kept, for the purpose of administering this act.

Laws 1975, c. 347, § 6, emerg. eff. June 12, 1975.



§2-6-287. Penalty.

Any person violating any provision of this act or of any rules, regulation or order of the Board issued pursuant to this act is guilty of a misdemeanor.

Laws 1975, c. 347, § 7, emerg. eff. June 12, 1975.



§2-6-290.1. Short title.

Sections 2 through 13 of this act shall be known and may be cited as the "Exotic Livestock and Exotic Livestock Products Inspection Act".

Added by Laws 1991, c. 231, § 1, eff. Sept. 1, 1991.



§2-6-290.2. Legislative findings and policy.

A. Exotic livestock and exotic livestock products are becoming an important source of the nation's supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered exotic livestock and exotic livestock products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded exotic livestock are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged exotic livestock and exotic livestock products, and result in sundry losses to exotic livestock producers and processors of exotic livestock and exotic livestock products, as well as injury to consumers. The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally.

B. It is hereby declared to be the policy of the Legislature of this state to provide for the inspection of exotic livestock and exotic livestock products and otherwise regulate the processing and distribution of such articles to prevent the movement or sale of exotic livestock and exotic livestock products which are adulterated or misbranded.

Added by Laws 1991, c. 231, § 2, eff. Sept. 1, 1991. Amended by Laws 1992, c. 101, § 1, emerg. eff. April 20, 1992.



§2-6-290.3. Definitions.

For the purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act:

1. "Adulterated" shall apply to any carcass, part thereof, exotic livestock or exotic livestock products under one or more of the following circumstances:

a.if it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this paragraph if the quantity of such substance in or on such article does not ordinarily render it injurious to health,

b.if it bears or contains, by reason of administration of any substance to live exotic livestock or otherwise, any added poisonous or added deleterious substance, other than one which is:

(1)a pesticide chemical in or on a raw agricultural commodity,

(2)a food additive, or

(3)a color additive;

which may, in the judgment of the Board, make such article unfit for human food,

c.if it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act,

d.if it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act,

e.if it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act. Provided, that an article which is not otherwise deemed adulterated under subparagraph b, c, or d, shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in establishments at which inspection is maintained pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act,

f.if it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food,

g.if it has been prepared, packed, or held under unsanitary conditions whereby it may become contaminated with filth, or whereby it may have been rendered injurious to health,

h.if it is, in whole or in part, the product of any exotic livestock which has died otherwise than by slaughter,

i.if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health,

j.if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act, or

k.if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is;

2. "Board" means the State Board of Agriculture;

3. "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of exotic livestock;

4. "Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any exotic livestock, unless it is identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans;

5. "Department" means the Oklahoma State Department of Agriculture;

6. "Exotic livestock" means commercially raised livestock including but not limited to animals of the families bovidae, cervidae and antilocapridae or birds of the ratite group;

7. "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260) as amended by the Wholesome Meat Act (8 Stat. 584);

8. "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto;

9. "Inspection" or "inspection service" means any inspection by an inspector to determine:

a.the condition and wholesomeness of exotic livestock,

b.the condition and wholesomeness of any edible product at any state of the preparation or packaging thereof in the official plant where inspected and certified, or

c.the condition and wholesomeness of any previously inspected and certified product if such product has not lost its identity as an inspected and certified product;

10. "Inspector" means any person who is duly qualified and certified as an agent of the Oklahoma State Department of Agriculture;

11. "Label" means a display of written, printed, or graphic matter upon any article or the immediate container, not including package liners, of any article;

12. "Labeling" means all labels and other written, printed, or graphic matter:

a.upon any article or any of its containers or wrappers, or

b.accompanying such article;

13. "Misbranded" shall apply to any carcass, part thereof, exotic livestock meat or exotic livestock product under one or more of the following circumstances:

a.if its labeling is false or misleading in any particular,

b.if it is offered for sale under the name of another food,

c.if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter the name of the food imitated,

d.if its container is so made, formed, or filled as to be misleading,

e.unless it bears a label showing:

(1)the name and place of business of the manufacturer, packer, or distributor, and

(2)an accurate statement of the quantity of the product in terms of weight, measure, or numerical count. Provided, reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

f.if any word, statement, or other information required by or under authority of the Exotic Livestock and Exotic Livestock Products Inspection Act to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use,

g.if it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board unless:

(1)it conforms to such definition and standard, and

(2)its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food,

h.if it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard,

i.if it is not subject to the provisions of subparagraph g unless its label bears:

(1)the common or usual name of the food, if any there be, and

(2)in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Board, be designated as spices, flavorings, and colorings without naming each. Provided, that to the extent that compliance with the requirements of this division is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board,

j.if it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses,

k.if it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Board, or

l.if it fails to bear on its containers, as the Board may by regulations prescribe, the official inspection legend, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition;

14. "Official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act;

15. "Official device" means any device prescribed or authorized by the Board for use in applying any official mark;

16. "Official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act;

17. "Official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or exotic livestock pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act;

18. "Official plant" or "official establishment" means one or more buildings or parts thereof, comprising a single plant in which the facilities and methods of operation therein have been approved by the Board as suitable and adequate for operation under inspection service;

19. "Person" means any individual, partnership, corporation, association, or other business unit;

20. "Pesticide chemical", "food additive", "color additive", and "raw agricultural commodity" shall have the same meanings for purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act as such term is defined by the Federal Food, Drug, and Cosmetic Act;

21. "Processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed;

22. "Product" means any carcass of exotic livestock, or part thereof; or any product which is made wholly or in part from any carcass of exotic livestock or part thereof, excepting products which contain exotic livestock ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the animal food industry, and which are exempted by the Board from definition as an exotic livestock product under such conditions as the Board may prescribe to assure that the exotic livestock ingredients in such products are not adulterated and that such products are not represented as exotic livestock products;

23. "Exotic livestock broker" means any person engaged in the business of buying or selling exotic livestock products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person; and

24. "Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of exotic livestock.

Added by Laws 1991, c. 231, § 3, eff. Sept. 1, 1991. Amended by Laws 1992, c. 101, § 2, emerg. eff. April 20, 1992.



§2-6-290.4. Board - Powers and duties.

In addition to any powers and duties of the Board provided for by law, the Board shall have the power and duty to:

1. Adopt and promulgate regulations necessary to provide for the proper inspection of exotic livestock and exotic livestock products, and prescribe conditions under which carcasses, parts of carcasses, exotic livestock meat and exotic livestock products capable of use as human food, shall be stored, labeled, marked or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce;

2. Cooperate with the Secretary of Agriculture of the United States in effectuating the purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act;

3. Appoint inspectors to make examination and inspection of exotic livestock, exotic livestock carcasses, all exotic livestock meat and exotic livestock products, and the sanitary conditions of all plants or establishments in which exotic livestock meat and exotic livestock products are prepared;

4. Detain and seize exotic livestock or exotic livestock carcasses or exotic livestock products pursuant to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act;

5. Require reports from all persons subject to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act;

6. Suspend inspection service pursuant to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act;

7. Establish and enforce administrative penalties pursuant to Section 11-1 of Title 2 of the Oklahoma Statutes;

8. Enter upon any public or private property for purposes of inspecting and investigating compliance with the Exotic Livestock and Exotic Livestock Products Inspection Act;

9. Refuse to render inspection services to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of the Exotic Livestock and Exotic Livestock Products Inspection Act;

10. Institute or cause to be instituted any necessary legal proceedings with the Office of the Attorney General or in any court of competent jurisdiction for an injunction relief to enforce the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act; and

11. Exercise all incidental powers which are necessary and proper to perform the duties of the Board pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act.

Added by Laws 1991, c. 231, § 4, eff. Sept. 1, 1991.



§2-6-290.5. Application of act - Registration with Board - Dead, dying, disabled or diseased animals - Prerequisites for sale.

A. The Exotic Livestock and Exotic Livestock Products Inspection Act shall apply to:

1. Any person that engages in the business of slaughtering any exotic livestock or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any exotic livestock for use as human food or animal food. The provisions of this paragraph shall not apply to:

a.the slaughtering of exotic livestock owned and raised by a person who prepares and transports the carcasses of exotic livestock or parts of exotic livestock exclusively for his own use or for use by members of his household or his nonpaying guests or employees, or

b.except as otherwise provided by this section, any person who slaughters exotic livestock or processes or otherwise handles exotic livestock products which have been or are to be processed as required by recognized religious dietary laws.

(1)Any person desiring such exemption shall make application to the Oklahoma State Department of Agriculture. The application shall be in such form and contain such information as is required by the Board.

(2)The Board may impose such conditions as to sanitary standards, practices, and procedures in granting such exemption as it deems necessary to effectuate the purposes of the Exotic Livestock and Exotic Livestock Products Inspection Act. Any person who processes exotic livestock or exotic livestock products under exemption from certain requirements as provided in this division shall be subject to all of the other applicable provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act and the regulations promulgated pursuant thereto.

(3)Processing plants shall meet the sanitary requirements set forth in the Exotic Livestock and Exotic Livestock Products Inspection Act and shall be required to qualify for inspection and operate as official establishments;

2. Any person who engages in the business of buying or selling, as exotic livestock products brokers, wholesalers, or otherwise, or transporting or storing any carcasses, or parts or products of carcasses, of any exotic livestock; or

3. Any person who engages in business as a renderer, or engages in the business of buying, selling, or transporting any dead, dying, disabled, or diseased exotic livestock or parts of the carcasses of any exotic livestock that died otherwise than by slaughter.

B. 1. Any person who is engaged in business specified in this subsection shall be registered with the Board:

a.as a meat broker, renderer, or animal food manufacturer, or engage in business in such commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any exotic livestock whether intended for human food or other purposes; or

b.as a public warehouseman storing any such articles in or for such commerce, or engage in the business of buying, selling, or transporting in such commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of the carcasses of any such animals that died otherwise than by slaughter.

2. The application for registration shall contain the name of such person, address of each place of business at which and all trade names under which such person conducts such business and such other information deemed necessary by the Board.

C. Any person, firm, or corporation who is engaged in the business of buying, selling, or transporting dead, dying, disabled, or diseased animals, or any parts of the carcasses of any animals that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation, in such commerce, any dead, dying, disabled, or diseased exotic livestock or parts of the carcasses of any such animals that died otherwise than by slaughter, shall comply with such regulations as the Board prescribes to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.

D. On and after September 1, 1991, no exotic livestock products intended for human food shall be allowed to be sold in this state without:

1. First being inspected and approved by:

a.the United States Department of Agriculture,

b.the Oklahoma State Department of Agriculture, or

c.a program from another state approved by the Board; or

2. Having been legally imported into this state pursuant to existing laws of the Federal Food, Drug and Cosmetic Act.

Added by Laws 1991, c. 231, § 5, eff. Sept. 1, 1991. Amended by Laws 1992, c. 101, § 3, emerg. eff. April 20, 1992.



§2-6-290.6. Operation of slaughtering plant - Approval of plant - Compliance with act.

A. On and after September 1, 1991:

1. Prior to slaughtering any exotic livestock or processing any exotic livestock products at any plant, a person owning or operating such plant shall have the plant approved by the Department.

2. To receive plant approval, a person shall make application to the State Board of Agriculture. As part of the application, the person shall agree to comply with the terms and conditions of the Exotic Livestock and Exotic Livestock Products Inspection Act and any applicable regulations promulgated thereto.

3. Prior to any such approval, the plant and plant equipment shall be inspected by the Department of Agriculture.

4. Upon the approval of the plant and plant equipment by the Department, the plant shall be considered an official plant.

B. No establishment or plant processing exotic livestock or exotic livestock products shall process any exotic livestock or exotic livestock product capable of use as human food except in compliance with the requirements of the Exotic Livestock and Exotic Livestock Products Inspection Act.

Added by Laws 1991, c. 231, § 6, eff. Sept. 1, 1991. Amended by Laws 1992, c. 101, § 4, emerg. eff. April 20, 1992.



§2-6-290.7. Inspection service and inspections.

A. All inspection service shall be subject to supervision at all times by an inspector. Such service shall be rendered where the facilities and conditions are satisfactory for the conduct of the service and the requisite inspectors are available.

B. Exotic livestock which is processed in official plants in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act may be inspected.

C. All exotic livestock that is slaughtered and processed in an official plant where inspection service is maintained shall be inspected for condition and wholesomeness. No dressed or uninspected exotic livestock products shall be brought into such official plant.

D. Inspection shall not be provided at any establishment for the slaughter of exotic livestock, or the preparation of any carcasses or parts or products of such animals which are not intended for human food.

Added by Laws 1991, c. 231, § 7, eff. Sept. 1, 1991.



§2-6-290.8. Records.

A. All persons subject to the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act shall keep such records as willfully and correctly disclose all transactions involved in their businesses. All persons, subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Board, afford such representative and any duly authorized representative of the Secretary of Agriculture of the United States accompanied by such representative of the Board access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory.

B. Any record required to be maintained by this section shall be maintained for such period of time as the Board may by regulations prescribe.

Added by Laws 1991, c. 231, § 8, eff. Sept. 1, 1991.



§2-6-290.9. Unlawful acts.

A. On and after September 1, 1991, no person shall:

1. Slaughter any exotic livestock or process any exotic livestock products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of the Exotic Livestock and Exotic Livestock Products Inspection Act; and

2. Sell, transport, offer for sale or transportation, or receive for transportation from an official establishment, any slaughtered exotic livestock from which the blood, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board.

B. No person shall:

1. Sell, transport, offer for sale or transportation, or receive for transportation:

a.any exotic livestock products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation, or

b.any exotic livestock products required to be inspected pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act unless they have been so inspected and passed;

2. Perform any act which is intended to cause or has the effect of causing such exotic livestock or exotic livestock products to be adulterated or misbranded;

3. Use to his own advantage, or reveal other than to the authorized representatives of the state government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of the Exotic Livestock and Exotic Livestock Products Inspection Act concerning any matter which is entitled to protection as a trade secret.

C. No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Board.

D. No person shall:

1. Forge any official device, mark, or certificate;

2. Without authorization from the Board use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate including "Oklahoma Rejected" or "Oklahoma Retained" tags;

3. Contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

4. Knowingly possess, without promptly notifying the Board or its representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any exotic livestock, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

5. Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

6. Knowingly represent that any article has been inspected and passed, or exempted, pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act when, in fact, it has not been so inspected and passed, or exempted.

Added by Laws 1991, c. 231, § 9, eff. Sept. 1, 1991. Amended by Laws 1992, c. 101, § 5, emerg. eff. April 20, 1992.



§2-6-290.10. Suspension of plant approval - Grounds - Refusal to provide or withdrawal of inspection service.

A. 1. Any plant approval given pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act may be suspended by the Department for:

a.failure to maintain a plant and equipment in a satisfactory state of repair;

b.failure to maintain plant or equipment in a sanitary manner on a continuing basis;

c.the use of operating procedure which are not in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act or regulations promulgated thereto;

d.alterations of buildings, facilities, or equipment which cannot be approved in accordance with the Exotic Livestock and Exotic Livestock Products Inspection Act or regulations promulgated thereto;

e.assault on an agent of the Board; or

f.failure to properly denature condemned and inedible materials.

2. During such period of suspension, inspection service shall not be rendered. However, the other provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act pertaining to providing such service on a resident basis will remain in effect unless such service is terminated in accordance with duly authorized regulations promulgated by the Department. Upon suspension of inspection service in an official plant, the plant approval shall also become suspended, and all labels, seals, tags or packaging material bearing official identification shall be destroyed, or the official identification completely obliterated, or sealed in a manner acceptable to the Department.

B. 1. The Board may refuse to provide, or withdraw, inspection service with respect to any establishment if it determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection because the applicant or recipient, or any person responsibly connected with the applicant or recipient, has been convicted, in any federal or state court of:

a.any felony, or

b.more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.

2. This section shall not affect in any way other provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act for withdrawal of inspection services from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meats or meat food products.

3. For the purpose of this subsection, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten percent (10%) or more of its voting stock or employee in a managerial or executive capacity. The determination and order of the Board with respect thereto pursuant to this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within thirty (30) days after the effective date of such order in the appropriate court. Judicial review of any such order shall be upon the record upon which the determination and order are based.

Added by Laws 1991, c. 231, § 10, eff. Sept. 1, 1991.



§2-6-290.11. Violations - Complaints - Notice - Hearings - Orders - Emergencies - Service of notice or other instrument.

A. Whenever the Board determines there are reasonable grounds to believe that there has been a violation of any of the provisions of the Exotic Livestock and Exotic Livestock Products Inspection Act, any rule or regulation promulgated thereto, or any order of the Board, it shall give written notice to the alleged violator specifying the cause of complaint. Such notice shall require that the matters complained of be corrected or that the alleged violator appear before the Board at a time and place specified in the notice and answer the charges. The notice shall be delivered to the alleged violator or violators in accordance with the provisions of subsection D of this section not less than twenty (20) days before the time set for the hearing.

B. The Board shall afford the alleged violator or violators an opportunity for a fair hearing in accordance with the provisions of subsection E of this section. On the basis of the evidence produced at the hearing, the Board shall make findings of fact and conclusions of law and enter an order thereon. The Board shall give written notice of such order to the alleged violator and to such other persons as shall have appeared at the hearing and made written request for notice of the order. If the hearing is held before any person other than the Board itself, such person shall transmit the record of the hearing together with recommendations for findings of fact and conclusions of law to the Board which shall thereupon enter its order. The Board may, in its discretion, enter its order on the basis of such record or, before issuing its order, require additional hearings or further evidence to be presented. The order of the Board shall become final and binding on all parties unless appealed to the district court as provided in Article II of the Administrative Procedures Act within thirty (30) days after notice has been sent to the parties.

C. Whenever the Board finds that an emergency exists requiring immediate action to protect the public health or welfare it may without notice or hearing issue an order reciting the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency. Notwithstanding the provisions of subsection B of this section, such order shall be effective immediately. Any person to whom such an order is directed shall comply therewith immediately but on application to the Board shall be afforded a hearing within ten (10) days. On the basis of such hearing, the Board shall continue such order in effect, revoke it or modify it; provided, that any person aggrieved by such order continued after the hearing provided in this subsection may appeal to the district court of the area affected within thirty (30) days. Such appeal when docketed shall have priority over all cases pending on said docket, except criminal.

D. Except as otherwise expressly provided, any notice, order or other instrument issued by or under authority of the Board may be served on any person affected thereby personally or by publication. Proof of such service shall be made as in case of service of a summons or by publication in a civil action, such proof to be filed in the office of the Board; or such service may be made by mailing a copy of the notice, order or other instrument by registered mail directed to the person affected at his last-known post office address as shown by the files or records of the Board, and proof thereof may be made by the affidavit of the person who did the mailing, filed in the office of the Board.

Every certificate or affidavit of service made and filed as herein provided shall be prima facie evidence of the facts therein stated, and a certified copy thereof shall have like force and effect.

E. The hearings herein provided may be conducted by the Board itself at a regular or special meeting of the Board, or the Board may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the Board at any time and place. Such hearings shall be conducted in conformity with and records made thereof as provided in the Administrative Procedures Act.

Added by Laws 1991, c. 231, § 11, eff. Sept. 1, 1991. Amended by Laws 1992, c. 101, § 6, emerg. eff. April 20, 1992.



§2-6-290.12. Violations - Penalties.

A. Any person who willfully:

1. Makes, or causes to be made, any false entry or statement of fact in any report required to be made pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act;

2. Makes, or causes to be made, any false entry in any account, record, or memorandum kept by any person subject to the Exotic Livestock and Exotic Livestock Products Inspection Act;

3. Neglects or fails to make, or causes to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person;

4. Removes out of the jurisdiction of this state, or willfully mutilates, alters, or by any other means falsifies any documentary evidence of any such person; or

5. Refuses to submit to the Board or to any of its authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control;

shall be deemed guilty and shall be subject, upon conviction in any court of competent jurisdiction, to a fine of not more than Five Thousand Dollars ($5,000.00).

B. Any officer or employee of this state who shall make public any information obtained by the Board, without its authority, unless directed by a court, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine not exceeding Five Thousand Dollars ($5,000.00).

C. Any person who violates any provision of the Exotic Livestock and Exotic Livestock Products Inspection Act for which no other criminal penalty is provided by the Exotic Livestock and Exotic Livestock Products Inspection Act shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00).

D. If a violation involved intent to defraud, or any distribution or attempted distribution of an article that is adulterated, such person shall be subject to a fine of not more than Ten Thousand Dollars ($10,000.00).

Added by Laws 1991, c. 231, § 12, eff. Sept. 1, 1991.



§2-6-290.13. Penalties - Limitations on application - Minor violations.

A. No person shall be subject to penalties pursuant to this section for receiving for transportation any article or animal in violation of the Exotic Livestock and Exotic Livestock Products Inspection Act if such receipt was made in good faith, unless such person refuses to furnish on request of a representative of the Board the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

B. Nothing in the Exotic Livestock and Exotic Livestock Products Inspection Act shall be construed as requiring the Board to report for prosecution, or for the institution of legal action or injunction proceedings, minor violations of the Exotic Livestock and Exotic Livestock Products Inspection Act whenever it believes that the public interest will be adequately served by a suitable written notice of warning.

Added by Laws 1991, c. 231, § 13, eff. Sept. 1, 1991.



§2-6-291. Exotic livestock disease control - Official agency.

A. The State Board of Agriculture shall be the official exotic livestock disease control agency of the State of Oklahoma, and shall have the authority to issue and enforce rules governing the movement and testing of exotic livestock as defined in Section 6-290.3 of this title, in intrastate commerce with regards to disease emergency, disease control, or disease eradication.

B. The Board shall have the authority to issue and enforce rules governing the movement and testing of exotic livestock as defined by Section 6-290.3 of this title, in interstate commerce as required or allowed by federal law.

C. In addition to requirements established by the Board, no person shall release exotic livestock under the jurisdiction of the Board into the wilds of Oklahoma without first obtaining written permission of the Director of the Oklahoma Wildlife Conservation Commission.

Added by Laws 1994, c. 5, § 1, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 65, emerg. eff. June 6, 2000.



§2-6-302. Disease eradication and control - Inspecting and examining vehicles – Issuing citations - Agents' satisfactory completion of courses.

A. To enable the State Board of Agriculture to implement its duties and responsibilities regarding disease eradication and control of livestock and theft of livestock, and of farming equipment and farm implements, authorized agents of the Board are authorized to stop a vehicle transporting any livestock or farming equipment or farm implement for the purposes of inspecting and examining:

1. Livestock being transported;

2. The documents relating to the health, ownership, or destination of the livestock; and

3. Ownership documents or serial or identification numbers relating to farming equipment or farm implements.

B. 1. Agents of the Board are authorized to issue citations to those persons committing violations of the laws relating to the control and eradication of disease in livestock in this state.

2. Each violation relating to the transportation of livestock, and any required documentation regarding disease eradication and control of livestock being transported may result in a citation not to exceed Five Hundred Dollars ($500.00) per incident. Each citation issued shall indicate the name of the owner of the livestock being transported, as well as the name of the driver of the vehicle.

3. If an owner or driver receives three citations for violations of this subsection within a consecutive three-year period, the owner or driver may be subject to citations not to exceed One Thousand Dollars ($1,000.00) for any subsequent violations of this subsection.

C. The authorized agents designated to stop vehicles and issue citations shall be required to satisfactorily complete those courses offered by law enforcement agencies as are required by the Board.

Added by Laws 1987, c. 132, § 2, emerg. eff. June 3, 1987. Amended by Laws 2000, c. 367, § 66, emerg. eff. June 6, 2000; Laws 2001, c. 430, § 4, eff. Nov. 1, 2001.



§2-6-303. Livestock trailers to be identified by number or driver license number.

A. It shall be unlawful to operate any trailer, not otherwise required to be licensed by law, which is used for the hauling of livestock upon the roads or highways of the State of Oklahoma unless that trailer bears an identifying number.

B. Trailers owned by individual persons shall be identified with the driver license number of the owner. Trailers owned by corporations, partnerships, and other associations or owned by a person who has no driver license shall be identified with numbers as designated by rules of the State Board of Agriculture with advice from the Oklahoma Department of Public Safety.

C. The identifying number shall be in Arabic numerals in a contrasting color of not less than two (2) inches high painted or otherwise affixed to the rear of the trailer so it is clearly visible from the rear at all times and in a manner as to reasonably assure against alteration or destruction.

D. The State Board of Agriculture may promulgate rules, and with the advice of the Oklahoma Department of Public Safety, direct the affixing of identifying numbers to livestock trailers.

E. It shall be unlawful to alter a livestock trailer identifying number other than to comply with this subarticle or rules issued pursuant to this subarticle.

F. No fee shall be charged for the issuance of any trailer identification number required by this subarticle.

Added by Laws 1974, c. 88, § 1, eff. Jan. 1, 1975. Amended by Laws 2001, c. 146, § 76, emerg. eff. April 30, 2001. Renumbered from § 1601 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.



§2-6-304. Penalties.

Any person who violates the provisions of Section 6-303 of this title by failing to properly display the proper number shall be guilty of a misdemeanor and upon conviction thereof subject to a fine not to exceed Ten Dollars ($10.00). Any person who alters a vehicle identifying number in violation of Section 6-303 of this title, or rules issued pursuant to Section 6-303 of this title, upon conviction thereof, shall be guilty of a misdemeanor.

Added by Laws 1974, c. 88, § 2, eff. Jan. 1, 1975. Amended by Laws 2001, c. 146, § 77, emerg. eff. April 30, 2001. Renumbered from § 1602 of this title by Laws 2001, c. 146, § 254, emerg. eff. April 30, 2001.



§2-6-310. Agriculture law enforcement agents.

A. The Commissioner of the State Board of Agriculture may commission, subject to the approval of the Board, agriculture law enforcement agents.

B. Agriculture law enforcement agents, when commissioned, shall:

1. Have all the powers of peace officers except the serving or execution of civil process other than the execution of civil process related to the Oklahoma Agricultural Code;

2. Have in all parts of the state the same powers with respect to criminal matters and enforcement of the laws relating thereto as sheriffs, highway patrol, and police officers in their respective jurisdictions;

3. Enforce the civil, criminal, and administrative provisions relating to livestock theft, animal health and importation statutes and theft of farming equipment and farm implements, as well as any other law contained in the Oklahoma Agricultural Code;

4. Possess all immunities and matters of defense now available or hereafter made available to sheriffs, highway patrol and police officers in any suit brought against them in consequence of acts done in the course of their employment; and

5. Comply with the provisions of Section 3311 of Title 70 of the Oklahoma Statutes.

C. Agriculture law enforcement agents specifically:

1. Are vested with the power and authority of sheriffs in making arrests for violations of the Oklahoma Agricultural Code and in the enforcement of nonagriculture-related crimes in cooperation with other law enforcement officers and agencies as authorized by the Board and approved by the Governor of the State of Oklahoma;

2. May take into possession any farming equipment or farm implement and any and all livestock, or any part thereof, killed, taken, shipped or had in possession contrary to the law. Such livestock or parts thereof may be disposed of as determined by the Commissioner or any court of competent jurisdiction;

3. May make a complaint and cause proceedings to be commenced against any person for violation of any of the laws relating to the Oklahoma Agricultural Code or relating to theft of livestock and of farming equipment or farm implements, with the sanction of the prosecuting or district attorney of the county in which the proceedings are brought, and shall not be required to give security for costs;

4. In connection with the enforcement of the civil, criminal, and administrative provisions, shall have the express authority to stop the transportation or movement of any animal or farming equipment or farm implement within this state and shall have the right to enter upon all premises, posted, or otherwise, when necessary for enforcement of the laws of this state;

5. Shall be under the control and direction of the Commissioner. The Commissioner may, at any time, remove any powers or authority of arrest conferred by the Commissioner; and

6. Shall have the right to carry firearms as authorized by the Commissioner.

Added by Laws 2001, c. 430, § 5, eff. Nov. 1, 2001. Amended by Laws 2007, c. 157, § 3, eff. Nov. 1, 2007.



§2-6-311. License - Construction of act - Restricted aquatic species.

A. No person may engage in the private commercial production of catfish, minnows, fingerlings, fish, frogs, or other aquatic species without having first procured a license from the State Board of Agriculture.

B. The initial fee for a license issued pursuant to the provisions of this section, and the annual fee for the renewal of such license, shall be Ten Dollars ($10.00).

C. All licenses may be renewed so long as the applicant remains in operation, in the production of a particular aquatic species and in compliance with the provisions of this act and rules promulgated thereto.

D. Nothing in this act shall be construed to authorize the importation or exportation of minnows and other fish species that are subject to the provisions of Sections 4-105, 4-115, and 7-602 of Title 29 of the Oklahoma Statutes.

E. No license shall be issued by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the provisions of this section for any restricted aquatic species designated by rules promulgated by the Oklahoma Wildlife Conservation Commission.

Added by Laws 2002, c. 295, § 1, eff. Nov. 1, 2002.



§2-6-312. Technical assistance.

A. The Oklahoma Department of Agriculture, Food, and Forestry may provide technical assistance to persons legally engaged in the private commercial production of catfish, minnows, fingerlings, fish, frogs and other aquatic species pursuant to the provisions of this act. Such technical assistance shall be limited to recommendations and in no instance shall the Department provide any assistance or any funds to effectuate or implement such recommendations.

B. Reasonable fees, as determined by the State Board of Agriculture, may be charged by the Department for salary, expenses, and supplies of Department employees providing technical assistance.

Added by Laws 2002, c. 295, § 2, eff. Nov. 1, 2002.



§2-6-313. Confinement and separation from wild species.

A. All catfish, minnows, fingerlings, fish, frogs, and other aquatic species which are legally produced, pursuant to the provisions of this act, shall be confined to the lands and waters of the licensee in such a manner so as to prohibit:

1. Contact with wild fish or other aquatic species in public waters; and

2. Such wild fish or other aquatic species in public waters from becoming a part of the commercial production.

B. 1. Except as otherwise provided by this subsection, the Oklahoma Department of Agriculture, Food, and Forestry shall not restrict the manner in which persons, licensed pursuant to this act, gather or impound aquatic species raised within the impoundments in their commercial operations.

2. No person shall sell or attempt to sell game fish and/or paddlefish obtained from public waters that have been commingled with privately produced fish subject to the provisions of this act.

C. No licensee may receive, free of charge, any catfish, minnow, fingerling, fish, frog or other aquatic species from the state or federal government.

Added by Laws 2002, c. 295, § 3, eff. Nov. 1, 2002.



§2-6-314. Inspections - Summary of aquatic species produced and marketed.

A. 1. a.Any duly authorized representative of the Oklahoma Department of Agriculture, Food, and Forestry shall have the power to inspect, at reasonable times, records, facilities and operations of any person engaging in the commercial production of catfish, minnows, fingerlings, fish, frogs and other aquatic species in order to determine whether or not diseased species, that could cause such species to contaminate wild fish, exist in the impoundments.

b.If diseased conditions exist, the Oklahoma Department of Agriculture, Food, and Forestry may require the removal or the treatment of the diseased species to prevent contamination of wild fish.

2. Any duly authorized representative of the Department of Wildlife Conservation shall have the power to inspect, at reasonable times, records, facilities and operations of any person engaging in the commercial production of catfish, minnows, fingerlings, fish, frogs and other aquatic species in order to determine if the commercial operation is in compliance with the Oklahoma Wildlife Conservation Code and rules promulgated thereto. Any person found or alleged to be in violation of the Oklahoma Wildlife Conservation Code or rules promulgated thereto shall be subject to the provisions of the Oklahoma Wildlife Conservation Code.

B. A licensee shall be present during any inspection authorized pursuant to the provisions of this section. In addition, the licensee shall cooperate with the Oklahoma Department of Agriculture, Food, and Forestry and the Department of Wildlife Conservation in performing such licensee’s duties pursuant to the provisions of this act.

C. Any licensee subject to the provisions of this act shall submit to the Oklahoma Department of Agriculture, Food, and Forestry an annual summary of the number of catfish, minnows, fingerlings, fish, frogs and other aquatic species produced and marketed by the commercial operation and any other information as requested by the Department. The summary shall be submitted to the Department at such time and in such manner as is required by the Department.

Added by Laws 2002, c. 295, § 4, eff. Nov. 1, 2002.



§2-6-315. Decals.

A. 1. Each vehicle used to transport private commercially produced catfish, minnows, fingerlings, fish, frogs or other aquatic species shall be marked conspicuously by decals bearing the inscription "Aquatic Culture".

2. The decals shall be located on each side of the hauling unit.

B. The decals shall be furnished by the Oklahoma Department of Agriculture, Food, and Forestry at a reasonable cost per decal payable by the owner of the vehicle hauling the aquatic species.

Added by Laws 2002, c. 295, § 5, eff. Nov. 1, 2002.



§2-6-316. Application for license - Proofs required - Revocation.

A. 1. All persons applying for a license to commercially produce catfish, minnows, fingerlings, fish, frogs or other aquatic species pursuant to the provisions of this act shall produce positive proof of:

a.identification including, but not limited to, a valid Oklahoma driver license of the applicant,

b.age, and

c.residency.

2. It shall be unlawful for any person to make a false statement or to give any false information in order to acquire a license, pursuant to the provisions of this act.

B. Any license issued by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to this act shall contain the data required by subsection A of this section as well as the date and time of issuance of the license.

C. 1. All licenses issued by the Department pursuant to this act shall be nontransferable.

2. No person shall alter, change, lend or transfer any such license. No person shall use, loan or borrow a license which has not been issued to that person by the Oklahoma Department of Agriculture, Food, and Forestry.

D. All licenses issued pursuant to this act shall terminate December 31 for the year issued.

E. The Department may issue a duplicate license at a reasonable cost for a commercial operation if such license is lost or destroyed.

F. 1. A license for engaging in a private commercial operation subject to the provisions of this act may be revoked for a period of not less than one (1) year upon the conviction of the licensee for violating any provision of this act or rules promulgated thereto by the Oklahoma Department of Agriculture, Food, and Forestry in accordance with rules promulgated by the State Board of Agriculture, or by a court of competent jurisdiction.

2. For purposes of this subsection, a court conviction, a plea of guilty, a plea of nolo contendere, the imposition of a deferred or suspended sentence by a court, or forfeiture of bond shall be deemed a conviction.

3. Any person who has had a license to engage in private commercial operations pursuant to this act shall not be entitled to reapply for such license until the revocation period has expired or the person has obtained approval of the Oklahoma Department of Agriculture, Food, and Forestry to reapply for the license.

4. It shall be unlawful for any person to engage in a private commercial operation subject to the provisions of this act after revocation of his or her license. Upon conviction of engaging in a commercial operation after revocation of a license, such person shall not be entitled to obtain a license pursuant to this act for a two-year period after conviction.

Added by Laws 2002, c. 295, § 6, eff. Nov. 1, 2002.



§2-6-317. Violations.

A. Any person convicted of violating any of the provisions of this act shall be guilty of a misdemeanor.

B. Any violations of the Oklahoma Wildlife Conservation Code shall be under the jurisdiction of the Oklahoma Wildlife Conservation Commission.

Added by Laws 2002, c. 295, § 7, eff. Nov. 1, 2002.



§2-6-400. Short title.

Subarticle 4 of Article 6 of the Oklahoma Agricultural Code shall be known and may be cited as the "Animal Disease Outbreak Temporary Emergency Act".

Added by Laws 2002, c. 173, § 14, emerg. eff. May 6, 2002.



§2-6-401. Animal disease threatening domestic animal population and/or public welfare – Certification – Declaration of emergency by Governor.

A. 1. If the State Board of Agriculture determines that a confirmed case of an animal disease in this state presents a substantial and imminent threat to the state's domestic animal population and/or to protect the public welfare, the Board shall certify the case to the Governor.

2. After receiving certification from the Board, the Governor may declare an emergency pursuant to this section for purposes of allowing the Board to establish quarantine zones of control to protect the health of domestic animals and the public welfare from disease. The Governor may declare an emergency pursuant to this section without declaring an emergency under the Oklahoma Civil Defense and Emergency Resources Management Act of 1967.

3. A declaration pursuant to this section:

a.may specify that it applies to all or certain units of the state or local government,

b.must specify the time period for which it applies, and

c.must be filed with the Secretary of State.

4. The provisions of this subsection are in addition to and do not limit authority granted to the Governor or local government officials by other provisions of law.

B. 1. The Board may meet by electronic means without violating state open meeting laws for the purpose of declaring that a highly suspicious case of a disease in this state presents a substantial and imminent threat to the state's domestic animal population.

2. If the Board meets by electronic means for this purpose, it shall comply with the emergency meeting notice provisions of Section 311 of Title 25 of the Oklahoma Statutes and, to the fullest extent possible, provide public and media access to the meeting.

Added by Laws 2002, c. 173, § 15, emerg. eff. May 6, 2002.



§2-6-402. Quarantine zones of control.

A. Upon an emergency declaration by the Governor pursuant to the Animal Disease Outbreak Temporary Emergency Act, the State Veterinarian may establish quarantine zones of control in any area where a specific animal determined to be infected or is likely to be infected with the disease be examined by a veterinarian authorized by the Board or the State Veterinarian. This determination shall be based on an actual veterinary examination or laboratory testing.

B. Quarantine zones of control shall be the smallest size practicable to prevent the spread of the disease and must exist for the shortest duration consistent with effective disease control. A quarantine zone of control shall not extend beyond a radius of three (3) miles from an animal determined to be infected or is likely to be infected with the disease, unless the Board orders that control of a specific disease requires a larger quarantine zone of control based upon epidemiological evidence.

Added by Laws 2002, c. 173, § 16, emerg. eff. May 6, 2002.



§2-6-403. Orders restricting movement of persons, livestock, machinery, and personal property.

A. 1. The State Board of Agriculture may issue orders restricting the movement of persons, livestock, machinery, and personal property out of quarantine zones. The President of the Board, the State Veterinarian, or any licensed veterinarian designated by the Board may issue the orders.

2. Any such order shall be issued upon a determination that reasonable cause exists to believe that the movement of persons or personal property out of a quarantine zone will reasonably transport a dangerous, infectious, or communicable disease outside of the quarantine zone.

B. An order restricting the movement of persons, livestock, machinery, and personal property out of quarantine zones:

1. Shall be served upon any person subject to the order;

2. Shall be limited to the greatest extent possible consistent with the paramount disease control objectives as determined by the Board;

3. May be served on any day at any time; and

4. Must include a notice of the person's rights pursuant to this section, including, but not limited to, the ability of the person to enter into an agreement to abide by disease control measures under subsection C of this section and the right to request a court hearing under subsection D of this section. When an order restricting the movement of persons has been issued, the physical and emergency medical needs of those persons restricted pursuant to the order shall be addressed in a systematic and competent manner.

C. No person may be restricted by an order, issued pursuant to the Animal Disease Outbreak Temporary Emergency Act for longer than seventy-two (72) hours, if the person agrees to abide by the disease control measures established by the Board. Such person shall sign an acknowledgment form prepared by the Board evidencing the person's agreement to abide by the disease control measures established by the Board.

D. Any person whose movements are restricted by an order pursuant to the Animal Disease Outbreak Temporary Emergency Act may seek a district court hearing on the order at any time after it is served on the person. The hearing shall be heard as soon as possible regardless of the time of day and any inconvenience to the court. The hearing may be held by electronic means. The subject of the order may:

1. Contest imposition of the order on grounds that it is an abuse of the Board's discretion pursuant to the Animal Disease Outbreak Temporary Emergency Act; or

2. Seek a variance from the order to allow movement of a person inconsistent with the order, upon a showing that the person would otherwise suffer irreparable harm.

Added by Laws 2002, c. 173, § 17, emerg. eff. May 6, 2002. Amended by Laws 2004, c. 60, § 6, emerg. eff. April 6, 2004.



§2-6-404. Court action against persons not abiding by disease control measures – Hearing – Violation.

A. If the State Board of Agriculture determines that a person has not or is not reasonably likely to abide by the disease control measures established by the Board, the Board may request a court hearing to determine if the emergency temporary restrictions should continue. The court shall schedule the hearing as expeditiously as possible. When the Board requests a court hearing under this section, restrictions pursuant to Section 17 of this act shall continue to apply to the person until the court has held the temporary emergency restrictions hearing and issues an order either continuing the emergency disease control measures established by the Board or removing the emergency disease control measures.

B. If the Board requests a court hearing pursuant to this section, notice of the hearing must be served upon any person restricted at least twenty-four (24) hours before the hearing.

C. The notice must contain the following information:

1. The time, date, and place of the hearing;

2. The grounds and underlying facts upon which continued restrictions are sought;

3. The person's right to appear by electronic means at the hearing and the right to have a representative appear in person at the hearing;

4. The person's right to present and cross-examine witnesses; and

5. The person's right to counsel, including the right, if the person is indigent, to representation by counsel designated by the court or county of venue.

D. 1. The court may order the continued restriction on the movement of the person if it finds, by a preponderance of the evidence, that travel outside of the quarantine zone by the person would pose an imminent threat of transporting a dangerous, infectious, or communicable disease outside of the boundaries of the quarantine zone.

2. If the person agrees to sign and comply with the acknowledgment form referred to in Section 17 of this act, the temporary restrictions shall not continue longer than thirty (30) days.

3. If the person refuses to sign and comply with the acknowledgment form, the temporary restrictions shall continue for a longer time as specified by the court. Refusal by the person to sign and comply with the acknowledgment form constitutes a knowing violation of the Animal Disease Outbreak Temporary Emergency Act.

Added by Laws 2002, c. 173, § 18, emerg. eff. May 6, 2002.



§2-6-405. Suppression and eradication of disease – Actions permitted – Cooperation with federal agencies in enforcement of regulations – Compensation – Appraisal – Proceedings barred pending compensation – Injunction.

A. When it is determined by the State Board of Agriculture that it is necessary to eradicate any dangerous, infectious or communicable disease among domestic animals in the state, the presence of which constitutes an emergency declared pursuant to the Animal Disease Outbreak Temporary Emergency Act or declared by the United States Department of Agriculture, the Board may take reasonable and necessary steps to suppress and eradicate the disease. The Board may cooperate with the Animal and Plant Health Inspection Service (APHIS) of the United States Department of Agriculture, federally recognized Indian tribes, state or local government agencies, or any other private or public entity in the suppression and eradication of the disease.

B. When an emergency has been declared, the Board or the State Veterinarian may order:

1. Animals destroyed which are infected with the disease, exposed to the disease, or are highly susceptible to exposure to the disease because of proximity to diseased animals affected by the disease;

2. Personal property to be destroyed in order to remove the infection;

3. The cleaning and disinfection of any premises, exposed to the disease, or are highly susceptible to exposure to the disease because of proximity to diseased animals affected by the disease; and

4. Any act and incur any other expense reasonably necessary to destroy or suppress the disease.

C. The Governor, at the request of the Board, may take any other emergency action necessary to ensure the health of the public and the state livestock industry.

D. 1. The Board may:

a.accept on behalf of the state, the regulations adopted by the Animal and Plant Health Inspection Service of the United States Department of Agriculture pertaining to the disease authorized under an act of Congress, or the portion of the regulations deemed necessary, suitable, or applicable, and

b.cooperate with the Animal and Plant Health Inspection Service of the United States Department of Agriculture, in the enforcement of such regulations.

2. Alternatively, the Board may follow the procedure only as to quarantine, inspection, condemnation, appraisal, compensation, destruction, burial of animals, disinfection, or other acts the Board considers reasonably necessary for the destruction or suppression of the disease as adopted by the Board.

E. 1. For the purpose of determining compensation as provided by subsection F of this section, appraisals of animals or personal property destroyed pursuant to the Animal Disease Outbreak Temporary Emergency Act must be made by a Board-approved appraiser or by an appraisal committee consisting of an appraiser representing the Board, an appraiser representing the Animal and Plant Health Inspection Service of the United States Department of Agriculture, and an appraiser representing the owner. When, in the judgment of the Board or the State Veterinarian, the animals to be killed or personal property to be destroyed poses a disease threat, appraisals may be conducted after the animals are killed based on documents, testimony, or other relevant evidence.

2. Appraisals must be:

a.in writing and signed by the appraisers or appraisal committee, and

b.made at the fair market value of all animals and personal property appraised, unless otherwise provided by applicable federal law or regulation when compensation is paid by federal funds.

F. Upon destruction of animals or personal property, burial or other disposition of the carcasses of the animals, and the completion of the cleaning and disinfection of the premises in accordance with the provisions of the Animal Disease Outbreak Temporary Emergency Act, the Board or its authorized agent shall certify the appraisal to the Director of the Office of Management and Enterprise Services. If funds are available for this purpose, the Director shall then file a claim with the State Treasurer for a warrant in the amount payable to the owner, excluding any compensation received by the owner from other sources.

G. A person who believes that the Board's certified appraisal is not sufficient may apply for a temporary restraining order or injunctive relief from the appropriate district court.

H. 1. No person or other legal entity may initiate any proceeding to collect a debt from the owner relating to animals or personal property destroyed pursuant to this section, until the owner has received compensation under paragraph F of this section.

2. If a person or other legal entity refuses to comply with this subsection after being informed that the owner qualifies for relief pursuant to the Animal Disease Outbreak Temporary Emergency Act, the owner may apply to the district court in the county in which the owner resides for a court order directing the person or other legal entity to comply with this subsection and to reimburse the owner for reasonable attorney fees incurred in obtaining the court order.

3. The provisions of this subsection shall not affect the validity of a mortgage foreclosure, contract for deed cancellation or other proceeding involving the title to real property, unless the owner records in the office of the county clerk where the real property is located, prior to completion of the proceeding to collect the debt, a certified copy of the court order determining that the owner qualifies for relief pursuant to the Animal Disease Outbreak Temporary Emergency Act, and the legal description of the real property.

4. a.For purposes of proceedings involving title to real property pursuant to paragraph 3 of this subsection, the court order must provide that the order expires ninety (90) days after the date of application for the court order, unless the court extends the court order prior to that date for good cause shown.

b.A certified copy of any extension of the court order must be filed in the office of the county clerk in order to affect the validity of a proceeding affecting the title to real property.

5. For purposes of this subsection:

a."completion of a proceeding to collect a debt" means, in the case of a mortgage foreclosure or of a foreclosure of any other lien on real property, the filing or recording of the sheriff's certificate of sale, and, in the case of a contract for deed cancellation, the end of the cancellation period provided in that law, and

b."proceeding to collect a debt" includes foreclosure, repossession, garnishment, levy, contract for deed cancellation, an action to obtain a court judgment, a proceeding to collect real estate taxes or special assessments, eviction, and any other in-court and out-of-court proceedings to collect a debt. The term shall not include sending bills or other routine communications to the owner.

Added by Laws 2002, c. 173, § 19, emerg. eff. May 6, 2002. Amended by Laws 2012, c. 304, § 6.



§2-6-501. Short title.

This act shall be known and may be cited as the “Oklahoma Farmed Cervidae Act”.

Added by Laws 2006, c. 138, § 1, eff. Nov. 1, 2006.



§2-6-502. Definitions.

As used in the Oklahoma Farmed Cervidae Act:

1. "Cervid", "cervidae", and "deer" mean any member of the cervidae family;

2. "Commercial" means to manage on a business basis or engage in any transaction or exchange for consideration including barter, the offer to sell, or possession with intent to sell for profit or monetary gain;

3. "Department" means the Oklahoma Department of Agriculture, Food, and Forestry;

4. "Farmed cervidae" means all species of the cervid family and hybrids including white-tailed deer, elk, mule deer, red deer, or any other member of the family cervidae specified in rule by the State Board of Agriculture with written concurrence of the Department of Wildlife Conservation that are raised or maintained within a perimeter fence or confined space for the production of meat and other agricultural products, sport, exhibition, personal use, or any other purpose. Farmed cervidae shall be considered livestock as long as they remain in a farmed cervidae facility. Farmed cervidae shall not include cervidae in a commercially licensed hunting facility;

5. "Farmed cervidae facility" means any private or public premises that contain one or more privately owned cervidae and the privately owned cervidae are not removed from the premises through hunting;

6. "Native cervidae" means any and all cervidae that are indigenous to Oklahoma or are living in a state of nature;

7. "Noncommercial" means to manage for personal enjoyment and personal use;

8. "Operator" means the person who performs the daily farmed cervidae management functions;

9. "Owner" means a person with legal title to a farmed cervid or herd of farmed cervidae;

10. "Premises" means the ground, area, buildings, water source and equipment commonly shared by a herd of cervidae; and

11. "Proof of ownership" means an inspection certificate of sale from a licensed public livestock market showing individual identification, a bill of sale, a certificate of sale, court orders, a statement that the cervidae was born from animals owned by the seller, or any other document the Department deems acceptable.

Added by Laws 2006, c. 138, § 2, eff. Nov. 1, 2006. Amended by Laws 2010, c. 360, § 1, eff. July 1, 2010; Laws 2011, c. 298, § 1, eff. Nov. 1, 2011.



§2-6-503. Authority to enter premises or mode of transportation – Commercial hunting facilities – Rules – Powers of Department.

A. Authorized agents of the Oklahoma Department of Agriculture, Food, and Forestry shall have the authority to enter any premises or mode of transportation as authorized pursuant to Section 2-14 of this title for the purpose of implementing or enforcing the Oklahoma Farmed Cervidae Act, or rules promulgated pursuant thereto.

B. Authorized agents of the Department of Wildlife Conservation shall have the authority to enter and inspect any premises pursuant to Section 3-201 of Title 29 of the Oklahoma Statutes for the purpose of implementing and enforcing the Oklahoma Wildlife Conservation Code or rules promulgated pursuant thereto.

C. The Oklahoma Farmed Cervidae Act shall not apply to the regulation of facilities owned and operated for the purpose of commercial hunting of farmed or captive-bred cervidae. Commercial hunting facilities shall remain under the jurisdiction of the Department of Wildlife Conservation.

D. The State Board of Agriculture is authorized to promulgate rules necessary, expedient, or appropriate for the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Oklahoma Farmed Cervidae Act, including the establishment of fees. All fees shall be fair and equitable to all parties concerned. Rules shall be promulgated pursuant to the Administrative Procedures Act.

E. The Oklahoma Department of Agriculture, Food, and Forestry shall have the authority to:

1. Issue, renew, deny, modify, suspend, cancel, and revoke any registration, permit, certificate, license, identification, or order issued pursuant to the provisions of the Oklahoma Farmed Cervidae Act;

2. Issue entry or import permits to any person transporting farmed cervidae into this state;

3. Investigate complaints and violations of the Oklahoma Farmed Cervidae Act;

4. Issue quarantines, initiate control measures, confiscate, and destroy farmed cervidae that present a danger to native cervidae, other animals, or to the public safety or welfare;

5. Negotiate reciprocal agreements with the federal government or any state, or any department or agency of either; and

6. Exercise all incidental powers as necessary and proper to implement and enforce the provisions of the Oklahoma Farmed Cervidae Act.

Added by Laws 2006, c. 138, § 3, eff. Nov. 1, 2006. Amended by Laws 2012, c. 191, § 1, eff. Nov. 1, 2012.



§2-6-504. Farmed cervidae facility license.

A. No person shall breed, possess, or raise cervidae for commercial or noncommercial purposes without first obtaining a farmed cervidae facility license from the Oklahoma Department of Agriculture, Food, and Forestry.

B. The Department may issue a farmed cervidae facility license to any person that lawfully obtains cervidae, acts in good faith, and adheres to the laws and rules of the state, including the provisions of the Oklahoma Farmed Cervidae Act. Nothing in this section shall prevent the Department from issuing a license to persons the Department deems have obtained cervidae from a legal source, acted in good faith, and failed to recognize a license was required.

C. All persons issued a farmed cervidae license shall abide by all provisions of the Oklahoma Farmed Cervidae Act. An initial application for a farmed cervidae facility license shall contain the following:

1. Name, address, and telephone number of the owner;

2. Name, address, and telephone number of the operator, if different from the owner;

3. Name, address, and telephone number of the primary contact;

4. Farm name, facility address, and facility telephone number;

5. Name, address and telephone number of the location where records are kept;

6. Specific legal description of the facility to the nearest quarter section;

7. A map showing topography of the area with a diagram of the facility structures, fencing plan, and perimeter clearly marked;

8. Whether the applicant has been convicted of a felony, misdemeanor, administrative, or civil violation of any natural resources requirements, including but not limited to wildlife, forestry, fisheries, environment, or animal health within the past three (3) years in the state or any other jurisdiction;

9. Whether the property where the farmed cervidae facility is located is owned or leased;

10. An initial inventory of the farmed cervidae, including their ages, breed and species, and a minimum of one form of official individual identification approved by the Department;

11. Method of carcass disposal for the facility;

12. Driving directions from the nearest town;

13. A list of each name the farmed cervidae facility operates under; and

14. Signature under oath: "I certify under penalty of law this document, all attachments, and information submitted are to the best of my knowledge and belief, true, accurate, and complete. I am aware there are significant penalties for knowingly submitting false, inaccurate, or incomplete information, including the possibility of fines for each violation."

D. Using information from the application and from the state’s files, the Department shall determine:

1. The accuracy of all materials in the application; and

2. Whether the applicant can reasonably be expected to comply with all legal requirements of the license.

E. The Department shall not issue a farmed cervidae facility license if the facility is not inspected by the Department.

Added by Laws 2006, c. 138, § 4, eff. Nov. 1, 2006. Amended by Laws 2010, c. 360, § 2, eff. July 1, 2010.



§2-6-505. Application and licensing process, rules – Application form – Confinement of farmed cervidae - Inspections - Export of cervidae.

A. The Oklahoma Department of Agriculture, Food, and Forestry shall promulgate rules regarding the application and licensing process, including but not limited to:

1. The expiration date of a farmed cervidae facility license:

a.the license shall expire on June 30 of each calendar year, and the renewal application shall be submitted no later than April 1 of each calendar year,

b.any renewal application received or postmarked after the renewal date shall be subject to a ten-percent penalty in addition to the renewal fee,

c.in addition to the renewal application containing all information from the initial license application other than the information requirements of paragraphs 6, 7 and 8 of subsection C of Section 6-504 of this title, the licensee shall submit a signed, complete, accurate, and legible form with the following information:

(1)the annual report containing all inventory information for all cervidae one (1) year of age or older, unless the facility is a Chronic Wasting Disease monitored herd with a current Chronic Wasting Disease inventory on file with the Department,

(2)any changes to the facility or change in status of convictions as required by paragraph 8 of subsection C of Section 6-504 of this title since the last renewal or original license application, including, but not limited to:

(a)changes in contact information, and

(b)changes in perimeter fences, including attaching an updated facility map indicating any expansion, change in facility perimeter, or any additional fencing, and

d.failure to renew a license by the expiration date shall result in the facility being quarantined until an administrative hearing can be conducted. The failure may result in revocation of the license, loss of the facility number, closure of the facility, and removal of the cervidae from the premises;

2. Fees for farmed cervidae facility licenses and all renewals;

3. Procedures for the transfer of ownership:

a.the new owner or operator shall submit to the Department a transfer application, attaching any change of conditions resulting from the transfer of ownership or operation,

b.after receipt of the information required, the Department shall review the information, and within thirty (30) days, issue approval or denial of the transfer. Transfer of a license shall be denied only if the new owner or operator cannot comply with the requirements of transfer, and

c.if a transfer is denied, written notification of the denial and an opportunity for an administrative hearing on the denial shall be given to the applicant for a transfer license by the Department. The notification shall set forth the reasons for the denial, steps necessary to meet the requirements for a transfer license and the opportunity for the applicant to request an administrative hearing;

4. Recordkeeping requirements:

a.all required records shall be kept by the owner or operator for a maximum of three (3) years, and

b.the following records shall be maintained at the facility:

(1)records of all cervidae sold, killed, given away, transported, or shipped from a farmed cervidae facility,

(2)proof that the cervidae are from a legal source and records kept and animals marked to identify individual animals,

(3)the Chronic Wasting Disease inventory or an inventory of cervidae one (1) year of age or older containing the following information:

(a)name and address of the farmed cervidae facility, the owner, and the operator,

(b)a listing of any and all identification numbers assigned to the cervidae by the owner or operator and any other official entity using either any official identification approved by the Department or United States Department of Agriculture alphanumeric test tag number or official Canadian alphanumeric test tag number, if applicable,

(c)age,

(d)sex,

(e)date of purchase,

(f)date of death or date of change of ownership,

(g)any cervidae born at the facility that are one (1) year of age or older shall be shown on the inventory record, or upon sale or transfer of ownership or upon leaving the facility, whichever comes first, and

(h)date the inventory was completed, and

(4)herd and individual animal health documents, including, but not limited to, the Certificate of Veterinary Inspection and test results;

5. Importation requirements:

a.import of cervidae originating in any county or Canadian province where Chronic Wasting Disease exists in free-ranging native herds shall be prohibited,

b.all other cervidae imports shall only be from a source herd that is in a Chronic Wasting Disease surveillance and certification program for a minimum of five (5) years monitored and the program meets the standards of cervidae importation into Oklahoma,

c.import of cervidae shall be accompanied by a Certificate of Veterinary Inspection and an approved Cervidae Import Permit, and

d.import of cervidae shall follow all other disease testing required by the Oklahoma Statutes or rules promulgated by the Department;

6. Animal identification requirements;

7. Fencing requirements and limits on the size of licensed facilities, including:

a.the owner or operator shall ensure that farmed cervidae are confined to the lands described in the application,

b.the perimeter of each farmed cervidae facility shall be an eight-foot game or high tensile fence designed in a manner to prevent ingress and egress of cervidae,

c.damage caused to a farmed cervidae facility perimeter fence by a natural disaster shall not constitute a violation so long as the owner or operator begins any necessary repairs immediately upon discovery, acts expeditiously in the opinion of the Department to complete any necessary repairs, and reports the extent and cause of any damage to the Department within two (2) working days of discovery,

d.the owner or operator shall notify the Department within two (2) working days of discovery of any wild cervidae within the farmed cervidae facility,

e.the owner or operator shall provide each farmed cervidae with adequate water, adequate feed, and appropriate natural or manmade shelter, and

f.facility size shall be limited to the largest practicable area to ensure no native or wild cervidae are within the confines of the facility. Limitations on facility size may include but not be limited to geography and topography of the property; and

8. Flushing procedures prepared with the input from the Department of Wildlife Conservation to ensure no native cervidae remain in a newly established licensed enclosure.

B. Any application for a farmed cervidae license shall be on a form prescribed by the Oklahoma Department of Agriculture, Food, and Forestry.

C. All farmed cervidae shall be confined to the lands described in the application for a specific facility and in a manner to prohibit:

1. Native cervidae from becoming part of a licensed farmed cervidae facility; and

2. Farmed cervidae from commingling with native cervidae.

D. When practicable the initial or annual inspection shall be coordinated with the owner or operator. In no case shall access by the Department be restricted in the event coordination does not occur.

E. The Department and the Department of Wildlife Conservation may coordinate and conduct inspections or investigations jointly.

F. Export of cervidae originating in any Oklahoma county where Chronic Wasting Disease exists in free-ranging native herds shall be allowed if exported from a monitored facility that is not quarantined.

Added by Laws 2006, c. 138, § 5, eff. Nov. 1, 2006. Amended by Laws 2010, c. 360, § 3, eff. July 1, 2010; Laws 2011, c. 298, § 2, eff. Nov. 1, 2011.



§2-6-506. Escaped farmed cervidae.

A. An owner or operator shall ensure farmed cervidae do not run at large and shall take all reasonable efforts to return any escaped farmed cervidae to their enclosures as soon as possible.

B. The owner or operator shall immediately notify the Oklahoma Department of Agriculture, Food, and Forestry and the local game warden of the Department of Wildlife Conservation if farmed cervidae escape.

C. If an owner or operator is unwilling or unable to capture escaped farmed cervidae, the Department of Wildlife Conservation has the authority to destroy the escaped farmed cervidae.

D. Any farmed cervidae that escape from a farmed cervidae facility and are taken by a licensed hunter in a manner that complies with the Oklahoma Wildlife Conservation Code shall be considered a legal taking and neither the licensed hunter, the state, nor any state agency shall be liable to the owner for taking the escaped farmed cervidae.

Added by Laws 2006, c. 138, § 6, eff. Nov. 1, 2006.



§2-6-507. Violations of act - Transportation of live cervidae.

A. It shall be unlawful and a violation of the Oklahoma Farmed Cervidae Act for any person:

1. To refuse an inspection authorized by the Oklahoma Farmed Cervidae Act;

2. To commingle or integrate any native cervidae into a farmed cervidae herd;

3. To intentionally commingle or integrate any farmed cervidae with native cervidae;

4. To fail to maintain records as required by law;

5. To fail to maintain fencing as required by law;

6. To fail to pay any fee, fine, or penalty as required and established pursuant to the Oklahoma Farmed Cervidae Act;

7. To fail to comply with any State Board of Agriculture order; or

8. To violate any provision of the Oklahoma Farmed Cervidae Act.

B. No person shall transport live cervidae into or through Oklahoma unless the cervidae originate from a state that allows transport of live cervidae from Oklahoma into or through that state.

Added by Laws 2006, c. 138, § 7, eff. Nov. 1, 2006. Amended by Laws 2012, c. 191, § 2, eff. Nov. 1, 2012.



§2-6-508. Slaughter of farmed cervidae – Disposition of hides or antlers.

A. Owners and operators of licensed farmed cervidae facilities may slaughter farmed cervidae at any time throughout the year pursuant to the Exotic Livestock and Exotic Livestock Products Inspection Act.

B. An owner or operator may slaughter their own farmed cervidae for personal or noncommercial consumption.

C. Owners and operators of licensed farmed or commercial cervidae facilities may sell, use, or dispose of hides or antlers from slaughtered farmed cervidae, provided they comply with all requirements in rules promulgated by the State Board of Agriculture with input from the Department of Wildlife Conservation.

D. An owner or operator shall only sell or dispose of antlers with attached skull plates in the following circumstances:

1. Each set of antlers shall be individually identified with sufficient documentation linking it to the farmed or commercial cervidae facility, including, but not limited to, photographs, lock-on identification tags, DNA testing, or other proof of ownership;

2. In no case shall an owner or operator sell or dispose of antlers without appropriate documentation; and

3. The owner or operator shall provide a copy of all appropriate documentation to the purchaser or recipient at the time of sale or disposal.

E. The sale or disposal of antler sheds or antlers that are attached to the skull plate shall not be restricted.

F. Facilities shall comply with all carcass disposal requirements. The following methods may be used for disposal of carcasses from a farmed cervidae facility:

1. Rendering;

2. Landfill;

3. Burial;

4. Incineration; or

5. Composting.

Added by Laws 2006, c. 138, § 8, eff. Nov. 1, 2006. Amended by Laws 2010, c. 360, § 4, eff. July 1, 2010.



§2-6-509. Administrative or criminal penalty, assessment – Cancellation or revocation of registration, permit, certificate, license, identification, or order – Violations of Wildlife Conservation Code.

A. The assessment of an administrative or criminal penalty for violations of the Oklahoma Farmed Cervidae Act shall be pursuant to Section 2-18 of Title 2 of the Oklahoma Statutes.

B. Any person with a registration, permit, certificate, license, identification, or order that is canceled or revoked by the Oklahoma Department of Agriculture, Food, and Forestry shall be prohibited from obtaining a new registration, permit, certificate, license, identification, or order until after the date the canceled or revoked registration, permit, certificate, license, identification, or order would have expired.

C. Any person that violates the provisions of the Oklahoma Wildlife Conservation Code contained in Title 29 of the Oklahoma Statutes shall be subject to the administrative and criminal provisions contained in the Oklahoma Wildlife Conservation Code.

Added by Laws 2006, c. 138, § 9, eff. Nov. 1, 2006.



§2-6-510. Emergency orders - Compliance – Hearings – Review of order, priority.

A. Whenever the State Veterinarian finds that an emergency exists requiring immediate action to protect the public health or welfare or to protect farmed or native cervidae from any animal disease or pest, the State Veterinarian may without notice or hearing issue an order that shall be effective upon issuance, reciting the existence of an emergency and requiring that immediate action be taken to meet the emergency.

B. Any person to whom an emergency order is directed shall comply immediately but may request an administrative enforcement hearing within fifteen (15) days after the order is served.

C. The administrative enforcement hearing shall be held by the Oklahoma Department of Agriculture, Food, and Forestry within ten (10) working days after receipt of the request.

D. With the input of the Department of Wildlife Conservation, the State Board of Agriculture shall affirm, revoke, or modify the emergency order based on the hearing record.

E. Any person aggrieved by the final order may, pursuant to the Administrative Procedures Act, petition for a judicial review of the final order.

F. The appeal when docketed shall have priority over all cases pending on the docket, other than criminal.

Added by Laws 2006, c. 138, § 10, eff. Nov. 1, 2006.



§2-6-511. Wrongfully injure - Farmed carvidae facility - Remove from premises.

A. No person shall wrongfully injure any cervidae upon the premises of a farmed cervidae facility that is licensed pursuant to Section 6-504 of Title 2 of the Oklahoma Statutes or wrongfully remove any cervidae from the premises of a farmed cervidae facility that is licensed pursuant to Section 6-504 of Title 2 of the Oklahoma Statutes.

B. Any violation of the provision of subsection A of this section shall be deemed a misdemeanor and, upon conviction thereof, shall be punishable by a fine not less than Five Thousand Dollars ($5,000.00) or by imprisonment in the county jail for a period not exceeding one (1) year, or by both such fine and imprisonment. In addition, any person violating the provisions of subsection A of this section shall be liable for damages of not less than three times nor more than ten times such a sum as would compensate for the actual detriment.

Added by Laws 2009, c. 458, § 1, emerg. eff. June 2, 2009.



§2-6-512. Prelicensing inspection.

A. After the initial prelicensing inspection, each premise shall be inspected at least once every other year unless there is a change in ownership or change in facilities.

B. The following prelicensing inspections shall occur:

1. Upon submission of a complete application, the Department of Agriculture, Food, and Forestry shall schedule an on-site meeting and inspection to review the facility;

2. The Department shall review the location of the facility, including breeding-pen fencing, gates, feed bunkers, shelter, carcass disposal areas, and any other facilities for the location;

3. The Department may request appropriate changes to the facility design;

4. In no case shall a license for a farmed cervidae facility be granted unless the Department has conducted a prelicensing inspection and the Department has approved the facility based on that inspection; and

5. The license shall be revoked for any facility that does not construct or operate the facility in accordance with the approved prelicensing inspection.

C. All new facilities shall be inspected within ninety (90) calendar days prior to issuing a new license.

D. It is the responsibility of the owner or operator to arrange the appropriate inspection and the Department shall be given adequate time to respond to the request for the initial inspection.

E. Authorized agents of the Oklahoma Department of Wildlife Conservation shall have the authority to enter and inspect any premises pursuant to Section 3-201 of Title 29 of the Oklahoma Statutes for the purpose of implementing and enforcing the Oklahoma Wildlife Conservation Code.

Added by Laws 2010, c. 360, § 5, eff. July 1, 2010.



§2-6-513. Written complaint procedures.

A. Upon receipt of a written complaint, the Department of Agriculture, Food, and Forestry shall notify the person filing the complaint in writing of its receipt and status within five (5) working days. The party whom the complaint is filed against, if known, shall be notified within five (5) working days. The resolution of a complaint is the completion of the appropriate administrative, jurisdictional, and legal remedies to the extent possible by the Department. The complainant and owner shall be notified in writing within seven (7) working days after resolution of the complaint.

B. The Department may initiate an investigation at any time.

Added by Laws 2010, c. 360, § 6, eff. July 1, 2010.



§2-6-514. Denial, revocation, cancelation, or suspension of license.

A. The license of any owner or operator may be revoked if it is determined at an administrative hearing that the owner or operator has violated any provision of the Oklahoma Farmed Cervidae Act.

B. In the event a license is denied, revoked, cancelled, or suspended, the owner or operator is not eligible to reapply until after the date the license would have expired.

Added by Laws 2010, c. 360, § 7, eff. July 1, 2010.



§2-6-515. Disposal of cervidae - Cleaning of premises.

A. Upon expiration of a license, the owner or operator may take up to one hundred twenty (120) days to dispose of all cervidae at the facility.

B. In no case shall the farmed cervidae be released into the wild.

C. Cleaning and disinfection of the premises shall be completed immediately upon closure of the facility in circumstances of disease if required by the Department of Agriculture, Food, and Forestry.

Added by Laws 2010, c. 360, § 8, eff. July 1, 2010.



§2-6-601. Short title.

This act shall be known and may be cited as the “Feral Swine Control Act”.

Added by Laws 2007, c. 5, § 1, eff. Nov. 1, 2007.



§2-6-602. Purpose.

The purpose of the Feral Swine Control Act is to provide aggressive measures to reduce the number of feral swine in Oklahoma. Feral swine are a nonnative invasive species in Oklahoma that are detrimental to the natural resources of Oklahoma and agriculture production, and a disease risk. As the feral swine population increases, the citizens of Oklahoma continue to see increased damage to crops, livestock, and wildlife habitat. As carriers of diseases like brucellosis, pseudorabies, tuberculosis, anthrax, and trichinosis, feral swine pose an increasing health risk to humans, livestock, companion animals, pets, and native wildlife.

Added by Laws 2007, c. 5, § 2, eff. Nov. 1, 2007.



§2-6-603. Definitions.

As used in the Feral Swine Control Act:

1. "Daylight" means the period of time beginning when the sun rises and ending when the sun sets;

2. "Feral swine" means any hog, pig, or swine species (Sus scrofa) including, but not limited to, Russian and European wild boar that are running at large, free roaming, or wild upon public or private lands in this state;

3. "Owner" means any person with title to the real property or a person that has obtained a right to the possession and use of a certain space, property, or subsurface right for a definite period of time through a contractual lease. In the event a person is permitted to come upon the real property to perform some specific act including, but not limited to, hunting, removing feral swine, or fishing, that person has no "lease" but only a "license" to do that act;

4. "Remove" means to change the location of, eliminate, or attempt to eliminate feral swine by a variety of methods including, but not limited to, hunting, killing, taking, trapping, and catching; and

5. "Judas pig tagging system" means a population control technique where a radio-collared feral swine is released into a control area and, after a sufficient period to allow it to join other feral swine, it is tracked down and all swine associated with the collared swine are removed.

Added by Laws 2007, c. 5, § 3, eff. Nov. 1, 2007. Amended by Laws 2012, c. 32, § 1, eff. Nov. 1, 2012.



§2-6-604. Removal of feral swine during day authorized - Killing of feral swine at night, permit required.

A. Except as otherwise specified in the Feral Swine Control Act, any person with permission of the owner may remove feral swine from private or public property during daylight hours.

B. Any person who intends to kill or attempt to kill feral swine at night shall obtain a permit issued by the Department of Wildlife Conservation pursuant to Section 4-135 of Title 29 of the Oklahoma Statutes and promulgated rules.

Added by Laws 2007, c. 5, § 4, eff. Nov. 1, 2007.



§2-6-605. Killing of feral swine during certain deer hunting seasons, permit required - License required - Exemption.

A. During designated deer hunting seasons for primitive firearms and guns as specified in rules promulgated by the Department of Wildlife Conservation, an owner of private property shall not kill or attempt to kill feral swine during daylight hours that is damaging the property of the owner without first obtaining a special permit from the local game warden or other authorized employee of the Department of Wildlife Conservation. The special permit shall allow the owner and one person of lineal or collateral descent to kill feral swine on the property of the owner. The special permit shall be provided at no cost.

B. All other persons shall be required to obtain licenses and tags as required by the Oklahoma Wildlife Conservation Code and rules promulgated thereto.

C. Any person with a valid license to hunt deer is exempt from the requirements of this section during the appropriate licensed season.

Added by Laws 2007, c. 5, § 5, eff. Nov. 1, 2007.



§2-6-606. Taking and removal of feral swine.

A. Feral swine may be taken on lands owned or managed by the Department of Wildlife Conservation in accordance with rules promulgated thereto.

B. No person whose hunting license is revoked may remove feral swine during the time the license is revoked.

Added by Laws 2007, c. 5, § 6, eff. Nov. 1, 2007.



§2-6-607. Rules.

A. The State Board of Agriculture is authorized to promulgate rules necessary, expedient, or appropriate for the performance, enforcement, or carrying out of any of the purposes, objectives, or provisions of the Feral Swine Control Act.

B. Rules shall be promulgated pursuant to the Administrative Procedures Act.

Added by Laws 2007, c. 5, § 7, eff. Nov. 1, 2007.



§2-6-608. Importation - USDA permit - Slaughter following positive test results.

A. No person shall import live feral swine into this state unless the live feral swine are going directly to a slaughter facility in a sealed trailer and accompanied by a USDA vs 1-27 permit for the movement of restricted animals.

B. All feral swine in this state that test positive for brucellosis or pseudorabies shall be immediately sent directly to slaughter or slaughtered on the premises pursuant to an order issued by the State Veterinarian.

Added by Laws 2007, c. 5, § 8, eff. Nov. 1, 2007. Amended by Laws 2012, c. 28, § 1, eff. Nov. 1, 2012.



§2-6-609. Rules for testing and intrastate movement - Transporter license - Transportation to authorized locations.

A. The State Board of Agriculture shall promulgate rules for the testing and intrastate movement of live feral swine.

B. All persons that transport live feral swine in this state shall be required to obtain a transporter license from the Oklahoma Department of Agriculture, Food, and Forestry.

C. Live feral swine shall only be transported to the following:

1. A licensed sporting facility;

2. A licensed handling facility;

3. Directly to an approved slaughter facility; or

4. Pursuant to an order issued by the State Veterinarian.

Added by Laws 2007, c. 5, § 9, eff. Nov. 1, 2007. Amended by Laws 2012, c. 28, § 2, eff. Nov. 1, 2012.



§2-6-610. Violations of act – Penalties.

A. It shall be unlawful and a violation of the Feral Swine Control Act for any person:

1. To refuse an inspection;

2. To fail to comply with importation, testing, permitting, licensing, or transportation requirements;

3. To fail to pay any fee, administrative fine, or penalty;

4. To fail to comply with any Oklahoma Department of Agriculture, Food, and Forestry order; or

5. To violate any provision of the Oklahoma Feral Swine Control Act, Oklahoma Agricultural Code, or Oklahoma Wildlife Conservation Code.

B. Any person that violates the Feral Swine Control Act shall be assessed a penalty or an administrative fine pursuant to Section 2-18 of Title 2 of the Oklahoma Statutes.

Added by Laws 2007, c. 5, § 10, eff. Nov. 1, 2007.



§2-6-611. Intentional or knowing release - Knowing or intentional violation of requirements - Penalties.

A. No person shall intentionally or knowingly release or engage in, sponsor, instigate, assist, or profit from the release of any hog, boar, swine, or pig to live in a wild or feral state upon public or private lands, except for:

1. Release into a licensed sporting facility pursuant to the Feral Swine Control Act; or

2. When utilizing the Judas pig tagging system, release onto the same private land on which a feral hog was trapped or caught. In order to come under the release authorization of this paragraph, the release must occur within twenty-four (24) hours of the capture of the hog.

B. No person shall knowingly or intentionally violate the importation, testing, permitting, licensing, and transportation requirements contained in the Feral Swine Control Act and rules promulgated thereto.

C. Any person violating the provisions of this section is guilty of a felony and subject to a maximum punishment of two (2) years in prison, a fine of Two Thousand Dollars ($2,000.00), or both fine and imprisonment.

Added by Laws 2007, c. 5, § 11, eff. Nov. 1, 2007. Amended by Laws 2012, c. 32, § 2, eff. Nov. 1, 2012.



§2-6-612. Restraint by owner - Damages recoverable.

All feral swine shall be restrained by the owner at all times and seasons of the year from running at large in this state. Any damages caused by feral swine trespassing upon lands of another shall be recovered in any manner provided by law.

Added by Laws 2007, c. 5, § 12, eff. Nov. 1, 2007.



§2-6-613. Ownership of feral swine.

A person shall not be considered the owner of a feral swine if, within a twenty-four-hour period, the person catches, tags, and releases the feral swine in the same location that it was caught.

Added by Laws 2012, c. 32, § 3, eff. Nov. 1, 2012.



§2-6-614. Legislative encouragement of Judas pig tagging system.

Recognizing the success of other states, like Mississippi and New Mexico, utilizing the Judas pig tagging system, the Legislature encourages using the Judas pig tagging system as an effective technique of hunting and controlling the feral swine population.

Added by Laws 2012, c. 32, § 4, eff. Nov. 1, 2012.



§2-7-10. Dairy compact law – Southern Dairy Compact – Oklahoma's participation.

DAIRY COMPACT LAW

Southern Dairy Compact; Oklahoma's participation

The Southern Dairy Compact, the full text of which is hereinafter set forth and confirmed by the Oklahoma Legislature, is hereby entered into on behalf of the State of Oklahoma. The compact shall become effective when enacted into law by at least two other states within the compact group of states and when the consent of Congress has been obtained. The full text of said compact is as follows:

SOUTHERN DAIRY COMPACT

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS AND DECLARATION OF POLICY

§1. Statement of purpose, findings and declaration of policy

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual, state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

§2. Definitions

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of section three of this compact.

(2) "Commission" means the Southern Dairy Compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the commission pursuant to this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to this compact, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

§3. Rules of construction

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

§4. Commission established

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four (4) years and be subject to removal for cause. In all other respects, the delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

§5. Voting requirements

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's bylaws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds (2/3) vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state’s delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission’s business.

§6. Administration and management

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its bylaws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt bylaws for the conduct of its business by a two-thirds (2/3) vote, and shall have the power by the same vote to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states. The bylaws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of section eighteen of this compact;

(5) To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) To create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

§7. Rulemaking power

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV. POWERS OF THE COMMISSION

§8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems.

(4) Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(5) Prepare and release periodic reports on activities and results of the commission’s efforts to the participating states.

(6) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk.

(7) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(8) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

§9. Equitable farm prices

(a) The powers granted in this section and section ten of this compact shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents ($1.50) per gallon at Atlanta, Ga.; however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one-dollar-and-fifty-cents-per-gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer’s own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

§10. Optional provisions for pricing order

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to Article VII, Section 18(a).

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. RULEMAKING PROCEDURE

§11. Rulemaking procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9(f) of this compact, or amendment thereof, as provided in Article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C.§553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may, in its sole discretion, act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§12. Findings and referendum

In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C.§553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section thirteen of this compact.

§13. Producer referendum

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9(f) of this compact, is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds (2/3) of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer’s name from the list certified by such cooperative with its corporate vote.

(5) In order to ensure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register approval or disapproval with the commission either directly or through his or her cooperative.

§14. Termination of over-order price or marketing order

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C.§553).

ARTICLE VI. ENFORCEMENT

§15. Records; reports; access to premises

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission’s properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be

confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit:

(1) The issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person; or

(2) The publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than One Thousand Dollars ($1,000.00) or to imprisonment for not more than one (1) year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

§16. Subpoena; hearings and judicial review

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. The handler shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his or her principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty (30) days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either:

(1) To make such ruling as the court shall determine to be in accordance with law; or

(2) To take such further proceedings as, in its opinion, the law requires.

The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to section seventeen of this compact. Any proceedings brought pursuant to section seventeen of this compact, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§17. Enforcement with respect to handlers

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. FINANCE

§18. Finance of start-up and regular costs

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under section six, subdivision (d), paragraph four of this compact. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one (1) year from the date the commission convenes, in an amount not to exceed one and one-half cents ($.015) per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission’s ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§19. Audit and accounts

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

§20. Entry into force; additional members

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of Congress has been obtained.

§21. Withdrawal from compact

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§22. Severability

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact.

Added by Laws 2001, c. 32, § 1, eff. Nov. 1, 2001.



§2-7-21. Definitions.

As used in this subarticle:

1. "Cooperative association" means any group in which farmers or producers act together in the market preparation, processing, or marketing of farm products or any association, not having capital stock or operated for a profit, and organized under this subarticle;

2. "Dairy farmer" means a person engaged in the business of producing milk for sale to milk processors directly or through a cooperative association of which the person is a member. When a dairy farmer has sold milk through a cooperative association of which the dairy farmer is a member, the cooperative association shall be considered a dairy farmer;

3. "Escrow account agent" means an entity within this state, which is insured by the Federal Deposit Insurance Corporation;

4. "Milk processor" means a person who operates a milk, milk products, or frozen desserts processing plant that is located in the State of Oklahoma; and

5. "Purchase price" means an amount of money, based on estimated butterfat content and other common industry standards at the time of delivery, that a milk processor agrees to pay a dairy farmer for a purchase of raw milk.

Added by Laws 1988, c. 139, § 1, eff. Nov. 1, 1988. Amended by Laws 1989, c. 182, § 2, operative July 1, 1989; Laws 2001, c. 146, § 4, emerg. eff. April 30, 2001. Renumbered from § 751 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.



§2-7-22. Requirement of escrow account - Notice - Deposits - Commingling of monies.

A. 1. A dairy farmer from whom milk was purchased by a milk processor may require the milk processor to establish an escrow account for the benefit of the dairy farmer for the payment of the purchase price of milk as specified in paragraph 2 of this subsection.

2. A dairy farmer may require the milk processor to establish an escrow account only if:

a.the dairy farmer has not received payment of the purchase price for the milk and has given written notice by certified mail, return receipt requested, to the milk processor within thirty (30) days following the final date the payment is due, or

b.a payment instrument received by the dairy farmer from the milk processor has been dishonored and the dairy farmer has given written notice by certified mail, return receipt requested, to the milk processor within fifteen (15) business days after the notice of dishonor was received.

3. The notice specified by subparagraphs a and b of paragraph 2 of this subsection shall require that an escrow account be established and that the payment received from the sale of any milk or dairy product as specified in subsection B of this section be deposited in the escrow account until the dairy farmer has received full payment of the purchase price for the milk.

B. 1. The milk processor shall deposit a share of all payments received from the sale of milk or dairy products by the milk processor which is equal to the amount of the milk sold by the dairy farmer to the milk processor in proportion to the total amount of milk purchased for the sale of the milk and dairy products by the milk processor into the escrow account upon receipt. The payments shall be deposited in the escrow account until the dairy farmer has received full payment of the purchase price for the milk.

2. The escrow account shall be a segregated interest bearing account and shall be established for the benefit of the dairy farmer. Upon sufficient proof of identification, the escrow account agent shall promptly pay to the dairy farmer any sum accumulated for the benefit of the dairy farmer in the escrow account.

C. 1. If any milk processor is required to establish more than one escrow account by operation of the provisions of this section, then the monies accruing may all be commingled in a single account.

2. The commingled monies accumulated in the account shall be distributed to each dairy farmer in the amount due to each.

3. If the commingled monies accumulated in the account are insufficient to pay all the dairy farmers, the escrow account agent shall distribute the monies so accumulated in proportion to the current amount due each.

D. For the purposes of this section, the monies held by the escrow account agent shall be the property of the dairy farmer, or dairy farmers if the monies have been commingled, in the current amount due to each or in proportion to the amount due each.

Added by Laws 1988, c. 139, § 2, eff. Nov. 1, 1988. Amended by Laws 2001, c. 146, § 5, emerg. eff. April 30, 2001. Renumbered from § 752 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.



§2-7-23. Conditions of purchase of raw milk.

A milk processor may not purchase raw milk from a dairy farmer unless:

1. Payment of the purchase price is made according to the provisions prescribed by an applicable federal milk marketing order;

2. Any additional provisions are agreed on by both the dairy farmer or the agent of the dairy farmer and the milk processor; and

3. The medium of exchange used is cash, a check for the full amount of the purchase price, or a wire transfer of money in the full amount.

Added by Laws 1988, c. 139, § 3, eff. Nov. 1, 1988. Amended by Laws 2001, c. 146, § 6, emerg. eff. April 30, 2001. Renumbered from § 753 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.



§2-7-24. Exception.

This subarticle does not apply to transactions between a cooperative association while acting as a marketing agent and its members.

Added by Laws 1988, c. 139, § 4, eff. Nov. 1, 1988. Amended by Laws 2001, c. 146, § 7, emerg. eff. April 30, 2001. Renumbered from § 754 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.



§2-7-25. Liability of milk processor.

A milk processor who fails to pay for raw milk as provided by this subarticle is liable to the dairy farmer for:

1. The purchase price of the raw milk;

2. Interest on the purchase price at the rate fixed by law for civil judgments commencing from the date possession is transferred until the date the payment is made; and

3. A reasonable attorney fee for the collection of the payment.

Added by Laws 1988, c. 139, § 5, eff. Nov. 1, 1988. Amended by Laws 2001, c. 146, § 8, emerg. eff. April 30, 2001. Renumbered from § 755 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.



§2-7-26. Failure to establish escrow account - Failure to continue payments - Penalties.

Any milk processor failing to establish an escrow account upon receipt of notification of a dairy farmer pursuant to the provisions of this subarticle or who fails to continue to make payments until the dairy farmer has received full payment of the purchase price, upon conviction thereof shall be guilty of a misdemeanor and shall be punished by the imposition of a fine of not more than One Thousand Dollars ($1,000.00), imprisonment in the county jail for a period not to exceed one (1) year, or both such fine and imprisonment.

Added by Laws 1988, c. 139, § 6, eff. Nov. 1, 1988. Amended by Laws 2001, c. 146, § 9, emerg. eff. April 30, 2001. Renumbered from § 756 of this title by Laws 2001, c. 146, § 247, emerg. eff. April 30, 2001.



§2-7-401. Short title.

Sections 4 through 23 of this act shall be known and may be cited as the "Oklahoma Milk and Milk Products Act".

Added by Laws 1981, c. 43, § 1, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 17, operative July 1, 1987; Laws 1987, c. 236, § 3, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 4, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.1 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.



§2-7-402. Purpose - Public policy.

It is the policy of this state and the purpose of the Oklahoma Milk and Milk Products Act to regulate the quality and the minimum sanitary requirements of the production, processing, and distribution of milk and milk products in a manner that shall:

1. Protect the health, safety, and welfare of the consumer public; and

2. Allow Oklahoma milk and milk product producers, processors, and distributors to enjoy free trade and commerce.

Added by Laws 1981, c. 43, § 2, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 18, operative July 1, 1987; Laws 1987, c. 236, § 4, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 5, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.2 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 68, emerg. eff. June 6, 2000.



§2-7-403. Definitions.

As used in the Oklahoma Milk and Milk Products Act:

1. "Bulk milk hauler/sampler" means any person collecting official samples who may transport raw milk from a farm or raw milk products to or from a milk plant, receiving station, or transfer station and has in his or her possession a permit from any state to sample these products;

2. "Dairy farm" means any premises owned or operated by a "milk producer" where one or more cows or goats are kept, and from which a part or all of the milk or milk products is sold or offered for sale;

3. "Goat milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy goats;

4. "Grade A milk and milk products" means milk and milk products at any stage from production through pasteurization and packaging, that are of the minimum quality and are produced, hauled, processed and distributed under conditions which meet the requirements of the Oklahoma Milk and Milk Products Act;

5. "Inhibitor" means any chemical or antibiotic substance which inhibits or retards the growth of bacteria in milk;

6. "Milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows, which contains not less than eight and one-fourth percent (8 1/4%) milk solids-not-fat and not less than three and one-fourth percent (3 1/4%) milk fat. The term "milk" shall include goat milk, fluid market milk, and milk products for the purpose of distribution to the consumer, and may contain optional ingredients defined by the State Board of Agriculture and shall include ungraded and Grade A milk;

7. "Milk contact surface" means any pipe, tank, equipment, or facility which contacts or may contact milk during the producing, transporting, processing, or distributing of milk and milk products;

8. "Milk distribution center" means any premises, owned or operated by a "milk distributor", which distributes and sells or offers to sell milk and milk products but does not include an establishment which sells or offers to sell Grade A milk and milk products at retail;

9. "Milk facility" means the producing, processing, transporting, or distributing premises and facilities which operate under an appropriate and valid permit issued by the Commissioner, in compliance with the Oklahoma Milk and Milk Products Act and the rules of the Board;

10. "Milk fat" or "butter fat" means the fat of milk;

11. "Milk plant" means any premises owned or operated by a "milk processor" where milk or milk products are collected, manufactured, processed, pasteurized, bottled, stored, or prepared for distribution for commercial purposes including, but not limited to, a receiving or transfer station;

12. "Milk products" means those products produced or obtained from milk or any component or product of milk and defined by the Board, including Grade A milk products, ungraded raw milk and ungraded milk products;

13. "Milk tank truck cleaning facility" means any premises or establishment, separate from a milk plant, receiving station, or transfer station, where a milk tank truck is cleaned and sanitized;

14. "Milk tank truck driver" means any person transporting raw or pasteurized milk products between a milk plant, receiving station, or transfer station;

15. "Milk transportation company" means any person responsible for a milk tank truck;

16. "Pasteurized milk" means Grade A raw milk which has been pasteurized and stored in accordance with the chemical, bacteriological, and temperature standards required by the Board;

17. "Receiving station" means any premises where raw milk is received, collected, handled, stored, or cooled and prepared for further transporting;

18. "Retail food store" means any establishment which offers for retail sale packaged or bulk food goods for human consumption;

19. "Transfer station" means any establishment or premises where milk or milk products are transferred directly from one milk tank truck to another; and

20. "Ungraded milk products" and "manufacture grade milk products" include, but are not limited to, butter, cheese, dry milk, condensed milk, filled or evaporated milk, frozen dairy dessert and mello-drink products.

Added by Laws 1981, c. 43, § 3, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 19, operative July 1, 1987; Laws 1987, c. 236, § 5, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 6, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.3 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 69, emerg. eff. June 6, 2000.



§2-7-404. Rules.

A. The State Board of Agriculture shall promulgate rules governing:

1. The production, transportation, processing, pasteurization, handling, identity, sampling, examination, labeling, marking, shipping statements, optional ingredients, definitions, and sanitary conditions for milk and milk products;

2. The inspection and sanitary rating of dairy farms, bulk milk hauler/samplers, milk transportation companies, milk tank truck cleaning facilities, milk plants, and distribution centers engaged in producing, transporting, processing, and distributing milk and milk products;

3. The issuing, modifying, suspending, and revoking of permits to producers, bulk milk hauler/samplers, milk transportation companies, milk tank truck cleaning facilities, processors, and distributors of milk and milk products;

4. The approval of facilities therefor except for waste disposal therefrom, which shall be regulated by the Department of Environmental Quality;

5. All cheese factories;

6. All modes of transportation used for the distribution of milk and cream to market; and

7. The labeling and packaging of milk and milk products.

B. The rules promulgated by the Board shall be in accord with the minimum standards and requirements for milk and milk products currently recommended and established by the United States Department of Health and Human Services, Food and Drug Administration, including the Recommended Grade A Pasteurized Milk Ordinance.

Added by Laws 1981, c. 43, § 4, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 20, operative July 1, 1987; Laws 1987, c. 236, § 6, emerg. eff. July 20, 1987; Laws 1993, c. 145, § 350, eff. July 1, 1993; Laws 1994, c. 140, § 7, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.4 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 70, emerg. eff. June 6, 2000.



§2-7-405. Commissioner - Power and duty.

The Commissioner of Agriculture shall have the power and duty to:

1. Administer and supervise the enforcement of the Oklahoma Milk and Milk Products Act;

2. Provide for periodic inspection and investigation as necessary to determine compliance with the Oklahoma Milk and Milk Products Act and to record each inspection on a form approved by the Commissioner. Every milk producer, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk processor, or milk distributor engaged in producing, transporting, processing, or distributing milk and milk products shall, upon request, permit access of the Commissioner to all areas of establishment, during normal business hours, to evaluate compliance with the provisions of the Oklahoma Milk and Milk Products Act;

3. Secure and analyze samples of milk and milk products from any milk producer, bulk milk hauler/sampler, milk transportation company, milk tank truck cleaning facility, milk processor, or milk distributor. Milk and milk products packaged for retail sale to consumers shall not be taken without first paying or offering to pay for the sample;

4. Prohibit the producing, processing, and sale of adulterated milk and milk products;

5. Receive and investigate complaints;

6. Issue permits to the owner or operator of dairy farms, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk plants, milk distribution centers, and receiving or transfer stations to engage in the producing, transporting, processing, or distributing of milk and milk products upon receipt of permit applications and upon determining that these facilities are in compliance with the Oklahoma Milk and Milk Products Act and to modify, suspend, or revoke such permits;

7. Maintain laboratory reports of samples collected by the Commissioner, listings of permits issued, modified, suspended, and revoked;

8. Require submission, timely review, and approval, of plans, specifications, and other information relative to the construction or alteration of milk and milk product facilities, prior to the commencement of work;

9. Examine statements of the actual quantities of milk and milk products purchased and sold, lists of all sources of milk and milk products, and records of cleaning, tests, and pasteurization times and temperatures of appropriate facilities; and

10. Examine and approve laboratories to conduct those analyses required by the Oklahoma Milk and Milk Products Act.

Added by Laws 1981, c. 43, § 5, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 21, operative July 1, 1987; Laws 1987, c. 236, § 7, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 8, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.5 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 1994, c. 289, § 3, emerg. eff. June 6, 1994; Laws 2000, c. 367, § 71, emerg. eff. June 6, 2000.



§2-7-406. Sale of Grade A milk and milk products.

A. Only Grade A pasteurized milk and milk products or Grade A raw milk shall be sold to the final consumer; provided, however:

1. Only Grade A pasteurized milk shall be sold through restaurants, soda fountains, grocery stores, or similar establishments, including school lunch rooms; and

2. In an emergency, the sale of pasteurized milk and milk products which have not been graded, or the grade is unknown, may be authorized by the Commissioner of Agriculture so long as the milk and milk products shall be labeled "ungraded".

B. Approval by the Commissioner pursuant to rules promulgated by the State Board of Agriculture for the use of Grade A label on milk and milk products processed at any milk plant in accordance with the provisions of the Oklahoma Milk and Milk Products Act shall constitute an acceptable rating for all intrastate purposes. No sanitary requirement or standard issued pursuant to the Oklahoma Milk and Milk Products Act or by any governmental subdivision shall prohibit the sale of Grade A milk and milk products which are produced and processed under laws or rules of any governmental unit which are substantially equivalent to the requirements of the Oklahoma Milk and Milk Products Act, and which are enforced with equal effectiveness, as determined by a milk sanitation rating certified to the U.S. Department of Health and Human Services, Food and Drug Administration or its successor.

Added by Laws 1981, c. 43, § 6, emerg. eff. April 8, 1981. Amended by Laws 1994, c. 140, § 9, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.6 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 72, emerg. eff. June 6, 2000.



§2-7-407. Adulterated or misbranded milk or milk product.

A. Any Grade A milk or milk product shall be adulterated if:

1. It bears or contains any poisonous, deleterious, or inhibitor substance in a quantity which may render it injurious to health;

2. It bears or contains any added poisonous, inhibitor, or deleterious substance for which no safe tolerance has been established by state rule or federal regulations, or in excess of the tolerance if one has been established;

3. It consists, in whole or in part, of any substance unfit for human consumption;

4. It has been produced, processed, prepared, packed, held, or transported under unsanitary conditions;

5. Its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

6. Any substance has been added, mixed, packed, or any process applied to increase its bulk or weight, or reduce its quality, strength, or make it appear better or of greater value than it is.

B. Grade A milk and milk products shall be misbranded when:

1. Their containers bear or accompany any false or misleading written, printed, or graphic matter;

2. The milk and milk products do not conform to the definitions in the Oklahoma Milk and Milk Products Act;

3. The products are not labeled in accordance with the Oklahoma Milk and Milk Products Act; and

4. Products are labeled "Grade A" when the packaged products were filled from a dairy plant or milk plant which did not possess an appropriate and valid Grade A permit at the time the milk or milk product was produced or processed.

Added by Laws 1981, c. 43, § 7, emerg. eff. April 8, 1981. Amended by Laws 1994, c. 140, § 10, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.7 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 73, emerg. eff. June 6, 2000.



§2-7-408. Permits.

A. No person shall produce, haul, process, or distribute Grade A raw milk for pasteurization or milk and milk products, or hold oneself out as a milk producer, transporter, processor, or distributor or represent a dairy farm, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk plant, receiving or transfer station, milk distribution center, or milk or milk products as "Grade A" unless that person possesses an appropriate and valid permit for the particular premises or facilities concerned.

B. Applications for permits for dairy farms, bulk milk hauler/sampler, milk tank truck driver, milk transportation company, milk tank truck cleaning facility, milk plants, receiving or transfer stations, and milk distribution centers shall be submitted on a form approved by the State Board of Agriculture. Each applicant shall allow the Commissioner to inspect the applicable premises, records, and facilities. The Board shall inspect premises and facilities and issue the permit applied for when compliance is confirmed. The permits shall be issued without an expiration date except for the bulk milk hauler/sampler and milk tank truck driver permit that shall be effective for two (2) years. Permits shall not be transferable among persons or places.

C. The Board may issue permits, which shall be contingent upon continuing compliance, to facilities located outside this state which comply with the provisions of subsection B of Section 7-406 of this title. If an out-of-state facility requests, or if the facility is not certified, then the cost for all inspections necessary pursuant to this subsection shall be paid by those facilities and the amounts paid shall be deposited in the State Department of Agriculture Revolving Fund.

D. The Board shall issue permits and establish classifications for milk and milk products.

E. The Board shall promulgate rules to establish fees for permits and inspections pursuant to this section.

Added by Laws 1981, c. 43, § 8, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 22, operative July 1, 1987; Laws 1987, c. 236, § 8, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 11, eff. Sept. 1, 1994. Renumbered from § 1-1301.8 of Title 63 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 74, emerg. eff. June 6, 2000; Laws 2002, c. 173, § 5, emerg. eff. May 6, 2002; Laws 2010, c. 90, § 2, emerg. eff. April 12, 2010.



§2-7-409. Sampling and testing.

A. The Commissioner of Agriculture shall collect and analyze representative samples, at least four times in any consecutive six (6) months, of Grade A raw milk for pasteurization and Grade A milk and milk products from each Grade A dairy farm, or milk plant and shall collect and analyze representative Grade A milk and milk products, as required by the Oklahoma Milk and Milk Products Act and rules promulgated by the State Board of Agriculture.

B. Whenever two of the last four consecutive bacteria counts, somatic cell counts, coliform determinations, or cooling temperatures, taken on separate days, exceed the limit of the standard for the milk and milk products, the Commissioner shall send a written notice to the person concerned. This notice shall be in effect so long as two of the last four consecutive samples exceed the limit of the standard. An additional sample shall be taken within twenty-one (21) days of sending the notice, but not before the lapse of three (3) days.

C. Whenever a phosphatase test on Grade A pasteurized milk is positive, the cause shall be determined; and where the cause is improper pasteurization, it shall be corrected and any milk or milk product involved shall not be offered for sale as Grade A.

D. Whenever an inhibitor test is positive and confirmed, the cause shall be determined, any milk or milk product involved shall not be offered for sale as Grade A, and the dairy farm responsible shall not produce raw milk for Grade A purposes until the milk is found to be free of inhibitors.

E. Samples shall be analyzed in a laboratory approved by the Commissioner. All sampling procedures and required laboratory examinations shall be in substantial compliance with the latest edition of Standard Methods for the Examination of Dairy Products of the American Public Health Association and the latest edition of Official Methods of Analyses of the Association of Official Analytical Chemists. The procedures including the certification of sample collectors and the examinations shall be evaluated in accordance with the Evaluation of Milk Laboratories, 1995 Recommendations of the U.S. Public Health Service/Food and Drug Administration and its successors.

Added by Laws 1981, c. 43, § 9, emerg. eff. April 8, 1981. Amended by Laws 1994, c. 140, § 12, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.9 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 75, emerg. eff. June 6, 2000.



§2-7-410. Suspension of permit.

A. Since analytical results may not become available until after the milk and milk products reach retail stores and consumers, the Commissioner of Agriculture, for the imperative protection of public health, safety, and welfare, as defined in the Administrative Procedures Act, shall upon receipt of the analysis, notify and suspend the permit of a dairy farm or milk plant:

1. Which produced raw milk containing an inhibitor, for at least twenty-four (24) hours and until the cause is corrected and the raw milk is found to be free of inhibitors; or

2. Which produced or processed milk that, in any consecutive six (6) months, exceeded in three of the last five samples the limit of the standard for the milk, in accordance with Section 7-409 of this title for at least twenty-four (24) hours and until the dairy farm or milk plant is inspected and/or sampled and found to be in compliance.

B. The Commissioner shall notify and suspend the permit of a facility refusing to allow an inspection of the applicable premises as required by the Oklahoma Milk and Milk Products Act or upon a second consecutive inspection, conducted not less than seventy-two (72) hours nor more than twenty-one (21) days after the first inspection, disclosing gross neglect of cleaning of milk contact surfaces. This suspension shall continue until an inspection is allowed or the milk contact surfaces are found to be clean.

C. The Commissioner may suspend, revoke or refuse to renew a permit for continuing or multiple violations of the Oklahoma Milk and Milk Products Act, or suspend a Grade A permit to protect the public health, safety, or welfare.

Added by Laws 1981, c. 43, § 10, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 23, operative July 1, 1987; Laws 1987, c. 236, § 9, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 13, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.10 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 76, emerg. eff. June 6, 2000.



§2-7-411. Persons affected with communicable disease.

A. No person affected with any disease capable of being transmitted to others through the contamination of food shall work at any dairy farm or milk plant in any capacity which brings that person into contact with the equipment involved or employees engaged in the producing, handling, storing, or transporting of milk, milk products, containers, equipment, and utensils; and no milk producer or milk plant operator shall employ in any capacity any affected person, any person suspected of having any disease capable of being transmitted to others through the contamination of food, or of being a carrier of communicable diseases. Any milk producer, processor, or distributor who suspects that any employee has contracted any disease or has become a carrier of a disease capable of being transmitted to others through the contamination of food shall notify the Commissioner of Agriculture immediately.

B. When reasonable cause exists to suspect the possibility of transmission of infection from any person concerned with the handling of milk and milk products, the Commissioner is authorized to require any or all of the following measures:

1. The immediate exclusion of that person from milk handling;

2. The immediate exclusion of the milk supply concerned from distribution and use; and

3. Adequate medical examination and testing of the person, of his or her associates, and of the bodily discharges of both.

Added by Laws 1981, c. 43, § 11, emerg. eff. April 8, 1981. Amended by Laws 1994, c. 140, § 14, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.11 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 77, emerg. eff. June 6, 2000.



§2-7-412. Herds - Diseased animals.

A. All milk for pasteurization and for Grade A raw distribution shall be from herds located in a Modified Accredited Tuberculosis Area as determined by the U.S. Department of Agriculture; provided, that herds located in an area that fails to maintain accredited status shall have been certified by the United States Department of Agriculture as tuberculosis-free, or shall have an annual negative tuberculosis test.

B. All milk for pasteurization and for Grade A raw distribution shall be from herds participating in Brucellosis Milk Surveillance program for brucellosis eradication which is conducted on a continuing basis at intervals of not less than every three (3) months or more than every six (6) months. Individual blood tests may be required on all animals in herds showing positive reactions to the Brucellosis Milk Surveillance test.

C. For diseases other than brucellosis and tuberculosis, the Commissioner shall require physical, chemical, or bacteriological tests as necessary. The diagnosis of other diseases in dairy cattle shall be based upon the findings of a licensed veterinarian or a veterinarian in the employ of an official agency.

D. Any diseased animal disclosed by the test shall be disposed of as the State Veterinarian directs.

Added by Laws 1981, c. 43, § 12, emerg. eff. April 8, 1981. Amended by Laws 1994, c. 140, § 15, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.12 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 78, emerg. eff. June 6, 2000.



§2-7-413. Violations.

It shall be unlawful for any person to knowingly:

1. Attempt to produce, haul, process, or distribute milk or milk products without an appropriate and valid permit;

2. Sell, offer, or expose for sale as Grade A any adulterated or misbranded milk or milk product;

3. Sell, offer, expose for sale, or serve milk and milk products which have not been maintained at or below the temperature specified by the State Board of Agriculture;

4. Dip or ladle Grade A milk and milk products;

5. Transfer Grade A milk and milk products at any location other than a permitted Grade A facility designed and equipped for such purpose;

6. Prevent, interfere, or attempt to impede the Commissioner from investigating and enforcing the Oklahoma Milk and Milk Products Act;

7. Sell or serve Grade A milk and milk products from other than the individual container, or approved bulk dispenser, received from the distributor; or

8. Violate any provision of the Oklahoma Milk and Milk Products Act.

Added by Laws 1981, c. 43, § 13, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 24, operative July 1, 1987; Laws 1987, c. 236, § 10, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 16, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.13 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 79, emerg. eff. June 6, 2000.



§2-7-414. Construction of act.

A. The provisions of the Oklahoma Milk and Milk Products Act shall not be construed to:

1. Include incidental sales of raw milk directly to consumers at the farm where the milk is produced;

2. Preclude the advertising of the incidental sale of goat milk; and

3. Prohibit any farmer or producer from making cheese using milk or cream produced on the farm of such farmer or producer.

B. For purposes of this section, incidental sales of goat milk are those sales where the average monthly number of gallons sold does not exceed one hundred (100).

Added by Laws 1981, c. 43, § 14, emerg. eff. April 8, 1981. Amended by Laws 1987, c. 206, § 25, operative July 1, 1987; Laws 1987, c. 236, § 11, emerg. eff. July 20, 1987; Laws 1989, c. 182, § 1, operative July 1, 1989; Laws 1994, c. 140, § 17, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.14 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 80, emerg. eff. June 6, 2000.



§2-7-415. Fees.

A. A fee of one cent ($0.01) shall be assessed on each one hundred (100) pounds of raw milk produced in this state. Each co-op, marketing agent, or processing plant where the raw milk is not collected by a co-op or marketing agent, doing business in Oklahoma shall pay the fees each calendar month to the Commissioner of Agriculture to be credited to the Milk and Milk Products Inspection Revolving Fund of the State Treasury.

B. There is hereby assessed a fee of one cent ($0.01) on each one hundred (100) pounds of Grade A milk or milk products processed or offered for retail sale in Oklahoma. Each milk plant doing business in Oklahoma shall pay the fees each calendar month to the Commissioner to be credited to the Milk and Milk Products Inspection Revolving Fund of the State Treasury.

C. A fee assessed on each one hundred (100) pounds of milk or milk products produced or processed in another state and imported into Oklahoma shall be the same amount assessed on milk or milk products shipped to that state from Oklahoma. The person shipping or causing the shipment of milk or milk products shall be responsible for paying the fees semi-annually on January 1 and July 1 of each year to the Commissioner and be credited to the Milk and Milk Products Inspection Revolving Fund of the State Treasury.

Added by Laws 1987, c. 206, § 26, operative July 1, 1987. Amended by Laws 1987, c. 236, § 12, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 18, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.15 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 81, emerg. eff. June 6, 2000.



§2-7-416. Milk and Milk Products Inspection Revolving Fund.

There is hereby created in the State Treasury a revolving fund to be known as the "Milk and Milk Products Inspection Revolving Fund". The fund shall be a continuing fund not subject to fiscal year limitations and is appropriated and may be budgeted and expended by the Commissioner of Agriculture for the purpose of administering and enforcing the Oklahoma Milk and Milk Products Act. Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of Management and Enterprise Services for approval and payment.

Added by Laws 1987, c. 206, § 27, operative July 1, 1987. Amended by Laws 1987, c. 236, § 13, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 19, eff. Sept. 1, 1994. Renumbered from § 1-1301.16 of Title 63 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 82, emerg. eff. June 6, 2000; Laws 2012, c. 304, § 7.



§2-7-417. Permits required.

No person shall produce, haul, process or distribute ungraded raw milk or milk products or hold himself out as an ungraded milk producer, hauler, processor or distributor unless such person possesses an appropriate and valid permit for the particular premises or facilities concerned. The processing of permit applications and inspections shall be similar to the Grade A permit process.

Added by Laws 1987, c. 206, § 28, operative July 1, 1987. Amended by Laws 1987, c. 236, § 14, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 20, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.17 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994.



§2-7-419. Quarantine of dairy products - Condemnation actions - Costs - Correction of violation - Bond.

A. Whenever the Commissioner of Agriculture finds any dairy product, in whole or in part, that fails to meet the requirements of the Oklahoma Milk and Milk Products Act, or that a product is handled in violation of law or rules of the State Board of Agriculture, a tag or other appropriate marking shall be affixed which shall give notice that the dairy product is, or is suspected of, being manufactured, produced, handled, sold, or offered for sale in violation of law or rules of the Board, and is quarantined, and warning all persons not to remove or dispose of the dairy product until permission for removal or disposal is given by the Commissioner. It shall be unlawful for any person to remove or dispose of the dairy product quarantined without permission.

B. If the Commissioner finds that dairy product quarantined pursuant to subsection A of this section does not meet the requirements of law, or the rules, the Commissioner may institute an action in the district court in whose jurisdiction the dairy product is quarantined, for the condemnation and destruction of the dairy product. If the Commissioner finds that the dairy product quarantined does meet the requirements of law and the rules, the Commissioner shall remove the quarantine. In any court proceeding regarding a quarantine, the State Department of Agriculture or the Commissioner, shall not be held liable if the court finds probable cause for the quarantine.

C. If the court finds that a quarantined dairy product, in whole or in part, is in violation of the law, the dairy product shall be destroyed at the expense of the owner or defender, under the supervision of the Commissioner. All court costs, fees, cost of storage, and other proper expenses shall be paid by the owner or defender of the dairy product. The court may order that the dairy product be delivered to the owner or defendant for appropriate labeling or processing under the supervision of the Commissioner if the violation can be corrected by proper processing of the dairy product, all costs, fees, and expenses have been paid, and a sufficient bond is executed and conditioned for appropriate labeling or processing as the court may require. The expense of supervision shall be paid to the Commissioner by the person obtaining release of the dairy product under bond.

Added by Laws 1955, p. 53, art. 7(A), § 5. Amended by Laws 1987, c. 206, § 30, operative July 1, 1987; Laws 1987, c. 236, § 16, emerg. eff. July 20, 1987. Renumbered from Title 2, § 7-5 by Laws 1987, c. 206, § 97, operative July 1, 1987. Amended by Laws 1987, c. 236, § 205, emerg. eff. July 20, 1987; Laws 1994, c. 140, § 22, eff. Sept. 1, 1994. Renumbered from Title 63, § 1-1301.19 by Laws 1994, c. 140, § 30, eff. Sept. 1, 1994. Amended by Laws 2000, c. 367, § 83, emerg. eff. June 6, 2000.



§2-7-421. Official state agency.

The Oklahoma State Department of Agriculture is hereby designated as the official state agency of this state for purposes of cooperating with and implementing the dairy inspection and grading program under the jurisdiction of the United States Department of Agriculture.

Added by Laws 1994, c. 289, § 4, emerg. eff. June 6, 1994.



§2-8-21. Definitions.

As used in this subarticle:

1. "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means relating to seed;

2. "Agricultural seeds" means the seeds of grass, forage, cereal and fiber crops, and any other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds, and mixtures of seeds;

3. "Certified seed", “registered seed", and “foundation seed” means seed that has been produced and labeled in accordance with the procedures and rules of an officially recognized seed-certifying agency or association;

4. "Coated seed" means a seed unit covered with any substance which changes the size, shape, or weight of the original seed. Seeds coated with ingredients including, but not limited to, rhizobia, dyes, and pesticides are excluded;

5. "Germination" means the percent of seeds capable of producing normal seedlings under ordinarily favorable conditions;

6. "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, wheat, lespedeza, alfalfa, and fescue;

7. "Labeling" means all written, printed, or graphic representations accompanying and pertaining to any seed in bulk or in containers and includes, but is not limited to representations on invoices;

8. "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling;

9. "Noxious weed seeds" shall be divided into two classes, "prohibited noxious weed seeds" and "restricted noxious weed seeds" as defined in subparagraphs (a) and (b) of this paragraph. The State Board of Agriculture may promulgate rules that add to or subtract from the list of seeds included under either definition:

(a)prohibited noxious weed seeds are the seeds of weeds which reproduce by seeds and spread by underground roots, stems, or other reproductive parts. When established, noxious weed seeds are highly destructive and difficult to control in this state by ordinary good cultural practice, and are prohibited by this subarticle subject to recognized tolerances, and

(b)restricted noxious weed seeds are the seeds of weeds which are very objectionable in fields, lawns, and gardens of this state, but can be controlled by good cultural practice;

10. “Pure seed” means agricultural and vegetable seeds, exclusive of inert matter, and all other seeds not of the kinds, or kinds and varieties, being considered;

11. "Record" means all information relating to lot, identification, source, origin, variety, amount, processing, testing, labeling, distribution, and a file sample of the seed;

12. "Seizure" means a legal process carried out by court order or Board order against a specific quantity of seed;

13. "Stop sale" means an administrative order provided by law restraining the sale, use, disposition, and movement of a specific quantity of seed;

14. "Treated seed" means seed that has been treated with an approved substance or subjected to a process designed to control or repel plant disease organisms, insects, or other pests attacking the seed or plants or will improve the planting value of the seed;

15. "Variety" means a subdivision of a kind characterized by growth, yield, plant, fruit, seed, or other characteristics by which it can be differentiated from other plants of the same kind;

16. “Vegetable seeds" means seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable seeds in this state; and

17. "Weed seeds" means the seeds of all plants generally recognized as undesireable within this state and includes noxious weed seeds.

Added by Laws 1955, p. 64, art. 8(B), § 1. Amended by Laws 1983, c. 84, § 1, eff. Nov. 1, 1983; Laws 2000, c. 367, § 84, emerg. eff. June 6, 2000.



§2-8-22. Containers to bear label or tag – Label information.

A. Each bag, container, package, or bulk of agricultural seed transported, sold, offered for sale, or exposed for sale by any person within the State of Oklahoma for planting purposes, shall have, bear, or have attached in a conspicuous place, a plainly written or printed label or tag giving the following information, which shall not be modified or disclaimed in the labeling on the bag or container.

B. For treated seed, separate labeling shall show:

1. A word or statement that the seed has been treated;

2. The name or "coined name" of the treatment;

3. If harmful, the label must show the statement "Not to be Used for Feed or Food", and if poisonous materials are used, the label must show a caution statement stating words "Poison Treated".

C. For agricultural seeds separate labeling shall show:

1. Commonly accepted name as to kind, or kind and variety, of each agricultural seed component in excess of five percent (5%) of the whole. If more than one component is present in excess of five percent (5%) of the whole, the word "mixture" or "mixed" shall be shown conspicuously on the tag or label;

2. Net weight;

3. Lot number or other lot identification;

4. Origin, including state or foreign country where grown. If the origin is unknown, that fact shall be stated;

5. Percentage pure seed;

6. Percentage by weight of inert matter;

7. Percentage by weight of agricultural seed, other than the one required to be named on the label (designated as "other crop seed");

8. Percentage by weight of all weed seeds;

9. The name and rate of occurrence of each kind of restricted noxious weed seed per pound when present in any amount;

10. For each named agricultural seed:

a.percentage of germination, exclusive of hard seed,

b.percentage of hard seed, if present, and

c.the calendar month and year the test was completed to determine percentages;

11.Following (A) and (B), above, the "total germination and hard seed" may be stated if desired; and

12. Name and address of the person or vendor who labeled the seed or who sells, offers, or exposes the seed for sale within the state.

D. For vegetable seeds labeling shall show:

1. Net weight;

2. Name of kind and variety of seed; and

3. For seeds which germinate less than the standard last established by the State Board of Agriculture:

a.percentage of germination, exclusive of hard seed,

b.percentage of hard seed, if present,

c.the calendar month and year the test was completed to determine the percentages,

d.the words "below standard" in not less than eight-point type, and

e.name and address of the person who labels the seed, or who sells, offers, or exposes the seed for sale within this state.

E. For coated seed. In addition to the required labeling for agricultural and vegetable seeds, when the seeds have been coated, labeling shall show:

1. A word statement that seeds have been coated; and

2. Percentage by weight of inert coating material.

Added by Laws 1955, p. 65, art. 8(B), § 2. Amended by Laws 1983, c. 84, § 2, eff. Nov. 1, 1983; Laws 2000, c. 367, § 85, emerg. eff. June 6, 2000.



§2-8-23. Unlawful acts.

A. It shall be unlawful for any person to sell, offer for sale, or expose for sale any agricultural seed or vegetable seed within this state:

1. Unless a license has been obtained in accordance with the provisions of Sections 8-21 through 8-29 of this title;

2. Unless the date of test to determine the percentage of germination is not more than nine (9) months prior to the sale, except the date of test for hermetically sealed containers may be thirty-six (36) months prior to sale;

3. Not labeled in accordance with the provisions of this subarticle and rules, or having a false or misleading label;

4. When there has been a false or misleading advertisement; or

5. Treated with any substance designed to control or repel plant disease organisms or insects or other pests unless each container bears a label giving information in the form prescribed by rules of the State Board of Agriculture, to show the name of the substance and if the substance may be harmful to humans or animals, a warning or caution statement adequate to protect the public.

B. It shall be unlawful for any person within this state:

1. To sell agricultural or vegetable seed that does not meet the minimum standards of germination and purity, and the maximum for inert matter and weed seed, prescribed in rules promulgated under the provisions of this subarticle;

2. To sell agricultural or vegetable seed containing prohibited noxious weed seeds or restricted noxious weed seeds, subject to recognized tolerances, in excess of the amount allowed as prescribed in rules promulgated under the provisions of this subarticle;

3. To detach, alter, deface, or destroy any label required or provided for in this subarticle or the rules;

4. To alter or substitute seed in a manner that may defeat the purposes of this subarticle;

5. To disseminate any false or misleading advertisement concerning agricultural seed or vegetable seed in any manner or by any means;

6. To fail to comply with a "stop-sale" order made by the Board on agricultural seed or vegetable seed sold, offered for sale, or exposed for sale; or to move, handle, or dispose of any lot of seed held under a "stop-sale" order except with the permission of the Board and for the purposes specified;

7. To fail to keep complete records of each lot of seed or make available for inspection the records of origin, testing, variety, distribution, seed samples, invoices, and other pertinent records or information, to the Board; or

8. To sell, offer, or expose for sale any seed labeled "certified seed", "registered seed", or "foundation seed", unless it has been produced and labeled in compliance with the rules of an officially recognized seed-certifying agency or association.

Added by Laws 1955, p. 66, art. 8(B), § 3. Amended by Laws 1971, c. 34, § 1, operative July 1, 1971; Laws 2000, c. 367, § 86, emerg. eff. June 6, 2000.



§2-8-24. Records - File samples - Inspection.

Each person whose name appears on the label and handles agricultural and vegetable seed subject to this subarticle shall keep, for a period of at least two (2) years, complete records of each lot of agricultural or vegetable seed handled, and shall keep for at least one (1) year a file sample of each lot of seed after final disposition. All records pertaining to the lot or lots involved shall be accessible for inspection by the State Board of Agriculture during customary business hours.

Added by Laws 1955, p. 67, art. 8(B), § 4. Amended by Laws 2000, c. 367, § 87, emerg. eff. June 6, 2000.



§2-8-25. Penalty exemptions – Provision exceptions.

A. No person shall be subject to the penalties of this subarticle for having sold, offered, or exposed for sale in this state any agricultural seed or vegetable seed which is incorrectly labeled or represented as to kind, kind and variety, or origin which cannot be identified by examination, unless the person failed to obtain an invoice or grower's declaration giving kind, or kind and variety, and origin, and to take precautions necessary or required to insure the identity and variety of the seed.

B. The provisions of Sections 8-22 and 8-23 of this title shall not apply:

1. To seed sold by a farmer or grower to a seed dealer or processor, or in storage in, or consigned to, a seed cleaning or processing establishment for cleaning or processing; provided, that any labeling or other representation which may be made with respect to uncleaned seed shall be subject to the provisions of this subarticle.

2. To any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier, if the carrier is not engaged in producing, processing, or marketing agricultural or vegetable seed.

Added by Laws 1955, p. 67, art. 8(B), § 5. Amended by Laws 2000, c. 367, § 88, emerg. eff. June 6, 2000.



§2-8-26. Powers of Board and agents.

The State Board of Agriculture shall have authority:

1. To sample, test, make analysis of, and inspect any agricultural seed or vegetable seed transported, sold, offered or exposed for sale within this state for planting purposes, at any time and place and to any extent necessary to determine whether the agricultural seed or vegetable seed are in compliance with the provisions of this subarticle and rules promulgated thereto;

2. To issue and enforce a written or printed "stop-sale" order to the person or vendor of any agricultural seed or vegetable seed which is in violation of any of the provisions of this subarticle or rules promulgated thereto; provided, that no "stop-sale" order shall be issued or attached to any seed without first giving the vendor an opportunity to comply with the provisions of this subarticle or to withdraw the seed from sale;

3. To furnish adequate facilities for seed testing and to employ qualified persons for making the tests;

4. To publish or cause to be published the results of the examination, analysis, and test of any agricultural or vegetable seed sampled in accordance with the provisions of this subarticle, together with any other information that the Board may deem advisable;

5. To cooperate with the United States Department of Agriculture in the enforcement of the Federal Seed Act where mutual understanding is reached by written cooperative agreement;

6. To issue a license to any person upon payment of Twenty-five Dollars ($25.00) for each license of a retail seed dealer or One Hundred Dollars ($100.00) for each license of a retail-wholesale seed dealer to be applied for by each seed dealer upon forms furnished for that purpose. Out-of-state wholesale and retail seed dealers who sell or ship agricultural or vegetable seed into this state shall obtain a license in the same manner. A separate license shall be required for each place of business. Each license shall expire on a date to be determined by the Board. Any license issued under the provisions of this subarticle may be revoked by the Board upon satisfactory proof that the licensee has violated any of the provisions of this subarticle or any of the rules;

7. To provide that any person in this state shall have the privilege of submitting seed samples for test, subject to the charges made for samples submitted as prescribed in rules promulgated by the Board;

8. To provide that any agricultural or vegetable seeds sold, distributed, offered for sale, or exposed for sale in this state, the person or vendor responsible for labeling and distributing the seed shall pay an inspection fee of not to exceed eight cents ($0.08) per hundred-pound weight. Every person responsible for labeling and distributing seed to a retail seed licensee in Oklahoma, or each retail seed licensee who processes and sells seed to the consumer on which the inspection fee has not been paid, shall file not later than the last day of January and July a semiannual affidavit, setting forth the number of pounds of seed sold for the preceding six (6) calendar months; and upon filing this statement shall pay the inspection fee required. Each person labeling and distributing seed shall keep records required by the Board to indicate accurately the number of pounds of seed sold;

9. To examine records and to verify the statement of the number of pounds of seed sold and the inspection fee reported. The form of the statement for reporting and paying the seed inspection fees on a semiannual basis shall be prescribed in rules of the Board. Failure to make an accurate statement of the number of pounds of seed sold and payment of the inspection fee shall be a misdemeanor, and constitute sufficient cause for the revocation of the person's Oklahoma Seed License and to take any other appropriate action provided under the law. An inspection fee penalty of ten percent (10%) of the amount due or Ten Dollars ($10.00), whichever is greater, shall be assessed if the semiannual statement is not submitted when due; and

10. To collect all fees and other money as provided in this subarticle and deposit the monies in the State Department of Agriculture Revolving Fund.

Added by Laws 1955, p. 67, art. 8(B), § 6, emerg. eff. June 3, 1955. Amended by Laws 1971, c. 34, § 2, operative July 1, 1971; Laws 1983, c. 84, § 3, eff. Nov. 1, 1983; Laws 2000, c. 367, § 89, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 4.



§2-8-26.1. State preemption – Exception for taxation.

A. The Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way the regulation and enforcement of the registration, labeling, sale, storage, transportation, distribution, notification of use, and use of seeds to the complete exclusion of any order, ordinance or regulation by any municipality or other political subdivision of this state.

B. No political subdivision shall regulate the registration, packaging, labeling, sale, storage, distribution, use or application of seeds. No political subdivision shall adopt or continue in effect local orders, ordinances, or regulations in this field, except for those relating to taxation relating to registration, packaging, labeling, sale, storage, distribution, use or application of seeds. Local legislation in violation of this section is void and unenforceable.

Added by Laws 2005, c. 58, § 1, eff. Nov. 1, 2005.



§2-8-27. Seizure - Condemnation.

Any agricultural seed or vegetable seed sold, offered for sale, or exposed for sale in violation of any of the provisions of this subarticle or rules promulgated thereto shall be subject to seizure on petition of the State Board of Agriculture to a court in the locality in which the seed is located. If the court finds the seed to be in violation of this subarticle and orders the condemnation of the seed, the seed shall be destroyed, reprocessed, relabeled, or disposed of in compliance with the laws of this state and as directed by the court.

Added by Laws 1955, p. 68, art. 8(B), § 7. Amended by Laws 2000, c. 367, § 90, emerg. eff. June 6, 2000.



§2-8-29. Minor violations - Deficient inspection fees.

A. Nothing in Sections 8-21 through 8-28 of this title shall be construed as requiring the State Board of Agriculture or any authorized agent to report, for prosecution, or for the institution of seizure proceedings, minor violations of Sections 8-21 through 8-28 of this title when the Board determines that the public interest will best be served by a suitable notice of violation or written warning.

B. If the State Board of Agriculture finds any deficient inspection fees due, as a result of an audit of the records of any person subject to the provisions of Sections 8-21 through 8-28 of this title, the Board shall assess a penalty fee of ten percent (10%) maximum not to exceed Two Thousand Dollars ($2,000.00) of amount due, or One Hundred Dollars ($100.00), whichever is greater. The audit penalty shall be added to the deficient inspection fees due and payment made within thirty (30) days.

Added by Laws 1955, p. 69, art. 8(B), § 9. Amended by Laws 1986, c. 151, § 1, eff. Nov. 1, 1986; Laws 2000, c. 367, § 91, emerg. eff. June 6, 2000.



§2-8-31. Use of term "certified" - Certification by foreign inspection agency - State agencies for certification.

No person shall use the term "certified", alone or with other words, or use any other term or words which suggest certification by a designated inspection agency, orally or in writing, relative to any agricultural or vegetable seeds, any tubers for seeding purposes, or plants or plant parts, sold or advertised for sale in Oklahoma, except as provided by this subarticle. If the seeds, tubers, plants, or plant parts were produced in another state or foreign country, certification by the legally constituted certification officials of a state, country, or of the United States, shall be sufficient. Certification in Oklahoma shall be by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, or by an agency which they designate.

Added by Laws 1963, c. 229, § 1, emerg. eff. June 12, 1963. Amended by Laws 2001, c. 146, § 10, emerg. eff. April 30, 2001.

Renumbered from § 788.1 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-32. Persons subject to subarticle - Certification, what constitutes.

Every person who issues, uses, or circulates any certificate, advertisement, tag, seal, poster, letterhead, marketing circular, written or printed representation, or description pertaining to seeds, tubers, plants, or plant parts intended for propagation or sale, which contains signs, symbols, maps, diagrams, pictures, words, or phrases, including but not limited to “Oklahoma State Certified”, “State Certified”, or “Oklahoma Certified”, which expressly or impliedly state or represent that the seeds or plant parts comply with the standards or requirements approved by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, shall be subject to the provisions of this subarticle. Every issuance, use, or circulation of any certificate or any other instrument, as described in this section, shall be "certification".

Added by Laws 1963, c. 229, § 2, emerg. eff. June 12, 1963. Amended by Laws 2001, c. 146, § 11, emerg. eff. April 30, 2001.

Renumbered from § 788.2 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-33. Compliance with rules and requirements - Single certification agency for one crop - State agencies as sole authority.

Every person subject to the provisions of this subarticle shall comply with all rules and requirements specified by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources regarding:

1. What crops grown or to be grown in Oklahoma shall be eligible for certification;

2. The process of certification, either by Oklahoma State University directly or by agents or agencies authorized by it for the purpose; and

3. Standards, requirements, and forms for certification.

Not more than one agent or agency for certification shall be designated for any one specified crop. No certification within the provisions of this subarticle shall be made or authorized except through the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources.

Added by Laws 1963, c. 229, § 3, emerg. eff. June 12, 1963. Amended by Laws 2001, c. 146, § 12, emerg. eff. April 30, 2001.

Renumbered from § 788.3 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-34. Self-supporting basis.

Certification work, whether conducted by the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, or by an agency designated by them, shall be on a self-supporting basis and shall not be performed for financial profit.

Added by Laws 1963, c. 229, § 4, emerg. eff. June 12, 1963. Amended by Laws 2001, c. 146, § 13, emerg. eff. April 30, 2001.

Renumbered from § 788.4 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-35. Nonliability of state agencies.

The Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources shall not be financially responsible for debts incurred by, damages inflicted by, or contracts broken by designated certifying agencies in conducting certification work as authorized by this subarticle.

Added by Laws 1963, c. 229, § 5, emerg. eff. June 12, 1963. Amended by Laws 2001, c. 146, § 14, emerg. eff. April 30, 2001. Renumbered from § 788.5 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-36. Penalties.

It shall be unlawful for any person to issue, make, use, or circulate any certification without the authority and approval of the Agricultural Experiment Station and the Agricultural Extension Service of the Oklahoma State University, Division of Agricultural Sciences and Natural Resources, or its duly authorized agency. Every person who violates any of the provisions of this subarticle pertaining to certification shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than One Hundred Dollars ($100.00) nor more than Five Hundred Dollars ($500.00) for each offense.

Added by Laws 1963, c. 229, § 6, emerg. eff. June 12, 1963. Amended by Laws 2001, c. 146, § 15, emerg. eff. April 30, 2001. Renumbered from § 788.6 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-36.1. Definitions.

For the purposes of this subarticle, "fungicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any fungi or bacteria.

Added by Laws 1959, p. 5, § 1. Amended by Laws 2001, c. 146, § 16, emerg. eff. April 30, 2001. Renumbered from § 791 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-36.2. Chemically treated seed to be sold separately - Marking.

It shall be unlawful to distribute, sell, or offer for sale, for other than seeding purposes, within the State of Oklahoma, any barley, corn, cotton, oats, peanuts, rye, sorghums, soybeans, wheat, or other seed, cereals, or grain that has been treated with a fungicide, unless it is sold separately from untreated seed or grain, and a certificate, affidavit, or tag accompanies the sale stating that the grain, seed, or cereal has been chemically treated and cannot be used for "food, feed, or oil purposes".

Added by Laws 1959, p. 5, § 2. Amended by Laws 2001, c. 146, § 17, emerg. eff. April 30, 2001. Renumbered from § 792 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-36.3. Penalty.

Any person violating any of the provisions of this subarticle shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than One Thousand Dollars ($1,000.00).

Added by Laws 1959, p. 5, § 3. Amended by Laws 2001, c. 146, § 18, emerg. eff. April 30, 2001. Renumbered from § 793 of this title by Laws 2001, c. 146, § 248, emerg. eff. April 30, 2001.



§2-8-41.1. Short title.

This act shall be known and may be cited as the "Oklahoma Commercial Feed Law".

Added by Laws 1984, c. 15, § 1, eff. July 1, 1985.



§2-8-41.2. Administration of act.

This act shall be administered by the Board of Agriculture of the State of Oklahoma, hereinafter referred to as the "Board".

Added by Laws 1984, c. 15, § 2, eff. July 1, 1985.



§2-8-41.3. Definitions.

As used in the Oklahoma Commercial Feed Law:

1. "Brand name" means any word, name, symbol, device, or combination identifying the commercial feed of a distributor or licensee;

2. "Commercial feed" means all materials except whole seeds unmixed or physically altered entire unmixed seeds, when not adulterated within the meaning of paragraph 1 of Section 8-41.7 of this title, which are distributed for use as feed or for mixing in feed. The term “commercial feed” shall not include:

a.any feed or any ingredient of feed which is to be used by a contract feeder and fed to livestock and poultry, owned solely by the manufacturer of the feed, or

b.hay, straw, stover, silage, cobs, husks, hulls, individual chemical compounds or substances or other such commodities when these ingredient sources are not intermixed or mixed with other materials, and are not adulterated within the meaning of Section 8-41.7 of this title, such commodities shall also be exempt from the provisions of this subarticle;

3. "Contract feeder" means a person who as an independent contractor feeds animals pursuant to a contract, the feed is supplied, furnished, or provided to another person and the feeder's renumeration is determined solely or in part by feed consumption, mortality, profits, or amount or quality of product;

4. "Customer-formula feed" means commercial feed consisting of a mixture of commercial feeds or feed ingredients. Each batch is manufactured according to the specific instructions of the final purchaser;

5. "Deleterious substance" means any substance including, but not limited to, dust, dirt, filth, or excrement derived from insects, birds, except domestic poultry litter, rodents, or other animals that may render a feed material harmful or injurious when consumed by animals;

6. "Distribute" means to offer for sale, sell, exchange, barter, supply, furnish, or provide commercial feed;

7. "Distributor" means any person who distributes feed or feed ingredients;

8. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans and articles other than feed intended to affect the structure or any function of the animal body;

9. "Feed ingredient" means each of the constituent materials making up a commercial feed;

10. "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

11. "Labeling" means all labels and other written, printed, or graphic matter upon commercial feed or any of its containers or wrappers accompanying the commercial feed;

12. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution;

13. "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

14. "Official sample" means any sample of feed taken by an authorized agent of the State Board of Agriculture;

15. "Percent" or "percentages" means a portion of each hundred units of weight;

16. "Pet" means any domesticated animal normally maintained in or near the household of the animal's owner;

17. "Pet food" means any commercial feed prepared and distributed for consumption by dogs or cats;

18. "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use;

19. "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, including, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes, and turtles;

20. "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets; and

21. "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.

Added by Laws 1984, c. 15, § 3, eff. July 1, 1985. Amended by Laws 1986, c. 125, § 1, eff. Nov. 1, 1986; Laws 1995, c. 163, § 1, eff. July 1, 1995; Laws 2000, c. 367, § 92, emerg. eff. June 6, 2000.



§2-8-41.4. Licenses – Application – Fees – Suspension - Violations.

A. 1. Valid licenses are required by all persons whose name appears on the label or invoice as the guarantor manufacturing or distributing of a commercial feed product in this state. The license application must list each manufacturing and distribution facility which is or will be engaged in distributing any feed sold, offered for sale, or distributed by the applicant. No license is required of a person retailing or wholesaling commercial feed labeled and guaranteed by another manufacturer. Any out-of-state person who has no distribution facility within this state shall obtain a license for the entity's principal out-of-state office if the out-of-state person or other entity sells, offers or exposes for sale, or distributes any commercial feed in this state.

2. Application shall be made on a form furnished by the State Board of Agriculture.

3. The Board may establish an annual fee for licensing distributors pursuant to the provisions of the Oklahoma Commercial Feed Law. The Board shall follow the procedures required by the Administrative Procedures Act for promulgation of rules in establishing the licensing fees.

4. Licenses shall be renewed on a date to be determined by the Board. Commercial feed license renewal applications received thirty (30) days or more after the renewal date shall be subject to a late filing fee of Fifty Dollars ($50.00).

B. Any license may be suspended, canceled, revoked, or refused reissue by the Board after notice and opportunity for a hearing has been given to the holder of the license in accordance with the Administrative Procedures Act. Notice shall be given to the holder of the license by registered or certified mail at least twenty (20) days prior to the date of the hearing. The suspension, cancellation, revocation, refusal to issue, or reissue may be made if the Board finds any violation of the Oklahoma Commercial Feed Law or of rules or standards prescribed by the Board.

C. When the Board has reasonable cause to believe a violation of the law may exist, copies of labels and labeling of commercial feed being distributed may be requested in order to determine compliance with the provisions of the Oklahoma Commercial Feed Law, Section 8-41.1 et seq. of this title.

Added by Laws 1984, c. 15, § 4, eff. July 1, 1985. Amended by Laws 1995, c. 163, § 2, eff. July 1, 1995; Laws 2000, c. 367, § 93, emerg. eff. June 6, 2000; Laws 2004, c. 109, § 5.



§2-8-41.5. Feed labels.

A commercial feed shall be labeled as follows:

1. A commercial feed, except a customer-formula feed, shall be accompanied by a label bearing the following information:

a.net contents statement (weight or volume),

b.the product name and the brand name, if any, under which the commercial feed is distributed,

c.the guaranteed analysis stated in such terms as the State Board of Agriculture by rules determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists International,

d.the official, common, or usual name of each ingredient used in the manufacture of the commercial feed. The Board by rule may permit the use of a collective term for a group of ingredients which perform a similar function, or they may exempt commercial feeds, or any group, from this requirement of an ingredient statement if they find that the statement is not required in the interest of consumers,

e.the name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed,

f.adequate directions for use for all commercial feeds containing drugs and for other feeds as the Board may require for their safe and effective use, and

g.precautionary statements the Board determines are necessary for the safe and effective use of the commercial feed;

2. Label format shall comply with applicable state and/or federal packaging and labeling regulations; and

3. A customer-formula feed shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

a.name and address of the manufacturer,

b.name and address of the purchaser,

c.date of delivery,

d.the product name and brand name, if any, the net weight of each commercial feed used in the mixture, and the net weight of each ingredient used,

e.adequate directions for use for all customer-formula feeds containing drugs and for other feeds the Board may require for their safe and effective use,

f.the direction for use and precautionary statements as required by the Board, and

g.if a drug-containing product is used:

(1)the purpose of the medication (claim statement), and

(2)the established name of each active drug ingredient and the level of each drug used in the final mixture expressed in accordance with rules promulgated by the Board.

Added by Laws 1984, c. 15, § 5, eff. July 1, 1985. Amended by Laws 1995, c. 163, § 3, eff. July 1, 1995; Laws 2000, c. 367, § 94, emerg. eff. June 6, 2000.



§2-8-41.6. Misbranding.

A commercial feed shall be misbranded if:

1. Its labeling is false or misleading in any particular;

2. It is distributed under the name of another commercial feed;

3. It is not labeled as required in Section 8-41.5 of this title;

4. It purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless the commercial feed or feed ingredient conforms to the definition, if any, prescribed by the State Board of Agriculture; and

5. Any word, statement, or other information required by this subarticle to appear on the label or labeling is not prominently placed with conspicuousness as compared with other words, statements, designs, or devices in the labeling, and in terms likely to be read and understood by the individual purchasing and using the product.

Added by Laws 1984, c. 15, § 6, eff. July 1, 1985. Amended by Laws 2000, c. 367, § 95, emerg. eff. June 6, 2000.



§2-8-41.7. Adulteration.

A commercial feed shall be adulterated if:

1.a.it contains any poisonous or deleterious substance which may render it injurious to health. If the substance is not an added substance, the commercial feed shall not be considered adulterated under this subsection if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health when utilized according to label and/or labeling directions, or

b.it contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act other than one which is:

(1)a pesticide chemical in or on a raw agricultural commodity; or

(2)a food additive, or

c.it is, or contains, any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act, or

d.it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act. Provided, that where a pesticide chemical has been used in or on a raw agricultural commodity pursuant to an exemption or a tolerance under Section 408 of the Federal Food, Drug, and Cosmetic Act and the raw agricultural commodity has been subjected to processing similar to canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if:

(1) the residue has been removed to the extent possible in good manufacturing practice, and

(2) the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act, or

e.it is or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act;

2. Any valuable constituent has been in whole or in part omitted or abstracted or any less valuable substance substituted;

3. Its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

4. It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice rules promulgated by the State Board of Agriculture to assure that the drug meets the requirement of this subarticle as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating the rules, the Board shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless the Board determines that they are not appropriate to the conditions which exist in this state; or

5. If it contains viable weed seeds in amounts exceeding the limits the Board shall establish.

Added by Laws 1984, c. 15, § 7, eff. July 1, 1985. Amended by Laws 1995, c. 163, § 4, eff. July 1, 1995; Laws 2000, c. 367, § 96, emerg. eff. June 6, 2000.



§2-8-41.8. Prohibited acts.

The following acts are prohibited:

1. The manufacture or distribution of any commercial feed that is adulterated or misbranded;

2. The adulteration or misbranding of any commercial feed;

3. The distribution of agricultural commodities like whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of paragraph 1 of Section 8-41.7 of this title;

4. The removal or disposal of a commercial feed in violation of an order under Section 8-41.12 of this title;

5. The failure or refusal to obtain a commercial feed license in accordance with Section 8-41.4 of this title;

6. The violation of subsection C of Section 8-41.13 of this title; and

7. Failure to pay inspection fees and file reports as required by Section 8-41.9 of this title.

Added by Laws 1984, c. 15, § 8, eff. July 1, 1985. Amended by Laws 1995, c. 163, § 5, eff. July 1, 1995; Laws 2000, c. 367, § 97, emerg. eff. June 6, 2000.



§2-8-41.9. Inspection fee - Responsible parties.

A. An inspection fee at the rate of fifteen cents ($0.15) per ton shall be paid on commercial feeds and/or feed ingredients distributed in this state by the person whose name appears on the label as the manufacturer, guarantor, or distributor, except that a person other than the manufacturer, guarantor, or distributor may assume liability for the inspection fee, subject to the following:

1. No fee shall be paid on a commercial feed if the payment has been made by a previous distributor;

2. The minimum inspection fee shall be Ten Dollars ($10.00) semi-annually;

3. No fee shall be paid on commercial feeds or feed ingredients used in customer-formula feeds if the inspection fee has been previously paid on those ingredients; and

4. No fee shall be paid on customer-formula feed ingredients that have been furnished by the final purchaser on which a processing fee has been paid.

B. Each person who is liable for the payment of the fee shall:

1. File, not later than the last day of January and July of each year, a semi-annual statement listing the number of net tons of commercial feeds distributed in this state during the preceding semi-annual period; and upon filing the statement shall pay the inspection fee at the rate stated in subsection A of this section. Inspection fees which are due and have not been remitted to the State Board of Agriculture within fifteen (15) days following the date due shall have a penalty fee of ten percent (10%) (Fifty Dollars ($50.00) minimum) added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the Board from taking other actions as provided in this act; and

2. Keep records required by the Board to indicate accurately the tonnage of commercial feed distributed in this state, and the Board shall have the right to examine these records to verify statements of tonnage. Failure to make an accurate statement of tonnage, failure to pay the inspection fee, or falsifying information or failure to comply shall constitute sufficient cause for the cancellation of the commercial feed license.

C. Fees collected shall be deposited with the State Department of Agriculture Revolving Fund.

D. If the Board finds any deficient inspection fees due, as a result of an audit of the records of any person subject to the provisions of the Oklahoma Commercial Feed Law, the Board shall assess a penalty fee of ten percent (10%) maximum not to exceed Two Thousand Dollars ($2,000.00) of amount due, or One Hundred Dollars ($100.00), whichever is greater. The audit penalty shall be added to the deficient inspection fees due and payment made within thirty (30) days.

Added by Laws 1984, c. 15, § 9, eff. July 1, 1985. Amended by Laws 1986, c. 151, § 2, eff. Nov. 1, 1986; Laws 1995, c. 163, § 6, eff. July 1, 1995; Laws 2000, c. 367, § 98, emerg. eff. June 6, 2000.



§2-8-41.12. "Stop Sale" orders - "Condemnation and Confiscation".

A. "Stop Sale" orders: When the State Board of Agriculture has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this act or rules, it may issue and enforce a written or printed "Stop Sale" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the Board or the court. The Board shall release the lot of commercial feed withdrawn when all requirements have been met. If compliance is not obtained within thirty (30) days, the Board may begin, or upon request of the distributor or licensee shall begin, proceedings for condemnation.

B. "Condemnation and Confiscation": Any lot of commercial feed not in compliance with the law shall be subject to seizure on complaint of the Board to a court in the area in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this subarticle and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this subarticle.

Added by Laws 1984, c. 15, § 12, eff. July 1, 1985. Amended by Laws 1995, c. 163, § 8, eff. July 1, 1995; Laws 2000, c. 367, § 99, emerg. eff. June 6, 2000.



§2-8-41.13. Minor violations - Judicial review - Penalties.

A. Nothing in this subarticle shall be construed as requiring the State Board of Agriculture or its representative to:

1. Report for prosecution; or

2. Institute seizure proceedings; or

3. Issue a "Stop Sale" order, as a result of minor violations of this subarticle, or when the public interest will best be served by a suitable notice of violation or written warning.

B. Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this subarticle may within forty-five (45) days bring action in the Oklahoma County District Court for judicial review.

C. Any person who uses any information acquired concerning any method, records, formulations, or processes which is entitled to protection as a trade secret for personal advantage, or reveals that information to other than the Board, or the courts when relevant in any judicial proceeding, is guilty of a misdemeanor. This prohibition shall not prohibit the Board from exchanging information of a regulatory nature with duly appointed officials of the United States government, or of other states, who are similarly prohibited by law from revealing this information.

Added by Laws 1984, c. 15, § 13, eff. July 1, 1985. Amended by Laws 2000, c. 367, § 100, emerg. eff. June 6, 2000.



§2-8-41.15. Publication of commercial feed information.

The State Board of Agriculture may publish information concerning the sales of commercial feeds, together with the data on their production and use as it may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed on the label. The information concerning production and use of commercial feed shall not disclose the operations of any person.

Added by Laws 1984, c. 15, § 15, eff. July 1, 1985. Amended by Laws 1995, c. 163, § 9, eff. July 1, 1995; Laws 2000, c. 367, § 101, emerg. eff. June 6, 2000.



§2-8-41.16. Environmental jurisdiction.

A. The Department of Environmental Quality shall have environmental jurisdiction over:

1. Commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill and other agricultural products;

2. Slaughterhouses, but not including feedlots at these facilities; and

3. Aquaculture and fish hatcheries,

including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities.

B. Facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination System (NPDES) regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to such storm water discharges.

Added by Laws 1993, c. 145, § 249, eff. July 1, 1993. Amended by Laws 1993, c. 324, § 45, eff. July 1, 1993; Laws 1994, c. 140, § 27, eff. Sept. 1, 1994; Laws 1999, c. 413, § 12, eff. Nov. 1, 1999; Laws 2000, c. 367, § 102, emerg. eff. June 6, 2000; Laws 2006, c. 201, § 3, eff. Nov. 1, 2006.



§2-8-61.a. Manipulated manures - Exemption from registration and inspection requirements - Violations - Penalties.

A. Any person operating a business that is engaged in the distribution, use, or sale of manipulated manures shall not be subject to the provisions of Sections 8-62 and 8-64 of Title 2 of the Oklahoma Statutes for the sale, use or distribution of such manipulated manures if:

1. the manipulated manures offered for sale, sold, or distributed in this state in bulk do not reflect by label or otherwise any warrantees or guarantees of the contents of such manures other than the animal sources of the manures; and

2. the person engaged in the selling, use, or sale of manipulated manures does not in any manner make or offer any warrantees or guarantees of the manipulated manures other than the animal sources of the manures. The provisions of this paragraph shall not prohibit a person engaged in the selling, use, or sale of manipulated manures from providing the consumer information regarding analysis of manipulated manures.

B. Any person violating the provisions of this section, in addition to any other penalties authorized by the fertilizer laws of this state, shall be subject to a revocation of the exemption offered by the provisions of this section.

Added by Laws 1991, c. 99, § 2, emerg. eff. April 25, 1991.



§2-8-77.1. Short title - Purpose.

A. Sections 8-77.1 through 8-77.18 of this subarticle shall be known and may be cited as the "Oklahoma Fertilizer Act".

B. The purpose of the Oklahoma Fertilizer Act is to provide assurances to the consumer that fertilizer products are properly identified, and that the quality represented by the manufacturer is accurate as well as for regulation of the storage, use, and application of fertilizer to protect the consumer and the environment.

C. The Legislature hereby occupies and preempts the entire field of legislation in this state touching in any way the regulation and enforcement of the registration, labeling, sale, storage, transportation, distribution, notification of use, and agricultural use of fertilizer to the complete exclusion of any order, ordinance or regulation by any municipality or other political subdivision of this state.

D. No political subdivision shall regulate the registration, packaging, labeling, sale, storage, distribution, agricultural use or application of fertilizer. No political subdivision shall adopt or continue in effect local orders, ordinances, or regulations in this field, except for those relating to nonagricultural use or application or taxation relating to registration, packaging, labeling, sale, storage, distribution, use or application of fertilizers. Local legislation in violation of this section is void and unenforceable.

Added by Laws 2000, c. 367, § 103, emerg. eff. June 6, 2000. Amended by Laws 2002, c. 383, § 3, eff. July 1, 2002; Laws 2005, c. 177, § 1, eff. July 1, 2005.



§2-8-77.2. Official agency.

The Oklahoma Fertilizer Act shall be administered by the State Board of Agriculture.

Added by Laws 2000, c. 367, § 104, emerg. eff. June 6, 2000.



§2-8-77.3. Definitions.

As used in the Oklahoma Fertilizer Act:

1. "Brand" means a term, design, or trademark used in connection with one or several grades of fertilizer;

2. "Broker" means a person who negotiates sales and purchases between a manufacturer, distributor, final consumer, or retailer of fertilizer;

3. "Bulk fertilizer" means fertilizer distributed in a nonpackaged form;

4. "Commercial fertilizer" means fertilizer sold in bulk quantities or packages greater than thirty (30) pounds;

5. "Custom blend" means fertilizer formulated according to specifications furnished by the final consumer;

6. "Custom blender" means a person who mixes or commingles fertilizer into a custom blend and who distributes the special blend. A custom blender shall not be required to register each grade of fertilizer in the following circumstances:

a.the custom blend is formulated according to specifications furnished by the ultimate consumer prior to mixing, and

b.the custom blend is prepared by a lawn care or tree service company that mixes or commingles fertilizer and who applies the special blend for the ultimate consumer;

7. "Deficiency" means the amount of nutrient found by analysis less than that guaranteed, which may result from a lack of nutrient ingredients or from lack of uniformity;

8. "Distribute" means to import, consign, manufacture, blend, offer for sale, sell, barter, commercially apply, or supply fertilizer in this state including, but not limited to, the delivery of bagged, labeled and registered fertilizer to a nonregistrant that sells the fertilizer in this state;

9. "Distributor" means any person who distributes fertilizer;

10. "Fertilizer" means any substance containing one or more recognized plant nutrients which are used for its plant nutrient content and is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, and wood ashes;

11. "Fertilizer dealer" means any person operating a business that is engaged in the distribution or sale of fertilizer. The term "fertilizer dealer" shall not include an ultimate consumer who is engaged in the physical act of application of fertilizer or a retail store selling only bagged registered commercial fertilizer other than bagged ammonium nitrate;

12. "Grade" means the percentage of total nitrogen, available phosphate, and soluble potash stated in whole numbers. Specialty fertilizer may be guaranteed in fractional units of less than one percent (1%) of total nitrogen, available phosphate, and soluble potash. Fertilizer materials, bone meal, manures, and similar materials may be guaranteed in fractional units;

13. "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

Total Nitrogen (N)________%

Available Phosphate (P2O5)________%

Soluble Potash (K2O)________%.

When any plant nutrients, substances, or compounds are guaranteed, they shall be subject to inspection and analysis;

14. "Guarantor" means the person responsible to the State Board of Agriculture for any claims or guarantees associated with the manufacture, distribution, and use of a fertilizer;

15. "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer;

16. "Label" means the display of all written, printed, or graphic matter, upon the immediate container, or a statement accompanying fertilizer;

17. "Labeling" means all written, printed, or graphic matter, upon or accompanying any fertilizer, or advertisements, brochures, posters, or television and radio announcements used in promoting the sale of fertilizer;

18. "Licensee" means the person receiving a license to distribute fertilizer under the provisions of the Oklahoma Fertilizer Act;

19. "Manipulated manures" means substances composed primarily of animal excreta, plant remains, or mixtures of these substances which have been processed by natural or mechanical drying or composting and no other chemicals have been added;

20. "Mixed fertilizer" means a fertilizer containing any combination or mixture of fertilizer materials;

21. "Official sample" means any sample of fertilizer taken by an authorized agent of the Board;

22. "Percent" or "percentage" means the portion of each hundred units of weight;

23. "Primary nutrient" means total nitrogen, available phosphate, and soluble potash;

24. "Registrant" means the person registering fertilizer under the provisions of the Oklahoma Fertilizer Act;

25. "Specialty fertilizer" means fertilizer sold in packages of less than thirty (30) pounds;

26. "Ton" means a net weight of two thousand (2,000) pounds avoirdupois;

27. "Ultimate consumer" means a person who receives fertilizer for personal use. The term "ultimate consumer" shall not include a person distributing fertilizer for profit to the general public; and

28. "Unmanipulated manures" means substances composed primarily of excreta, plant remains, or mixtures of these substances which have not been processed in any manner.

Added by Laws 2000, c. 367, § 105, emerg. eff. June 6, 2000. Amended by Laws 2002, c. 383, § 4, eff. July 1, 2002; Laws 2003, c. 165, § 1, emerg. eff. May 5, 2003; Laws 2003, c. 242, § 7, emerg. eff. May 23, 2003; Laws 2005, c. 177, § 2, eff. July 1, 2005.



§2-8-77.4. Manipulated manures – Exemptions.

Any person operating a business engaged in the distribution or sale of manipulated manures shall not be subject to provisions of Sections 8-77.5 through 8-77.7 of this title if manipulated manures offered for sale, sold, or distributed do not reflect by label any warrantees or guarantees of the contents of the manures other than the animal sources of the manures.

Added by Laws 2000, c. 367, § 106, emerg. eff. June 6, 2000.



§2-8-77.5. Registration - Licensing - Fees - Penalties.

A. The annual license fee for persons operating a business engaged in the distribution or sale of fertilizer shall be Fifty Dollars ($50.00) and expire on a date to be determined by the State Board of Agriculture.

B. All fertilizer dealers shall obtain a license from the Board for each business location.

C. An application for license shall include:

1. The name and address of licensee; and

2. The name and address of each business location in the state.

The licensee shall inform the Board in writing of additional business locations established during the period of the license.

D. No person, whose name appears on the label, shall distribute in this state fertilizer until it is registered with the Board by such person. An application for each brand and product name of each grade of fertilizer shall be made on a form furnished by the Board. Upon the approval of an application by the Board, a copy of the registration shall be furnished to the applicant. A distributor shall not be required to register any fertilizer which is already registered under the Oklahoma Fertilizer Act by another person, provided the label does not differ in any respect.

E. Registrations for commercial fertilizer products sold in bulk quantities or packages of greater than thirty (30) pounds shall be permanent unless cancelled by the registrant or the Board.

F. 1. Registrations for specialty fertilizer products sold in packages of less than thirty (30) pounds shall pay a one-hundred-dollar registration fee for each product.

2. Specialty fertilizer product registrations shall expire on June 30 of each year.

3. If the Board finds any specialty fertilizer products that have not been registered, a penalty of One Hundred Dollars ($100.00) per product will be assessed. The penalty shall be added to the registration fee and payment shall be made within thirty (30) days after receipt of notice.

G. A custom blender shall not be required to register each grade of fertilizer formulated according to specifications which are furnished by the final consumer prior to mixing, but shall be required to be licensed and shall be the guarantor of that custom blend.

H. An application for registration shall include the following:

1. The brand and grade;

2. The guaranteed analysis;

3. Name and address of the registrant;

4. Net weight for packaged fertilizer; and

5. Oklahoma fertilizer license number.

Added by Laws 2000, c. 367, § 107, emerg. eff. June 6, 2000. Amended by Laws 2002, c. 383, § 5, July 1, 2002; Laws 2005, c. 177, § 3, eff. July 1, 2005.



§2-8-77.6. Labels.

A. Containers of fertilizer distributed in this state shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

1. Net weight;

2. Brand and grade;

3. Guaranteed analysis; and

4. Name and address of the registrant/licensee.

B. In case of bulk shipments, this information in written or printed form shall accompany delivery.

C. A fertilizer formulated according to specifications which are furnished by and for the final consumer prior to mixing shall be labeled to show the net weight, the guaranteed analysis, and the name and address of the distributor, registrant, or licensee.

Added by Laws 2000, c. 367, § 108, emerg. eff. June 6, 2000.



§2-8-77.7. Inspection fee - Tonnage report.

A. Each registrant distributing fertilizer in this state shall file with the State Board of Agriculture, not later than the last day of January and July of each year, a semiannual inspection fee report setting forth, under oath, the number of tons sold or distributed during the period and pay an inspection fee of One Dollar ($1.00) per ton of which fifty cents ($0.50) per ton shall be forwarded directly to a special Soil Fertility Research Account in the Department of Plant and Soil Sciences of the Division of Agricultural Sciences and Natural Resources at Oklahoma State University for the purpose of conducting soil fertility research and extension involving efficient fertilizer use for agronomic crops and forages and groundwater and surface water protection from plant food nutrients. Oklahoma State University shall present an annual report to the Agriculture Committees of the Legislature on the use of the special Soil Fertility Research Account Fund.

B. Each registrant distributing commercial fertilizer in this state shall file with the State Board of Agriculture not later than the last day of January and July of each year, a semiannual tonnage report stating under oath:

1. The number of net tons of fertilizer distributed during the preceding six (6) calendar months;

2. The amount in tons of each grade of fertilizer distributed during the preceding six (6) calendar months; and

3. Whether the fertilizer was distributed in bag, bulk, or liquid.

C. If no fertilizer was sold or distributed in this state for the semiannual period, the registrant shall submit a statement reflecting that information and shall remit a minimum fee of Ten Dollars ($10.00). If the inspection fee and tonnage report are not filed and the payment of the inspection fee is not made within thirty (30) days after the end of the specified filing period, a collection fee of ten percent (10%) of the inspection fee due or a minimum of Ten Dollars ($10.00) shall be assessed and added to the amount due.

D. Sales or exchanges between importers, manufacturers, distributors, registrants, or licensees are exempt.

E. When more than one person is involved in the distribution of a fertilizer, the last person who has the fertilizer registered and who distributed the fertilizer to a nonregistrant dealer or consumer is responsible for reporting the tonnage and paying the inspection fee, unless the report and payment is made by a prior distributor or manufacturer of the fertilizer.

F. If the Board finds any deficient inspection fees due as a result of an audit of the records of any person subject to the provisions of the Oklahoma Fertilizer Act, the Board shall assess a penalty fee of ten percent (10%) of the amount due, with a maximum not to exceed Two Thousand Dollars ($2,000.00) or a minimum of One Hundred Dollars ($100.00) whichever is greater. The audit penalty shall be added to the deficient inspection fees due and payment shall be made within thirty (30) days of notice of the deficiency.

G. No information furnished to the Board under this section shall be disclosed in a way which divulges proprietary information about the operation of any person.

H. Each registrant, distributor, or manufacturer shall keep accurate records of the tonnage of fertilizer distributed in this state.

Added by Laws 2000, c. 367, § 109, emerg. eff. June 6, 2000. Amended by Laws 2002, c. 383, § 6, eff, July 1, 2002; Laws 2009, c. 314, § 1, eff. Nov. 1, 2009.



§2-8-77.9. Sampling - Analysis.

A. The methods of sampling and analysis shall be those adopted by the Association of Official Analytical Chemists. In cases not covered by these methods, or in cases where methods are available in which improved applicability has been demonstrated, the State Board of Agriculture may adopt appropriate methods from other sources.

B. The Board, in determining for administrative purposes, whether any fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in Section 8-77.3 of Title 2 of the Oklahoma Statutes and obtained and analyzed as provided for in subsection A of this section.

C. Official samples establishing a penalty for nutrient deficiency shall be retained for a minimum of ninety (90) days from issuance of a deficiency report.

Added by Laws 2000, c. 367, § 111, emerg. eff. June 6, 2000.



§2-8-77.10. Plant nutrient deficiency - Payments.

A. A payment of two (2) times the value of the deficiency or deficiencies shall be assessed:

1. If the analysis shows that a fertilizer is deficient in one of its guaranteed primary plant nutrients beyond the investigational allowances and compensations as established by rules; or

2. If the overall commercial value of the fertilizer is below the level established by rule, a penalty payment of two (2) times the value of the deficiency or deficiencies shall be assessed.

B. When a fertilizer is subject to a penalty payment under subsection A of this section, the larger penalty payment shall apply.

C. All penalty payments assessed under this subsection A of this section shall be paid by the registrant or licensee to the consumer of the lot of fertilizer represented by the sample analyzed within thirty (30) days after the date of notice. Copies of consumer refund receipts shall be forwarded to the State Board of Agriculture. If a consumer cannot be found, the penalty shall be paid and deposited in the State Department of Agriculture Revolving Fund.

D. A deficiency in an official sample of mixed fertilizer resulting from non-uniformity is not distinguishable from a deficiency due to actual plant nutrient shortage and is properly subject to official action.

Added by Laws 2000, c. 367, § 112, emerg. eff. June 6, 2000.



§2-8-77.11. Commercial value.

For the purpose of determining the commercial value to be applied under the provisions of Section 8-77.10 of Title 2 of the Oklahoma Statutes, the State Board of Agriculture or its agent shall determine the values per unit of nitrogen, available phosphate, and soluble potash in fertilizers in this state. The value determined shall be used in assessing penalty payments.

Added by Laws 2000, c. 367, § 113, emerg. eff. June 6, 2000.



§2-8-77.12. Misbranding.

No person shall distribute misbranded fertilizer. A fertilizer shall be misbranded if:

1. Its labeling is false or misleading;

2. It is distributed under the name of another fertilizer product; or

3. It is not labeled as required in Section 8-77.5 of Title 2 of the Oklahoma Statutes and rules promulgated by the State Board of Agriculture.

Added by Laws 2000, c. 367, § 114, emerg. eff. June 6, 2000.



§2-8-77.13. Adulteration.

No person shall distribute an adulterated fertilizer product. A fertilizer shall be adulterated if:

1. It contains any deleterious or harmful substance in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil, or water when applied in accordance with directions for use on the label;

2. If adequate warning statements or directions for use which may be necessary to protect plant life, animals, humans, aquatic life, soil, or water are not shown upon the label;

3. Its composition falls below or differs from that which it is purported to possess by its labeling; or

4. It contains unwanted crop seed or weed seed.

Added by Laws 2000, c. 367, § 115, emerg. eff. June 6, 2000.



§2-8-77.14. Publication of information.

The State Board of Agriculture shall have authority to publish information concerning the distribution of fertilizer and results of analyses based on official samples of fertilizer distributed within the state.

Added by Laws 2000, c. 367, § 116, emerg. eff. June 6, 2000.



§2-8-77.15. Storage, use and application - Environmental jurisdiction.

A. No person owning or operating a fertilizer storage facility or a commercial fertilizer facility shall discharge or release or place or cause to be placed any fertilizer material in a location where it is likely to cause contamination of any surface water or groundwater of this state. The provisions of this subsection shall not prohibit or restrict the land application of fertilizer for agriculture purposes or plant growth.

B. Preventive measures designed to minimize the possibility of fertilizer substances being introduced into waters of the state shall be subject to State Board of Agriculture jurisdiction including regulatory response.

C. 1. The Department of Environmental Quality shall have environmental jurisdiction over:

a.commercial manufacturers of fertilizers, grain and feed products, and chemicals, and over manufacturing of food and kindred products, tobacco, paper, lumber, wood, textile mill and other agricultural products,

b.slaughterhouses, but not including feedlots at these facilities, and

c.aquaculture and fish hatcheries,

including, but not limited to, discharges of pollutants and storm water to waters of the state, surface impoundments and land application of wastes and sludge, and other pollution originating at these facilities.

2. Facilities which store grain, feed, seed, fertilizer, and agricultural chemicals that are required by federal National Pollutant Discharge Elimination System (NPDES) regulations to obtain a permit for storm water discharges shall only be subject to the jurisdiction of the Department of Environmental Quality with respect to such storm water discharges.

D. Bulk fertilizers shall be stored in a manner that minimizes the release of fertilizers and protects the environment. Fertilizer use and application may be established in rules to protect the environment.

Added by Laws 2000, c. 367, § 117, emerg. eff. June 6, 2000. Amended by Laws 2006, c. 201, § 4, eff. Nov. 1, 2006.



§2-8-77.16. Seizure – Condemnation - Disposal.

Any lot of fertilizer not in compliance with the provisions of the Oklahoma Fertilizer Act shall be subject to seizure on petition of the State Board of Agriculture to a court in the area the fertilizer is located. In the event the court finds the fertilizer to be in violation of the Oklahoma Fertilizer Act and orders the condemnation of the fertilizer, it shall be disposed of in a manner consistent with the quality of the fertilizer and the laws of the state.

Added by Laws 2000, c. 367, § 118, emerg. eff. June 6, 2000.



§2-8-77.17. Minor violations.

Nothing in the Oklahoma Fertilizer Act shall be construed as requiring the State Board of Agriculture to initiate prosecution or apply for an administrative seizure warrant for minor violations of the law when the Board believes that the public interests will be best served by a written notice of violation or warning.

Added by Laws 2000, c. 367, § 119, emerg. eff. June 6, 2000.



§2-8-77.18. Exchanges.

Nothing in the Oklahoma Fertilizer Act shall be construed to restrict or avoid sales or exchanges of fertilizer to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale, or as preventing the free and unrestricted shipments of fertilizer to manufacturers or manipulators who have registered and licensed their brands as required by law.

Added by Laws 2000, c. 367, § 120, emerg. eff. June 6, 2000.



§2-8-80.1. Short title.

This subarticle shall be known and may be cited as the "Oklahoma Agricultural Liming Materials Act".

Added by Laws 1973, c. 61, § 1, operative July 1, 1973. Amended by Laws 2001, c. 146, § 50, emerg. eff. April 30, 2001. Renumbered from § 1451 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.2. Definitions.

When used in the Oklahoma Agricultural Liming Materials Act:

1. "Agricultural liming material" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity;

2. "Brand" means the term, designation, trademark, product name, or other specific designation under which an individual agricultural liming material is offered for sale;

3. "Bulk" means liquid or solid liming material in a nonpackaged form;

4. "Burnt lime" means a calcined material comprised chiefly of calcium oxide in natural association with lesser amounts of magnesium and is capable of slaking with water;

5. "Calcium Carbonate Equivalent" (CCE) means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate;

6. "Effective Calcium Carbonate Equivalent" (ECCE) is the percent of calcium carbonate equivalent (CCE) multiplied by the "fineness factor";

7. "Fineness" means the percentage by weight of the material passing U.S. standard sieves of specified sizes. The State Board of Agriculture shall promulgate rules relating to fineness and shall be guided by the American Society for Testing Materials specification for sieve sizes;

8. "Fineness factor" is the degree of fineness of the liming material used and shall be determined as prescribed by rules;

9. "Guarantor" means a person responsible to the Board for any claims or guarantees associated with the manufacture, distribution, and use of agricultural liming materials;

10. "Hydrated lime" means a dry material made from burnt lime;

11. "Industrial coproducts" means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity and it may be designated by prefixing the name of the industry or process used for its production;

12. "Label" means any written or printed matter on or attached to the package or on the delivery ticket or invoice which accompanies bulk shipments;

13. "Limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity;

14. "Marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate;

15. "Percent" or "percentage" means by weight; and

16. "Registrant" means the person registering agricultural liming materials pursuant to the provisions of the Oklahoma Agricultural Liming Materials Act.

Added by Laws 1973, c. 61, § 2, operative July 1, 1973. Amended by Laws 1991, c. 89, § 1, eff. Sept. 1, 1991; Laws 2001, c. 146, § 51, emerg. eff. April 30, 2001. Renumbered from § 1452 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.3. Distribution, labeling and sale of liming materials - Regulations.

A. Agricultural liming materials sold, offered, or exposed for sale in the state shall have affixed in a conspicuous manner on the outside of each package a plainly printed, stamped or marked label, tag, or statement, or in the case of bulk sales, a delivery slip or invoice, setting forth the following information:

1. The name and principal office address of the manufacturer or distributor;

2. The brand or trade name of the material;

3. The identification of the product as to the type of the agricultural liming material;

4. The net weight of the agricultural liming material; and

5. The minimum percentage of Effective Calcium Carbonate Equivalent (ECCE) guaranteed.

B. No information or statement shall appear on any package, label, delivery slip, or advertising that is false or misleading to the purchaser as to the quality, analysis, type, or composition of the agricultural liming material.

C. In the case of any adulterated material subsequent to packaging, labeling, or loading and before delivery to the consumer, a plainly marked notice shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of adulteration.

D. At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

E. Each separately identified product or each effective calcium carbonate equivalent shall be registered before being distributed in this state. The application for registration shall be submitted to the Board on forms furnished. Upon approval, a copy of the registration shall be furnished to the applicant. The registration shall contain the labeling information required in subsection A of this section. Registrations shall be permanent unless canceled by the registrant or by the Board.

F. A distributor shall not be required to register any brand of agricultural liming material that is already registered pursuant to the Oklahoma Agricultural Liming Materials Act by another person, providing the label does not differ in any respect.

Added by Laws 1973, c. 61, § 3, operative July 1, 1973. Amended by Laws 1991, c. 89, § 2, eff. Sept. 1, 1991; Laws 2001, c. 146, § 52, emerg. eff. April 30, 2001. Renumbered from § 1453 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.4. Information required by § 8-80.3 of this title to be affixed to containers.

A. Any agricultural liming material offered for sale, sold, or distributed in this state in bags, barrels, or other containers shall have placed on or affixed to the container in written or printed form the information required by subsection A of Section 8-80.3 of this title, either:

1. On tags affixed to the end of the package between the ears or on the sewn end or both between the ears and on the sewn end; or

2. Directly on the package in a manner as determined by the Board.

B. If distributed in bulk, a written or printed statement of the weight, as well as the information required by paragraphs 1, 2, 3 and 5 of subsection A of Section 8-80.3 of this title, shall accompany delivery and be supplied to the purchaser.

Added by Laws 1991, c. 89, § 3, eff. Sept. 1, 1991. Amended by Laws 2001, c. 146, § 53, emerg. eff. April 30, 2001. Renumbered from § 1453.1 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.5. Compliance with act - Toxic materials prohibited - Administrative penalty.

A. No agricultural liming material shall be sold or offered for sale in this state unless it complies with provisions of the Oklahoma Agricultural Liming Materials Act or rules promulgated thereto.

B. No agricultural liming material shall be sold or offered for sale in this state that contains toxic materials in quantities injurious to plants or animals.

C. If an analysis shows that a commercial agricultural liming material falls below the guaranteed analysis, the State Board of Agriculture may require the payment of an administrative penalty to the consumer in the amount of the current value of the deficiency. All administrative penalties assessed pursuant to this section shall be paid to the consumer represented by the sample analyzed within thirty (30) days after the date of notice from the Board to the guarantor, with receipts taken and promptly forwarded to the Board. If the consumers cannot be found, the amount of the penalty shall be forwarded to the Board and be deposited in the State Department of Agriculture Revolving Fund.

Added by Laws 1973, c. 61, § 4, operative July 1, 1973. Amended by Laws 1991, c. 89, § 4, eff. Sept. 1, 1991; Laws 2001, c. 146, § 54, emerg. eff. April 30, 2001. Renumbered from § 1454 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.6. Vendor's license for spreading - Application - Fee.

A. It shall be unlawful for any person to engage in the spreading of liming materials on properties belonging to others unless the person has a current vendor's license issued by the State Board of Agriculture.

B. Application for a license shall be in the form prescribed by the Board and shall state the name and address of the applicant and the number of spreader trucks or similar vehicles to be used by the applicant. The application shall be accompanied by an annual license fee of Twenty-five Dollars ($25.00). Each license shall expire December 31 of each year.

Added by Laws 1973, c. 61, § 5, operative July 1, 1973. Amended by Laws 1991, c. 89, § 5, eff. Sept. 1, 1991; Laws 2001, c. 146, § 55, emerg. eff. April 30, 2001. Renumbered from § 1455 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.7. Inspection fees - Reports.

A. For the purpose of helping to defray the expenses of inspection, administering, and carrying out the provisions of the Oklahoma Agricultural Liming Materials Act, an inspection fee of ten cents ($0.10) per ton shall be paid to the State Board of Agriculture on all agricultural liming material sold or distributed for use within this state.

B. All agricultural liming material fees collected shall be deposited in the State Department of Agriculture Revolving Fund.

C. Manufacturers, importers, and other guarantors distributing agricultural liming materials in the state shall file with the Board not later than the last day of January and July of each year, a semiannual report on forms furnished by the Board setting forth the number of net tons of agricultural liming material distributed in this state during the preceding six (6) calendar months. This report shall be accompanied by payment of the inspection fee. If no lime was sold or distributed in this state for the semiannual period, manufacturers shall submit a statement reflecting that information and shall remit a minimum fee of Five Dollars ($5.00). The Board shall have authority to audit records of each person to determine the accuracy of these reports.

D. Any agricultural liming material on which the inspection fee has not been paid shall be subject to a stop-sale, removal order, or seizure.

E. The Board may publish and distribute semiannually or annually to each person, distributor, registrant, licensee, and other interested persons a report showing the tons of agricultural liming material sold in Oklahoma. This report shall in no way divulge the operation of any registrant, distributor, or licensee.

Added by Laws 1973, c. 61, § 6, operative July 1, 1973. Amended by Laws 1991, c. 89, § 6, eff. Sept. 1, 1991; Laws 2001, c. 146, § 56, emerg. eff. April 30, 2001. Renumbered from § 1456 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001. Amended by Laws 2002, c. 383, § 7, eff. July 1, 2002.



§2-8-80.8. Analysis and sampling.

A. The State Board of Agriculture is authorized to sample, inspect, make analyses of and test agricultural liming materials distributed within this state as necessary to determine whether the agricultural liming materials are in compliance with the provisions of the Oklahoma Agricultural Liming Materials Act. The Board through its authorized agent is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to the provisions of the Oklahoma Agricultural Liming Materials Act and rules pertaining thereto, and to the records relating to their distribution.

B. The methods of analysis and sampling shall be those approved by the Board as established by the Association of Official Analytical Chemists.

C. The Board may annually publish the results of official analysis of agricultural liming materials.

Added by Laws 1973, c. 61, § 7, operative July 1, 1973. Amended by Laws 1991, c. 89, § 7, eff. Sept. 1, 1991; Laws 2001, c. 146, § 57, emerg. eff. April 30, 2001. Renumbered from § 1457 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-80.9. Stop-sale orders.

A. The State Board of Agriculture may issue and enforce a written or printed "stop-sale order" to the owner or custodian of any agricultural liming materials, to hold the materials at a designated place when it finds agricultural liming materials are being offered or exposed for sale in violation of any of the provisions of the Oklahoma Agricultural Liming Materials Act or rules until:

1. The owner or custodian is in compliance with the Oklahoma Agricultural Liming Materials Act; and

2. The agricultural liming materials are released in writing by the Board or its authorized agent; or

3. The violation has been legally disposed of by written authority.

B. The Board or its authorized agent shall release the agricultural liming materials when the requirements of the provisions of the Oklahoma Agricultural Liming Materials Act have been complied with and all costs and expenses incurred in connection with the stop-sale order have been paid.

Added by Laws 1973, c. 61, § 8, operative July 1, 1973. Amended by Laws 1991, c. 89, § 8, eff. Sept. 1, 1991; Laws 2001, c. 146, § 58, emerg. eff. April 30, 2001. Renumbered from § 1458 of this title by Laws 2001, c. 146, § 252, emerg. eff. April 30, 2001.



§2-8-85.1. Short title.

This subarticle shall be known and may be cited as the Soil Amendment Act.

Added by Laws 1975, c. 181, § 1, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 80, emerg. eff. April 30, 2001. Renumbered from § 1701 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.



§2-8-85.2. Power vested in Board.

The Soil Amendment Act shall be administered by the State Board of Agriculture.

Added by Laws 1975, c. 181, § 2, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 81, emerg. eff. April 30, 2001. Renumbered from § 1702 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.



§2-8-85.3. Definitions.

As used in the Soil Amendment Act:

1. “Active ingredient” or “soil amending ingredient” means:

a.the ingredient or ingredients that affect the physical, chemical, or other characteristics of the soil and improve soil condition, or

b.any natural or synthetic substance when applied to plants or seeds that is intended to improve crop production, germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants;

2. “Adulterated” means and shall apply to any soil amendment if:

a.it contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plants, animals, or aquatic life when applied in accordance with the directions for use shown on the label; or if adequate warning statements and directions for use, necessary to protect plants, animals, or aquatic life are not shown on the label,

b.its composition falls below purported labeling requirements, or

c.it contains noxious weed seed;

3. “Bulk” means in nonpackaged form;

4. “Distribute” means to import, consign, manufacture, blend, offer for sale, sell, barter, or to supply soil amendments to any person in this state;

5. “Distributor” means any person who imports, consigns, manufactures, blends, sells, offers for sale, barters or supplies soil amendments in this state;

6. “Inert ingredient” or “other ingredient” means the ingredients with no beneficial effect that are present in the product;

7. “Label” means the display of written, printed, or graphic matter upon the immediate container of a soil amendment;

8. “Labeling” means all written, printed, or graphic matter upon or accompanying any soil amendment, and all advertisements, brochures, posters, television, or radio announcements used in promoting the sale of a soil amendment;

9. “Manufacturer” means any person who produces, compounds, mixes, or blends soil amendments;

10. “Misbranded” means and shall apply if:

a.any soil amendment bears a label that is false or misleading in any particular,

b.any soil amendment is distributed under the name of another soil amendment,

c.any material is represented as a soil amendment or is represented as containing a soil amendment, unless the soil amendment conforms to the definition of identity, if any, prescribed by rules,

d.the active ingredient in any soil amendment is not shown in the approved ingredient form, or

e.the labeling on any soil amendment is false or misleading in any particular;

11. “Name” means the specific designation under which the individual product is offered for sale;

12. “Percent” or “percentage” means the portion of each one hundred (100) units of weight;

13. “Registrant” means any person who registers a soil amendment under the provisions of the Soil Amendment Act; and

14. “Soil amendment” means any substance which is intended to improve the physical, chemical, or other characteristics of the soil, horticultural growing media, or any natural or synthetic substance applied to plants or seeds that is intended to improve crop production, germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants except the following: commercial fertilizers, agricultural liming materials, agricultural gypsum, unmanipulated animal manures, unmanipulated vegetable manures, and pesticides; provided that commercial fertilizer shall be included if it is represented to contain, as an active ingredient, a substance other than a recognized plant food element or is represented as promoting plant growth by other than supplying a recognized plant food element.

Added by Laws 1975, c. 181, § 3, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 82, emerg. eff. April 30, 2001. Renumbered from § 1703 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001. Amended by Laws 2005, c. 415, § 1, eff. Nov. 1, 2005.



§2-8-85.4. Labeling.

A. Each container of a soil amendment shall be labeled on the face or display side in a readable and conspicuous form to show the following information:

1. The net weight of the contents;

2. The name of the product;

3. The guaranteed analysis;

4. A statement as to the purpose of the product;

5. Adequate directions for use; and

6. The name and address of the registrant.

B. Bulk lots shall be labeled by attaching a copy of the label to the invoice that shall be furnished to the purchaser.

C. The State Board of Agriculture may require proof of claims made for any soil amendment. If no claims are made, the Board may require proof of usefulness and value of the soil amendment. For evidence of proof the Board may rely on experimental data, evaluations, or advice supplied from sources including but not limited to the Director of the Agricultural Experiment Station. The experimental design shall be related to Oklahoma conditions for which the product is intended. The Board may accept or reject other sources of proof as additional evidence in evaluating soil amendments.

D. No soil amending ingredient may be listed or guaranteed on the labels or labeling of soil amendments without Board approval.

E. The Board may allow a soil amending ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided the Board to substantiate the value and usefulness of the soil amending ingredients. The Board may rely on outside sources including but not limited to the Director of the Agricultural Experiment Station for assistance in evaluating the data submitted.

F. If the Board approves the listing of guarantee of a soil amending ingredient, it shall be subject to inspection and analysis.

G. The Board may prescribe methods and procedures of inspection and analysis of the soil amending ingredient. The Board may stipulate, by rule, the quantities of the soil amending ingredient or soil amending ingredients required in soil amendments.

Added by Laws 1975, c. 181, § 4, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 83, emerg. eff. April 30, 2001. Renumbered from § 1704 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001. Amended by Laws 2005, c. 415, § 2, eff. Nov. 1, 2005.



§2-8-85.5. Registration - Fee - Penalties.

A. Each soil amendment product shall be registered with the State Board of Agriculture before it is distributed in this state. Application for registration shall be submitted to the Board, on a form, showing the information required on the label, as provided in Section 8-85.4 of this title and rules promulgated pursuant thereto, except net weight of product.

B. The registration fee shall be One Hundred Dollars ($100.00) for each product.

C. All registrations shall expire on December 31 of the year for which the soil amendment product is registered.

D. The applicant shall submit with the application for registration a copy of the label and a copy of all advertisements, brochures, posters, and television and radio announcements to be used in promoting the sale of the soil amendment.

E. If the Board finds any soil amendment product that has not been registered, the registration was falsely submitted, or the registration was late, the Board may establish and assess a penalty. The penalty shall be assessed per product and be added to the registration fee and payment shall be made within thirty (30) days after receipt of notice.

Added by Laws 1975, c. 181, § 5, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 84, emerg. eff. April 30, 2001. Renumbered from § 1705 of Title 2 by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001. Amended by Laws 2002, c. 383, § 8, eff. July 1, 2002; Laws 2005, c. 415, § 3, eff. Nov. 1, 2005.



§2-8-85.7. Stop sale, stop use or removal order.

The State Board of Agriculture may issue and enforce a written or printed stop sale, stop use, or removal order to the owner or custodian of any lot of soil amendment, and shall hold such lot of soil amendment at a designated place when the Board finds a soil amendment is being offered or exposed for sale that is not registered, is not labeled, is misbranded, or is adulterated, until the time when the product or labeling complies with this act. The soil amendment may then be released in writing by the Board.

Added by Laws 1975, c. 181, § 7, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 86, emerg. eff. April 30, 2001. Renumbered from § 1707 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.



§2-8-85.8. Violations.

It shall be a violation of the Soil Amendment Act for any person:

1. To distribute a soil amendment that is not registered with the State Board of Agriculture;

2. To distribute a soil amendment that is not labeled;

3. To distribute a soil amendment that is misbranded;

4. To distribute a soil amendment that is adulterated;

5. To fail to comply with a stop sale, stop use, or removal order; or

6. To violate any other provision of the Soil Amendment Act.

Added by Laws 1975, c. 181, § 8, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 87, emerg. eff. April 30, 2001. Renumbered from § 1708 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001. Amended by Laws 2005, c. 415, § 4, eff. Nov. 1, 2005.



§2-8-85.9. Duties of agents.

A. The State Board of Agriculture may inspect, sample, analyze, and test soil amendments distributed in this state at any time and place, and to the extent necessary to determine whether the soil amendments are in compliance with the Soil Amendment Act.

B. The Board and its employees or agents are authorized to enter upon public or private property during regular working hours to access soil amendments for the purpose of administering the Soil Amendment Act.

Added by Laws 1975, c. 181, § 9, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 88, emerg. eff. April 30, 2001. Renumbered from § 1709 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.



§2-8-85.10. Promulgation of rules.

The State Board of Agriculture shall promulgate rules necessary to administer the Soil Amendment Act, including but not limited to methods of sampling, methods of analysis, designation of ingredients, and promulgate definitions of identity of products, acceptable ingredients for registration, and labeling formats.

Added by Laws 1975, c. 181, § 10, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 89, emerg. eff. April 30, 2001. Renumbered from § 1710 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001. Amended by Laws 2005, c. 415, § 5, eff. Nov. 1, 2005.



§2-8-85.11. Revocation of registration - Hearing.

The State Board of Agriculture shall refuse to register any product that does not comply with the Soil Amendment Act and rules promulgated thereto. The Board may revoke any registration upon satisfactory evidence that the registrant or any of its agents used fraudulent or deceptive practices. A registration shall not be revoked by the Board until the registrant has been given an opportunity for a hearing before the Board in compliance with the provisions of Article II of the Administrative Procedures Act.

Added by Laws 1975, c. 181, § 11, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 90, emerg. eff. April 30, 2001. Renumbered from § 1711 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.



§2-8-85.12. Deposit of funds.

The State Board of Agriculture shall remit at least monthly all monies received pursuant to the Soil Amendment Act to the State Treasurer. Upon receipt of the monies the State Treasurer shall deposit the entire amount in the State Treasury and shall credit the monies to an appropriate State Department of Agriculture Fund.

Added by Laws 1975, c. 181, § 13, emerg. eff. May 22, 1975. Amended by Laws 2001, c. 146, § 91, emerg. eff. April 30, 2001. Renumbered from § 1713 of this title by Laws 2001, c. 146, § 255, emerg. eff. April 30, 2001.



§2-8-91. Definitions.

When used in this subarticle:

1. "Advertisement" means and includes any representation, except information on the label or invoice, disseminated in any manner relating to weed-infested material;

2. "Labeling" means any label or other written, printed, or graphic representation, in any form including invoices, accompanying and pertaining to any weed-infested material in bulk or containers;

3. "Noxious weeds" means bindweed and other weeds declared to be noxious by the State Board of Agriculture; and

4. "Weed-infested material" means and includes feeds, grain or grains, screenings, hay, bedding, fertilizer, or any other material containing any seeds, root stalks, or reproductive portions of noxious weeds.

Added by Laws 1955, p. 77, art. 8(E), § 1. Amended by Laws 2000, c. 367, § 121, emerg. eff. June 6, 2000.



§2-8-92. Unlawful acts.

A. It shall be unlawful for any person to sell, offer for sale, or knowingly transport within this state any weed-infested material:

1. Bearing a false or misleading label and/or invoice;

2. Bearing a false or misleading statement regarding absence or presence of noxious weeds; and

3. Containing any seeds, root stalks, or reproductive portions of noxious weeds.

B. It shall be unlawful for any person within this state:

1. To detach, alter, deface, or destroy any label or invoice provided for in this subarticle or rules or to alter or substitute weed-infested material that may in any manner defeat the purpose of this subarticle;

2. To disseminate any false or misleading advertisement concerning weed-infested material in any manner;

3. To hinder or obstruct the State Board of Agriculture in the performance of its duties and functions under the provisions of this subarticle; and

4. To fail to comply with a "stop-sale" order made pursuant to the provisions of this subarticle.

Added by Laws 1955, p. 78, art. 8(E), § 2. Amended by Laws 2000, c. 367, § 122, emerg. eff. June 6, 2000.



§2-8-93. Exemptions.

A. The provisions of the preceding section shall not apply to weed-infested material in storage in, or consigned to, a processing establishment for cleaning or processing, or weed-infested material transported by producers from their farms to an elevator, or from farm-to-market. Any labeling, invoice, or other representation which may be made with respect to the uncleaned or unprocessed weed-infested material shall be subject to the provisions of this subarticle.

B. No unprocessed weed-infested material shall be transported by any person over or along any road or highway in this state or by any railroad operating in this state, unless the same is carried or transported in a vehicle or containers adequate to prevent the leaking or scattering of the weed-infested material. In no instance shall weed-infested material be sold to the ultimate consumer (including a livestock feeder) until the material shall have been processed to destroy the viability of the noxious weed-infested content.

Added by Laws 1955, p. 78, art. 8(E), § 3. Amended by Laws 2000, c. 367, § 123, emerg. eff. June 6, 2000.



§2-8-95. Seizure - Condemnation - Disposal.

Any lot or amount of weed-infested material that is not in compliance with the provisions of this subarticle shall be subject to seizure upon petition of the State Board of Agriculture, to the district court of the county in which the weed-infested material is found or is located. If the weed-infested material is found to be in violation of the provisions of this subarticle, the district court shall enter an order condemning the weed-infested material and directing that the material be denatured, processed, destroyed, or disposed of in compliance with the provisions of this subarticle.

Added by Laws 1955, p. 79, art. 8(E), § 5. Amended by Laws 2000, c. 367, § 124, emerg. eff. June 6, 2000.



§2-9-20. Short title.

This subarticle shall be known and may be cited as the “Public Warehouse and Commodity Indemnity Act”.

Added by Laws 1987, c. 125, § 1, emerg. eff. June 2, 1987. Amended by Laws 2000, c. 243, § 83, emerg. eff. May 24, 2000.



§2-9-21. Definitions.

As used in the Public Warehouse and Commodity Indemnity Act:

1. “Charter” means a franchise issued to a person for the operation of a public warehouse;

2. “Commodities” means nonperishable grains or seeds;

3. “Depositor” means any person storing commodities with a state-chartered or federally licensed warehouse;

4. “Electronic document” means a document that is generated, sent, received, or stored by electronic data interchange, electronic mail, telegram, telex, or telecopy;

5. “Electronic receipt” means a receipt that is authorized by the State Board of Agriculture to be issued under this act in the form of an electronic document;

6. “Full market value” means the value required by law to be used by insurance underwriters in paying for losses of commodities insured for their actual cash value;

7. “Indemnity” means the Oklahoma Commodity Storage Indemnity Fund;

8. “Loss” means any monetary reduction in value to a producer of an extraordinary nature and which shall include, but not be limited to, bankruptcy, embezzlement, theft or fraud;

9. “Producer” means any person planting, raising, growing, or harvesting commodities;

10. “Public warehouse” means any place where commodities are received for storage, received for transfer to other public warehouses, or both;

11. “Storage” or “warehousing” means any method of holding commodities by a party other than the direct owner except for transportation;

12. “Warehouseman” means any person operating a public warehouse; and

13. “Warehouse receipt” means every receipt issued by a warehouseman for commodities pursuant to the Public Warehouse and Commodity Indemnity Act.

Added by Laws 1955, p. 79, art. 9(B), § 1. Amended by Laws 1977, c. 106, § 1, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 2, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 1, emerg. eff. May 2, 1988; Laws 1990, c. 155, § 1, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 1, eff. July 1, 1997; Laws 2000, c. 243, § 84, emerg. eff. May 24, 2000; Laws 2001, c. 119, § 1, eff. Nov. 1, 2001.



§2-9-22. State-chartered warehousemen - Reinsurance fee – Net worth requirement - Bonds, certificates of deposit and irrevocable letters of credit - Bond cancellation.

A. 1. It shall be unlawful and a misdemeanor for any person to operate a public warehouse unless such person shall have obtained and holds a charter therefor issued by the State Board of Agriculture or be licensed and bonded as required by the United States Warehouse Act.

2. Each application for a charter issued by the Board shall be on a form prescribed by the Board. The Board shall charge and collect a one-time fee of One Hundred Dollars ($100.00) for each charter. The Board shall deposit the fees in the State Department of Agriculture Revolving Fund.

3. No charter shall be issued by the Board until the applicant therefor has filed with the Board a financial statement prepared by an independent certified public accountant and such other financial information as shall be required by the Board.

B. 1. The Board shall also charge and collect a fee of Ten Dollars ($10.00) per One Thousand Dollars ($1,000.00) of surety. The fee shall be deposited in the Commodity Storage Indemnity Fund and shall be specially designated and accounted for as a reinsurance fee. The Board shall use the reinsurance fee to provide protection to the Indemnity. If upon determination by the Board that the fee of Ten Dollars ($10.00) is not sufficient to adequately provide protection of the Indemnity, the Board is authorized to assess an additional fee in such an amount so as to provide the necessary protection for the Indemnity provided such additional fee shall not exceed Twenty Dollars ($20.00) per One Thousand Dollars ($1,000.00) of surety. The additional assessment shall only be collected from those persons securing surety through this section.

2. Surety required by this section shall be in the same amounts as shall be required for bonds or certificates of deposit as specified in subsection D of this section. Claims against the surety shall be paid by the Board from the Indemnity in the same manner as shall be required for bonds or certificates of deposit. A corporate surety bond or certificate of deposit, as specified in subsection D of this section, may be used to secure a charter in lieu of the reinsurance fee.

C. The applicant, in order to qualify for a charter issued by the Board, as evidence of the applicant's financial status shall have a net worth equal to twenty-five cents ($0.25) per bushel for the first four million (4,000,000) bushels of chartered capacity but not less than Fifty Thousand Dollars ($50,000.00). All chartered capacity in excess of four million (4,000,000) bushels shall be computed at the rate of ten cents ($0.10) per bushel for net worth purposes. In case of a net worth deficiency, the warehouseman shall furnish a surety bond or certificate of deposit in an amount equal to such deficiency. The bond or certificate of deposit shall be filed and made payable to the Board for the benefit of all persons storing commodities with the applicant as a state-chartered warehouseman. Insurable property owned by the warehouseman may only be included in the net worth of the warehouse, provided it is insured to at least eighty percent (80%) of its appraised value. The Board may require a certified property appraisal provided by an appraiser approved by the Board. If the net worth of the applicant or charter holder is less than One Million Dollars ($1,000,000.00), a financial statement shall be submitted annually. Financial statements shall be prepared and submitted by an independent certified public accountant, describing the current financial position of the applicant, and include such other information required by the Board. Corporate surety bonds shall be on a form prescribed by the Board, on condition that the applicant will fulfill all obligations as a warehouseman. The Board may require the applicant or charter holder to provide a profit and loss statement and an audited financial statement prepared by an independent certified public accountant.

D. The bond, certificates of deposit, or irrevocable letter of credit issued by a financial institution that is insured by the Federal Deposit Insurance Corporation (FDIC) or chartered by the farm credit system organized under the “Farm Credit Act of 1971” shall be payable to the Board for the benefit of all persons storing commodities with the applicant as a state-chartered warehouseman. The amount of bond or certificates of deposit to be furnished for each state-chartered warehouse shall be fixed at a rate of twenty-five cents ($0.25) per bushel of chartered capacity, provided that the amount of the bond or certificates of deposit shall be not less than Fifty Thousand Dollars ($50,000.00) nor more than Five Hundred Thousand Dollars ($500,000.00). The chartered capacity shall be the maximum number of bushels of commodities that the warehouse may accommodate. Depositors, including producers, suffering a loss due to a violation of any of the terms of the Public Warehouse and Commodity Indemnity Act may recover such loss up to the amount of the bond or certificates of deposit, and claims therefor may be instituted with the Board by such person. Each state charter issued pursuant to the provisions of this section shall be for the life of the person. Such state charter may be suspended, revoked or denied by the Board, after notice by registered mail and an opportunity to be heard has been given, for a failure to maintain the financial status required or adequate insurance on all commodities received in store, or received for storage or for handling for restorage, or for a violation of any of the provisions of the Public Warehouse and Commodity Indemnity Act or of any rule of the Board adopted pursuant thereto. Upon evidence of just and good cause, such state charter may be temporarily suspended without a hearing, for a period of not to exceed thirty (30) days. Whenever a state charter is suspended or revoked, the Board shall immediately give notice thereof, by registered United States mail, to the holder of such charter, who may, within twenty (20) days after receipt of such notice, appeal to the district court of Oklahoma County. The district court, after a full hearing, shall make an order either sustaining the action of the Board or reinstating the charter.

E. Upon cancellation of the bond, all indemnifications held by the bonding company shall be released to the warehouseman following the second consecutive satisfactory inspection or examination by the Board.

Added by Laws 1955, p. 80, art. 9(B), § 2. Amended by Laws 1977, c. 106, § 2, emerg. eff. May 27, 1977; Laws 1980, c. 110, § 8; Laws 1982, c. 259, § 1, emerg. eff. May 14, 1982; Laws 1987, c. 125, § 3, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 2, emerg. eff. May 2, 1988; Laws 1990, c. 155, § 2, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 2, eff. July 1, 1997; Laws 2001, c. 119, § 2, eff. Nov. 1, 2001.

NOTE: Laws 1980, c. 110, § 8 repealed by Laws 1982, c. 259, § 2, emerg. eff. May 14, 1982.



§2-9-23. Warehouse name - Issuance and validity of charter.

A. Each application for a charter shall include the name used by the warehouse and the name shall be shown on the charter. No warehouse shall be operated by or under any name other than that shown on the charter.

B. No charter shall be issued or remain valid if the applicant or warehouseman has:

1. Failed to meet or maintain the financial or surety requirements;

2. Filed an incomplete or fraudulent application or report;

3. Inadequate facilities to properly store and maintain commodities;

4. Failed to properly store commodities or maintain the quality and quantity of commodities in storage;

5. Failed to pay required fees; or

6. Been convicted of a felony based on fraud, theft, embezzlement, misappropriation of funds, or any act of moral turpitude.

Added by Laws 1955, p. 80, art. 9(B), § 3. Amended by Laws 1987, c. 125, § 4, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 3, eff. July 1, 1997; Laws 2000, c. 243, § 85, emerg. eff. May 24, 2000.



§2-9-24. Suspension, revocation or surrender of charter, license or bond - Indemnity Fund lien - Venue - Notice - Renewal of charter - Seizure of commodities - Identification and date of loss - Claim of loss.

A. 1. Upon the suspension, revocation, or voluntary surrender of the state charter, federal license, or bond of a warehouseman or public warehouse, a statutory lien shall be and hereby is imposed on all assets of the warehouseman or public warehouse in favor of the Oklahoma Commodity Storage Indemnity Fund on behalf of all depositors who are eligible to file a claim pursuant to subsection I of this section.

2. The lien and payment rights of all depositors are hereby assigned to the Indemnity for purposes of implementing this section.

3. To perfect the lien, the Oklahoma Department of Agriculture, Food, and Forestry, on behalf of the Indemnity, shall file a lien statement with the Oklahoma County Clerk.

4. The lien shall become effective and deemed fully perfected immediately upon filing of the lien statement.

a.The initial lien amount shall be based on a reasonable estimate of the amounts paid by the Department and the Indemnity and other costs and expenses described in this section.

b.The lien statement shall be filed only on or after the date of the suspension, revocation, or voluntary surrender of the state charter, federal license, or bond of the subject warehouseman or public warehouse but not later than sixty (60) days after the incurrence of the triggering event.

c.The lien statement shall disclose the name of the warehouseman or public warehouse, the address of the party’s principal place of business, a description of any known and identifiable warehouseman or warehouse assets or a statement that none are known at such time, and the amount of the lien.

5. The amount of the lien shall be the aggregate of:

a.the amount of the incurred by the Department and the Indemnity for the conduct of salvage operations of the warehouseman or public warehouse,

b.all amounts paid by the Department and the Indemnity to depositors of the warehouseman or public warehouse from the Oklahoma Commodity Storage Indemnity Fund, including but not limited to the final cost of reimbursing the depositors and the Indemnity for the payment of claims made against the fund,

c.associated costs and expenses, if any, and

d.accrued interest at the rate of ten percent (10%) per annum.

6. The Department, on behalf of the Indemnity, shall file a corrected lien statement to revise the estimated amount of the lien not later than one hundred eighty (180) days following the incurrence date; however, the failure to file a corrected lien statement shall not affect the validity or the amount of the subject lien.

7. The District Court of Oklahoma County, upon petition by one or more producers, may undertake an action to correct the lien amount. The Department, on behalf of the Indemnity, shall have the burden of proving by a preponderance of the evidence that any estimated lien amount is an accurate estimate.

8. A lien statement filed under this section shall be a security interest perfected under the uniform commercial code in effect in Oklahoma and subject to the same priority as provided in Section 1-9-322 of Title 12A of the Oklahoma Statutes except that the subject lien statement shall have priority over any levies or liens for taxes regardless of the time when the subject lien statement or any such tax levies or lien arises.

9. The lien statement may be collected in any manner allowed by law including levy upon all property of the warehouseman or public warehouse in the same manner as the levy of an execution.

10. The Department, on behalf of the Indemnity, shall upon written demand of the warehouseman or public warehouse file a termination statement with the Oklahoma County Clerk, if the license of the warehouseman is not revoked, suspended, surrendered, terminated, or canceled after one hundred eighty (180) days from the date the lien statement is perfected.

a.upon filing of the termination statement, the lien becomes unperfected.

b.the Department, on behalf of the Indemnity, shall deliver a copy of the termination statement to the warehouseman or public warehouse.

B. The District Court of Oklahoma County shall be the sole venue for questions of jurisdiction or venue in all civil actions challenging the acts of the Department in the administration of the Public Warehouse and Commodity Indemnity Act.

C. The Department shall publish notice for two (2) consecutive weeks in a newspaper of general circulation in the area of the public warehouse when the warehouse charter is suspended or revoked.

D. When the charter of a warehouseman is renewed after suspension or revocation, the Department shall publish notice for two (2) consecutive weeks in a newspaper of general circulation in the area of the public warehouse that the warehouse is in compliance with the Public Warehouse and Commodity Indemnity Act.

E. Upon the suspension, revocation, or voluntary surrender of the charter, the Department may seize all commodities under the control of the warehouseman or public warehouse, including commodities stored or forwarded to other locations. The Department, upon suspension, revocation, or surrender of the charter, shall seize all commodity stocks of the warehouseman or public warehouse including any commodities stored or forwarded to other locations and sell the commodities. Funds generated by the sale of seized commodities shall be distributed in the following manner:

1. The Department shall receive an amount equal to the cost of salvage operations;

2. All remaining funds shall be proportioned among all depositors storing commodities with the warehouseman. No person shall receive payment of funds greater than the fair market value of the commodity lost by the depositors on the date of seizure;

3. Funds generated in excess of the payments required by the Public Warehouse and Commodity Indemnity Act shall be deposited in the Indemnity; and

4. The persons responsible for violations of the Public Warehouse and Commodity Indemnity Act resulting in a charter suspension, revocation, or surrender, or commodity seizure shall not be eligible to claim or recover proceeds from the sale or interest accrued on the proceeds from the sale of seized commodities unless approved by the State Board of Agriculture.

F. A person storing commodities with a warehouseman not holding a valid charter or federal license is not eligible to file a claim or recover damages under the Public Warehouse and Commodity Indemnity Act.

G. 1. Upon suspension, revocation, or surrender of the warehouse charter, the Department shall identify any loss to the depositors and obtain proof. The Department shall immediately notify any bonding company providing a bond for a loss. As soon as practicable, the Department shall communicate the amount of the loss, proof, and the date of loss and seizure to the bonding company. The bonding company shall within thirty (30) calendar days remit to the Department the amount of the loss or the face amount of the bond, whichever is less.

2. Failure by the bonding company to surrender the funds shall result in a nonrefundable penalty assessment payable to the Department of one percent (1%) per month plus interest of one percent (1%) per month of the face amount of the bond commencing with the date of loss and continuing until the surety funds are surrendered. The Department shall account for all the surety received until all depositor claims against the charter holder are paid as provided in the Public Warehouse and Commodity Indemnity Act. When all claims have been paid, all unexpended bond surety funds including accrued interest, except penalties, shall be returned to the bonding company.

3. The provisions of this section shall not prohibit the Department from pursuing any other remedy provided by law.

H. The Department shall establish a date of loss which shall be the same as the date of seizure for all claims of loss against a warehouseman. The Department shall publish the date of loss as set forth in subsection C of this section and shall notify by registered mail all depositors who may have a claim against a warehouseman of the date of loss and deadline for filing claims.

I. To be eligible to file a claim of loss and receive payment as provided in the Public Warehouse and Commodity Indemnity Act, a person shall establish ownership or title to commodities stored or warehoused with the warehouseman or public warehouse against whom the loss is alleged. Evidence of ownership or title shall include uncanceled warehouse receipts or scale tickets. The Department shall determine the sufficiency of evidence of ownership or title.

J. Depositors shall, within sixty (60) days of the order of the Department establishing the date of loss, file a written claim of loss with the Department. Depositors may submit a written request to the Board for a sixty-day extension of the filing period, if the depositors can show they were not provided notification and reasonable time to file the claim. If the claim of loss is not filed within the allotted time, the depositor shall forfeit all rights to remuneration or payment.

Added by Laws 1955, p. 80, art. 9(B), § 4, emerg. eff. June 3, 1955. Amended by Laws 1985, c. 144, § 1, emerg. eff. June 7, 1985; Laws 1987, c. 125, § 5, emerg. eff. June 2, 1987; Laws 1990, c. 155, § 3, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 4, eff. July 1, 1997; Laws 2000, c. 243, § 86, emerg. eff. May 24, 2000; Laws 2001, c. 119, § 3, eff. Nov. 1, 2001; Laws 2006, c. 216, § 1, eff. July 1, 2006.



§2-9-25. Reports by warehouseman - Right of entry and audit - Commodity open storage records - Inspection fees.

A. When requested by the State Board of Agriculture, any warehouseman, who stores or handles for storage commodities shall make a report to the Board concerning the condition, conduct, operation, and business of each public warehouse the warehouseman operates and the commodities stored at each location.

B. Any warehouseman who stores or handles for storage commodities shall permit any authorized agent to enter and audit each warehouse, its contents, examine all warehouse receipts and scale tickets, examine all deferred price and deferred payment contracts, examine all records involving the sale or purchase of commodities to or from other warehouses or persons, verify all records related to forwarded grain or grain in transit, and the storage and financial records. The public warehouseman shall render any assistance required by the Board in checking any condition or books in connection with each location or warehouse.

C. The authority granted the Board in this section shall include all warehouse receipts, scale tickets, deferred price and deferred payment contracts, forwarded grain or grain in transit, sales or purchases of commodities to or from other warehouses or persons, commodities and open storage records. The Board shall verify the accuracy of commodity open storage records when commodities are stored at other locations.

D. 1. The Board shall make at least one inspection or examination annually of each state chartered warehouse. The Board shall charge a fee, that when used in conjunction with available appropriated funds is sufficient to pay the cost of each examination or inspection. A warehouseman may request an additional inspection or examination at a fee commensurate with the actual cost. All inspection or examination fees collected shall be deposited in the State Department of Agriculture Revolving Fund.

2. The Board may enter cooperative agreements with the United States Department of Agriculture for warehouse inspections.

3. No provisions of this section shall apply to warehouses licensed under the U.S. Warehouse Act, Title 7, U.S.C., Section 241 et seq.

Added by Laws 1955, p. 80, art. 9(B), § 5. Amended by Laws 1977, c. 106, § 3, emerg. eff. May 27, 1977; Laws 1979, c. 77, § 1, emerg. eff. April 20, 1979; Laws 1987, c. 125, § 6, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 3, emerg. eff. May 2, 1988; Laws 1997, c. 10, § 5, eff. July 1, 1997; Laws 2000, c. 243, § 87, emerg. eff. May 24, 2000.



§2-9-26. Insurance – Notice of loss.

A. Each state-chartered warehouseman shall insure and keep insured, in the warehouseman's own name, all of the commodities in store, received for storage, or handled for storage for the full market value of the commodities, against loss or damage by fire, lightning, inherent explosion, windstorm, cyclone, or tornado.

B. In the event of any loss or damage to the commodities or the warehouse, the warehouseman shall immediately notify the State Board of Agriculture and at the expense of the warehouseman promptly take the steps necessary to collect any monies which may be due as indemnity for the loss or damage.

C. In the event the warehouseman insures against hazards not specified, the insurance shall inure to the benefit of the producers.

Added by Laws 1955, p. 81, art. 9(B), § 6. Amended by Laws 1987, c. 125, § 7, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 6, eff. July 1, 1997; Laws 2000, c. 243, § 88, emerg. eff. May 24, 2000.



§2-9-27. Scale tickets - Delivery upon demand.

A. 1. Each warehouseman, upon weighing commodities, shall issue a scale ticket to the person from whom the commodities are received on a form approved by the State Board of Agriculture. No scale ticket shall be issued unless the Board has approved the form. The scale ticket shall contain, but not be limited to, preprinted consecutive numbers and lines for entering the weight, grade, kind, test, and moisture of the commodity, the name and address of the owner, and the signature or initials of the licensed weigher and grader. The grade and the factors used to establish the grade shall be documented on each scale ticket.

2. Each warehouseman is required to have a licensed weigher and grader at each location to supervise the weighing and grading of commodities received and sign the scale ticket.

3. The scale ticket shall be nonnegotiable, but may singly or with others be exchanged for a state or federal negotiable warehouse receipt. A scale ticket has protection under the surety provisions of the Public Warehouse and Commodity Indemnity Act equal to a warehouse receipt.

4. No warehouseman shall store a commodity except in a state-chartered or federally licensed and bonded warehouse.

B. The warehouseman, in the absence of some lawful excuse, shall immediately deliver the commodities stored upon a demand made either by the holder of a receipt for the commodities or by the depositor if the demand is accompanied by:

1. An offer to satisfy the warehouseman's lien;

2. An offer to surrender the receipt, if negotiable, with endorsements as necessary for the negotiation of the receipts; and

3. A readiness and willingness to sign an acknowledgment that the commodities have been delivered if a signature is requested by the warehouseman.

Added by Laws 1955, p. 81, art. 9(B), § 7. Amended by Laws 1977, c. 106, § 4, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 8, emerg. eff. June 2, 1987; Laws 1988, c. 259, § 13, emerg. eff. June 29, 1988; Laws 1997, c. 10, § 7, eff. July 1, 1997; Laws 2000, c. 243, § 89, emerg. eff. May 24, 2000.



§2-9-28. Warehouse receipts - Form - Furnishing by Board - Price.

Negotiable public warehouse receipts shall be in a form prescribed and designed by the State Board of Agriculture. The Board shall furnish warehouse receipts to warehousemen at a price commensurate with the cost of preparation, printing and delivery.

Added by Laws 1955, p. 81, art. 9(B), § 8. Amended by Laws 1977, c. 106, § 5, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 9, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 8, eff. July 1, 1997.



§2-9-28.1. Electronic receipts and documents - Security interest - Rule making.

Notwithstanding any other provision of federal or state law:

1. Electronic receipts issued, and electronic documents transferred, under this subsection with respect to an agricultural product may be recorded in, and transferred under, a system maintained in one or more locations and approved by the State Board of Agriculture in accordance with rules issued under this act;

2. Any person designated as the holder of an electronic receipt or other electronic document under this act shall, for the purpose of perfecting the security interest of the person under federal or state law and for all other purposes, be considered to be in possession of the electronic receipt or other electronic document;

3. An electronic receipt issued, or other electronic document transferred, in accordance with this act shall not be denied legal effect, validity, or enforceability on the ground that the information is generated, sent, received, or stored by electronic or similar means;

4. A person shall not be required to issue in electronic form a receipt or document with respect to an agricultural product;

5. The Board shall promulgate rules that authorize the issuance, recording, and transfer of electronic receipts, and the transfer of other electronic documents, in accordance with this subsection; and

6. The Board shall promulgate rules governing one or more electronic systems under which electronic receipts may be issued and transferred and other electronic documents relating to the shipment, payment, and financing of the sale of agricultural products may be transferred.

Added by Laws 2001, c. 119, § 4, eff. Nov. 1, 2001.



§2-9-31. Lost or destroyed receipt - Duplicate receipts - Settlement for stored commodities - Canceled original warehouse receipts.

A. If a warehouse receipt is lost or destroyed and a duplicate receipt is desired, a duplicate shall be issued in the same manner as the original receipt upon affidavit of the owner of the original receipt that the receipt has been lost or destroyed. When the owner has furnished the warehouseman an acceptable bond in an amount equal to the value of the commodities represented by the lost or destroyed receipt at the time the bond is given, the bond shall indemnify the warehouseman against loss or damage by reason of the issuance of the duplicate receipt.

B. If a warehouse receipt is lost or destroyed and a settlement for the stored commodities is desired, the settlement shall be made upon affidavit of the owner of the original receipt that the receipt has been lost or destroyed. When the owner has furnished the warehouseman an acceptable bond in an amount equal to the value of the commodities represented by the lost or destroyed receipt at the time the bond is given, the bond shall indemnify the warehouseman against loss or damage sustained by reason of making the settlement of delivering the described commodities.

C. Bonds executed in accordance with this section shall be treated as canceled original warehouse receipts.

Added by Laws 1955, p. 82, art. 9(B), § 11. Amended by Laws 1997, c. 10, § 9, eff. July 1, 1997; Laws 2000, c. 243, § 90, emerg. eff. May 24, 2000.



§2-9-32. Scales and equipment.

Each warehouseman shall maintain correct and accurate scales and equipment for weighing and keeping records of all commodities received.

Added by Laws 1955, p. 82, art. 9(B), § 12. Amended by Laws 1997, c. 10, § 10, eff. July 1, 1997; Laws 2000, c. 243, § 91, emerg. eff. May 24, 2000.



§2-9-33. Inspection, grading and storing of commodities.

All commodities received by a warehouseman shall be inspected, graded, and stored by commodity. If the owner or consignee requests and the warehouseman consents, the owner's or consignee's commodities may be kept in a separate bin. The bin shall be marked “Special” with the name of the owner and with the quantity and grade of the commodities.

Added by Laws 1955, p. 82, art. 9(B), § 13. Amended by Laws 1997, c. 10, § 11, eff. July 1, 1997; Laws 2000, c. 243, § 92, emerg. eff. May 24, 2000.



§2-9-34. Unlawful acts - Commodity storage and receipts - Penalties - Prepositioning of commodity stocks.

A. It shall be a felony for any warehouseman, employee, or manager of a public warehouse to knowingly:

1. Issue or receive a fraudulent warehouse receipt regarding, but not limited to, commodities that are not actually stored at the time of issuing the receipt, issuing any warehouse receipt or scale ticket that is in any respect fraudulent in its character, either as to its date or to the quantity, quality, or inspected grade of the commodities, or who shall remove any commodities from store, except to preserve the commodities from fire or other damage without the return and cancellation of all outstanding receipts that may have been issued to represent the commodities; or

2. Issue a delayed pricing contract, deferred payment contract, or any other records for sales of commodities in a fraudulent manner without the full knowledge and consent of the producer.

A violation of this section shall, upon conviction, be punishable by a fine of not more than Ten Thousand Dollars ($10,000.00) or by imprisonment in the State Penitentiary for not more than ten (10) years or by both such fine and imprisonment.

B. The State Board of Agriculture, upon application from the warehouseman, may approve the prepositioning of commodity stocks in state-chartered or federally licensed terminal warehouses in order to free storage space for new harvest commodities. The period for such action shall not exceed sixty (60) days prior to anticipated beginning of harvest for the commodity nor can they be out of position more than one hundred eighty (180) days. The Board may extend the time period an additional one hundred eighty (180) days as specified by rules promulgated by the Board.

Added by Laws 1955, p. 82, art. 9(B), § 14, emerg. eff. June 3, 1955. Amended by Laws 1977, c. 106, § 6, emerg. eff. May 27, 1977; Laws 1987, c. 125, § 10, emerg. eff. June 2, 1987; Laws 1997, c. 133, § 93, eff. July 1, 1999; Laws 1999, c. 157, § 6, eff. Nov. 1, 1999; Laws 2000, c. 243, § 93, emerg. eff. May 24, 2000; Laws 2001, c. 119, § 5, eff. Nov. 1, 2001.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 93 from July 1, 1998, to July 1, 1999.

NOTE: Laws 1997, c. 10, § 12 repealed by Laws 1999, c. 157, § 7, eff. Nov. 1, 1999.



§2-9-35. Unlawful acts - Commodity storage and receipts - Penalties.

Any warehouseman, manager, or other employee of a public warehouse, who issues or aids in issuing a warehouse receipt for any commodities, without knowing that the commodities have actually been placed in a public warehouse, who delivers any commodities from a public warehouse without the surrender and cancellation of the warehouse receipt, or who fails to mark the depositor's receipt “Cancelled” on the delivery of the commodities, shall, upon conviction, be guilty of a felony. The fine for a violation of this section shall not be more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term of not more than twenty (20) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 82, art. 9(B), § 15, emerg. eff. June 3, 1955. Amended by Laws 1997, c. 133, § 94, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 31, eff. July 1, 1999; Laws 2000, c. 243, § 94, emerg. eff. May 24, 2000.

NOTE: Laws 1997, c. 10, § 13 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 94 from July 1, 1998, to July 1, 1999.



§2-9-36. Public warehouse designations - Penalty.

No public warehouse shall be designated as chartered or operated under the provisions of the Public Warehouse and Commodity Indemnity Act and no name or description conveying the impression that it is chartered or operated shall be used unless the public warehouse is chartered. Any person who misrepresents, forges, alters, counterfeits, simulates, or falsely represents the charter required by the Public Warehouse and Commodity Indemnity Act, or who issues, utters, or assists or attempts to issue or utter, a false or fraudulent receipt for any commodities, shall be, upon conviction, guilty of a felony. The fine for a violation of this section shall not be more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a term of not more than twenty (20) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 83, art. 9(B), § 16, emerg. eff. June 3, 1955. Amended by Laws 1997, c. 133, § 95, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 32, eff. July 1, 1999; Laws 2000, c. 243, § 95, emerg. eff. May 24, 2000.

NOTE: Laws 1997, c. 10, § 14 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 95 from July 1, 1998, to July 1, 1999.



§2-9-37. Unlawful acts - Deposit of encumbered commodities without notice to warehouse - Procurement of receipts by false statement of material fact - Penalties.

Any person who deposits or attempts to deposit in a public warehouse any commodities upon which a lien or mortgage exists, without notifying the manager of the public warehouse, and any person who, in order to procure any warehouse receipt, knowingly makes any false statement of material fact shall, upon conviction, be guilty of a felony. The fine for a violation of this section shall not be more than Ten Thousand Dollars ($10,000.00), or by imprisonment in the State Penitentiary for a period of not more than two (2) years, or by both such fine and imprisonment.

Added by Laws 1955, p. 83, art. 9(B), § 17, emerg. eff. June 3, 1955. Amended by Laws 1997, c. 133, § 96, eff. July 1, 1999; Laws 1999, 1st Ex.Sess., c. 5, § 33, eff. July 1, 1999; Laws 2000, c. 243, § 96, emerg. eff. May 24, 2000.

NOTE: Laws 1997, c. 10, § 15 repealed by Laws 1999, 1st Ex.Sess., c. 5, § 452, eff. July 1, 1999.

NOTE: Laws 1998, 1st Ex.Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 96 from July 1, 1998, to July 1, 1999.



§2-9-38. Rulemaking - Conformity with federal act.

A. The State Board of Agriculture shall promulgate rules necessary to carry out the provisions of the Public Warehouse and Commodity Indemnity Act.

B. The rules shall conform as nearly as practicable to the requirements of the United States Warehouse Act, as amended, its successor and any regulations developed thereunder.

Added by Laws 1955, p. 83, art. 9(B), § 18. Amended by Laws 1987, c. 125, § 11, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 16, eff. July 1, 1997.



§2-9-39. Exemption.

The provisions of the Public Warehouse and Commodity Indemnity Act shall not apply to an individual producer-owner who does not receive from other producers commodities for storage, handling for storage, or both, but any qualified producer-owner may be issued a charter upon proper application.

Added by Laws 1955, p. 83, art. 9(B), §19. Amended by Laws 1987, c. 125, § 12, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 17, eff. July 1, 1997; Laws 2000, c. 243, § 97, emerg. eff. May 24, 2000.



§2-9-42. Oklahoma Commodity Storage Indemnity Fund - Creation.

There is hereby created within the State Department of Agriculture, the "Oklahoma Commodity Storage Indemnity Fund".

Added by Laws 1980, c. 110, § 2, eff. July 1, 1980. Amended by Laws 1987, c. 125, § 13, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 18, eff. July 1, 1997.



§2-9-44. Assessment upon commodities - Examination of records.

There is hereby assessed two (2) mills per bushel on all commodities delivered by producers to any public warehouse. The assessment shall be imposed on the warehouse at the time the commodity is received and shall be collected and remitted to the State Department of Agriculture by the warehouseman. Under the provisions of the Public Warehouse and Commodity Indemnity Act, no commodity shall be subject to a fee more than once. The State Board of Agriculture shall have authority to examine warehouse records to determine if the assessment has been properly remitted.

Added by Laws 1980, c. 110, § 4, eff. July 1, 1980. Amended by Laws 1981, c. 152, § 1, emerg. eff. May 8, 1981; Laws 1987, c. 125, § 14, emerg. eff. June 2, 1987; Laws 1988, c. 149, § 4, emerg. eff. May 2, 1988; Laws 1997, c. 10, § 19, eff. July 1, 1997; Laws 2000, c. 243, § 98, emerg. eff. May 24, 2000.



§2-9-45. Administration - Cessation of assessments - Claims for losses - Reimbursement of General Revenue Fund - Civil action claims.

A. The State Department of Agriculture shall administer the Oklahoma Commodity Storage Indemnity Fund. The Indemnity shall be established for the benefit of producers who have delivered commodities to a chartered or licensed public warehouse for storage. The Indemnity shall compensate producers for losses to their commodity while it is in the control of a chartered or licensed public warehouse, except losses covered by insurance as provided in Section 9-26 of this title. No producer shall be eligible for compensation or reimbursement as the result of a loss on any commodity when the title to the commodity has been transferred to the warehouseman.

B. When the Indemnity reaches Six Million Dollars ($6,000,000.00), the two-mill assessment shall cease at the end of that harvest season as determined by the Board. If the balance of the Indemnity becomes less than Six Million Dollars ($6,000,000.00), the two-mill assessment shall be reinstituted on an annual basis as necessary to attain a balance of Six Million Dollars ($6,000,000.00) in the Indemnity. The Department shall have authority to invest the assessments. All proceeds of the investment shall be placed in the Indemnity. Fifty Thousand Dollars ($50,000.00) from the interest income for each year on the total proceeds in the Indemnity shall be paid to the Department annually for the conducting of warehouse examinations necessary for the protection of the Indemnity. The balance of the accrued interest each year may not be utilized for any purposes not listed in this subarticle and shall remain a part of the Indemnity.

C. When a loss is incurred upon the commodity of a producer delivered to a warehouseman or after receipt of the notice pursuant to Section 9-24 of this title, the producer shall present his or her claim to the State Board of Agriculture. To verify the claim, the producer shall present a receipt or any additional evidence required by the Board. All producer claim payments shall be made by the Board from the Indemnity as soon as practicable and not later than one (1) year following the date of claim. The price per bushel of a commodity shall be established on the day of the loss or seizure and shall be for the full market value on that day less storage or other applicable charges. If there is an insufficient amount of cash in the Indemnity to cover all claims for a certain year, payments shall be made on a pro rata basis up to one hundred percent (100%) of the total loss of each producer. If payment is not received in the amount of one hundred percent (100%) of total loss for a certain year, then additional amounts shall be paid as funds become available in succeeding years until repayment of one hundred percent (100%) of total loss is attained. If, at any time, a producer receives payment totaling more than one hundred percent (100%) of total loss, the excess payment shall be returned to the Indemnity within thirty (30) days. Upon final payment of a claim to a producer from the Indemnity, the producer shall subrogate his or her interest to the Department in a cause of action against any and all parties, to the amount of the loss that the producer was reimbursed by the Indemnity.

D. The producer shall, within sixty (60) days of the order of the Board establishing the date of loss, present the claim to the Board. Producers may submit a written request to the Board for a sixty-day extension of the filing period, if the producers can show they were not provided notification and reasonable time to file their claim. If the claim of loss is not presented within the time and in the manner required, the claim shall be forever barred and the producer shall forfeit all rights to remuneration or payment as provided in the Public Warehouse and Commodity Indemnity Act.

E. If state funds are appropriated to the Indemnity, the Board shall establish the rules and procedures necessary to ensure that the State General Revenue Fund shall be reimbursed from the assessments in an amount equal to the total appropriation made to the Indemnity. The reimbursement shall be made in a timely manner, provided the intents and purposes of this section to compensate producers for their losses shall not be adversely affected.

F. The monies deposited in the Indemnity shall at no time become part of the general budget of any state board, commission, or agency except the Department.

G. The Commissioner of the State Department of Agriculture shall investigate all potential civil action claims against a failed warehouse, the warehouseman, and any officers, directors and managers for recovery of any losses paid by the Indemnity.

Added by Laws 1980, c. 110, § 5, eff. July 1, 1980. Amended by Laws 1981, c. 152, § 2, emerg. eff. May 8, 1981; Laws 1986, c. 112, § 1, eff. July 1, 1986; Laws 1987, c. 125, § 15, emerg. eff. June 2, 1987; Laws 1990, c. 155, § 4, emerg. eff. May 1, 1990; Laws 1997, c. 10, § 20, eff. July 1, 1997; Laws 2001, c. 119, § 6, eff. Nov. 1, 2001.



§2-9-46. Reports - Penalties.

A. The warehouseman shall render and have on file a report with the State Board of Agriculture by the last day of the month following any calendar quarter in which the warehouseman has accepted ten thousand (10,000) or more bushels of a commodity. If less than ten thousand (10,000) bushels have been accepted in any calendar quarter, the assessment may be reported and remitted with the following quarter's return, except that all assessments collected shall be remitted at least once every six (6) months.

B. If any person subject to the assessment fails to make a report and remittance as required by law or rule, the Board shall determine the amount of the assessment according to its best judgment and information. The amount of assessment established by the Board shall be prima facie correct and the person failing to make the report shall have ten (10) calendar days after receipt of notice mailed by the Board to pay the assessment, together with a penalty of five percent (5%) on the amount of the assessment. The person failing to report may dispute the assessment established by the Board and request a hearing to determine the amount of the assessment and penalty to be imposed. All assessment and penalty payments required following a hearing shall be made within ten (10) calendar days after receipt of notice of the Board order.

Added by Laws 1980, c. 110, § 6, eff. July 1, 1980. Amended by Laws 1986, c. 112, § 2, eff. July 1, 1986; Laws 1987, c. 125, § 16, emerg. eff. June 2, 1987; Laws 1997, c. 10, § 21, eff. July 1, 1997; Laws 2000, c. 243, § 99, emerg. eff. May 24, 2000.



§2-9-47.1. Violations - Penalties.

Except as provided by law, any person found to be in violation of any of the provisions of the Public Warehouse and Commodity Indemnity Act shall be guilty of a misdemeanor and shall be punished by a fine of not less than Five Hundred Dollars ($500.00) for the first offense and not less than One Thousand Dollars ($1,000.00) for each subsequent offense.

Added by Laws 1990, c. 155, § 5, emerg. eff. May 1, 1990. Amended by Laws 1997, c. 10, § 23, eff. July 1, 1997; Laws 2000, c. 243, § 100, emerg. eff. May 24, 2000.



§2-9-130. Short title.

This act shall be known and may be cited as the "Livestock Auction Market Act".

Added by Laws 1991, c. 186, § 1, emerg. eff. May 13, 1991.



§2-9-131. Definitions.

For purposes of the Livestock Auction Market Act, “livestock auction market” means any established place where livestock is regularly offered for sale at public auction.

Added by Laws 1955, p. 92, art. 9(D), § 1. Amended by Laws 1961, p. 6, § 2; Laws 1980, c. 42, § 4, emerg. eff. March 26, 1980; Laws 1991, c. 186, § 2, emerg. eff. May 13, 1991; Laws 2000, c. 243, § 101, emerg. eff. May 24, 2000.



§2-9-132. License - Bond - Certificate of deposit or money market account - Nonrenewal or cancellation of bond – Violations - Penalties.

A. Except as provided by subsection C of this section, no person shall operate, conduct, or maintain a livestock auction market unless the person holds a livestock auction market license issued by the State Board of Agriculture and has:

1. Executed a corporate surety bond pursuant to the provisions of this section. The bond shall be conditioned upon the prompt and faithful accounting for all livestock received, handled, or sold, and the remittance of the proceeds from any sale, purchase, or exchange of any livestock to the consignor;

2. Opened a certificate of deposit account or a money market savings account. For a certificate of deposit account or a money market savings account to be eligible pursuant to the provisions of this section:

a.the account shall be opened at a federally insured financial depository,

b.an officer of the financial depository shall specifically acknowledge and guarantee the deposit of the funds required by subsection B of this section until otherwise released pursuant to this subsection,

c.the person operating, conducting, or maintaining a livestock auction market may only withdraw funds deposited in a certificate of deposit account or a money market savings account sixty (60) days after the person has permanently ceased operations of the livestock auction market unless the person presents to the financial institution a written authorization for release of funds by the Oklahoma Department of Agriculture, Food, and Forestry; or

3. Provided other financial instruments allowable for livestock markets by the Federal Packers and Stockyards Act of 1921, as amended.

B. 1. The corporate surety bond or account required by subsection A of this section for any person operating, conducting, or maintaining a livestock auction market shall be in accordance with the provisions of the Federal Packers and Stockyards Act of 1921, as amended, but shall not be less than Twenty-five Thousand Dollars ($25,000.00) for any person conducting less than twenty-five sales in any license year, or no single sale exceeds gross sales of Twenty-five Thousand Dollars ($25,000.00).

2. For all other sales, the corporate surety bond or account required by subsection A of this section for any person operating, conducting, or maintaining a livestock auction market that does not meet the criteria in paragraph 1 of this subsection shall be in accordance with the provisions of the Federal Packers and Stockyards Act of 1921, as amended, but shall not be less than Fifty Thousand Dollars ($50,000.00) unless the Department approves a lesser amount pursuant to rules promulgated by the State Board of Agriculture.

C. The corporate surety bond or account required by subsection A of this section shall not be required of any person who has executed and maintained a corporate surety bond or account pursuant to the provisions of subsection B of this section to secure the performance of obligations under the provisions of the Federal Packers and Stockyards Act of 1921, as amended.

D. The Commissioner of Agriculture is authorized to be designated as trustee for any corporate surety bond, certificate of deposit account, money market savings account, or any other financial instruments allowable for livestock markets by the Federal Packers and Stockyards Act of 1921, as amended.

E. 1. Any corporate surety company issuing a bond to any person as specified by subsection A or C of this section for operating, conducting, or maintaining a livestock auction market shall notify the Board in writing not less than thirty (30) days prior to the cancellation or nonrenewal of the bond.

2. The Board shall provide for the publication of notice to the public of the nonrenewal or cancellation of the bond for a livestock auction market upon any notification that the bond of the livestock auction market has been nonrenewed or canceled and no new bond has been obtained.

3. No person shall knowingly operate, conduct, or maintain a livestock auction market without having a bond as specified by this section. Any person convicted of violating the provisions of this paragraph shall be guilty of a felony.

F. All records relating to the prompt and faithful accounting for all livestock received, handled, or sold and the remittance of the proceeds from any sale, purchase, or exchange of any livestock to the consignor shall be in accordance with the provisions of the Federal Packers and Stockyards Act of 1921, as amended. The Board shall audit such records at least once a year. Any violation of the standards of the Federal Packers and Stockyards Act may result in the suspension of the livestock auction market license.

G. Except as provided by this section, any person found to be in violation of the provisions of this section, upon conviction, shall be guilty of a misdemeanor.

Added by Laws 1955, p. 92, art. 9(D), § 2, emerg. eff. June 3, 1955. Amended by Laws 1961, p. 6, § 2, emerg. eff. Feb. 27, 1961; Laws 1965, c. 178, § 1; Laws 1981, c. 5, § 1, eff. Oct. 1, 1981; Laws 1986, c. 309, § 11, operative July 1, 1986; Laws 1991, c. 186, § 4, emerg. eff. May 13, 1991; Laws 1996, c. 185, § 1, eff. Nov. 1, 1996; Laws 1997, c. 133, § 97, eff. July 1, 1999; Laws 2000, c. 243, § 102, emerg. eff. May 24, 2000; Laws 2009, c. 324, § 1, eff. Nov. 1, 2009.

NOTE: Laws 1998, 1st Ex. Sess., c. 2, § 23 amended the effective date of Laws 1997, c. 133, § 97 from July 1, 1998, to July 1, 1999.



§2-9-132.1. Bonds - Issuers - Certification as solvent.

Any bond or corporate surety bond involved in any section of the Livestock Auction Market Act, shall be issued by a corporation or insurance company, certified as being solvent by the State Insurance Commissioner or certified by the United States Department of Agriculture, pursuant to the Federal Packers and Stockyards Act.

Added by Laws 1991, c. 186, § 3, emerg. eff. May 13, 1991. Amended by Laws 2000, c. 243, § 103, emerg. eff. May 24, 2000.



§2-9-133. Licenses - Rules.

A. Every application for a livestock auction market license shall be on a form prescribed by the State Board of Agriculture. Each license shall expire at a time specified by the Board by rule. A fee of Twenty-five Dollars ($25.00) shall be charged and collected for the issuance or renewal of the license. Any license may be denied, revoked, suspended, or not renewed by the Board, after due notice in writing and an opportunity to be heard has been given to the holder, upon:

1. The failure of the holder to comply with the corporate surety bond or account requirements; or

2. The failure of the licensee to comply with any of the provisions of Section 6-102 of this title, the Livestock Auction Market Act, or any rule promulgated thereto.

B. The Board shall promulgate rules to effectuate the provisions of this section. The rules may include, but not be limited to, requiring:

1. The submission of financial documents;

2. The disclosure of all persons having a financial interest in the applicant and the amount and nature of the interest;

3. Proof that the applicant meets registration requirements of the Federal Packers and Stockyards Act of 1921, as amended; and

4. The submission of any other information reasonably calculated to enable the Board to make the determination required by this section.

C. The Board shall provide for the publication of notice to the public of the suspension or revocation of the livestock auction market license.

Added by Laws 1955, p. 92, art. 9(D), § 3, emerg. eff. June 3, 1955. Amended by Laws 1961, p. 6, § 2; Laws 1976, c. 107, § 3, emerg. eff. May 12, 1976; Laws 1991, c. 186, § 5, emerg. eff. May 13, 1991; Laws 1996, c. 185, § 2, eff. Nov. 1, 1996; Laws 2000, c. 243, § 104, emerg. eff. May 24, 2000.



§2-9-134. Records.

A. Every person operating or conducting a livestock auction market shall make, and keep for two (2) years, a record showing an identifying description, vehicle license tag number, and the names and addresses of the buyer and seller of livestock consigned for sale at livestock auction markets. The records shall be open to inspection during reasonable business hours by any authorized agent employed by the State Board of Agriculture.

B. Any records required to be kept pursuant to subsection A of this section may not be removed from the premises by an authorized agent without the express authority of the person who has jurisdiction over the records or except as authorized by a court of law. These records may be photocopied at the request of the agent.

Added by Laws 1955, p. 92, art. 9(D), § 4, emerg. eff. June 3, 1955. Amended by Laws 1961, p. 6, § 2; Laws 1963, c. 170, § 1; Laws 1965, c. 148, § 1, emerg. eff. May 24, 1965; Laws 1991, c. 186, § 6, emerg. eff. May 13, 1991; Laws 1996, c. 185, § 4, eff. Nov. 1, 1996; Laws 2000, c. 243, § 105, emerg. eff. May 24, 2000.



§2-9-134.1. Custodial account defaults - Board taking possession of assets - Distribution.

A. Upon the suspension or revocation of any livestock auction market license as a result of a custodial account default, the Board shall have the authority to take possession of any and all assets which belong to the custodial account for shippers' proceeds, including, but not limited to, custodial account checking or savings accounts, custodial account certificates of deposit, receivables and livestock for which the custodial account has not been reimbursed or any other assets which belong to the custodial account as determined by the Board.

B. Assets taken into possession shall be limited to custodial account assets as determined by the State Board of Agriculture. All funds collected from custodial account assets shall be placed in an account of the Department of Agriculture specifically designated as a shippers' proceeds trust fund.

C. The Board shall have the authority to receive, deposit and administer all proceeds belonging to the custodial account for shippers' proceeds of any livestock auction market whose license has been suspended or revoked.

D. Upon taking possession of any such assets specified by this section, the Board shall distribute the assets as follows:

1. The Board shall receive an amount equal to the cost incurred by the Board in handling and maintenance of the trust fund of shippers' proceeds, including cost of hauling, yardage, watering, feeding, commissions and other costs in the marketing or handling of any livestock taken into possession; and

2. All remaining funds shall be proportioned among all persons submitting valid claims as determined by the Board.

Added by Laws 1996, c. 185, § 5, eff. Nov. 1, 1996.



§2-9-135. Inspection of scales - Use of inaccurate scales.

A. The State Board of Agriculture shall cause a periodic inspection to be made of all scales used at any livestock auction market. All scales used at any livestock auction market shall have an automatic stamping device to print the weight on a card, paper, or ticket and furnished to interested parties in connection with the weighing of any livestock handled at the livestock auction market.

B. No person shall use any scales found to be inaccurate until the scales have been made accurate and have been approved by the Board.

Added by Laws 1955, p. 92, art. 9(D), § 5. Amended by Laws 1957, p. 9, § 1; Laws 1961, p. 6, § 2; Laws 1991, c. 186, § 7, emerg. eff. May 13, 1991; Laws 2000, c. 243, § 106, emerg. eff. May 24, 2000.



§2-9-136. Buying of livestock prior to consignment – Fraudulent sale of livestock.

A. No person shall buy or offer to buy livestock on the premises owned and used by a person operating a livestock auction market before the livestock has been regularly consigned for sale.

B. No person, with the intent to defraud, shall offer for sale any livestock at a livestock auction market in any name other than that of the seller. Any person, with the intent to defraud, who attempts to sell or sells livestock under a false name or a name other than that of the seller shall be guilty of a misdemeanor.

C. No person shall offer for sale any livestock at a livestock auction market with the intent to defraud. For the purposes of this subsection, it shall be considered an attempt by the seller to defraud if livestock identified previously for sale are not the same livestock offered or sold at a livestock market auction. Any person convicted of violating the provisions of this subsection shall be guilty of a misdemeanor.

Added by Laws 1955, p. 92, art. 9(D), § 6, emerg. eff. June 3, 1955. Amended by Laws 1961, p. 6, § 2, emerg. eff. Feb. 27, 1961; Laws 1991, c. 186, § 8, emerg. eff. May 13, 1991; Laws 2000, c. 243, § 107, emerg. eff. May 24, 2000; Laws 2009, c. 153, § 1, eff. Nov. 1, 2009.



§2-9-138. Definitions.

As used in the Livestock Auction Market Act:

1. “Exotic animals” means commercially raised animals of the families bovidae, cervidae, antilocapridae, suidae, and ratites;

2. “Livestock” means cattle, swine, sheep, horses, mules, or goats and includes exotic animals;

3. “Payment by check” means the actual delivery of the check to the seller or representative at the location where the transfer of ownership is accomplished. In the case of grade and yield selling, payment by check means making the check available at the packing plant, subject to the instructions of the seller or representative;

4. “Slaughter” means killing livestock with the intent to process and distribute the meat and offal of the livestock, regardless of the period of time elapsing between the purchase and the killing of the livestock; and

5. “Wire transfer” means any telephonic, telegraphic, electronic, or similar communication between the financial institution or bank of the purchaser and the financial institution or bank of the seller which results in the transfer of funds or credit of the purchaser to an account of the seller.

Added by Laws 1975, c. 313, § 1, emerg. eff. June 7, 1975. Amended by Laws 1996, c. 185, § 3, eff. Nov. 1, 1996; Laws 2000, c. 243, § 108, emerg. eff. May 24, 2000.



§2-9-139. Payment for purchases of livestock for slaughter.

A. 1. Unless agreed to in writing between the owner and the purchaser, the agent, or representative of the purchaser for each transaction, it shall be unlawful for any person who purchases livestock for slaughter, whether acting individually, as agent, or representative of another, to fail or refuse to make payment by negotiable check or wire transfer of funds to the owner, or the representative, agent, or assignee of the owner for the livestock on the business day within which the ownership of the livestock is transferred within the State of Oklahoma.

2. If the transfer of ownership is accomplished after normal banking hours, the payment shall be made in the manner provided not later than the close of the first business day following the transfer of ownership.

3. For the purposes of this section, if livestock is sold and purchased on a grade and yield basis, the transfer of ownership shall be deemed to have occurred on the day when the grade and yield is determined.

B. Payment for livestock purchased for slaughter shall be made by negotiable check or wire transfer of funds and shall be drawn on a banking institution within the Federal Reserve District where the transaction takes place, unless agreed to in writing between the owner and the purchaser or the agent, or representative of the purchaser.

Added by Laws 1975, c. 313, § 2, emerg. eff. June 7, 1975. Amended by Laws 2000, c. 243, § 109, emerg. eff. May 24, 2000.



§2-9-143. Records - Access - Inspection of livestock.

A. Every livestock dealer shall maintain written records as required by the Federal Packers and Stockyards Act of 1921, as amended, and any other written records that are necessary and adequate to determine the sources and disposition of livestock that are, or have been, in the dealer's possession within the previous twenty-four (24) months.

B. The State Board of Agriculture shall have access to examine the records of all livestock dealers within reasonable working hours.

C. The Oklahoma Department of Agriculture, Food, and Forestry may enter and inspect a livestock facility or examine the records of a livestock dealer.

Added by Laws 1976, c. 49, § 2, emerg. eff. April 9, 1976. Amended by Laws 1996, c. 185, § 8, eff. Nov. 1, 1996; Laws 2001, c. 146, § 95, emerg. eff. April 30, 2001. Renumbered from § 1752 of this title by Laws 2001, c. 146, § 256, emerg. eff. April 30, 2001. Amended by Laws 2010, c. 239, § 1, eff. Nov. 1, 2010.



§2-9-160. Short title.

The provisions of this act shall be known and may be cited as the “Competitive Livestock Markets Act”.

Added by Laws 2001, c. 400, § 1, eff. Nov. 1, 2001.



§2-9-161. Packer - Definition.

As used in the Competitive Livestock Markets Act, “packer” means any person:

1. Engaged in the business of buying more than five thousand (5,000) animal units of livestock per year in commerce for purpose of slaughter;

2. Manufacturing or preparing meats or meat food products for sale of shipment in commerce; or

3. Marketing meats, meat food products or livestock products in an unmanufactured form acting as a wholesale broker, dealer or distributor.

Added by Laws 2001, c. 400, § 2, eff. Nov. 1, 2001.



§2-9-162. Packer prohibitions.

It shall be unlawful for any packer with respect to livestock, meats, meat products or livestock products in unmanufactured form to:

1. Engage in or use any unfair, unjustly discriminatory or deceptive practice or device;

2. Sell or otherwise transfer to or for any other packer or buy or otherwise receive from or for any other packer any article for the purpose or with the effect of apportioning the supply between any such persons if such apportionment has the tendency or effect of restraining commerce or of creating a monopoly;

3. Sell or otherwise transfer to or for any other person, or buy or otherwise receive from or for any other person, any article for the purpose or with the effect of manipulating or controlling prices, or of creating a monopoly in the acquisition of buying, selling or dealing in any article, or of restraining commerce;

4. Engage in any course of business or do any act for the purpose of or with the effect of manipulating or controlling prices, or of creating a monopoly in the acquisition of buying, selling, dealing in any article or of restraining commerce;

5. Conspire, combine, agree or arrange with any other person to apportion territory for carrying on business, to apportion purchases of any article or to manipulate or control prices; or

6. Conspire, combine, agree or arrange with any other person to aid or abet the doing of any act made unlawful by paragraph 1, 2, 3 or 4 of this section.

Added by Laws 2001, c. 400, § 3, eff. Nov. 1, 2001.



§2-9-163. Declaratory judgment - Restraining order - Actions.

A. Any person who has incurred damages as a result of the Competitive Livestock Markets Act may bring an action to:

1. Obtain a declaratory judgment that an act or practice violates the Competitive Livestock Markets Act; or

2. Enjoin or obtain a restraining order against a packer who is violating the Competitive Livestock Markets Act.

B. A person who suffers damages as a result of a violation of the Competitive Livestock Markets Act may bring an individual or a class action for the damages caused by any violation of the Competitive Livestock Markets Act together with reasonable attorney fees, against the party or parties whose conduct is the proximate cause of such damages.

Added by Laws 2001, c. 400, § 4, eff. Nov. 1, 2001.



§2-9-164. Accounts, records and memoranda.

Every packer shall keep such accounts, records and memoranda as necessary to fully and correctly disclose all transactions involved in such person’s business, including the true ownership of the business by stockholding or otherwise.

Added by Laws 2001, c. 400, § 5, eff. Nov. 1, 2001.



§2-10-2. Board as official state agency.

The State Board of Agriculture shall be the official state agency in all matters related to the health of birds, hatching eggs, and in the administration of the National Poultry Improvement Plan.

Added by Laws 1955, p. 93, art. 10(A), § 2. Amended by Laws 2000, c. 367, § 125, emerg. eff. June 6, 2000.



§2-10-9. Acceptance or approval of pending poultry feeding operation applications - Prohibition within certain distance upstream from Pensacola Project boundary.

The Oklahoma Department of Agriculture, Food, and Forestry shall not accept or approve any pending applications requesting permits for registration, construction or expansion of any poultry feeding operation, as defined in Section 10-9.1 of this title, to be located within one (1) mile upstream of the Pensacola Project boundary as described in the records of the Grand River Dam Authority and the Federal Emergency Management Agency. Any such operation authorized or permitted prior to April 17, 2002, shall not be affected by the provisions of this section.

Added by Laws 2002, c. 94, § 2, emerg. eff. April 17, 2002. Amended by Laws 2005, c. 292, § 24, eff. July 1, 2005.



§2-10-9.1. Short title - Oklahoma Registered Poultry Feeding Operations Act – Definitions.

A. Sections 10-9.1 through 10-9.12 of this title shall be known and may be cited as the "Oklahoma Registered Poultry Feeding Operations Act".

B. As used in Sections 10-9.1 through 10-9.23 of this title:

1. "Best Management Practices" or "BMPs" means schedules of activities, prohibitions of practices, maintenance procedures, and other management practices which prevent or reduce the pollution of waters of the state as established by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to Section 10-9.7 of this title;

2. "Board" means the State Board of Agriculture;

3. "Certificate" means a written document issued to an individual by the Board pursuant to Section 10-9.17 of this title which indicates that the individual is authorized to land-apply poultry waste by the Oklahoma Poultry Waste Applicators Certification Act;

4. "Certified poultry waste applicator" means a person who has been certified by the Board to land-apply poultry waste and includes a commercial poultry waste applicator and a private poultry waste applicator;

5. "Commercial poultry waste applicator" means any person who engages in commercial land-application of poultry waste. Any farmer while working for a neighbor in agricultural production, and not advertising, nor holding himself or herself out to be in the business of land-applying poultry waste, shall not be classified as a commercial poultry waste applicator, but as a private poultry waste applicator;

6. "Contract growing arrangement" means any growout contract, marketing agreement, or other arrangement under which a contract poultry grower cares for or raises poultry;

7. "Contract poultry grower" means any person engaged in the business of caring for or raising poultry, under a contract growing arrangement;

8. "Common ownership" includes but is not limited to any person who has power or authority to manage, direct, restrict, regulate or oversee the operation or has financial control of two or more poultry feeding operations;

9. "Department" means the Oklahoma Department of Agriculture, Food, and Forestry;

10. "Expanding operation" means a registered poultry feeding operation that seeks to increase its registered capacity in excess of ten percent (10%) of the facility's original registered capacity;

11. "Facility" means any place, site or location or part thereof where poultry are kept, handled, housed or otherwise maintained including but not limited to buildings, lots, pens, and poultry waste management systems;

12. "Integrator" means an entity which unites the elements associated with the poultry industry, including but not limited to hatching, feeding, processing, and marketing. It includes, but is not limited to, situations when growing is contracted out to others and when the integrator operates its own growing facilities;

13. "Land-application" means the spreading on, or incorporation into, the soil mantle primarily for beneficial purposes;

14. "Nutrient Management Plan" means a written plan that includes a combination of conservation and management practices designed to protect the natural resources of the state as required by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to the provisions of Section 10-9.7 of this title and shall also include a certified nutrient management plan and animal waste management plan;

15. "Operator" means the person who performs the daily management functions associated with the poultry feeding operation;

16. "Person" means an individual, association, partnership, firm, company, public trust, corporation, joint stock company, trust estate, any other legal entity, or any agent, employee, representative assignor or successor thereof;

17. "Nutrient-limited watershed" means a watershed of a water body which is designated as "nutrient-limited" in the most recent Oklahoma Water Quality Standards;

18. "Nutrient-vulnerable groundwater" means groundwater which is designated "nutrient-vulnerable" in the most recent Oklahoma Water Quality Standards;

19. "Poultry" includes chickens, turkeys, ducks, geese, and any other domesticated bird used for human food and/or animal feed;

20. "Poultry feeding operation" means a property or facility where the following conditions are met:

a.poultry have been, are or will be confined and fed or maintained for a total of forty-five (45) days or more in any twelve-month period,

b.crops, vegetation, forage growth or post-harvest residues are not sustained in the normal growing season over any portion of the property or facility, and

c.producing over ten (10) tons of poultry waste per year;

21. "Poultry waste" means poultry excrement, poultry carcasses, feed wastes, bedding materials, or any other waste associated with the confinement of poultry from a poultry feeding operation;

22. "Poultry waste management system" means a combination of structures and practices serving a poultry feeding operation that provides for the collection, treatment, disposal, distribution, storage, and land-application of poultry waste;

23. "Private poultry waste applicator" means any person who is not a commercial poultry waste applicator but engages in the land application of poultry waste for purposes including, but not limited to, producing any agricultural commodity on property owned or rented by the person or such person's employer, or if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person;

24. "Waste facility" means any structure or combination of structures utilized to control poultry waste until it can be utilized in an authorized manner; and

25. "Waters of the state" means all streams, lakes, ponds, marshes, watercourses, waterways, wells, springs, irrigation systems, drainage systems, storm sewers, and all other bodies or accumulations of water, surface and underground, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof, and shall include under all circumstances the waters of the United States which are contained within the boundaries of, flow through or border upon this state or any portion thereof. Process wastewaters shall not be considered as waters of the state if contaminated at the site.

Added by Laws 1998, c. 232, § 1, eff. July 1, 1998. Amended by Laws 2012, c. 79, § 1, eff. Nov. 1, 2012; Laws 2015, c. 313, § 1, eff. July 1, 2015.



§2-10-9.3. Registration.

A. 1. It shall be unlawful for any person to construct or operate a new poultry feeding operation without having first registered with the State Board of Agriculture.

2. The owner or operator of a poultry operation not classified as a poultry feeding operation may register if such owner or operator elects to come under the provisions of the Oklahoma Registered Poultry Feeding Operations Act and the rules of the Board.

B. Any poultry feeding operation that has a valid license pursuant to the Oklahoma Concentrated Animal Feeding Operations Act shall not be required to register pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

Added by Laws 1998, c. 232, § 3, eff. July 1, 1998. Amended by Laws 2015, c. 313, § 2, eff. July 1, 2015.



§2-10-9.4. Poultry operations under common ownership - Registration upon waste exceeding certain limit - Reregistration upon certain increase in waste.

A. Every poultry feeding operation shall be required to register annually to operate pursuant to the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

B. 1. Two or more poultry operations under common ownership are considered, for the purposes of registration, to be a single poultry feeding operation if they adjoin each other or if they use a common waste facility.

2. Once the cumulative amount of poultry waste produced by all facilities owned or managed by a person meets or exceeds the amount specified by paragraph 20 of Section 10-9.1 of this title, all poultry feeding operations owned by the person shall be required to become registered.

3. After the effective date of this act, any poultry feeding operation shall be required to reregister for any increase in excess of ten percent (10%) of the facility's original registered capacity.

Added by Laws 1998, c. 232, § 4, eff. July 1, 1998. Amended by Laws 2015, c. 313, § 3, eff. July 1, 2015.



§2-10-9.5. Necessary forms and applications - Registration information and records required - False statements, etc. - Penalty - Notice upon changing integrators - Waste management educational training.

A. The State Board of Agriculture shall provide the necessary forms and applications for any person desiring or required to register a poultry feeding operation or expanding operation.

B. The application to register to operate a new or previously unregistered poultry feeding operation or expanding operation shall be under oath and shall contain, at a minimum, the following information:

1. Name and address of the owner and operator of the facility;

2. Name and address of the poultry feeding operation;

3. Number and type of poultry housed or confined;

4. Name and address of the integrator whose poultry will be raised by the poultry feeding operation;

5. A diagram or map and legal description showing geographical location of the facility on which the perimeters of the facility are designated, location of waters of the state, including, but not limited to, drainage from the facility, poultry waste storage facilities, and land-application sites owned or leased by the applicant or which the applicant has contracted with for the application of poultry waste;

6. A copy of the Nutrient Management Plan, or proof of application for such plan, Best Management Practices or any other plans authorized by the Oklahoma Department of Agriculture, Food, and Forestry;

7. A statement of ownership.

a.If the applicant is a corporation, the name and address of the corporation and the name and address of each officer and registered agent of the corporation shall be included in the application.

b.If the applicant is a partnership or other legal entity, the name and address of each partner and stockholder with an ownership interest of ten percent (10%) or more shall be included in the statement.

c.The information contained in the statement of ownership shall be public information and shall be available upon request from the Board;

8. The name and address of the person having day-to-day control of the operation, if such person is not the applicant and is acting as agent for the applicant;

9. An environmental history from the past three (3) years of any poultry feeding operation established and operated by the applicant or any other operation with common ownership in this state or any other state;

10. Environmental awards or citations received or pollution prevention or voluntary remediation efforts undertaken by the applicant; and

11. Any other information or records required by the Department for purposes of implementing the Oklahoma Registered Poultry Feeding Operations Act or rules promulgated pursuant thereto.

C. In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation, or certification in, omits material data from, or tampers with any application for registration shall, upon conviction, be guilty of a misdemeanor and may be subject to a fine of not more than Ten Thousand Dollars ($10,000.00) for each such violation.

D. The owner of a poultry feeding operation shall be responsible for sending written notification to the Department upon changing integrators.

E. For a transfer of registration to a new owner, the new owner shall register the operation pursuant to the rules of the Department.

F. 1. All operators of poultry feeding operations and poultry waste applicators shall attend educational courses on poultry waste handling. All such operators and applicators shall attend educational training on poultry waste management as provided by Oklahoma State University through the Oklahoma Cooperative Extension Service. All current and new operators and applicators shall receive the initial nine (9) hours of training in the first year and two (2) hours of continuing education every year until the operator or applicator has received a total of nineteen (19) hours of training. Any operator or applicator may attend more hours than is required, however, those hours shall not be carried forward. Upon receiving the nineteen (19) required hours, the operator or applicator shall be required to receive two (2) hours of continuing education every three (3) years. The Oklahoma Cooperative Extension Service shall develop the educational training course to aid in certification. Curricula for the training course will include the Oklahoma Cooperative Extension Service Waste Management Facts series and record books or their current equivalent. Courses for poultry waste management shall include the following topics:

a.environmental process relevant to protecting water quality in poultry production,

b.basic handling systems to manage poultry waste from all types of poultry operations,

c.nutrient management, including sampling procedures, application rate determination, equipment calibration, and record-keeping systems,

d.relevant laws and rules applicable to poultry waste management in the State of Oklahoma, and

e.any other related subject as determined by Oklahoma State University in consultation with the Department.

2. At the completion of each course, the operator or applicator shall receive a certification verifying completion. The certificates shall be kept on site for five (5) years.

3. Failure to obtain the initial nine-hour training and any continuing education as provided in this subsection shall be deemed a violation of the Oklahoma Registered Poultry Feeding Operations Act for operators and the Oklahoma Poultry Waste Applicators Certification Act for applicators.

4. All operators or applicators shall meet the educational requirements of this section no later than December 31 of each year.

G. No integrator shall enter into any contract with an operator of a poultry feeding operation who is not in compliance with the education requirements of subsection F of this section.

Added by Laws 1998, c. 232, § 5, eff. July 1, 1998. Amended by Laws 2005, c. 412, § 1, eff. Nov. 1, 2005; Laws 2011, c. 55, § 1, eff. Jan. 1, 2012; Laws 2015, c. 313, § 4, eff. July 1, 2015.



§2-10-9.6. Poultry Waste Education Revolving Fund.

A. There is hereby created in the State Treasury a revolving fund for the Oklahoma Department of Agriculture, Food, and Forestry to be designated the "Poultry Waste Education Revolving Fund". The fund shall be a continuing fund, not subject to fiscal year limitations, and shall consist of all monies donated to the fund, and any other monies deposited in the fund pursuant to law.

B. All monies accruing to the credit of the fund are hereby appropriated and may be budgeted and expended by the Oklahoma Department of Agriculture, Food, and Forestry to contract with Oklahoma State University to provide the educational courses required by the Oklahoma Poultry Waste Applicators Certification Act.

C. Expenditures from the fund shall be made upon warrants issued by the State Treasurer against claims filed as prescribed by law with the Director of the Office of Management and Enterprise Services for approval and payment.

Added by Laws 1998, c. 232, § 6, eff. July 1, 1998. Amended by Laws 2012, c. 304, § 8.



§2-10-9.7. Utilization of Best Management Practices - Nutrient management plans - Soil testing - Carcass disposal plan.

A. All poultry feeding operations shall utilize Best Management Practices and shall meet the conditions and requirements established by subsection B of this section and by rules promulgated by the State Board of Agriculture pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

B. The criteria for Best Management Practices shall be promulgated by rules by the Board and shall include, but not be limited to, the following:

1. There shall be no discharge of poultry waste to waters of the state;

2. Stored poultry waste shall be isolated from outside surface drainage by covers, ditches, dikes, berms, terraces or other such structures;

3. No waters of the state shall come into direct contact with the poultry confined on the poultry feeding operation;

4. Poultry waste handling, treatment, management, and removal shall:

a.not create an environmental or a public health hazard,

b.not result in the contamination of waters of the state, and

c.conform to such other handling, treatment and management and removal requirements deemed necessary by the Oklahoma Department of Agriculture, Food, and Forestry to implement the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

The rules promulgated by the Board pursuant to this section shall provide for exceptions to the storage requirements for poultry waste in emergency situations. Such exceptions shall include but not be limited to allowing a contract poultry grower to take such actions as are necessary to meet requirements imposed on a grower by an integrator. In such situations growers shall be required to take all actions feasible to prevent pollution from stored poultry waste.

C. Every poultry feeding operation shall have a Nutrient Management Plan which shall include at a minimum:

1. A description of poultry waste handling procedures and availability of equipment and type of equipment to be used;

2. The calculations and assumptions used for determining land-application rates;

3. All nutrient analysis data, for soil and poultry waste testing;

4. Legal description of lands to be used by an operation for land-application;

5. Land-application rates of poultry waste shall be based on the available nitrogen and phosphorous content of the poultry waste and shall provide controls for runoff and erosion as appropriate for site conditions;

6. The procedures documented in the Nutrient Management Plan shall ensure that the handling and utilization of poultry waste complies with the following requirements:

a.adequate poultry waste storage shall be provided consistent with rules promulgated by the Oklahoma Department of Agriculture, Food, and Forestry pursuant to subsection B of this section,

b.poultry waste shall not be applied to land when the ground is saturated or during rainfall events. Poultry waste shall not be applied to land when the ground is frozen except in conformance with the Nutrient Management Plan,

c.poultry waste shall only be applied to suitable land at appropriate times and rates. Discharge or runoff of waste from the application site is prohibited. Timing and rate of applications shall be based on assimilation capacity of the soil profile, assuming usual nutrient losses, expected precipitation, and soil conditions, and

d.poultry waste application shall be prohibited on land subject to excessive erosion;

7. Records shall be maintained of all poultry wastes applied on land owned or controlled by the operator, and sold or given to other persons:

a.if the poultry waste is sold or given to other persons for land application or other use, the poultry feeding operation shall maintain a log of: date of removal from the poultry feeding operation; name of recipient the poultry waste is sold or given to; and amount in wet tons, dry tons or cubic yards of poultry waste removed from the poultry feeding operation, and

b.the poultry feeding operation shall make available to the recipient any nutrient sample analysis from that year;

8. Any analysis required by the provisions of the Oklahoma Registered Poultry Feeding Operations Act or rules promulgated thereto shall be performed by a qualified environmental testing laboratory certified by the Department of Environmental Quality and approved by the Oklahoma Department of Agriculture, Food, and Forestry; and

9. Such other information deemed necessary by the Oklahoma Department of Agriculture, Food, and Forestry to administer the provisions of the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

D. The Oklahoma Department of Agriculture, Food, and Forestry may promulgate rules providing voluntary fees charged to registered poultry feeding operations for the development and writing of Nutrient Management Plans;

E. Every poultry feeding operation located in a non-nutrient-limited watershed and non-nutrient-vulnerable groundwaters shall perform soil testing on each land-application area and poultry waste testing at least once every three (3) years to determine:

1. Soil pH and plant-available nutrients including, at a minimum, nitrogen, phosphorous and potassium;

2. Poultry waste nutrient concentrations and moisture; and

3. Application rate based upon current United States Department of Agriculture Natural Resources Conservation Service Waste Utilization Standards, unless the Oklahoma Department of Agriculture, Food, and Forestry approves other standards.

F. Every poultry feeding operation located in a nutrient-limited watershed and nutrient-vulnerable groundwater shall perform an annual soil test on each land-application area prior to the first application of the calendar year. Poultry waste testing shall be performed annually prior to the first application of the calendar year. Soil and poultry waste testing shall be performed to determine:

1. Soil pH and plant-available nutrients including at least nitrogen, phosphorous and potassium;

2. Poultry waste nutrient concentrations and moisture; and

3. Application rate based upon current United States Department of Agriculture Natural Resources Conservation Service Waste Utilization Standards, unless the Oklahoma Department of Agriculture, Food, and Forestry approves other standards.

G. 1. Soil and poultry waste analysis data shall be retained by the poultry feeding operation for a minimum of six (6) years.

2. All soil and poultry waste analysis data shall be dated prior to land application.

H. 1. Poultry feeding operations shall develop a plan for the disposal of carcasses associated with normal mortality.

2. In the event there is an outbreak of a major disease or other emergency resulting in deaths significantly higher than normal mortality rates, the Oklahoma Department of Agriculture, Food, and Forestry may approve, in writing, an alternate method of disposal of carcasses or the storage of poultry waste during the emergency period.

I. Every poultry feeding operation shall file by September 1 of each year an annual report with the Department regarding all poultry waste removed from or land-applied by the facility for the period from July 1 of the previous year through June 30 of that year. The report shall contain the following information:

1. The date and amount of poultry waste removed from or land-applied at the facility;

2. The type of poultry waste removed or land-applied, whether a cake out, full clean out, in-house windrow or compost, poultry waste stack shed, or other type;

3. The county and, if applicable, the name of the Nutrient Limited Watershed where the poultry waste was produced; and

4. The location where the poultry waste is removed to:

a.if land-applied on site, provide the following:

(1)the date of the land-application,

(2)the total amount of poultry waste land-applied in wet tons, dry tons, or cubic yards,

(3)the name, mailing address, and telephone number of the poultry waste applicator, and

(4)the number of acres under the control of the poultry feeding operation for land-application of poultry waste, or

b.if removed off site, provide the following:

(1)the date of the removal off site,

(2)the amount of poultry waste removed in wet tons, dry tons, or cubic yards,

(3)the name, mailing address, and telephone number of the person the poultry waste is sold or transferred to,

(4)the name, mailing address, telephone number, and poultry waste applicator license number of the poultry waste applicator, if known, and

(5)the name, mailing address, and telephone number of the hauler of the poultry waste.

Added by Laws 1998, c. 232, § 7, eff. July 1, 1998. Amended by Laws 2012, c. 79, § 2, eff. Nov. 1, 2012; Laws 2015, c. 313, § 5, eff. July 1, 2015.



§2-10-9.8. Registration fee.

Every application shall be accompanied by an annual registration fee of Ten Dollars ($10.00), which is nonrefundable. All such fees shall be deposited in the Agriculture Regulation Revolving Fund created in Section 10-9.24 of this title to be used for the purpose of implementing the provisions of the Oklahoma Registered Poultry Feeding Operations Act and the Oklahoma Poultry Waste Applicators Certification Act.

Added by Laws 1998, c. 232, § 8, eff. July 1, 1998. Amended by Laws 2015, c. 313, § 6, eff. July 1, 2015.



§2-10-9.8a. New or expanded poultry feeding operations – Construction in certain areas prohibited.

On and after the effective date of this act:

1. No new or expanding poultry feeding operations, operated by entities prohibited in Section 951 of Title 18 of the Oklahoma Statutes including but not limited to entities operating as prescribed by Section 954 of Title 18 of the Oklahoma Statutes, shall be constructed within a one-hundred-year flood plain; and

2. No new or expanding poultry feeding operations, operated by entities prohibited in Section 951 of Title 18 of the Oklahoma Statutes including but not limited to entities operating as prescribed by Section 954 of Title 18 of the Oklahoma Statutes, shall be constructed within the following minimum buffer areas:

a.one and one-half (1 1/2) miles of the high water mark of a surface public water supply if the poultry feeding operation is located within the watershed for the public water supply,

b.one (1) mile of any designated scenic river area as specified by the Scenic Rivers Act,

c.one (1) mile of a public drinking water well, and

d.one (1) mile of a water body specified as Outstanding Resource Waters that has recreational or ecological significance as outlined by the most current Water Quality Standards promulgated by the Oklahoma Water Resources Board.

Added by Laws 2002, c. 65, § 1.



§2-10-9.9. Designation of poultry feeding operation as concentrated animal feeding operation – Rules.

A. In addition to the authority of the State Board of Agriculture to make designations of a concentrated animal feeding operation pursuant to Section 20-44 of this title, the Board shall have the power to designate a poultry feeding operation as a concentrated animal feeding operation as defined by Section 20-41 of this title subject to the provisions of the Oklahoma Concentrated Animal Feeding Operations Act after an administrative determination that an operation has violated or is unwilling to comply with any of the provisions of the Oklahoma Registered Poultry Feeding Operations Act, or any rule promulgated pursuant thereto whether or not the Oklahoma Department of Agriculture, Food, and Forestry determines the registered poultry feeding operation to be a significant contributor of pollution to waters of this state.

B. In order to protect the public health and safety and the environment of this state, the Board, pursuant to the Oklahoma Registered Poultry Feeding Operations Act, may require application for a concentrated animal feeding operation license to establish and operate a poultry feeding operation on and after the effective date of this act to any person or other legal entity which:

1. Is not in substantial compliance with a final agency order or any final order or judgment of a court of record secured by any state or federal agency relating to poultry feeding operations; or

2. Has evidenced a reckless disregard for the protection of the public and the environment as demonstrated by a history of noncompliance with environmental laws and rules resulting in endangerment of human health or the environment.

C. Any action taken in regard to the denial, suspension or revocation of a license shall be in conformity with the rules of the Board governing administrative procedures and with the Administrative Procedures Act.

D. The Board shall promulgate rules which will provide a procedure whereby any poultry feeding operation which has been designated a concentrated animal feeding operation pursuant to this section may have such designation removed. The rules shall require satisfactory evidence that such designation is no longer necessary in order to ensure that the operation will comply with all provisions of the Oklahoma Registered Poultry Feeding Operations Act and will not contribute to pollution of the waters of this state.

Added by Laws 1998, c. 232, § 9, eff. July 1, 1998. Amended by Laws 2015, c. 313, § 7, eff. July 1, 2015.



§2-10-9.10. Investigation of complaints - Entry upon premises - Standard health precautions.

A. 1. a.The State Board of Agriculture or its authorized agents are empowered to enter upon the premises of any poultry feeding operation for the purpose of investigating complaints as to the operation or to determine whether there are any violations of the Oklahoma Registered Poultry Feeding Operations Act.

b.This section shall not be construed to authorize the Board or its agents to violate any provision of the United States Constitution or the Oklahoma Constitution relating to unlawful search or seizure.

2.a.Registration of a poultry feeding operation pursuant to the Oklahoma Registered Poultry Feeding Operations Act shall be deemed to constitute consent for entry upon the premises of such operation by the Board or its agents for the purpose of implementing the provisions of this subsection.

b.The Oklahoma Department of Agriculture, Food, and Forestry shall make at least one inspection per calendar year of every poultry feeding operation registered pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

B. 1. The Board shall promulgate standard precautions for the prevention of the transmission of communicable diseases to humans and animals to be used by employees of the Department when inspecting poultry feeding operations pursuant to their official duties specified by the Oklahoma Registered Poultry Feeding Operations Act and rules promulgated pursuant thereto.

2. Except for emergency situations or when enforcement of the provisions of the Oklahoma Registered Poultry Feeding Operations Act requires the use of the standard precautions as promulgated by the Board pursuant to paragraph 1 of this subsection, Department employees shall observe the health standards and sanitary requirements of the facility.

C. The Board shall maintain necessary records and undertake such studies, investigations and surveys for the proper administration of the Oklahoma Registered Poultry Feeding Operations Act.

Added by Laws 1998, c. 232, § 10, eff. July 1, 1998. Amended by Laws 2015, c. 313, § 8, eff. July 1, 2015.



§2-10-9.11. Violations - Criminal and administrative penalties - Injunctions.

A. 1. Any person violating the provisions of the Oklahoma Registered Poultry Feeding Operations Act shall, upon conviction, be guilty of a misdemeanor and may be punished by a fine not to exceed Two Hundred Dollars ($200.00).

2. The Attorney General or the district attorney of the appropriate district court of Oklahoma may bring an action in a court of competent jurisdiction for the prosecution of a violation by any person of a provision of the Oklahoma Registered Poultry Feeding Operations Act or any rule promulgated thereunder.

B. 1. In addition to the criminal penalties specified by this section, the Oklahoma Department of Agriculture, Food, and Forestry may:

a.assess an administrative penalty of not more than Two Hundred Dollars ($200.00) per day of noncompliance, or

b.bring an action for injunctive relief granted by a district court.

2. A district court may grant injunctive relief to prevent a violation of, or to compel compliance with, any of the provisions of the Oklahoma Registered Poultry Feeding Operations Act or any rule promulgated thereunder or order, registrations and certificates issued pursuant to the Oklahoma Registered Poultry Feeding Operations Act.

3. Nothing in this section shall preclude the Department from seeking penalties in district court in the maximum amount allowed by law. The assessment of penalties in an administrative enforcement proceeding shall not prevent the subsequent assessment by a court of the maximum criminal penalties for violations of the Oklahoma Registered Poultry Feeding Operations Act.

4. Any person assessed an administrative penalty may be required to pay, in addition to such penalty amount and interest thereon, attorney fees and costs associated with the collection of such penalties.

C. 1. Any action for injunctive relief to redress or restrain a violation by any person of the Oklahoma Registered Poultry Feeding Operations Act, or for any rule promulgated thereunder, or order issued pursuant thereto, or recovery of any administrative penalty assessed pursuant to the Oklahoma Registered Poultry Feeding Operations Act may be brought by:

a.the district attorney of the appropriate district court of the State of Oklahoma,

b.the Attorney General on behalf of the State of Oklahoma, or

c.the Department on behalf of the State of Oklahoma.

2. The court shall have jurisdiction to determine the action, and to grant the necessary or appropriate relief, including but not limited to mandatory or prohibitive injunctive relief, interim equitable relief, and punitive damages.

3. It shall be the duty of the Attorney General and district attorney if requested by the Commissioner of Agriculture to bring such actions.

D. Except as otherwise provided by law, administrative and civil penalties shall be paid into the State Department of Agriculture Regulation Revolving Fund.

E. For the purposes of the Oklahoma Registered Poultry Feeding Operations Act, each day upon which a violation is committed or is permitted to continue shall be deemed a separate offense.

F. Any contract poultry grower determined after notice and opportunity for a hearing by the Department as flagrantly disregarding Best Management Practices shall result in the Department notifying the integrator in writing.

G. The Department shall notify all integrators of any violations assessed against an operator who is under a contract growing arrangement with that integrator and, upon the written request of the integrator, notify that integrator of all violations assessed an operator with whom the integrator contemplates entering into a contract.

H. In addition to other penalties as may be imposed by law, any person who knowingly makes any false statement, representation or certification form, notice or report, or who knowingly renders inaccurate any monitoring device or method required to be maintained by any rule promulgated by the Board, shall, upon conviction, be guilty of a misdemeanor and may be subject to a fine of not more than Five Thousand Dollars ($5,000.00) for each such violation.

Added by Laws 1998, c. 232, § 11, eff. July 1, 1998. Amended by Laws 2015, c. 313, § 9, eff. July 1, 2015.





